



THIRD AMENDED AND RESTATED CREDIT AGREEMENT
DATED AS OF FEBRUARY 1, 2018
by and among
CARTER/VALIDUS OPERATING PARTNERSHIP, LP,
AS BORROWER,
KEYBANK NATIONAL ASSOCIATION,
THE OTHER LENDERS WHICH ARE PARTIES TO THIS AGREEMENT
AND
OTHER LENDERS THAT MAY BECOME
PARTIES TO THIS AGREEMENT,
KEYBANK NATIONAL ASSOCIATION,
AS ADMINISTRATIVE AGENT,
AND
CAPITAL ONE, NATIONAL ASSOCIATION, AND
SUNTRUST BANK,
AS CO-SYNDICATION AGENTS,
AND
CITIZENS BANK, NATIONAL ASSOCIATION,
TEXAS CAPITAL BANK, N.A.,
CADENCE BANK, N.A., AND
SYNOVUS BANK,
AS CO-DOCUMENTATION AGENTS
AND
KEYBANC CAPITAL MARKETS,
CAPITAL ONE, NATIONAL ASSOCIATION, AND
SUNTRUST ROBINSON HUMPHREY, INC.
AS JOINT LEAD ARRANGERS AND BOOKRUNNERS





--------------------------------------------------------------------------------






THIRD AMENDED AND RESTATED CREDIT AGREEMENT
THIS THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) is made as
of the 1st day of February, 2018 by and among CARTER/VALIDUS OPERATING
PARTNERSHIP, LP, a Delaware limited partnership (the “Borrower”), KEYBANK
NATIONAL ASSOCIATION (“KeyBank”), the other lending institutions which are
parties to this Agreement as “Lenders”, and the other lending institutions that
may become parties hereto pursuant to §18 (together with KeyBank, the
“Lenders”), and KEYBANK NATIONAL ASSOCIATION, as Agent for the Lenders (the
“Agent”), CAPITAL ONE, NATIONAL ASSOCIATION and SUNTRUST BANK, as Co-Syndication
Agents, CITIZENS BANK, NATIONAL ASSOCIATION, TEXAS CAPITAL BANK, N.A., CADENCE
BANK, N.A., and SYNOVUS BANK, as Co-Documentation Agents, and KEYBANC CAPITAL
MARKETS, INC., CAPITAL ONE, NATIONAL ASSOCIATION, and SUNTRUST ROBINSON
HUMPHREY, INC., as Joint Lead Arrangers and Bookrunners.
R E C I T A L S
WHEREAS, the Borrower, KeyBank, the Agent and the Lenders have entered into that
certain Second Amended and Restated Credit Agreement dated as of May 28, 2014,
as amended by the First Amendment to Second Amended and Restated Credit
Agreement and Amendment to Other Loan Documents dated as of August 21, 2015, and
the Second Amendment to Second Amended and Restated Credit Agreement dated as of
January 31, 2017 (collectively, the “Existing Credit Agreement”); and
WHEREAS, the parties desire to enter into this Agreement to amend and restate
the Existing Credit Agreement in its entirety;
NOW, THEREFORE, in consideration of the recitals herein and mutual covenants and
agreements contained herein, the parties hereto hereby amend and restate and
covenant and agree as follows:
§1.DEFINITIONS AND RULES OF INTERPRETATION.
§1.1    Definitions. The following terms shall have the meanings set forth in
this §l or elsewhere in the provisions of this Agreement referred to below:
Acquisition Closing Costs. The actual deal costs incurred by REIT and its
Subsidiaries in connection with acquisitions of Real Estate determined in
accordance with GAAP. Acquisition Closing Costs shall only include those deal
costs that are associated with Real Estate that is being actively negotiated for
purchase, or have been consummated.
Actual Debt Service Amount. The actual annual principal (excluding balloon
payments) and interest that was paid with respect to all Unsecured Debt
(including the Loans and Letter of Credit Liabilities) for the prior two fiscal
quarters most recently ended annualized.
Additional Commitment Request Notice. See §2.11(a).


    



--------------------------------------------------------------------------------





Additional Guarantor. Each additional Wholly Owned Subsidiary of Borrower which
becomes a Subsidiary Guarantor pursuant to §5.4.
Adjusted Consolidated EBITDA. On any date of determination, the sum of
(a) Consolidated EBITDA for the prior two (2) fiscal quarters most recently
ended annualized, less (b) Capital Reserves.
Adjusted Consolidated Fixed Charges. On any date of determination, Consolidated
Fixed Charges for the prior two (2) fiscal quarters most recently ended
annualized.
Adjusted Net Operating Income. On any date of determination with respect to any
period, an amount equal to (a) Net Operating Income from the Unencumbered Pool
Properties that are included in the calculation of Pool Availability for the
prior two (2) fiscal quarters most recently ended annualized, less (b) the
Capital Reserves relating to the Unencumbered Pool Properties that are included
in the calculation of Pool Availability for such period. Notwithstanding the
foregoing, with respect to any Unencumbered Pool Properties that are Medical
Assets (other than MOBs) that are included in the calculation of Pool
Availability, the amount included in the preceding sentence with respect to such
Pool Property shall be the lesser of (i) the amount determined with respect to
such Pool Property pursuant to the preceding sentence and (ii) the amount that
would result from dividing (A) an amount equal to (X) the trailing twelve (12)
month EBITDAR for such Unencumbered Pool Property less (Y) the Capital Reserves
relating to the applicable Unencumbered Pool Property that is included in the
calculation of Pool Availability, by (B) 1.30. For any Unencumbered Pool
Property acquired by Borrower or a Subsidiary Guarantor that has not been owned
for two (2) fiscal quarters, Net Operating Income for such Unencumbered Pool
Property shall be the pro forma Net Operating Income for such asset for the
first two (2) fiscal quarters of ownership (with the income based upon pro forma
rents to be received by Borrower or a Subsidiary Guarantor during the first two
fiscal quarters of ownership), as reasonably approved by Agent; provided that
for the second (2nd) quarter of such two (2) fiscal quarter period, the actual
Net Operating Income for the first (1st) fiscal quarter shall be used instead of
the pro forma Net Operating Income for such first (1st) quarter. The calculation
of Adjusted Net Operating Income shall exclude any property that is no longer an
Unencumbered Pool Property.
Advisor. Carter/Validus Advisors, LLC, a Delaware limited liability company.
Affiliate. An Affiliate, as applied to any Person, shall mean any other Person
directly or indirectly controlling, controlled by, or under common control with,
that Person. For purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means (a) the possession, directly or
indirectly, of the power to vote ten percent (10%) or more of the stock, shares,
voting trust certificates, beneficial interest, partnership interests, member
interests or other interests having voting power for the election of directors
of such Person or otherwise to direct or cause the direction of the management
and policies of that Person, whether through the ownership of voting securities
or by contract or otherwise, or (b) the ownership of (i) a general partnership
interest, (ii) a managing member’s or manager’s interest in a limited liability
company or (iii) a limited partnership interest or preferred stock (or other
ownership interest) representing ten percent


2



--------------------------------------------------------------------------------





(10%) or more of the outstanding limited partnership interests, preferred stock
or other ownership interests of such Person.
Agent. KeyBank National Association, acting as administrative agent for the
Lenders, and its successors and assigns.
Agent’s Head Office. The Agent’s head office located at 127 Public Square,
Cleveland, Ohio 44114-1306, or at such other location as the Agent may designate
from time to time by notice to the Borrower and the Lenders.
Agent’s Special Counsel. Dentons US LLP or such other counsel as selected by
Agent.
Agreement. This Third Amended and Restated Credit Agreement, including the
Schedules and Exhibits hereto.
Agreement Regarding Fees. See §4.2.
Applicable Law. Collectively, all applicable international, foreign, Federal,
state and local statutes, treaties, rules, guidelines, regulations, ordinances,
codes and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
Applicable Margin. On any date the Applicable Margin for LIBOR Rate Loans and
Base Rate Loans shall be as set forth below based on the ratio of the
Consolidated Total Indebtedness of REIT and its respective Subsidiaries to the
Gross Asset Value of REIT and its respective Subsidiaries:
Pricing Level
Ratio
LIBOR Rate Loans
Base Rate Loans
Pricing Level 1
Less than 35%
1.75%
0.75%
Pricing Level 2
Greater than or equal to 35% but less than 40%
2.00%
1.00%
Pricing Level 3
Greater than or equal to 40% but less than 45%
2.15%
1.15%
Pricing Level 4
Greater than or equal to 45%
2.25%
1.25%
 
 
 
 

The initial Applicable Margin shall be at Pricing Level 1. The Applicable Margin
shall not be adjusted based upon such ratio, if at all, until the first (1st)
day of the first (1st) month following the delivery by Borrower to the Agent of
the Compliance Certificate after the end of a calendar quarter. In the event
that Borrower shall fail to deliver to the Agent a quarterly Compliance


3



--------------------------------------------------------------------------------





Certificate on or before the date required by §7.4(c), then without limiting any
other rights of the Agent and the Lenders under this Agreement, the Applicable
Margin for Loans shall be at Pricing Level 4 until such failure is cured within
any applicable cure period, or waived in writing by the Majority Lenders, in
which event the Applicable Margin shall adjust, if necessary, on the first (1st)
day of the first (1st) month following receipt of such Compliance Certificate.
In the event that the Agent and the Borrower determine that any financial
statements previously delivered were incorrect or inaccurate (regardless of
whether this Agreement or the Commitments are in effect when such inaccuracy is
discovered), and such inaccuracy, if corrected, would have led to the
application of a higher Applicable Margin for any period (an “Applicable
Period”) than the Applicable Margin applied for such Applicable Period, then (i)
the Borrower shall as soon as practicable deliver to the Agent the corrected
financial statements for such Applicable Period, (ii) the Applicable Margin
shall be determined as if the Pricing Level for such higher Applicable Margin
were applicable for such Applicable Period, and (iii) the Borrower shall within
three (3) Business Days of demand thereof by the Agent pay to the Agent the
accrued additional amount owing as a result of such increased Applicable Margin
for such Applicable Period, which payment shall be promptly applied by the Agent
in accordance with this Agreement.
Appraisal. An MAI appraisal of the value of a parcel of Real Estate, determined
on an “as-is” value basis, performed by an independent appraiser selected by the
Agent who is not an employee of REIT, Borrower or any of their Subsidiaries, the
Agent or a Lender, the form and substance of such appraisal and the identity of
the appraiser to be in compliance with the Financial Institutions Reform,
Recovery and Enforcement Act of 1989, as amended, the rules and regulations
adopted pursuant thereto and all other regulatory laws and policies (both
regulatory and internal) applicable to the Lenders and otherwise acceptable to
the Agent.
Appraised Value. The “as-is” value of a parcel of Real Estate determined by the
most recent Appraisal of such Real Estate, subject, however, to such changes or
adjustments to the value determined thereby as may be required by the appraisal
department of the Agent in its good faith business judgment.
Arranger. KeyBanc Capital Markets or any successor.
Ascent/Maple Tree Data Center PSA. Collectively, the following agreements:
(i)    that certain Purchase and Sale Agreement, dated October 23, 2017 and as
amended from time to time, by and between DC-505 Railroad Avenue, LLC, a
wholly-owned subsidiary of Borrower, and Digital Northlake, LLC; and
(ii)    that certain Purchase and Sale Agreement, dated October 24, 2017 and as
amended from time to time, by and between (i) thirteen wholly-owned subsidiaries
of Borrower, and (ii) DC-180 Peachtree, LLC, an indirect partially owned
subsidiary of Borrower, and various special purpose entities of an affiliate of
Mapletree Investments Pte, Ltd, a Singapore headquartered real estate investment
company and Mapletree Industrial Trust, a Singapore Exchange listed real estate
investment trust.


4



--------------------------------------------------------------------------------





Assignment and Acceptance Agreement. See §18.1.
Authorized Officer. Any of the following Persons: Chief Executive Officer, Chief
Operating Officer and Chief Financial Officer of the REIT and such other Persons
as Borrower shall designate in a written notice to Agent.
Bail-In Action. The exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
    Financial Institution.
Bail-In Legislation. With respect to any EEA Member Country implementing Article
55 of Directive 2014/59/EU of the European Parliament and of the Council of the
European Union, the implementing law for such EEA Member Country from time to
time which is described in the EU Bail-In Legislation Schedule.
Balance Sheet Date. September 30, 2017.
Bankruptcy Code. Title 11, U.S.C.A., as amended from time to time or any
successor statute thereto.
Base Rate. The greatest of (a) the fluctuating annual rate of interest announced
from time to time by the Agent at the Agent’s Head Office as its “prime rate,”
(b) one half of one percent (0.5%) above the Federal Funds Effective Rate, or
(c) one percent (1%). The Base Rate is a reference rate and does not necessarily
represent the lowest or best rate being charged to any customer. Any change in
the rate of interest payable hereunder resulting from a change in the Base Rate
shall become effective as of the opening of business on the Business Day on
which such change in the Base Rate becomes effective, without notice or demand
of any kind.
Base Rate Loans. Collectively, the Revolving Credit Base Rate Loans, the Term
Base Rate Loans and the Swing Loans, bearing interest by reference to the Base
Rate.
Borrower. Carter/Validus Operating Partnership, LP, a Delaware limited
partnership.
Breakage Costs. The cost to any Lender of re-employing funds bearing interest at
LIBOR incurred (or reasonably expected to be incurred) in connection with
(i) any payment of any portion of the Loans bearing interest at LIBOR prior to
the termination of any applicable Interest Period, (ii) the conversion of a
LIBOR Rate Loan to any other applicable interest rate on a date other than the
last day of the relevant Interest Period, or (iii) the failure of the Borrower
to draw down, on the first day of the applicable Interest Period, any amount as
to which the Borrower has elected a LIBOR Rate Loan.
Building. With respect to each parcel of Real Estate, all of the buildings,
structures and improvements now or hereafter located thereon.
Business Day. Any day on which banking institutions located in the same city and
State as the Agent’s Head Office are located are open for the transaction of
banking business and, in the case of LIBOR Rate Loans, which also is a LIBOR
Business Day.


5



--------------------------------------------------------------------------------





Capital Lease Obligations. With respect to any Person, the obligations of such
Person to pay rent or other amounts under any Capitalized Lease.
Capital One. Capital One, National Association, a national banking association,
but only in the event that Capital One, National Association is a Lender.
Capital Reserve. For any period, the sum of the Data Center Properties Capital
Reserve plus the Medical Properties Capital Reserve.
Capitalized Lease. A lease under which the discounted future rental payment
obligations of the lessee or the obligor are required to be capitalized on the
balance sheet of such Person in accordance with GAAP.
Cash Equivalents. As of any date, (i) securities issued or directly and fully
guaranteed or insured by the United States government or any agency or
instrumentality thereof having maturities of not more than one year from such
date, (ii) time deposits and certificates of deposits having maturities of not
more than one year from such date and issued by any domestic commercial bank
having, (A) senior long term unsecured debt rated at least BBB+ or the
equivalent thereof by S&P or Baa1 or the equivalent thereof by Moody’s and
(B) capital and surplus in excess of $100,000,000.00; (iii) commercial paper or
municipal bonds rated at least A‑1 or the equivalent thereof by S&P or P-1 or
the equivalent thereof by Moody’s and in either case maturing within one hundred
twenty (120) days from such date, and (iv) shares of any money market mutual
fund rated at least AAA or the equivalent thereof by S&P or at least Aaa or the
equivalent thereof by Moody’s.
CERCLA. The federal Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended from time to time, and regulations promulgated
thereunder.
Change of Control. A Change of Control shall exist upon the occurrence of any of
the following:
(a)    any Person (including a Person’s Affiliates and associates) or group (as
that term is understood under Section 13(d) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”) and the rules and regulations thereunder),
shall have acquired beneficial ownership (within the meaning of Rule 13d-3 under
the Exchange Act) of a percentage (based on voting power, in the event different
classes of stock or voting interests shall have different voting powers) of the
voting stock or voting interests of REIT or the Borrower equal to at least
twenty percent (20.0%);
(b)     as of any date a majority of the Board of Directors or Trustees or
similar body (the “Board”) of REIT or the Borrower consists of individuals who
were not either (i) directors or trustees of REIT or the Borrower as of the
corresponding date of the previous year, or (ii) selected or nominated to become
directors or trustees by the Board of REIT or the Borrower of which a majority
consisted of individuals described in clause (b)(i) above, or (iii) selected or
nominated to become directors or trustees by the Board of REIT or the Borrower,
which majority consisted of individuals described in clause (b)(i) above and
individuals described in clause (b)(ii), above; or


6



--------------------------------------------------------------------------------





(c)    REIT or the Borrower consolidates with, is acquired by, or merges into or
with any Person (other than a merger permitted by §8.4); or
(d)    the Borrower shall no longer be directly or indirectly eighty percent
(80%) owned and controlled by REIT; or
(e)    the Borrower fails to own, directly or indirectly, free of any lien,
encumbrance or other adverse claim, at least one hundred percent (100%) of the
economic, voting and beneficial interest of each Subsidiary Guarantor; or
(f)    either before or after the Internalization, any two of John Carter, Lisa
Drummond, Todd Sakow and Michael Seton shall cease to be Chief Executive
Officer, Chief Operating Officer, Chief Investment Officer and Chief Financial
Officer of REIT and a competent and experienced director or officer, as
applicable, shall not be approved by the Majority Lenders within six (6) months
of such event, which approval the Majority Lenders shall not unreasonably
withhold, condition or delay; or
(g)    before the Internalization, (i) the Borrower shall no longer be managed
and advised by Advisor, or (ii) the Advisor shall no longer be directly or
indirectly majority owned and controlled by the owners of the Advisor as of the
date of this Agreement, or (iii) any two of John Carter, Lisa Drummond, Todd
Sakow and Michael Seton shall cease to be active on a daily basis in the
management of the Advisor and a competent and experienced executive shall not be
approved by the Majority Lenders within six (6) months of such event, which
approval the Majority Lenders shall not unreasonably withhold, condition or
delay.
Closing Date. The first date on which all of the conditions set forth in §10 and
§11 have been satisfied.
CMS. The U.S. Centers for Medicare and Medicaid Services.
Co-Syndication Agent. Each of (i) Capital One, National Association, a national
banking association, but only in the event that Capital One, National
Association is a Lender, and (ii) SunTrust Bank, a Georgia state banking
corporation, but only in the event that SunTrust Bank is a Lender.
Code. The Internal Revenue Code of 1986, as amended, and all regulations and
formal guidance issued thereunder having the force of law.
Collateral Account. A special deposit account established by the Agent pursuant
to §12.6 and under its sole dominion and control.
Commitment. With respect to each Lender, the aggregate of (a) the Revolving
Credit Commitment of such Lender, and (b) the Term Loan Commitment of such
Lender, in the amount set forth on Schedule 1.1 hereto as the amount of such
Lender’s Commitment to make or maintain Loans to the Borrower as the same may be
changed from time to time in accordance with the terms of this Agreement.


7



--------------------------------------------------------------------------------





Commitment Increase. An increase in the Total Commitment to not more than
$750,000,000.00 pursuant to §2.11.
Commitment Increase Date. See §2.11(a).
Commitment Percentage. With respect to each Lender, the percentage set forth on
Schedule 1.1 hereto as such Lender’s percentage of the aggregate Commitments of
all of the Lenders, as the same may be changed from time to time in accordance
with the terms of this Agreement; provided that if the Commitments of the
Lenders have been terminated as provided in this Agreement, then the Commitment
Percentage of each Lender shall be determined based on the Commitment Percentage
of such Lender immediately prior to such termination and after giving effect to
any subsequent assignments made pursuant to the terms hereof.
Commodity Exchange Act. The Commodity Exchange Act (7 U.S.C. §1 et seq.), as
amended from time to time, and any successor statute.
Communications. See §7.4.
Compliance Certificate. See §7.4(c).
CON. A certificate of need or similar certificate, license or approval issued by
the State Regulator for the Unencumbered Pool Properties.
Connection Income Taxes. Other Connection Taxes that are imposed on or measured
by net income (however denominated) or that are franchise Taxes or branch
profits Taxes.
Consolidated. With reference to any term defined herein, that term as applied to
the accounts of a Person and its Subsidiaries, determined on a consolidated
basis in accordance with GAAP.
Consolidated EBITDA. With respect to any period, an amount equal to the EBITDA
of REIT, the Borrower and their respective Subsidiaries for such period
determined on a Consolidated basis plus (without duplication) such Person’s
Equity Percentage of EBITDA of its Unconsolidated Affiliates and Subsidiaries of
Borrower that are not Wholly Owned Subsidiaries for such period.
Consolidated Fixed Charges. On any date of determination, the sum of
(a) Consolidated Interest Expense for the period of two (2) fiscal quarters most
recently ended annualized (both expensed and capitalized), plus (b) all of the
principal due and payable and principal paid with respect to Indebtedness of
REIT, the Borrower and their respective Subsidiaries during such period, other
than any balloon, bullet or similar principal payment which repays such
Indebtedness in full and any voluntary full or partial prepayments prior to
stated maturity thereof, plus (c) all Preferred Distributions paid during such
period, plus (d) the principal payment on any Capital Lease Obligations. Such
Person’s Equity Percentage in the fixed charges referred to above of its
Unconsolidated Affiliates and Subsidiaries of Borrower that are not Wholly Owned


8



--------------------------------------------------------------------------------





Subsidiaries shall be included (without duplication) in the determination of
Consolidated Fixed Charges.
Consolidated Interest Expense. On any date of determination, without
duplication, (a) total Interest Expense of REIT, the Borrower and their
respective Subsidiaries determined on a Consolidated basis in accordance with
GAAP for the period of two (2) fiscal quarters most recently ended annualized,
plus (b) such Person’s Equity Percentage of Interest Expense of its
Unconsolidated Affiliates and Subsidiaries of Borrower that are not Wholly Owned
Subsidiaries for such period.
Consolidated Tangible Net Worth. The amount by which Gross Asset Value exceeds
Consolidated Total Indebtedness.
Consolidated Total Indebtedness. All Indebtedness of REIT, the Borrower and
their respective Subsidiaries determined on a Consolidated basis and shall
include (without duplication), such Person’s Equity Percentage of the
Indebtedness of its Unconsolidated Affiliates and Subsidiaries of Borrower that
are not Wholly Owned Subsidiaries.
Consolidated Total Unsecured Debt. As of any date of determination, all
Unsecured Debt of REIT and its Subsidiaries determined on a consolidated basis
and shall include (without duplication) such Person’s Equity Percentage of the
Unsecured Debt of its Unconsolidated Affiliates.
Contribution Agreement. That certain Third Amended and Restated Contribution
Agreement dated as of even date herewith among the Borrower, the Guarantors and
each Additional Guarantor which may hereafter become a party thereto, as the
same may be modified, amended or ratified from time to time.
Conversion/Continuation Request. A notice given by the Borrower to the Agent of
its election to convert or continue a Loan in accordance with §4.1.
Data Center Asset. Highly specialized, secure single or multi-tenant facilities
used in whole or in substantial part for housing a large number of computer
servers and the key infrastructure, including generators and heating,
ventilation and air conditioning, or HVAC systems, necessary to power and cool
the servers and ancillary office and storage space related thereto.
Data Center Lease. Any Leases of all or any portion of a Data Center Property.
Data Center Properties. Any of the Unencumbered Pool Properties that is a Data
Center Asset.
Data Center Properties Capital Reserve. For any period and with respect to any
of the Data Center Properties, an amount equal to $0.25 multiplied by the Net
Rentable Area of the Data Center Properties owned at the end of the applicable
reporting period.
Debt Offering. The issuance and sale by the Borrower or any Guarantor of any
debt securities of the Borrower or such Guarantor.


9



--------------------------------------------------------------------------------





Default. See §12.1.
Default Rate. See §4.11.
Defaulting Lender. Any Lender that, as reasonably determined by the Agent,
(a) has failed to perform any of its funding obligations hereunder, including in
respect of its Loans or participations in respect of Letters of Credit or Swing
Loans, within two (2) Business Days of the date required to be funded by it
hereunder and such failure is continuing, unless (i) such failure arises out of
a good faith dispute between such Lender and either the Borrower or the Agent,
or (ii) such Lender notifies the Agent and the Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, (b)(i) has notified the Borrower, the Agent or any Lender that
it does not intend to comply with its funding obligations hereunder or (ii) has
made a public statement to that effect with respect to its funding obligations
under other agreements generally in which it commits to extend credit, unless
with respect to this clause (b), such failure is subject to a good faith
dispute, (c) has failed, within two (2) Business Days after request by the
Agent, to confirm in a manner reasonably satisfactory to the Agent that it will
comply with its funding obligations; provided that, notwithstanding the
provisions of §2.13, such Lender shall cease to be a Defaulting Lender upon the
Agent’s receipt of confirmation that such Defaulting Lender will comply with its
funding obligations, or (d) has, or has a direct or indirect parent company that
has, (i) become the subject of a proceeding under any bankruptcy, insolvency,
reorganization, liquidation, conservatorship, assignment for the benefit of
creditors, moratorium, receivership, rearrangement or similar debtor relief law
of the United States or other applicable jurisdictions from time to time in
effect, including any law for the appointment of the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority as receiver,
conservator, trustee, administrator or any similar capacity, (ii) had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person, including the Federal Deposit Insurance Corporation
or any other state or federal regulatory authority acting in such capacity,
charged with reorganization or liquidation of its business or a custodian
appointed for it, (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment,
or (iv) become the subject of a Bail-In Action; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a governmental authority (including any agency, instrumentality, regulatory
body, central bank or other authority) so long as such ownership interest does
not result in or provide such Lender with immunity from the jurisdiction of
courts of the United States or from the enforcement of judgments or writs of
attachment of its assets or permit such Lender (or such governmental authority
or instrumentality) to reject, repudiate, disavow, or disaffirm any contracts or
agreements made with such Person). Any determination by the Agent that a Lender
is a Defaulting Lender under any one or more of clauses (a) through (d) above
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to §2.13(g)) upon delivery of written
notice of such determination to the Borrower and each Lender.
Derivatives Contract. Any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward


10



--------------------------------------------------------------------------------





commodity contracts, equity or equity index swaps or options, bond or bond price
or bond index swaps or options or forward bond or forward bond price or forward
bond index transactions, interest rate options, forward foreign exchange
transactions, cap transactions, floor transactions, collar transactions,
currency swap transactions, cross-currency rate swap transactions, currency
options, spot contracts, or any other similar transactions or any combination of
any of the foregoing (including any options to enter into any of the foregoing),
whether or not any such transaction is governed by or subject to any master
agreement. Not in limitation of the foregoing, the term “Derivatives Contract”
includes any and all transactions of any kind, and the related confirmations,
which are subject to the terms and conditions of, or governed by, any form of
master agreement published by the International Swaps and Derivatives
Association, Inc., any International Foreign Exchange Master Agreement, or any
other master agreement of similar type, including any such obligations or
liabilities under any such master agreement.
Derivatives Termination Value. In respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Derivatives Contracts, (a) for any date on or
after the date such Derivatives Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a) the amount(s)
determined as the mark-to-market value(s) for such Derivatives Contracts, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Derivatives Contracts
(which may include Chatham Financial, the Agent or any Lender).
Designated Person. See §6.32.
Development Property. Any Real Estate owned or acquired by Borrower or its
Subsidiaries and on which (i) such Person is pursuing construction of one or
more buildings for use as a Medical Asset or a Data Center Asset and for which
construction is proceeding to completion without undue delay from permit denial,
construction delays or otherwise, all pursuant to the ordinary course of
business of Borrower or its Subsidiaries, or (ii) remains less than eighty-five
percent (85%) leased (based on Net Rentable Area); provided that any Real Estate
will no longer be considered to be a Development Property at the date on which
all improvements related to the development of such Development Property have
been substantially completed (excluding tenants improvements) for twelve (12)
months.
Directions. See §14.14.
Distribution. Any (a) dividend or other distribution, direct or indirect, on
account of any Equity Interest of REIT, the Borrower or any of their respective
Subsidiaries now or hereafter outstanding, except a dividend or distribution
(including, without, limitation, dividend reinvestments) payable solely in
Equity Interests of identical class to the holders of that class;
(b) redemption, conversion, exchange, retirement, sinking fund or similar
payment, purchase or other acquisition for value, direct or indirect, of any
Equity Interest of REIT, the Borrower or any of their respective Subsidiaries
now or hereafter outstanding; and (c) payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire any
Equity Interests of REIT, the Borrower or any of their respective Subsidiaries
now or hereafter outstanding.


11



--------------------------------------------------------------------------------





Distributions from any Subsidiary of Borrower to Borrower or REIT shall be
excluded from this definition.
Dividend Reinvestment Proceeds. All dividends or other distributions, direct or
indirect, on account of any Equity Interest of any Person which any holder(s) of
such Equity Interests direct to be used, concurrently with the making of such
dividend or distribution, for the purposes of purchasing for the account of such
holder(s) additional Equity Interests in such Person or any of its Subsidiaries.
Documentation Agent. Each of (i) Citizens Bank, National Association, but only
in the event that Citizens Bank, National Association is a Lender; (ii) Texas
Capital Bank, N.A., but only in the event that Texas Capital Bank, N.A. is a
Lender; (iii) Cadence Bank, N.A., but only in the event that Cadence Bank, N.A.
is a Lender and (iv) Synovus Bank, but only in the event that Synovus Bank is a
Lender.
Dollars or $. Dollars in lawful currency of the United States of America.
Domestic Lending Office. Initially, the office of each Lender designated as such
on Schedule 1.1 hereto; thereafter, such other office of such Lender, if any,
located within the United States that will be making or maintaining Base Rate
Loans.
Drawdown Date. The date on which any Loan is made or is to be made, and the date
on which any Loan which is made prior to the Revolving Credit Maturity Date or
Term Loan Maturity Date, as applicable, is converted in accordance with §4.1.
EBITDA. With respect to REIT and its Subsidiaries for any period (without
duplication): (a) Net Income (or Loss) on a Consolidated basis, in accordance
with GAAP, exclusive of the following (but only to the extent included in
determination of such Net Income (Loss)): (i) depreciation and amortization
expense; (ii) Interest Expense; (iii) income tax expense; (iv) Acquisition
Closing Costs and extraordinary or non-recurring gains and losses (including,
without limitation, gains and losses on the sale of assets) and income and
expense allocated to minority owners; and (v) other non-cash items to the extent
not actually paid as a cash expense; plus (b) such Person’s pro rata share of
EBITDA of its Unconsolidated Affiliates as provided below. With respect to
Unconsolidated Affiliates and Subsidiaries of Borrower that are not Wholly Owned
Subsidiaries, EBITDA attributable to such entities shall be excluded but EBITDA
shall include a Person’s Equity Percentage of Net Income (or Loss) from such
Unconsolidated Affiliates or such Subsidiary of Borrower that is not a Wholly
Owned Subsidiary plus its Equity Percentage of (i) depreciation and amortization
expense; (ii) Interest Expense; (iii) income tax expense; (iv) Acquisition
Closing Costs and extraordinary or non-recurring gains and losses (including,
without limitation, gains and losses on the sale of assets) and income and
expense allocated to minority owners; and (v) other non-cash items to the extent
not actually paid as a cash expense.
EBITDAR. The Tenant EBITDA of a Medical Property plus all base rent and
additional rent due and payable by such tenants during the applicable period
calculated either on an individual Medical Property or consolidated basis as
determined by Agent.


12



--------------------------------------------------------------------------------





EEA Financial Institution. (a) Any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
EEA Member Country. Any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.
EEA Resolution Authority. Any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
Electronic System. See §7.4.
Eligible Real Estate. Real Estate which at all times satisfies the following
requirements:
(a)    which is wholly-owned in fee (or leased under a ground lease with at
least thirty (30) years remaining on its term and otherwise acceptable to the
Agent in its sole discretion) by the Borrower or a Subsidiary Guarantor;
(b)    which is located within the contiguous 48 States of the continental
United States or the District of Columbia;
(c)    which is improved by an income-producing Data Center Asset or Medical
Asset (for the avoidance of doubt, Eligible Real Estate shall not include Land
Assets, Mortgage Note Receivables or Development Properties);
(d)    which all improvements related to the development of the Data Center
Asset or Medical Asset have been substantially completed (excluding tenant
improvements) for twelve (12) months;
(e)    as to which all of the representations set forth in §6 of this Agreement
concerning Unencumbered Pool Properties are true and correct;
(f)    which shall have an initial lease term of at least seven (7) years
remaining (if multi-tenant, then taking into account all Leases, an initial
weighted average lease term of at least seven (7) years remaining) at the time
of inclusion of such Real Estate in the Unencumbered Pool (other than Stonegate
Center);
(g)    at the time of the inclusion of any Medical Asset in the Unencumbered
Pool, all Operators in such proposed Unencumbered Pool Property shall have a
ratio of (a) EBITDAR to (b) all base rent and additional rent due and payable by
a tenant under any lease of a building and/or real estate during the previous
twelve (12) calendar months, of not less than (1) 1.25 to 1.00 for


13



--------------------------------------------------------------------------------





any MOB or SNFs, and (2) 1.30 to 1.00 for any other type of Medical Asset,
unless otherwise approved by Agent and Capital One in their sole discretion;
(h)    Intentionally Omitted;
(i)    as to which (A) such proposed Unencumbered Pool Property shall be in
compliance in all material respects with all applicable Healthcare Laws, (B) the
Borrower, Subsidiary Guarantor or Operator have all Primary Licenses, Permits
and other Governmental Approvals necessary to own and operate such proposed
Unencumbered Pool Property, and (C) the Operators of such proposed Unencumbered
Pool Property shall be in material compliance with all requirements necessary
for participation in any Medicare or Medicaid or other Third-Party Payor
Programs to the extent they participate in such programs;
(j)    as to which the Agent has received and approved all Eligible Real Estate
Qualification Documents, or will receive and approve them prior to inclusion of
such Real Estate in the Unencumbered Pool; and
(k)    no tenant which leases ninety percent (90%) or more of the Net Rentable
Area of such Real Estate (i) is in default of base rent or other material
payment obligations under its respective Lease for more than seventy-five (75)
days beyond the date upon which such payment obligations were due, or (ii) is
subject to any bankruptcy, reorganization, arrangement, insolvency, readjustment
of debt, dissolution, liquidation or similar debtor relief proceeding; and
(l)    as to which, notwithstanding anything to the contrary contained herein,
the Agent has approved for inclusion in the Unencumbered Pool subject to the
terms of Section 7.16(b).
Eligible Real Estate Qualification Documents. See Schedule 5.3 attached hereto.
Employee Benefit Plan. Any employee benefit plan within the meaning of §3(3) of
ERISA maintained or contributed to by REIT or any ERISA Affiliate, other than a
Multiemployer Plan.
Environmental Engineer. Any firm of independent professional engineers or other
scientists generally recognized as expert in the detection, analysis and
remediation of Hazardous Substances and related environmental matters and
acceptable to the Agent in its reasonable discretion.
Environmental Laws. Any agreement or restriction pertaining to any Mold
Condition or any federal, state or local statute, regulation, ordinance, code,
rule, regulation or rule of common law or any judicial or administrative decree
or decision, whether now existing or hereinafter enacted, promulgated or issued,
with respect to any Hazardous Substances, Mold, drinking water, groundwater,
wetlands, landfills, open dumps, storage tanks, underground storage tanks, solid
waste, waste water, storm water run-off, waste emissions or wells. Without
limiting the generality of the foregoing, the term shall encompass each of the
following statutes and their state and local equivalents, and regulations
promulgated thereunder, and amendments and successors to such statutes and
regulations, as are applicable and as may be enacted and promulgated from time
to


14



--------------------------------------------------------------------------------





time: (i) the Comprehensive Environmental Response, Compensation and Liability
Act of 1980 (codified in scattered sections of 26 U.S.C.; 33 U.S.C.; 42 U.S.C.
and 42 U.S.C. §9601 et seq.); (ii) the Resource Conservation and Recovery Act of
1976 (42 U.S.C. §6901 et seq.); (iii) the Hazardous Materials Transportation Act
(49 U.S.C. §1801 et seq.); (iv) the Toxic Substances Control Act (15 U.S.C.
§2061 et seq.); (v) the Clean Water Act (33 U.S.C. §1251 et seq.); (vi) the
Clean Air Act (42 U.S.C. §7401 et seq.); (vii) the Safe Drinking Water Act (21
U.S.C. §349; 42 U.S.C. §201 and §300f et seq.); (viii) the National
Environmental Policy Act of 1969 (42 U.S.C. §4321); (ix) the Superfund Amendment
and Reauthorization Act of 1986 (codified in scattered sections of 10 U.S.C., 29
U.S.C., 33 U.S.C. and 42 U.S.C.); and (x) Title III of the Superfund Amendment
and Reauthorization Act (40 U.S.C. §1101 et seq.).
Equity Interests. With respect to any Person, (i) any share of capital stock of
(or other ownership or profit interests in) such Person; (ii) any warrant,
option or other right for the purchase or other acquisition from such Person of
(a) any share of capital stock of (or other ownership or profit interests in)
such Person, or (b) any security convertible into or exchangeable for any share
of capital stock of (or other ownership or profit interests in) such Person or
warrant, right or option for the purchase or other acquisition from such Person
of such shares (or such other interests) and whether or not such share, warrant,
option, right or other interest is authorized or otherwise existing on any date
of determination; and (iii) any other ownership or profit interest in such
Person (including, without limitation, partnership, member or trust interests
therein), whether voting or nonvoting.
Equity Offering. The issuance and sale after the Closing Date by the REIT,
Borrower or any of its Subsidiaries or REIT of any equity securities of such
Person (other than equity securities issued to Borrower, REIT or any one or more
of their Subsidiaries in their respective Subsidiaries).
Equity Percentage. The aggregate ownership percentage of REIT, the Borrower or
their respective Subsidiaries in each Unconsolidated Affiliate or Subsidiary of
Borrower that is not a Wholly Owned Subsidiary, which shall be calculated as the
greater of (a) the REIT’s direct or indirect nominal capital ownership interest
in the Unconsolidated Affiliate or such Subsidiary, as applicable, as set forth
in the Unconsolidated Affiliate’s or such Subsidiary’s organizational documents,
as applicable, and (b) the REIT’s direct or indirect economic ownership interest
in the Unconsolidated Affiliate or Subsidiary of Borrower that is not a Wholly
Owned Subsidiary, as applicable, reflecting the REIT’s current allocable share
of income and expenses of the Unconsolidated Affiliate or such Subsidiary, as
applicable.
ERISA. The Employee Retirement Income Security Act of 1974, as amended and in
effect from time to time and all regulations and formal guidance issued
thereunder.
ERISA Affiliate. Any Person which is treated as a single employer with REIT or
its Subsidiaries under §414 of the Code or §4001 of ERISA and any predecessor
entity of any of them.
ERISA Reportable Event. A reportable event with respect to a Guaranteed Pension
Plan within the meaning of §4043 of ERISA and the regulations promulgated
thereunder as to which the requirement of notice has not been waived or any
other event with respect to which Borrower, a Guarantor or an ERISA Affiliate
could have liability under §4062(e) or §4063 of ERISA.


15



--------------------------------------------------------------------------------





EU Bail-In Legislation Schedule. The EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor person), as in effect from time
to time.
Event of Default. See §12.1.
Excluded FATCA Tax. Any tax, assessment or other governmental charge imposed on
a Lender under FATCA, to the extent applicable to the transactions contemplated
by this Agreement, that would not have been imposed but for a failure by a
Lender (or any financial institution through which any payment is made to such
Lender) to comply with the requirements of FATCA.
Excluded Hedge Obligation. With respect to any Guarantor, any Hedge Obligation,
if, and to the extent that, all or a portion of the guarantee of such Guarantor
of, or the grant by such Guarantor of a security interest to secure, such Hedge
Obligation (or any guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application of official interpretation of any thereof) by
virtue of such Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Hedge
Obligation. If a Hedge Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Hedge
Obligation that is attributable to swaps for which such guarantee or security
interest is or becomes illegal.
Excluded Subsidiary. Any Subsidiary of the Borrower which is prohibited from
guaranteeing the Indebtedness of any other Person pursuant to (i) any document,
instrument or agreement evidencing Secured Debt or (ii) a provision of such
Subsidiary’s organizational documents, as a condition to the extension of such
Secured Debt.
Excluded Taxes. Any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or its Commitment
pursuant to Applicable Law in effect on the date on which (i) such Lender
acquires such interest in the Loan or its Commitment (other than pursuant to an
assignment request by the Borrower under §4.14 as a result of costs sought to be
reimbursed pursuant to §4.3 or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to §4.3, amounts with respect
to such Taxes were payable either to such Lender’s assignor immediately before
such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with §4.3(g) and (d) any U.S. federal withholding Taxes imposed under
FATCA.
Existing Credit Agreement. As defined in the Recitals.


16



--------------------------------------------------------------------------------





Existing Revolving Credit Commitments. The Revolving Credit Commitments (as
defined in the Existing Credit Agreement).
Existing Revolving Credit Loans. The Revolving Credit Loans (as defined in the
Existing Credit Agreement.
Extension Request. See §2.12(a)(i).
FATCA. Sections 1471 through 1474 of the Internal Revenue Code.
Federal Funds Effective Rate. For any day, the rate per annum (rounded upward to
the nearest one-hundredth of one percent (1/100 of 1%)) announced by the Federal
Reserve Bank of Cleveland on such day as being the weighted average of the rates
on overnight federal funds transactions arranged by federal funds brokers on the
previous trading day, as computed and announced by such Federal Reserve Bank in
substantially the same manner as such Federal Reserve Bank computes and
announces the weighted average it refers to as the “Federal Funds Effective
Rate.”
Foreign Lender. If the Borrower is a U.S. Person, a Lender that is not a U.S.
Person, and if the Borrower is not a U.S. Person, a Lender that is resident or
organized under the laws of a jurisdiction other than that in which the Borrower
is resident for tax purposes.
Fronting Exposure. At any time there is a Defaulting Lender, (a) with respect to
the Issuing Lender, such Defaulting Lender’s Revolving Credit Commitment
Percentage of the outstanding Letter of Credit Liabilities other than Letter of
Credit Liabilities as to which such Defaulting Lender’s participation obligation
has been reallocated to other Revolving Credit Lenders or cash collateral or
other credit support acceptable to the Issuing Lender shall have been provided
in accordance with the terms hereof and (b) with respect to the Swing Loan
Lender, such Defaulting Lender’s Revolving Credit Commitment Percentage of Swing
Loans other than Swing Loans as to which such Defaulting Lender’s participation
obligation has been reallocated to other Revolving Credit Lenders, repaid by the
Borrower or for which cash collateral or other credit support acceptable to the
Swing Loan Lender shall have been provided in accordance with the terms hereof.
Funds from Operations. With respect to any Person for any period, an amount
equal to (a) the Net Income (or Loss) of such Person computed in accordance with
GAAP, calculated without regard to (i) gains (or losses) from debt restructuring
and sales of property during such period, and (ii) charges for impairment of
real estate, plus (b) depreciation with respect to such Person’s real estate
assets and amortization (other than amortization of deferred financing costs) of
such Person for such period, plus (c) Acquisition Closing Costs during such
period (which amount shall not exceed fifteen percent (15%) of Funds from
Operations for the most recently ended four (4) quarter fiscal period), all
after adjustment for unconsolidated partnerships and joint ventures. Adjustments
for Unconsolidated Affiliates and joint ventures will be calculated to reflect
funds from operations on the same basis. Funds from Operations shall be reported
in accordance with NAREIT policies.


17



--------------------------------------------------------------------------------





GAAP. Principles that are (a) consistent with the principles promulgated or
adopted by the Financial Accounting Standards Board and its predecessors, as in
effect from time to time and (b) consistently applied with past financial
statements of the Person adopting the same principles.
Governmental Authority. Any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, public or statutory instrumentality,
authority, body, agency, bureau, commission, board, department or other entity
(including, without limitation, the Federal Deposit Insurance Corporation, the
Comptroller of the Currency or the Federal Reserve Board, any central bank or
any comparable authority) or any arbitrator with authority to bind a party at
law, and including any supra-national bodies such as the European Union or the
European Central Bank.
Gross Asset Value. On a consolidated basis for REIT and its Subsidiaries, Gross
Asset Value shall mean the sum of (without duplication with respect to any Real
Estate):
(a)    with respect to Unencumbered Pool Properties, the lowest of (A) the
Property Cost of the Real Estate plus the Acquisition Closing Costs of such Real
Estate, or (B) the aggregate Appraised Value of the Real Estate, plus
(b)    with respect to any Real Estate which is not an Unencumbered Pool
Property, the Property Cost plus the Acquisition Closing Costs of such Real
Estate; provided, however, (1) that any such Real Estate that is either vacant
or receives no current rental income will be valued at zero (0) until such time
as such Real Estate is leased, the tenant thereunder commences payment of rent
due thereunder and a new appraisal is obtained and approved by Agent and then
such Real Estate will be at the Appraised Value, and (2) any such Real Estate
that is classified as a "Watch Asset" pursuant to the quarterly Asset Management
Report prepared on behalf of Borrower and the REIT will be reduced by thirty
percent (30.0%) until (A) such Real Estate is removed from the "Watch Asset"
list, (B) a tenant occupies the Real Estate and has commenced payment of rent
due thereunder and (C) a new Appraisal is obtained and approved by Agent, plus
(c)    the book value determined in accordance with GAAP of all Development
Properties owned by Borrower or any of its Subsidiaries, plus
(d)    the book value determined in accordance with GAAP of all Land Assets of
Borrower and its Subsidiaries, plus
(e)    the book value determined in accordance with GAAP of all Mortgage Note
Receivables, plus
(f)    the aggregate amount of all Unrestricted Cash and Cash Equivalents of
Borrower and its Subsidiaries as of the date of determination.
Gross Asset Value will be adjusted, as appropriate, for acquisitions,
dispositions and other changes to the portfolio during the calendar quarter most
recently ended prior to a date of determination. All income, expense and value
associated with assets included in Gross Asset Value


18



--------------------------------------------------------------------------------





disposed of during the calendar quarter period most recently ended prior to a
date of determination will be eliminated from calculations. Additionally,
without limiting or affecting any other provision hereof, Gross Asset Value
shall not include any income or value associated with Real Estate which is not
operated or intended to be operated principally as a Medical Asset or Data
Center Asset. Gross Asset Value will be adjusted to include an amount equal to
Borrower or any of its Subsidiaries’ pro rata share (based upon the greater of
such Person’s Equity Percentage in such Unconsolidated Affiliate or Subsidiary
of Borrower that is not a Wholly Owned Subsidiary or such Person’s pro rata
liability for the Indebtedness of such Unconsolidated Affiliate or Subsidiary of
Borrower that is not a Wholly Owned Subsidiary) of the Gross Asset Value
attributable to any of the items listed above in this definition owned by such
Unconsolidated Affiliate or Subsidiary of Borrower that is not a Wholly Owned
Subsidiary.
Ground Lease. Any ground lease approved by Agent pursuant to which a Borrower or
a Subsidiary Guarantor leases an Unencumbered Pool Property.
Guaranteed Pension Plan. Any employee pension benefit plan within the meaning of
§3(2) of ERISA maintained or contributed to by REIT or any ERISA Affiliate the
benefits of which are guaranteed on termination in full or in part by the PBGC
pursuant to Title IV of ERISA, other than a Multiemployer Plan.
Guarantor. Collectively, REIT, the Subsidiary Guarantors and each Additional
Guarantor, and individually any one of them.
Guaranty. The Second Amended and Restated Unconditional Guaranty of Payment and
Performance dated as of even date herewith made by REIT, the Subsidiary
Guarantors and each Additional Guarantor in favor of the Agent and the Lenders,
as the same may be further modified, amended, restated or ratified, such
Guaranty to be in form and substance satisfactory to the Agent.
Hazardous Substances. “Hazardous Substances” shall mean each and every element,
compound, chemical mixture, contaminant, pollutant, toxic substances, oil,
material, waste or other substance which is defined, determined or identified as
hazardous or toxic under any Environmental Law. Without limiting the generality
of the foregoing, the term shall mean and include:
(a)    “hazardous substances” as defined in the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, the Superfund Amendment and
Reauthorization Act of 1986, or Title III of the Superfund Amendment and
Reauthorization Act, each as amended, and regulations promulgated thereunder;
(b)    “hazardous waste” and “regulated substances” as defined in the Resource
Conservation and Recovery Act of 1976, as amended, and regulations promulgated
thereunder;
(c)    “hazardous materials” as defined in the Hazardous Materials
Transportation Act, as amended, and regulations promulgated thereunder; and


19



--------------------------------------------------------------------------------





(d)    “chemical substance or mixture” as defined in the Toxic Substances
Control Act, as amended, and regulations promulgated thereunder.
Healthcare Investigations. Any inquiries, investigations, probes, audits or
proceedings concerning the business affairs, practices, licensing or
reimbursement entitlements of Borrower, a Subsidiary Guarantor or any Operator
(including, without limitation, inquiries involving the Comprehensive Error Rate
Testing and any inquiries, investigations, probes, audit or procedures initiated
by any Fiscal Intermediary/Medicare Administrator Contractor, Medicaid Integrity
Contractor, Recovery Audit Contractor, Program Safeguard Contractor, Zone
Program Integrity Contractor, Attorney General, Office of Inspector General,
Department of Justice, the CMS or similar governmental agencies or contractors
for such agencies).
Healthcare Laws. All applicable state and federal statutes, codes, ordinances,
orders, rules, regulations, and guidance relating to patient healthcare and/or
patient healthcare information, including, without limitation, HIPAA, the Health
Information Technology for Economic Clinical Health Act provisions of the
American Recovery and Investment Act of 2009 and the respective rules and
regulations promulgated thereunder, and all other applicable state and federal
laws regarding the privacy and security of protected health information and
other confidential patient information; the establishment, construction,
ownership, operation, licensure, use or occupancy of the Unencumbered Pool
Properties or any part thereof as a healthcare facility, as the case may be, and
all conditions of participation pursuant to Medicare and/or Medicaid
certification; fraud and abuse, including without limitation, Section 1128B(b)
of the Social Security Act, as amended, 42 U.S.C. Section 1320a-7(b) (Criminal
Penalties Involving Medicare or State Health Care Programs), commonly referred
to as the “Federal Anti-Kickback Statute,” and the Social Security Act, as
amended, Section 1877, 42 U.S.C. Section 1395nn (Prohibition Against Certain
Referrals), commonly referred to as the “Stark Statute”, 31 U.S.C. Section
3729-33, and the “False Claims Act”.
Hedge Obligations. All obligations of Borrower to any Lender Hedge Provider to
make any payments under any agreement with respect to an interest rate swap,
collar, cap or floor or a forward rate agreement or other agreement regarding
the hedging of interest rate risk exposure relating to the Obligations, and any
confirming letter executed pursuant to such hedging agreement, and which shall
include, without limitation, any obligation to pay or perform under any
agreement, contract or transaction that constitutes a “swap” within the meaning
of section 1a(47) of the Commodity Exchange Act, all as amended, restated or
otherwise modified. Under no circumstances shall any of the Hedge Obligations
secured or guaranteed by any Loan Document as to a Guarantor include any
obligation that constitutes an Excluded Hedge Obligation of such Guarantor.
HIPAA. The Health Insurance Portability and Accountability Act of 1996, as the
same may be amended, modified or supplemented from time to time, and any
successor statute thereto, and any and all rules or regulations promulgated from
time to time thereunder.
HIPAA Compliance Date. See §7.15(b).
HIPAA Compliance Plan. See §7.15(b).


20



--------------------------------------------------------------------------------





HIPAA Compliant. See §7.15(b).
Implied Debt Service Coverage Amount. At any time determined by Agent, an amount
equal to the annual principal and interest payment sufficient to amortize in
full over a twenty-five (25) year period a loan amount equal to the aggregate
principal balance of all Unsecured Debt (including the Loans and Letter of
Credit Liabilities) calculated using a per annum interest rate equal to the
greatest of (i) the then-current annual yield on ten (10) year obligations
issued by the United States Treasury most recently prior to the date of
determination plus three hundred (300) basis points (3.0%), (ii) six and
one-half percent (6.5%), and (iii) LIBOR for an Interest Period of one (1) month
plus the Applicable Margin for LIBOR Rate Loans as of the end of the most recent
calendar quarter. The determination of the Implied Debt Service Coverage Amount
and the components thereof by the Agent shall, so long as the same shall be
determined in good faith, be conclusive and binding absent demonstrable error
until such time as Borrower delivers the Compliance Certificate as required by
Section 7.4(c).
Increase Notice. See §2.11(a).
Indebtedness. With respect to a Person, at the time of computation thereof, all
of the following (without duplication): (a) all obligations of such Person in
respect of money borrowed (other than trade debt incurred in the ordinary course
of business which is not more than one hundred eighty (180) days past due);
(b) all obligations of such Person, whether or not for money borrowed
(i) represented by notes payable, or drafts accepted, in each case representing
extensions of credit, (ii) evidenced by bonds, debentures, notes or similar
instruments, or (iii) constituting purchase money indebtedness, conditional
sales contracts, title retention debt instruments or other similar instruments,
upon which interest charges are customarily paid or that are issued or assumed
as full or partial payment for property or services rendered; (c) obligations of
such Person as a lessee or obligor under a Capitalized Lease; (d) all
reimbursement obligations of such Person under any letters of credit or
acceptances (whether or not the same have been presented for payment); (e) all
Off-Balance Sheet Obligations of such Person; (f) all obligations of such Person
in respect of any purchase obligation, repurchase obligation, takeout commitment
or forward equity commitment, in each case evidenced by a binding agreement
(excluding any such obligation to the extent the obligation can be satisfied
solely by the issuance of Equity Interests); (g) net obligations under any
Derivatives Contract not entered into as a hedge against existing Indebtedness,
in an amount equal to the Derivatives Termination Value thereof; (h) all
Indebtedness of other Persons which such Person has guaranteed or is otherwise
recourse to such Person (except for guaranties of customary exceptions for
fraud, misapplication of funds, environmental indemnities, violation of “special
purpose entity” covenants, and other similar exceptions to recourse liability
until a written claim is made with respect thereto, and then shall be included
only to the extent of the amount of such claim), including liability of a
general partner in respect of liabilities of a partnership in which it is a
general partner which would constitute “Indebtedness” hereunder, any obligation
to supply funds to or in any manner to invest directly or indirectly in a
Person, to maintain working capital or equity capital of a Person or otherwise
to maintain net worth, solvency or other financial condition of a Person, to
purchase indebtedness, or to assure the owner of indebtedness against loss,
including, without limitation, through an agreement to purchase property,
securities, goods, supplies or services for the purpose of enabling the debtor
to make payment of the indebtedness held by such owner or


21



--------------------------------------------------------------------------------





otherwise; (i) all Indebtedness of another Person secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien on property or assets owned by such Person, even though
such Person has not assumed or become liable for the payment of such
Indebtedness or other payment obligation; and (j) such Person’s pro rata share
of the Indebtedness (based upon its Equity Percentage in such Unconsolidated
Affiliates and Subsidiaries of Borrower that are not Wholly Owned Subsidiaries)
of any Unconsolidated Affiliate of such Person and Subsidiaries of Borrower that
are not Wholly Owned Subsidiaries. “Indebtedness” shall be adjusted to remove
any impact of intangibles pursuant to FAS 141, as issued by the Financial
Accounting Standards Board in June of 2001.
Indemnified Taxes. (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of the Borrower
or any Guarantor under any Loan Document and (b) to the extent not otherwise
described in the immediately preceding clause (a), Other Taxes.
Information Materials. See §7.4.
Initial Unencumbered Pool Properties. The Initial Unencumbered Pool Properties
shall include only those properties listed on Schedule 1.3.
Insurer. Any non-individual Person, other than a Governmental Authority, located
in the United States which, in the ordinary course of its business or
activities, agrees to pay for healthcare goods and services received by
individuals, including, without limitation, a commercial insurance company, a
nonprofit insurance company (such as a Blue Cross/Blue Shield entity), an
employer or union who self-insures for employee or member health insurance, an
HMO and a PPO. “Insurer” shall include insurance companies issuing health,
personal injury, workmen’s compensation or other types of insurance.
Interest Expense. On any date of determination, with respect to REIT, the
Borrower and their respective Subsidiaries, without duplication, total interest
expense accruing or paid on Indebtedness of the REIT and its Subsidiaries, on a
consolidated basis, during such period (including interest expense attributable
to Capital Lease Obligations and amounts attributable to interest incurred under
Derivatives Contracts), determined in accordance with GAAP, and including
(without duplication) the Equity Percentage of Interest Expense for the REIT’s
Unconsolidated Affiliates and Subsidiaries of Borrower that are not Wholly Owned
Subsidiaries. Interest Expense shall not include non-cash interest expense, but
includes capitalized interest (less capitalized interest not paid to third
parties) not funded under a construction loan by the Borrower.
Interest Payment Date. As to each Loan, the first (1st) day of each calendar
month during the term of such Loan.
Interest Period. With respect to each LIBOR Rate Loan (a) initially, the period
commencing on the Drawdown Date of such LIBOR Rate Loan and ending one, two,
three or, to the extent available from all Lenders, six months thereafter, and
(b) thereafter, each period commencing on the day following the last day of the
next preceding Interest Period applicable to such Loan and ending on the last
day of one of the periods set forth above, as selected by the


22



--------------------------------------------------------------------------------





Borrower in a Loan Request or Conversion/Continuation Request; provided that all
of the foregoing provisions relating to Interest Periods are subject to the
following:
(i)    if any Interest Period with respect to a LIBOR Rate Loan would otherwise
end on a day that is not a LIBOR Business Day, such Interest Period shall end on
the next succeeding LIBOR Business Day, unless such next succeeding LIBOR
Business Day occurs in the next calendar month, in which case such Interest
Period shall end on the next preceding LIBOR Business Day, as determined
conclusively by the Agent in accordance with the then current bank practice in
London;
(ii)    if the Borrower shall fail to give notice as provided in §4.1, the
Borrower shall be deemed to have requested a continuation of the affected LIBOR
Rate Loan as a Base Rate Loan on the last day of the then current Interest
Period with respect thereto;
(iii)    any Interest Period pertaining to a LIBOR Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the applicable calendar month; and
(iv)    no Interest Period relating to any Revolving Credit LIBOR Rate Loan
shall extend beyond the Revolving Credit Maturity Date, and no Interest Period
relating to any Term LIBOR Rate Loan shall extend beyond the Term Loan Maturity
Date.
Internalization. Any transaction or series of related transactions (including,
without limitation, mergers, consolidations, stock or other ownership interest
purchases or modifications of agreements) whereby (1) the Advisor ceases or
reduces the level of its services accompanied by an elimination or a
commensurate reduction of the amount of the fees payable to the Advisor under
the Advisory Agreement, (2) REIT or any of its Subsidiaries employs persons
previously employed by the Advisor and (3) REIT or any of its wholly owned
Subsidiaries subsequently is to perform all or some of the duties previously
performed by the Advisor.
Investments. With respect to any Person, all shares of capital stock, evidences
of Indebtedness and other securities issued by any other Person and owned by
such Person, all loans, advances, or extensions of credit to, or contributions
to the capital of, any other Person, all purchases of the securities or business
or integral part of the business of any other Person and commitments and options
to make such purchases, all interests in real property, and all other
investments; provided, however, that the term “Investment” shall not include
(i) equipment, inventory and other tangible personal property acquired in the
ordinary course of business, (ii) current trade and customer accounts receivable
for services rendered in the ordinary course of business and payable in
accordance with customary trade terms, or (iii) operating Leases (of real or
personal property) entered into by such Person in the ordinary course of
business as a lessee. In determining the aggregate amount of Investments
outstanding at any particular time: (a) there shall be included as an Investment
all interest accrued with respect to Indebtedness constituting an Investment
unless and until such interest is paid; (b) there shall be deducted in respect
of each Investment any amount received as a return of capital; (c) there shall
not be deducted in respect of any Investment any amounts received as earnings on
such Investment, whether as dividends, interest or otherwise,


23



--------------------------------------------------------------------------------





except that accrued interest included as provided in the foregoing clause
(a) shall be deducted when paid; and (d) there shall not be deducted in respect
of any Investment any decrease in the value thereof.
I/O Data Center PSA. That certain Purchase Option Agreement, dated November 7,
2017, by and between Borrower, DC-8521 East Princess Drive, LLC and DC-615 North
48th Street, LLC, each a wholly-owned subsidiary of Borrower, and IO Data
Centers, LLC.
Issuing Lender. KeyBank, in its capacity as the Lender issuing the Letters of
Credit and any successor thereto.
Joinder Agreement. The Joinder Agreement with respect to the Guaranty, and the
Contribution Agreement, to be executed and delivered pursuant to §5.4 by any
Additional Guarantor, such Joinder Agreement to be substantially in the form of
Exhibit E hereto.
Joint Lead Arrangers and Bookrunners. Each of (i) KeyBanc Capital Markets, Inc.,
(ii) Capital One, National Association and (iii) SunTrust Robinson Humphrey,
Inc.
KCM. KeyBanc Capital Markets, Inc.
KeyBank. As defined in the preamble hereto.
Land Assets. Land with respect to which the commencement of grading,
construction of improvements (other than improvements that are not material and
are temporary in nature) or infrastructure has not yet commenced and for which
no such work is reasonably scheduled to commence within the following twelve
(12) months.
Lease(s). Leases, licenses and agreements, whether written or oral, relating to
the use or occupation of space in any Building or of any Real Estate.
Lease Summaries. Summaries or abstracts of the material terms of the Leases.
Such Lease Summaries shall be in form and substance reasonably satisfactory to
the Agent.
Lender Hedge Provider. With respect to any Hedge Obligations, any counterparty
thereto that, at the time the applicable hedge agreement was entered into, was a
Lender or an Affiliate of a Lender.
Lenders. KeyBank, the other lending institutions which are party hereto and any
other Person which becomes an assignee of any rights of a Lender pursuant to §18
(but not including any participant as described in §18), and collectively, the
Revolving Credit Lenders, the Term Loan Lenders, the Issuing Lender, and the
Swing Loan Lender. The Issuing Lender and the Swing Loan Lender shall be a
Revolving Credit Lender, as applicable.
Letter of Credit. Any standby letter of credit issued at the request of the
Borrower and for the account of the Borrower in accordance with §2.10.


24



--------------------------------------------------------------------------------





Letter of Credit Liabilities. At any time and in respect of any Letter of
Credit, the sum of (a) the maximum undrawn face amount of such Letter of Credit
plus (b) the aggregate unpaid principal amount of all drawings made under such
Letter of Credit which have not been repaid (including repayment by a Revolving
Credit Loan). For purposes of this Agreement, a Revolving Credit Lender (other
than the Revolving Credit Lender acting as the Issuing Lender) shall be deemed
to hold a Letter of Credit Liability in an amount equal to its participation
interest in the related Letter of Credit under §2.10, and the Revolving Credit
Lender acting as the Issuing Lender shall be deemed to hold a Letter of Credit
Liability in an amount equal to its retained interest in the related Letter of
Credit after giving effect to the acquisition by the Revolving Credit Lenders
other than the Revolving Credit Lender acting as the Issuing Lender of their
participation interests under such Section.
Letter of Credit Request. See §2.10(a).
LIBOR. For any LIBOR Rate Loan for any Interest Period, the London interbank
offered rate administered by ICE Benchmark Administration Limited (or any other
Person which takes over the administration of that rate), or a comparable or
successor rate which rate is approved by the Agent as shown in Reuters Screen
LIBOR 01 Page (or any successor service, or if such Person no longer reports
such rate as determined by Agent, by another commercially available source
providing such quotations approved by Agent) at which deposits in U.S. dollars
are offered by first class banks in the London Interbank Market at approximately
11:00 a.m. (London time) on the day that is two (2) LIBOR Business Days prior to
the first day of such Interest Period with a maturity approximately equal to
such Interest Period and in an amount approximately equal to the amount to which
such Interest Period relates, adjusted for reserves and taxes if required by
future regulations. If such service or such other Person approved by Agent
described above no longer reports such rate or Agent determines in good faith
that the rate so reported no longer accurately reflects the rate available to
Agent in the London Interbank Market, Loans shall accrue interest at the Base
Rate plus the Applicable Margin for such Loan. For any period during which a
Reserve Percentage shall apply, LIBOR with respect to LIBOR Rate Loans shall be
equal to the amount determined above divided by an amount equal to 1 minus the
Reserve Percentage. In the event that LIBOR shall be less than zero, then for
the purposes of this Agreement, LIBOR shall be deemed to be zero.
LIBOR Business Day. Any day on which commercial banks are open for international
business (including dealings in Dollar deposits) in London, England.
LIBOR Lending Office. Initially, the office of each Lender designated as such on
Schedule 1.1 hereto; thereafter, such other office of such Lender, if any, that
shall be making or maintaining LIBOR Rate Loans.
LIBOR Rate Loans. Collectively, the Revolving Credit LIBOR Rate Loans and the
Term LIBOR Rate Loans.
Lien. See §8.2.


25



--------------------------------------------------------------------------------





Loan Documents. This Agreement, the Notes, the Letter of Credit Request, the
Guaranty, the Joinder Agreements, and all other documents, instruments or
agreements now or hereafter executed or delivered by or on behalf of the
Borrower or any Guarantor in connection with the Loans.
Loan Request. See §2.7.
Loan and Loans. An individual loan or the aggregate loans (including a Revolving
Credit Loan (or Loans), a Term Loan (or Loans), and a Swing Loan (or Loans)), as
the case may be, in the maximum principal amount of FOUR HUNDRED MILLION AND
NO/100 DOLLARS ($400,000,000.00) (subject to increase in §2.11) to be made by
the Lenders hereunder. All Loans shall be made in Dollars. Amounts drawn under a
Letter of Credit shall also be considered Revolving Credit Loans as provided in
§2.10(a).
Majority Lenders. As of any date, any Revolving Credit Lender or Term Loan
Lender, or collection of Revolving Credit Lenders and Term Loan Lenders, whose
aggregate Revolving Credit Commitment Percentage and Term Loan Commitment
Percentage is equal to or greater than fifty percent (50%) of the Total
Commitment; provided, that (i) at all times when two (2) or more Lenders are
party to this Agreement, the term “Majority Lenders” shall in no event mean less
than two (2) Lenders, and (ii) in determining said percentage at any given time,
all the existing Lenders that are Defaulting Lenders will be disregarded and
excluded and (x) the Revolving Credit Commitment Percentages of the Revolving
Credit Lenders shall be redetermined for voting purposes only to exclude the
Revolving Credit Commitment Percentages of such Defaulting Lenders, and (y) the
Term Loan Commitment Percentages of the Term Loan Lenders shall be redetermined
for voting purposes only to exclude the Term Loan Commitment Percentages of such
Defaulting Lenders.
Majority Revolving Credit Lenders. As of any date, any Revolving Credit Lender
or collection of Revolving Credit Lenders whose aggregate Revolving Credit
Commitment Percentage is equal to or greater than fifty percent (50%) of the
Total Revolving Credit Commitment; provided, that (i) at all times when two (2)
or more Revolving Credit Lenders are party to this Agreement, the term “Majority
Revolving Credit Lenders” shall in no event mean less than two (2) Revolving
Credit Lenders, and (ii) in determining said percentage at any given time, all
the existing Revolving Credit Lenders that are Defaulting Lenders will be
disregarded and excluded and the Revolving Credit Commitment Percentages of the
Revolving Credit Lenders shall be redetermined for voting purposes only to
exclude the Revolving Credit Commitment Percentages of such Defaulting Lenders.
Majority Term Loan Lenders. As of any date, Agent and any Term Loan Lender or
collection of Term Loan Lenders whose aggregate Term Loan Commitment Percentage
is greater than fifty percent (50%) of the Total Term Loan Commitment; provided
that in determining said percentage at any given time, all the existing Term
Loan Lenders that are Defaulting Lenders will be disregarded and excluded and
the Term Loan Commitment Percentages of the Term Loan Lenders shall be
redetermined for voting purposes only to exclude the Term Loan Commitments of
such Defaulting Lenders.


26



--------------------------------------------------------------------------------





Management Agreements. Agreements to which any Person that owns an Unencumbered
Pool Property is a party, whether written or oral, providing for the management
of the Unencumbered Pool Properties or any of them.
Material Adverse Effect. A material adverse effect on (a) the business,
properties, assets, condition (financial or otherwise) or results of operations
of REIT, the Borrower and their respective Subsidiaries considered as a whole;
(b) the ability of REIT, the Borrower or any Subsidiary Guarantor to perform any
of its material obligations under the Loan Documents; or (c) the validity or
enforceability of any of the Loan Documents; or (d) the rights or remedies of
Agent or the Lenders thereunder.
Material Contract. Collectively, (i) each contract (excluding purchase and sale
contracts for Real Estate) to which the Borrower or any of its Subsidiaries is a
party involving aggregate consideration payable to or by the Borrower or such
Subsidiary in an amount of Three Million and No/100 Dollars ($3,000,000.00) or
more, and (ii) each Management Agreement.
Material Subsidiary. Any (a) Subsidiary of the Borrower that owns Real Estate
and is not an Excluded Subsidiary, or (b) Subsidiary of Borrower which is a
guarantor of or is otherwise liable with respect to any other Unsecured Debt of
the REIT, the Borrower or any of their respective Subsidiaries.
Medicaid. The medical assistance program established by Title XIX of the Social
Security Act, 42 U.S.C. Sections 1396 et seq., and any statutes succeeding
thereto.
Medical Asset. Single or multi-tenant facilities consisting of MOBs, specialty
hospitals, long-term acute care hospitals (LTACs), acute care hospitals,
ambulatory surgery centers, diagnostic centers, health and wellness centers,
integrated medical facilities, large physician clinics, imaging centers and
senior housing facilities (memory care facilities, assisted living facilities,
independent living facilities) and SNFs.
Medical Properties. Any of the Unencumbered Pool Properties that is a Medical
Asset.
Medical Properties Capital Reserve. For any period and with respect to any of
the Medical Properties, an amount equal to the sum of (i) $1,500 per bed for
specialty hospitals, long-term acute care hospitals (LTACs) and acute care
hospitals, plus (ii) $0.50 multiplied by the Net Rentable Areas of the Medical
Properties consisting of MOBs, plus (iii) $0.75 multiplied by the Net Rentable
Areas of the Medical Properties consisting of ambulatory surgery centers,
diagnostic centers, integrated medical facilities, physicians clinics, memory
care facilities and health and wellness centers, plus (iv) $350 per bed for
assisted living facilities and independent living facilities, plus (v) $500 per
bed for SNFs.
Medical Property Lease. Any Leases of all or portion of a Medical Property.
Medicare. The health insurance program established by Title XVIII of the Social
Security Act, 42 U.S.C. Sections 1395 et seq., and any statutes succeeding
thereto.


27



--------------------------------------------------------------------------------





MOB. Medical office building.
Mold. Surficial or airborne microbial constituents, regardless of genus,
species, or whether commonly referred to as mildew, mold, mold spores, fungi,
bacteria or similar description.
Mold Condition. The growth or existence of Mold, in such condition, location or
quantity as would, individually or in the aggregate, pursuant to applicable
Environmental Law or commercially reasonable industry standards, have a material
adverse effect on (i) human health or the environment, or (ii) the value or
condition of the Real Estate.
Moody’s. Moody’s Investor Service, Inc.
Mortgage Note Receivables. Mortgage and notes receivable and other promissory
notes, including interest payments thereunder, in favor of, or payable to, the
Borrower or any Subsidiary which are in, or made by, or payable by, any Person
(other than the Borrower or its Subsidiaries) that are secured by (a) a mortgage
loan on a Data Center Asset or Medical Asset or (b) a pledge of the equity
interest in any entity which directly or indirectly (through the ownership of
equity interests in one or more entities) owns an equity interest in an entity
that owns a Data Center Asset or a Medical Asset.
Multiemployer Plan. Any multiemployer plan within the meaning of §3(37) of ERISA
maintained or contributed to by REIT or any ERISA Affiliate.
Net Income (or Loss). With respect to any Person (or any asset of any Person)
for any period, the net income (or loss) of such Person (or attributable to such
asset), determined in accordance with GAAP.
Net Offering Proceeds. The gross cash proceeds received by the Borrower or any
of its Subsidiaries or REIT as a result of an Equity Offering less the customary
and reasonable costs, expenses and discounts paid by the Borrower or such
Subsidiary or REIT in connection therewith. Net Offering Proceeds shall not
include cash proceeds received by a Subsidiary as a result of an investment by a
joint venture partner or any Dividend Reinvestment Proceeds.
Net Operating Income. For any Real Estate and for a given period, an amount
equal to the sum of (a) the rents, common area reimbursements, and service and
other income for such Real Estate for such period received in the ordinary
course of business from tenants or licensees in occupancy paying rent (excluding
pre-paid rents and revenues and security deposits except to the extent applied
in satisfaction of tenants’ or licensees’ obligations for rent and any
non-recurring fees, charges or amounts including, without limitation, set-up
fees and termination fees) minus (b) all expenses paid or accrued and related to
the ownership, operation or maintenance of such Real Estate for such period,
including, but not limited to, taxes, assessments and the like, insurance,
utilities, payroll costs, maintenance, repair and landscaping expenses,
marketing expenses, and general and administrative expenses (including an
appropriate allocation for legal, accounting, advertising, marketing and other
expenses incurred in connection with such Real Estate, but specifically
excluding general overhead expenses of REIT and its Subsidiaries, any property
management fees and non recurring charges), minus (c) the greater of (i) actual
property management


28



--------------------------------------------------------------------------------





expenses of such Real Estate, or (ii) an amount equal to three percent (3.0%) of
the gross revenues from such Real Estate excluding straight line leveling
adjustments required under GAAP and amortization of intangibles pursuant to FAS
141R, minus (d) all rents, common area reimbursements and other income for such
Real Estate received from tenants or licensees in default of payment or other
material obligations under their lease, or with respect to leases as to which
the tenant or licensee or any guarantor thereunder is subject to any bankruptcy,
reorganization, arrangement, insolvency, readjustment of debt, dissolution,
liquidation or similar debtor relief proceeding.
Net Rentable Area. With respect to any Real Estate, the floor area of any
buildings, structures or other improvements available for leasing to tenants
determined in accordance with the Rent Roll for such Real Estate, the manner of
such determination to be reasonably consistent for all Real Estate of the same
type unless otherwise approved by the Agent.
Non-Defaulting Lender. At any time, any Lender that is not a Defaulting Lender
at such time.
Non-Recourse Exclusions. With respect to any Non-Recourse Indebtedness of any
Person, any usual and customary exclusions from the non‑recourse limitations
governing such Indebtedness, including, without limitation, exclusions for
claims that (i) are based on fraud, intentional or material misrepresentation,
misapplication of funds, gross negligence or willful misconduct, (ii) result
from intentional mismanagement of or waste at the Real Property securing such
Non-Recourse Indebtedness, (iii) arise from the presence of Hazardous Substances
on the Real Property securing such Non-Recourse Indebtedness; (iv) are the
result of any unpaid real estate taxes and assessments (whether contained in a
loan agreement, promissory note, indemnity agreement or other document); or (v)
result from the borrowing Subsidiary and/or its assets becoming the subject of a
voluntary or involuntary bankruptcy, insolvency or similar proceeding.
Non-Recourse Indebtedness. With respect to a Person, (a) Indebtedness in respect
of which recourse for payment (except for Non-Recourse Exclusions until a claim
is made with respect thereto, and then such Indebtedness shall not constitute
Non-Recourse Indebtedness only to the extent of the amount of such claim) is
contractually limited to specific assets of such Person encumbered by a Lien
securing such Indebtedness or (b) if such Person is a Single Asset Entity, any
Indebtedness of such Person. A loan secured by multiple properties owned by
Single Asset Entities shall be considered Non-Recourse Indebtedness of such
Single Asset Entities even if such Indebtedness is cross-defaulted and
cross-collateralized with the loans to such other Single Asset Entities.
Notes. Collectively, the Revolving Credit Notes, the Term Loan Notes and the
Swing Loan Note.
Notice. See §19.
Obligations. All indebtedness, obligations and liabilities of the Borrower or
any Guarantor to any of the Lenders or the Agent, individually or collectively,
under this Agreement or any of the other Loan Documents or in respect of any of
the Loans, the Notes or the Letters of Credit, or other instruments at any time
evidencing any of the foregoing, whether existing on the


29



--------------------------------------------------------------------------------





date of this Agreement or arising or incurred hereafter, or whether arising
before or after any bankruptcy or insolvency proceeding, direct or indirect,
joint or several, absolute or contingent, matured or unmatured, liquidated or
unliquidated, secured or unsecured, arising by contract, operation of law or
otherwise.
Occupancy Rate. With respect to any Eligible Real Estate included in the
calculation of the Unencumbered Pool Availability, the ratio, expressed as a
percentage, of (a) the Net Rentable Area of such Eligible Real Estate actually
occupied by tenants that are (i) conducting business operations therein (subject
to the last sentence of this definition) which are recognized businesses
separate and distinct from those of the Borrower, the Guarantors or any of their
respective Subsidiaries and (ii) paying rent (or subject to a specified free
rent period provided for under the applicable lease) at rates not materially
less than rates generally prevailing at the time the applicable lease was
entered into, pursuant to binding leases as to which no monetary default has
occurred and has continued unremedied for thirty (30) or more days to (b) the
aggregate Net Rentable Area of such Eligible Real Estate. For purposes of the
definition of “Occupancy Rate”, a tenant shall be deemed to actually occupy, and
to be conducting business operations in, Eligible Real Estate (i)
notwithstanding a temporary cessation of operations for renovation, repairs or
other temporary reason, or for the purpose of completing tenant build-out or
(ii) if it is otherwise scheduled to be open for business within some specified
period. For purposes of determining compliance with §7.16, the aggregate
Occupancy Rate shall be computed on an aggregated basis for all Unencumbered
Pool Properties, consistent with the provisions for determining the Occupancy
Rate for any individual Unencumbered Pool Property as set forth above.
OFAC. Office of Foreign Asset Control of the Department of the Treasury of the
United States of America, or any successor thereto carrying out similar
functions.
Off-Balance Sheet Obligations. Liabilities and obligations of Parent or any of
its Subsidiaries or any other Person in respect of “off-balance sheet
arrangements” (as defined in Item 303(a)(4)(ii) of Regulation S-K promulgated
under the Securities Act) which Parent would be required to disclose in the
“Management’s Discussion and Analysis of Financial Condition and Results of
Operations” section of Parent’s report on Form 10-Q or Form 10-K (or their
equivalents) which Parent is required to file with the SEC or would be required
to file if it were subject to the jurisdiction of the SEC (or any Governmental
Authority substituted therefor).
Operator(s). The manager of an Unencumbered Pool Property, the tenant under a
Medical Lease, the property sublessee and/or the operator under any Operators’
Agreement, approved by Agent as required by this Agreement and any successor to
such Operator approved by Agent as required by this Agreement. If, with respect
to any Unencumbered Pool Property, there exists a property manager, a tenant
under a Medical Lease and a property sublessee, or any combination thereof, then
“Operator” shall refer to all such entities, collectively and individually as
applicable and as the context may require.
Operators’ Agreements. Collectively, a property management agreement, Medical
Lease and/or other similar agreement regarding the management and operation of
the Unencumbered Pool Properties between Borrower or a Subsidiary Guarantor, on
the one hand, and a tenant under a Medical Lease or property manager, on the
other hand.


30



--------------------------------------------------------------------------------





Other Taxes. All present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
§4.14 as a result of costs sought to be reimbursed pursuant to §4.3).
Outstanding. With respect to the Loans, the aggregate unpaid principal thereof
as of any date of determination. With respect to Letters of Credit, the
aggregate undrawn face amount of issued Letters of Credit.
Participant Register. See §18.4.
Patriot Act. The Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, as the same may
be amended from time to time, and corresponding provisions of future laws.
PBGC. The Pension Benefit Guaranty Corporation created by §4002 of ERISA and any
successor entity or entities having similar responsibilities.
Permits. With respect to any Person, any permit, approval, authorization,
license, registration, certificate, concession, grant, franchise, variance or
permission from, and any other contractual obligations with, any Governmental
Authority, in each case whether or not having the force of law and applicable to
or binding upon such Person or any of its property or to which such Person or
any of its property is subject.
Permitted Equity Investments. Investments in the Equity Interests of any Persons
that are not Unconsolidated Affiliates or Wholly Owned Subsidiaries, provided
that such Person’s primary business is the ownership, operation and development
of Data Center Assets or Medical Assets.
Person. Any individual, corporation, limited liability company, partnership,
trust, unincorporated association, business, or other legal entity, and any
government or any governmental agency or political subdivision thereof.
Plan Assets. Assets of any employee benefit plan subject to Part 4, Subtitle B,
Title I of ERISA.
Potential Unencumbered Pool Property. Any property of the Borrower or a Wholly
Owned Subsidiary which is not at the time included in the Unencumbered Pool and
which consists of (i) Eligible Real Estate, or (ii) Real Estate which is capable
of becoming Eligible Real Estate through the approval of the Agent and
compliance with requirements of §7.16.
Preferred Distributions. For any period and without duplication, all
Distributions paid, declared but not yet paid or otherwise due and payable
during such period on Preferred Securities issued by the Borrower or any of its
Subsidiaries or REIT. Preferred Distributions shall


31



--------------------------------------------------------------------------------





not include dividends or distributions: (a) paid or payable solely in Equity
Interests of identical class payable to holders of such class of Equity
Interests; (b) paid or payable to the Borrower or any of its Subsidiaries; or
(c) constituting or resulting in the redemption of Preferred Securities, other
than scheduled redemptions not constituting balloon, bullet or similar
redemptions in full.
Preferred Securities. With respect to any Person, Equity Interests in such
Person, which are entitled to preference or priority over any other Equity
Interest in such Person in respect of the payment of dividends or distribution
of assets upon liquidation, or both.
Primary Licenses. With respect to any Unencumbered Pool Property or Person
operating all or a portion of such Unencumbered Pool Property, as the case may
be, the CON, permit or license to operate as a medical office, acute surgery
center, long-term care center, hospital or other health care facility, as the
case may be, and each Medicaid/Medicare/TRICARE provider agreement, if
applicable.
Property Cost. With respect to any Real Estate, the actual purchase price paid
at the acquisition closing (excluding prorations) of such Real Estate.
Property Manager. Carter Validus Real Estate Management Services, LLC, a
Delaware limited liability company, or another qualified management company
approved by Agent, such approval not to be unreasonably withheld.
Public Lender. See §7.4.
Real Estate. All real property, including, without limitation, the Unencumbered
Pool Properties, at the time of determination then owned or leased (as lessee or
sublessee) in whole or in part or operated by REIT, the Borrower or any of their
respective Subsidiaries, or an Unconsolidated Affiliate of the Borrower and
which is located in the United States of America or the District of Columbia.
Recipient. The Agent and any Lender.
Record. The grid attached to any Note, or the continuation of such grid, or any
other similar record, including computer records, maintained by the Agent with
respect to any Loan referred to in such Note.
Recourse Indebtedness. As of any date of determination, any Indebtedness
(whether secured or unsecured) which is recourse to REIT, the Borrower or any of
their respective Subsidiaries. Recourse Indebtedness shall not include
Non-Recourse Indebtedness, but shall include any Non-Recourse Exclusions at such
time a written claim is made with respect thereto.
Register. See §18.2.
REIT. Carter Validus Mission Critical REIT, Inc. a Maryland corporation.
REIT Status. With respect to a Person, its status as a real estate investment
trust as defined in §856(a) of the Code.


32



--------------------------------------------------------------------------------





Related Fund. With respect to any Lender which is a fund that invests in loans,
any Affiliate of such Lender or any other fund that invests in loans that is
managed by the same investment advisor as such Lender or by an Affiliate of such
Lender or such investment advisor.
Release. Any releasing, spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, disposing or dumping (other than the storing
of materials in reasonable quantities to the extent necessary for the operation
of property in the ordinary course of business, and in any event in compliance
with all Environmental Laws) of Hazardous Substances.
Rent Roll. A report prepared by the Borrower showing for all Real Estate,
including, without limitation, each Unencumbered Pool Property, owned or leased
by the Borrower or its Subsidiaries, its occupancy, lease expiration dates,
lease rent and other information in substantially the form presented to Agent
prior to the date hereof or in such other form as may be reasonably acceptable
to the Agent.
Reserve Percentage. For any Interest Period, that percentage which is specified
three (3) Business Days before the first day of such Interest Period by the
Board of Governors of the Federal Reserve System (or any successor) or any other
Governmental Authority with jurisdiction over Agent or any Lender for
determining the maximum reserve requirement (including, but not limited to, any
marginal reserve requirement) for Agent or any Lender with respect to
liabilities constituting of or including (among other liabilities) Eurocurrency
liabilities in an amount equal to that portion of the Loan affected by such
Interest Period and with a maturity equal to such Interest Period.
Revolving Credit Base Rate Loans. Revolving Credit Loans bearing interest
calculated by reference to the Base Rate.
Revolving Credit Commitment. With respect to each Revolving Credit Lender, the
amount set forth on Schedule 1.1 hereto as the amount of such Revolving Credit
Lender’s Revolving Credit Commitment to make or maintain Revolving Credit Loans
(other than Swing Loans) to the Borrower, to participate in Letters of Credit
for the account of the Borrower, and to participate in Swing Loans to the
Borrower, as the same may be changed from time to time in accordance with the
terms of this Agreement.
Revolving Credit Commitment Percentage. With respect to each Revolving Credit
Lender, the percentage set forth on Schedule 1.1 hereto as such Revolving Credit
Lender’s percentage of the Total Revolving Credit Commitment, as the same may be
changed from time to time in accordance with the terms of this Agreement;
provided that if the Revolving Credit Commitments of the Revolving Credit
Lenders have been terminated as provided in this Agreement, then the Revolving
Credit Commitment Percentage of each Revolving Credit Lender shall be determined
based on the Revolving Credit Commitment Percentage of such Revolving Credit
Lender immediately prior to such termination and after giving effect to any
subsequent assignments made pursuant to the terms hereof.
Revolving Credit Lenders. Collectively, the Lenders which have a Revolving
Credit Commitment, the initial Revolving Credit Lenders being identified on
Schedule 1.1 hereto.


33



--------------------------------------------------------------------------------





Revolving Credit LIBOR Rate Loans. Revolving Credit Loans bearing interest
calculated by reference to LIBOR.
Revolving Credit Loan or Loans. An individual Revolving Credit Loan or the
aggregate Revolving Credit Loans, as the case may be, in the maximum principal
amount of FOUR HUNDRED MILLION AND NO/100 DOLLARS ($400,000,000.00) (subject to
increase as provided in §2.11) to be made by the Revolving Credit Lenders
hereunder as more particularly described in §2. Without limiting the foregoing,
Revolving Credit Loans shall also include Revolving Credit Loans made pursuant
to §2.10(f).
Revolving Credit Maturity Date. May 28, 2019, as such date may be extended as
provided in §2.12, or such earlier date on which the Revolving Credit Loans
shall become due and payable pursuant to the terms hereof.
Revolving Credit Notes. See §2.1(b).
Sanctions Laws and Regulations. Any applicable sanctions, prohibitions or
requirements imposed by any applicable executive order or by any applicable
sanctions program administered by OFAC, the United States Department of State,
the Office of the United States Treasury, the United Nations Security Council,
the European Union or Her Majesty’s Treasury.
SEC. The federal Securities and Exchange Commission.
Secured Debt. With respect to REIT, the Borrower or any of their respective
Subsidiaries as of any given date, the aggregate principal amount of all
Indebtedness (including any Non-Recourse Indebtedness) of such Persons on a
Consolidated basis outstanding at such date and that is secured in any manner by
any Lien.
Securities Act. The Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.
Single Asset Entity. A bankruptcy remote, single purpose entity which is a
Subsidiary of the Borrower and which is not a Subsidiary Guarantor which owns
real property and related assets which are security for Indebtedness of such
entity, and which Indebtedness does not constitute Indebtedness of any other
Person except as provided in the definition of Non-Recourse Indebtedness (except
for Non-Recourse Exclusions).
S&P. Standard & Poor’s Ratings Group.
SNF. Skilled nursing facility.
Special Distribution (Ascent/Mapletree). See §8.7(b).
Special Distribution (I/O Data Center). See §8.7(b).
Stabilized Property. A completed project on which all improvements related to
the development of such Real Estate have been substantially completed (excluding
tenant/licensee


34



--------------------------------------------------------------------------------





improvements) for twelve (12) months, or which the Net Rentable Area of such
Real Estate is at least eighty-five percent (85.0%) leased. Once a project
becomes a Stabilized Property under this Agreement, it shall remain a Stabilized
Property.
State. A state of the United States of America and the District of Columbia.
State Regulator. See §7.10.
Stonegate Center. The Real Estate located at 2501 W. William Cannon Dr.,
Buildings 3, 4 and 5, Austin, Texas 78745.
Subordination of Advisory Agreement. The Second Amended and Restated
Subordination of Advisory Fees dated as of the date hereof and entered into
between Borrower, REIT and the Advisor evidencing the subordination of the
advisory fees payable by REIT to the Advisor to the Obligations, as the same may
be amended, restated, supplemented or otherwise modified in accordance with the
terms hereof.
Subsidiary. For any Person, any corporation, partnership, limited liability
company or other entity of which at least a majority of the securities or other
ownership interests having by the terms thereof ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
of such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person, and
shall include all Persons the accounts of which are consolidated with those of
such Person pursuant to GAAP.
Subsidiary Guarantors. Initially, those Persons described on Schedule 1.2 hereto
and each Additional Guarantor. Upon any Additional Guarantor becoming a
Subsidiary Guarantor or upon the release of a Subsidiary Guarantor in accordance
with the terms of this Agreement, Agent may unilaterally amend Schedule 1.2.
Swing Loan. See §2.5(a).
Swing Loan Commitment. The sum of Thirty Million and No/100 Dollars
($30,000,000.00), as the same may be changed from time to time in accordance
with the terms of this Agreement.
Swing Loan Lender. KeyBank, in its capacity as Swing Loan Lender and any
successor thereof.
Swing Loan Note. See §2.5(b).
Syndication Agent. Each of (i) Capital One, National Association, a national
banking association, but only in the event that Capital One, National
Association is a Lender, and (ii) SunTrust Bank, a Georgia state banking
corporation, but only in the event that SunTrust Bank is a Lender.


35



--------------------------------------------------------------------------------





Tangible Net Worth Base Amount. The amount of $1,150,000,000.00, minus (a) the
lesser of (i) $550,000,00.00, and (ii) the actual amount of the Special
Distribution (Ascent/Mapletree), and (b) the lesser of (i) $100,000,000.00, and
(ii) the actual amount of the Special Distribution (I/O Data Center); provided,
however in no event will the Tangible Net Worth Base Amount be less than
$500,000,000.00.
Tenant EBITDA. For any period, an amount equal to (a) net income determined in
accordance with GAAP, plus (b) the sum of the following to the extent deducted
in the calculation of net income: (i) interest expenses; (ii) income taxes;
(iii) depreciation; (iv) amortization and (v) for any senior housing facilities
(memory care facilities, assisted living facilities, independent living
facilities), and SNFs, the actual property management expenses of such Medical
Asset, minus (c) for any senior housing facilities (memory care facilities,
assisted living facilities, independent living facilities), and SNFs, an amount
equal to the greater of (i) actual property management expenses of such Medical
Asset, or (ii) five percent (5.0%) of the gross revenues from such Medical
Asset, minus (d) the applicable capital reserve for such type of Medical Asset
contemplated by subparts (i)-(iv) within the definition of “Medical Properties
Capital Reserve” in §1.1 of this Agreement.
Tenant Reporting Event. With respect to any Medical Asset that is an
Unencumbered Pool Property, any such time as (a) the ratio of (i) EBITDAR to
(ii) all base rent and additional rent due and payable by a tenant under its
respective Lease during the previous twelve calendar months is less than 1.00 to
1.00, and (b) such tenant has failed to timely provide to Borrower or its
Subsidiaries, as landlord, any financial reporting information required to be
delivered pursuant to the terms and conditions of its Lease.
Term Base Rate Loan. The Term Loans bearing interest by reference to the Base
Rate.
Term LIBOR Rate Loans. The Term Loans bearing interest by reference to LIBOR.
Term Loan or Term Loans. An individual Term Loan or the aggregate Term Loans, as
the case may be, made by the Term Loan Lenders hereunder (subject to increase as
provided in §2.11).
Term Loan Commitment. As to each Term Loan Lender, the amount equal to such Term
Loan Lender’s Term Loan Commitment Percentage of the aggregate principal amount
of the Term Loans from time to time outstanding to the Borrower. As of the
Closing Date, the Term Loan Commitment is $00.00 and no Lender is committed to
fund any portion of the Term Loan to Borrower.
Term Loan Commitment Percentage. With respect to each Term Loan Lender, the
percentage set forth on Schedule 1.1 hereto as such Term Loan Lender’s
percentage of the aggregate Term Loan to Borrower, as the same may be changed
from time to time in accordance with the terms of this Agreement.
Term Loan Lenders. Collectively, the Lenders that have a Term Loan Commitment,
the initial Term Loan Lenders being identified on Schedule 1.1 hereto.


36



--------------------------------------------------------------------------------





Term Loan Maturity Date. The maturity date selected by Borrower and agreed to by
Agent and the Term Loan Lenders pursuant to §2.11, or such earlier date on which
the Term Loan shall become due and payable pursuant to the terms hereof;
provided, however, in no event will the Term Loan Maturity Date occur earlier
than the Revolving Credit Maturity Date.
Term Loan Note. A promissory note made by the Borrower in favor of a Term Loan
Lender in the principal face amount equal to such Term Loan Lender’s Term Loan
Commitment, in substantially the form of Exhibit C hereto.
Third Party Payor Programs. Any participation or provider agreements with any
third party payor, including Medicare, Medicaid, TRICARE and any Insurer, and
any other private commercial insurance managed care and employee assistance
program, to which Borrower, any Subsidiary Guarantor or any Operator may be
subject with respect to any Unencumbered Pool Property.
Titled Agents. The Joint Lead Arrangers and Bookrunners or any syndication or
documentation agent.
Total Commitment. The sum of the Commitments of the Lenders, as in effect from
time to time. As of February 1, 2018, the Total Commitment is FOUR HUNDRED
MILLION AND NO/100 DOLLARS ($400,000,000.00). The Total Commitment may increase
in accordance with §2.11.
Total Revolving Credit Commitment. The sum of the Revolving Credit Commitments
of the Revolving Credit Lenders, as in effect from time to time. As of February
1, 2018, the Total Revolving Credit Commitment is FOUR HUNDRED MILLION AND
NO/100 DOLLARS ($400,000,000.00). The Total Revolving Credit Commitment may
increase in accordance with §2.11.
Total Term Loan Commitment. The sum of the Term Loan Commitments of the Term
Loan Lenders, as in effect from time to time. As of the date of this Agreement,
the Total Term Loan Commitment is Zero and No/100 Dollars ($00.00). The Total
Term Loan Commitment may increase in accordance with §2.11.
Type. As to any Loan, its nature as a Base Rate Loan or a LIBOR Rate Loan.
Unconsolidated Affiliate. In respect of any Person, any other Person in whom
such Person holds an Investment, which Investment is accounted for in the
financial statements of such Person on an equity basis of accounting and whose
financial results would not be consolidated under GAAP with the financial
results of such first Person on the consolidated financial statements of such
first Person if such financial statements were prepared in accordance with the
full consolidation method of GAAP as of such date.
Unencumbered Pool. All of the Unencumbered Pool Properties.


37



--------------------------------------------------------------------------------





Unencumbered Pool Actual Debt Service Coverage Ratio. The ratio of Adjusted Net
Operating Income from the Unencumbered Pool, divided by the Actual Debt Service
Amount.
Unencumbered Pool Availability. The Unencumbered Pool Availability shall be the
amount which is the lowest of (a) the maximum principal amount of Loans and
Letter of Credit Liabilities, which when added to all Unsecured Debt other than
the Loans and Letter of Credit Liabilities, would not cause the Consolidated
Total Unsecured Debt to be greater than fifty percent (50.0%) of the
Unencumbered Pool Value, (b) the maximum principal amount of Loans and Letter of
Credit Liabilities, which when added to all Unsecured Debt other than the Loans
and Letter of Credit Liabilities, would not cause the Unencumbered Pool Implied
Debt Service Coverage Ratio to be less than 1.50 to 1.00, and (c) the maximum
principal amount of Loans and Letter of Credit Liabilities, which when added to
all Unsecured Debt other than the Loans and Letter of Credit Liabilities, would
not cause the Unencumbered Pool Debt Yield to be less than thirteen and one-half
percent (13.5%).
Unencumbered Pool Certificate. See §7.4(c).
Unencumbered Pool Debt Yield. The quotient of (a) Adjusted Net Operating Income
from the Unencumbered Pool divided by (b) Consolidated Total Unsecured Debt,
expressed as a percentage.
Unencumbered Pool Implied Debt Service Coverage Ratio. The ratio of Adjusted Net
Operating Income from the Unencumbered Pool, divided by the Implied Debt Service
Coverage Amount.
Unencumbered Pool Property(ies). Eligible Real Estate which satisfies all the
conditions set forth in §7.16 or which has been included in the calculation of
the Unencumbered Pool Availability pursuant to §7.16(b). The Initial
Unencumbered Pool Properties are described on Schedule 1.3 hereto.
Unencumbered Pool Value. As of the date of determination, without duplication,
the lesser of the following amounts determined individually for each
Unencumbered Pool Property: (a) the Appraised Value of such Unencumbered Pool
Property, and (b) the sum of the Property Costs and Acquisition Closing Costs of
such Unencumbered Pool Property. The aggregate Unencumbered Pool Value for all
Unencumbered Pool Properties shall be the sum of such calculations for all of
the Unencumbered Pool Properties; provided, however, in the event that an
adverse change occurs with respect to a material tenant(s) (individually or in
the aggregate) at an Unencumbered Pool Property (e.g., a Tenant Reporting Event
has occurred and is continuing, an amendment to a lease without Agent's prior
written consent, lease termination, default of base rent or other material
payment obligations under its respective Lease for more than seventy-five (75)
days beyond the date upon which such payment obligations were due, assignment or
sublease of a material portion of the space without Agent’s prior written
consent), then for the purposes of the covenant calculations, at the Borrower’s
election, the Unencumbered Pool Property will immediately after the end of such
75‑day period be valued at either (i) zero (0), or (ii) the current Appraised
Value as determined by an updated Appraisal acceptable to the Agent.
Additionally, if performance of the Unencumbered Pool Property improves or the
adverse change is otherwise cured to Agent’s


38



--------------------------------------------------------------------------------





reasonable satisfaction, then the Borrower will have the right to obtain a new
Appraisal acceptable to the Agent. Once the new Appraisal is accepted by Agent,
then the value of the Unencumbered Pool Property shall be updated for purposes
of this Agreement. This definition of "Unencumbered Pool Value" may only be
modified or waived with the prior written consent of the Agent, Capital One and
the Majority Lenders.
Unrestricted Cash and Cash Equivalents. As of any date of determination, the sum
of (a) the aggregate amount of Unrestricted cash and (b) the aggregate amount of
Unrestricted Cash Equivalents (valued at fair market value). As used in this
definition, “Unrestricted” means the specified asset is readily available for
the satisfaction of any and all obligations of such Person. For the avoidance of
doubt, Unrestricted Cash and Cash Equivalents shall not include any tenant
security deposits or other restricted deposits.
Unsecured Debt. Indebtedness of REIT, the Borrower and their respective
Subsidiaries outstanding at any time which is not Secured Debt.
Unused Fee. See §2.3.
Unused Fee Percentage. With respect to any day during a calendar quarter, (a)
0.15% per annum, if the sum of the Revolving Credit Loans and Letter of Credit
Liabilities outstanding on such day is 50% or more of the Total Revolving Credit
Commitment, or (b) 0.25% per annum if the sum of the Revolving Credit Loans and
Letter of Credit Liabilities outstanding on such day is less than 50% of the
Total Revolving Credit Commitment.
U.S. Person. Any Person that is a “United States Person” as defined in Section
7701(a)(30) of the Code.
U.S. Tax Compliance Certificate. See §4.4(g)(ii)(B)(III).
Wholly Owned Subsidiary. As to the Borrower, any Subsidiary of Borrower that is
directly or indirectly owned 100% by the Borrower.
Withholding Agent. The Parent, the Borrower, any other Guarantor and the Agent,
as applicable.
Write-Down and Conversion Powers. with respect to any EEA Resolution Authority,
the write-down and conversion powers of such EEA Resolution Authority from time
to time under the Bail-In Legislation for the applicable EEA Member Country,
which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
§1.2    Rules of Interpretation.
(a)    A reference to any document or agreement shall include such document or
agreement as amended, modified or supplemented from time to time in accordance
with its terms and the terms of this Agreement.
(b)    The singular includes the plural and the plural includes the singular.


39



--------------------------------------------------------------------------------





(c)    A reference to any law includes any amendment or modification of such
law.
(d)    A reference to any Person includes its permitted successors and permitted
assigns.
(e)    Accounting terms not otherwise defined herein have the meanings assigned
to them by GAAP applied on a consistent basis by the accounting entity to which
they refer.
(f)    The words “include,” “includes” and “including” are not limiting.
(g)    The words “approval” and “approved”, as the context requires, means an
approval in writing given to the party seeking approval after full and fair
disclosure to the party giving approval of all material facts necessary in order
to determine whether approval should be granted.
(h)    All terms not specifically defined herein or by GAAP, which terms are
defined in the Uniform Commercial Code as in effect in the State of New York,
have the meanings assigned to them therein.
(i)    Reference to a particular “§”, refers to that section of this Agreement
unless otherwise indicated.
(j)    The words “herein”, “hereof”, “hereunder” and words of like import shall
refer to this Agreement as a whole and not to any particular section or
subdivision of this Agreement.
(k)    In the event of any change in GAAP after the date hereof or any other
change in accounting procedures pursuant to §7.3 which would affect the
computation of any financial covenant, ratio or other requirement set forth in
any Loan Document, then upon the request of the Borrower or Agent, the Borrower,
the Guarantors, the Agent and the Lenders shall negotiate promptly, diligently
and in good faith in order to amend the provisions of the Loan Documents such
that such financial covenant, ratio or other requirement shall continue to
provide substantially the same financial tests or restrictions of the Borrower
and the Guarantors as in effect prior to such accounting change, as determined
by the Majority Lenders in their good faith judgment. Until such time as such
amendment shall have been executed and delivered by the Borrower, the
Guarantors, the Agent and the Majority Lenders, such financial covenants, ratio
and other requirements, and all financial statements and other documents
required to be delivered under the Loan Documents, shall be calculated and
reported as if such change had not occurred.
(l)    Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (i) without
giving effect to any election under Accounting Standards Codification 825-10-25
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of a Borrower or any of its Subsidiaries at “fair value”, as defined
therein, (ii) without giving effect to any treatment of Indebtedness in respect
of convertible debt instruments under Accounting Standards Codification 470-20
(or any other Accounting Standards Codification or Financial


40



--------------------------------------------------------------------------------





Accounting Standard having a similar result or effect) to value any such
Indebtedness in a reduced or bifurcated manner as described therein, and such
Indebtedness shall at all times be valued at the full stated principal amount
thereof
(m)    To the extent that any of the representations and warranties contained in
this Agreement or any other Loan Document is qualified by “Material Adverse
Effect” or any other materiality qualifier, then the qualifier “in all material
respects” contained in Sections §2.12(a)(iv), §2.13(c)(iii), §5.3(e), §10.9 and
§11.2 shall not apply solely with respect to any such representations and
warranties.
§2.    THE CREDIT FACILITY.
§2.1    Revolving Credit Loans.
(a)    Subject to the terms and conditions set forth in this Agreement, each of
the Revolving Credit Lenders severally agrees to lend to the Borrower, and the
Borrower may borrow (and repay and reborrow) from time to time between the
Closing Date and the Revolving Credit Maturity Date upon notice by the Borrower
to the Agent given in accordance with §2.7, such sums as are requested by the
Borrower for the purposes set forth in §2.9 up to a maximum aggregate principal
amount outstanding (after giving effect to all amounts requested) at any one
time equal to the lesser of (i) the sum of such Revolving Credit Lender’s
Commitment and (ii) such Revolving Credit Lender’s Revolving Credit Commitment
Percentage of the sum of (A) the Unencumbered Pool Availability minus (B) the
sum of (1) the amount of all outstanding Revolving Credit Loans, Term Loans and
Swing Loans, (2) the aggregate amount of Letter of Credit Liabilities and (3)
the aggregate amount of all other Unsecured Debt; provided, that, in all events
no Default or Event of Default shall have occurred and be continuing; and
provided, further, that (X) the outstanding principal amount of the Revolving
Credit Loans (after giving effect to all amounts requested), Swing Loans and
Letter of Credit Liabilities shall not at any time exceed the Total Revolving
Credit Commitment, (Y) the outstanding principal amount of the Revolving Credit
Loans (after giving effect to all amounts requested), Term Loans, Swing Loans
and Letter of Credit Liabilities shall not at any time exceed the Total
Commitment, and (Z) the outstanding principal amount of the Revolving Credit
Loans (after giving effect to the amount requested), Term Loans, Swing Loans and
Letter of Credit Liabilities plus the aggregate amount of all other Unsecured
Debt shall not at any time cause a violation of the covenants set forth in §9.1.
The Revolving Credit Loans shall be made pro rata in accordance with each
Revolving Credit Lender’s Revolving Credit Commitment Percentage. Each request
for a Revolving Credit Loan hereunder shall constitute a representation and
warranty by the Borrower that all of the conditions required of the Borrower set
forth in §10 and §11 have been satisfied on the date of such request. The Agent
may assume that the conditions in §10 and §11 have been satisfied unless it
receives prior written notice from a Revolving Credit Lender that such
conditions have not been satisfied. No Revolving Credit Lender shall have any
obligation to make Revolving Credit Loans to the Borrower in the maximum
aggregate principal outstanding balance of more than the principal face amount
of its Revolving Credit Note.
(b)    The Revolving Credit Loans shall be evidenced by separate promissory
notes of the Borrower in substantially the form of Exhibit A hereto
(collectively, the “Revolving Credit Notes”), dated of even date with this
Agreement (except as otherwise provided in §2.11 or §18.3)


41



--------------------------------------------------------------------------------





and completed with appropriate insertions. One Revolving Credit Note shall be
payable to the order of each Revolving Credit Lender in the principal amount
equal to such Revolving Credit Lender’s Revolving Credit Commitment or, if less,
the outstanding amount of all Revolving Credit Loans made by such Revolving
Credit Lender, plus interest accrued thereon, as set forth below. The Borrower
irrevocably authorizes Agent to make or cause to be made, at or about the time
of the Drawdown Date of any Revolving Credit Loan or the time of receipt of any
payment of principal thereof, an appropriate notation on Agent’s Record
reflecting the making of such Revolving Credit Loan or (as the case may be) the
receipt of such payment. The outstanding amount of the Revolving Credit Loans
set forth on Agent’s Record shall be prima facie evidence of the principal
amount thereof owing and unpaid to each Revolving Credit Lender, but the failure
to record, or any error in so recording, any such amount on Agent’s Record shall
not limit or otherwise affect the obligations of the Borrower hereunder or under
any Revolving Credit Note to make payments of principal of or interest on any
Revolving Credit Note when due. There shall not be deemed to have occurred, and
there has not otherwise occurred, any payment, satisfaction or novation of the
indebtedness evidenced by the “Notes”, as defined in the Existing Credit
Agreement, which indebtedness is instead allocated among the Revolving Credit
Lenders as of the date hereof, as applicable, in accordance with their
respective Revolving Credit Commitment Percentages. On the Closing Date, the
Revolving Credit Lenders shall make adjustments among themselves so that the
outstanding Revolving Credit Loans are consistent with their Revolving Credit
Commitment Percentages.
§2.2    Commitment to Lend Term Loan. Any Term Loans made as a result of any
increase in the Total Term Loan Commitments pursuant to §2.11 shall be made on
the applicable Commitment Increase Date and each Lender which elects to increase
its or acquire a Term Loan Commitment pursuant to §2.11 severally and not
jointly agrees to make a Term Loan to the Borrower in an amount equal to (a)
with respect to any existing Term Loan Lender, the amount by which such Term
Loan Lender’s Term Loan Commitment increases on the applicable Commitment
Increase Date and (b) with respect to any new Term Loan Lender, the amount of
such new Lender’s Term Loan Commitment. The Borrower irrevocably authorizes
Agent to make or cause to be made, at or about the time of the Drawdown Date of
any Term Loan or the time of receipt of any payment of principal thereof, an
appropriate notation on Agent’s Record reflecting the making of such Term Loan
or (as the case may be) the receipt of such payment. The outstanding amount of
the Term Loans set forth on Agent’s Record shall be prima facie evidence of the
principal amount thereof owing and unpaid to each Term Loan Lender, but the
failure to record, or any error in so recording, any such amount on Agent’s
Record shall not limit or otherwise affect the obligations of the Borrower
hereunder or under any Term Loan Note to make payments of principal of or
interest on any Term Loan Note when due. The Term Loans shall be evidenced by
separate promissory notes of the Borrower in substantially the form of Exhibit C
hereto, dated of even date with this Agreement (except as otherwise provided in
§2.11 or §18.3) and completed with appropriate insertions. One Term Loan Note
shall be payable to the order of each Term Loan Lender in the principal amount
equal to such Term Loan Lender’s Term Loan Commitment.
§2.3    Facility Unused Fee. The Borrower agrees to pay to the Agent for the
account of each Revolving Credit Lender (other than a Defaulting Lender for such
period of time as such Lender is a Defaulting Lender) an unused facility fee
(the "Unused Fee") equal to an aggregate amount computed on a daily basis for
such calendar quarter by multiplying the Unused Fee


42



--------------------------------------------------------------------------------





Percentage applicable to such day, calculated as a per diem rate, times the
excess of the Total Revolving Credit Commitment over the Outstanding Revolving
Credit Loans and the face amount of Outstanding Letters of Credit on such day.
The Unused Fee shall be payable quarterly in arrears on the first (1st) day of
each calendar quarter for the immediately preceding calendar quarter or portion
thereof, and on any earlier date on which the Revolving Credit Commitments shall
be reduced or shall terminate as provided in §2.4, with a final payment on the
Revolving Credit Maturity Date.
§2.4    Reduction and Termination of the Revolving Credit Commitments. The
Borrower shall have the right at any time and from time to time upon five (5)
Business Days’ prior written notice to the Agent to reduce by $5,000,000.00 or
an integral multiple of $1,000,000.00 in excess thereof (provided that in no
event shall the Total Revolving Credit Commitment be reduced in such manner to
an amount less than fifty percent (50.0%) of the highest Total Revolving Credit
Commitment at any time existing under this Agreement) or to terminate entirely
the Revolving Credit Commitments, whereupon the Revolving Credit Commitments of
the Revolving Credit Lenders shall be reduced pro rata in accordance with their
respective Revolving Credit Commitment Percentages of the amount specified in
such notice or, as the case may be, terminated, any such termination or
reduction to be without penalty except as otherwise set forth in §4.7; provided,
however, that no such termination or reduction shall be permitted if, after
giving effect thereto, the sum of Outstanding Revolving Credit Loans, the
Outstanding Swing Loans and the Letter of Credit Liabilities would exceed the
Revolving Credit Commitments of the Revolving Credit Lenders as so terminated or
reduced. Promptly after receiving any notice from the Borrower delivered
pursuant to this §2.4, the Agent will notify the Revolving Credit Lenders of the
substance thereof. Any reduction of the Revolving Credit Commitments shall also
result in a proportionate reduction (rounded to the next lowest integral
multiple of $100,000.00) in the maximum amount of Swing Loans and Letters of
Credit. Upon the effective date of any such reduction or termination, the
Borrower shall pay to the Agent for the respective accounts of the Revolving
Credit Lenders the full amount of any facility fee under §2.3 then accrued on
the amount of the reduction. No reduction or termination of the Revolving Credit
Commitments may be reinstated.
§2.5    Swing Loan Commitment.
(a)    Subject to the terms and conditions set forth in this Agreement, Swing
Loan Lender agrees to lend to the Borrower (the “Swing Loans”), and the Borrower
may borrow (and repay and reborrow) from time to time between the Closing Date
and the date which is five (5) Business Days prior to the Revolving Credit
Maturity Date upon notice by the Borrower to the Swing Loan Lender given in
accordance with this §2.5, such sums as are requested by the Borrower for the
purposes set forth in §2.9 in an aggregate principal amount at any one time
outstanding not exceeding the Swing Loan Commitment; provided that in all events
(i) no Default or Event of Default shall have occurred and be continuing;
(ii) the outstanding principal amount of the Revolving Credit Loans and Swing
Loans (after giving effect to all amounts requested) plus Letter of Credit
Liabilities shall not at any time exceed the Total Revolving Credit Commitment;
and (iii) the outstanding principal amount of the Revolving Credit Loans, Term
Loans and Swing Loans (after giving effect to all amounts requested) plus Letter
of Credit Liabilities, shall not at any time exceed the lesser of (A) the Total
Commitment or (B) the Unencumbered Pool Availability minus the sum


43



--------------------------------------------------------------------------------





of (i) the amount of all outstanding Term Loans and (ii) the aggregate amount of
all other Unsecured Debt (giving effect to the amount of all Outstanding
Revolving Credit Loans, Swing Loans and Letter of Credit Liabilities), or cause
a violation of the covenants set forth in §9.1. Notwithstanding anything to the
contrary contained in this §2.5, the Swing Loan Lender shall not be obligated to
make any Swing Loan at a time when any other Revolving Credit Lender is a
Defaulting Lender, unless the Swing Loan Lender is satisfied that the
participation therein will otherwise be fully allocated to the Revolving Credit
Lenders that are Non-Defaulting Lenders consistent with §2.13(c) and the
Defaulting Lender shall not participate therein, except to the extent the Swing
Loan Lender has entered into arrangements with the Borrower or such Defaulting
Lender that are satisfactory to the Swing Loan Lender in its good faith
determination to eliminate the Swing Loan Lender’s Fronting Exposure with
respect to any such Defaulting Lender, including the delivery of cash
collateral. Swing Loans shall constitute “Revolving Credit Loans” for all
purposes hereunder. The funding of a Swing Loan hereunder shall constitute a
representation and warranty by the Borrower that all of the conditions set forth
in §10 and §11 have been satisfied on the date of such funding. The Swing Loan
Lender may assume that the conditions in §10 and §11 have been satisfied unless
Swing Loan Lender has received written notice from a Revolving Credit Lender
that such conditions have not been satisfied. Each Swing Loan shall be due and
payable within three (3) Business Days of the date such Swing Loan was provided
and the Borrower hereby agrees (to the extent not repaid as contemplated by
§2.5(d) below) to repay each Swing Loan on or before the date that is three (3)
Business Days from the date such Swing Loan was provided. A Swing Loan may not
be refinanced with another Swing Loan.
(b)    The Swing Loans shall be evidenced by a separate promissory note of the
Borrower in substantially the form of Exhibit B hereto (the “Swing Loan Note”),
dated the date of this Agreement and completed with appropriate insertions. The
Swing Loan Note shall be payable to the order of the Swing Loan Lender in the
principal face amount equal to the Swing Loan Commitment and shall be payable as
set forth below. The Borrower irrevocably authorizes the Swing Loan Lender to
make or cause to be made, at or about the time of the Drawdown Date of any Swing
Loan or at the time of receipt of any payment of principal thereof, an
appropriate notation on the Swing Loan Lender’s Record reflecting the making of
such Swing Loan or (as the case may be) the receipt of such payment. The
outstanding amount of the Swing Loans set forth on the Swing Loan Lender’s
Record shall be prima facie evidence of the principal amount thereof owing and
unpaid to the Swing Loan Lender, but the failure to record, or any error in so
recording, any such amount on the Swing Loan Lender’s Record shall not limit or
otherwise affect the obligations of the Borrower hereunder or under the Swing
Loan Note to make payments of principal of or interest on any Swing Loan Note
when due.
(c)    The Borrower shall request a Swing Loan by delivering to the Swing Loan
Lender a Loan Request executed by an Authorized Officer no later than 11:00 a.m.
(Cleveland time) on the requested Drawdown Date specifying the amount of the
requested Swing Loan (which shall be in the minimum amount of $1,000,000.00) and
providing the wire instructions for the delivery of the Swing Loan proceeds. The
Loan Request shall also contain the statements and certifications required by
§2.7(i) and (ii). Each such Loan Request shall be irrevocable and binding on the
Borrower and shall obligate the Borrower to accept such Swing Loan on the
Drawdown Date. Notwithstanding anything herein to the contrary, a Swing Loan
shall be a Revolving Credit Base


44



--------------------------------------------------------------------------------





Rate Loan and shall bear interest at the Base Rate plus the Applicable Margin
for Base Rate Loans. The proceeds of the Swing Loan will be disbursed by wire by
the Swing Loan Lender to the Borrower no later than 1:00 p.m. (Cleveland time).
(d)    The Swing Loan Lender shall, within two (2) Business Days after the
Drawdown Date with respect to such Swing Loan, request each Revolving Credit
Lender, including the Swing Loan Lender, to make a Revolving Credit Loan
pursuant to §2.1 in an amount equal to such Revolving Credit Lender’s Revolving
Credit Commitment Percentage of the amount of the Swing Loan outstanding on the
date such notice is given. In the event that the Borrower does not notify the
Agent in writing otherwise on or before noon (Cleveland Time) on the Business
Day of the Drawdown Date with respect to such Swing Loan, Agent shall notify the
Revolving Credit Lenders that such Revolving Credit Loan shall be a Revolving
Credit LIBOR Rate Loan with an Interest Period of one (1) month, provided that
the making of such Revolving Credit LIBOR Rate Loan will not be in contravention
of any other provision of this Agreement, or if the making of a Revolving Credit
LIBOR Rate Loan would be in contravention of this Agreement, then such notice
shall indicate that such loan shall be a Revolving Credit Base Rate Loan. The
Borrower hereby irrevocably authorizes and directs the Swing Loan Lender to so
act on its behalf, and agrees that any amount advanced to the Agent for the
benefit of the Swing Loan Lender pursuant to this §2.5(d) shall be considered a
Revolving Credit Loan pursuant to §2.1. Unless any of the events described in
paragraph (h), (i) or (j) of §12.1 shall have occurred (in which event the
procedures of §2.5(e) shall apply), each Revolving Credit Lender shall make the
proceeds of its Revolving Credit Loan available to the Swing Loan Lender for the
account of the Swing Loan Lender at the Agent’s Head Office prior to 12:00 noon
(Cleveland time) in funds immediately available no later than the third (3rd)
Business Day after the date such notice is given just as if the Revolving Credit
Lenders were funding directly to the Borrower, so that thereafter such
Obligations shall be evidenced by the Revolving Credit Notes. The proceeds of
such Revolving Credit Loan shall be immediately applied to repay the Swing
Loans.
(e)    If for any reason a Swing Loan cannot be refinanced by a Revolving Credit
Loan pursuant to §2.5(d), each Revolving Credit Lender will, on the date such
Revolving Credit Loan pursuant to §2.5(d) was to have been made, purchase an
undivided participation interest in the Swing Loan in an amount equal to its
Revolving Credit Commitment Percentage of such Swing Loan. Each Revolving Credit
Lender will immediately transfer to the Swing Loan Lender in immediately
available funds the amount of its participation and upon receipt thereof the
Swing Loan Lender will deliver to such Revolving Credit Lender a Swing Loan
participation certificate dated the date of receipt of such funds and in such
amount.
(f)    Whenever at any time after the Swing Loan Lender has received from any
Revolving Credit Lender such Revolving Credit Lender’s participation interest in
a Swing Loan, the Swing Loan Lender receives any payment on account thereof, the
Swing Loan Lender will distribute to such Revolving Credit Lender its
participation interest in such amount (appropriately adjusted in the case of
interest payments to reflect the period of time during which such Lender’s
participating interest was outstanding and funded); provided, however, that in
the event that such payment received by the Swing Loan Lender is required to be
returned, such Revolving Credit


45



--------------------------------------------------------------------------------





Lender will return to the Swing Loan Lender any portion thereof previously
distributed by the Swing Loan Lender to it.
(g)    Each Lender’s obligation to fund a Revolving Credit Loan as provided in
§2.5(d) or to purchase participation interests pursuant to §2.5(e) shall be
absolute and unconditional and shall not be affected by any circumstance,
including, without limitation, (i) any setoff, counterclaim, recoupment, defense
or other right which such Revolving Credit Lender or the Borrower may have
against the Swing Loan Lender, the Borrower or anyone else for any reason
whatsoever; (ii) the occurrence or continuance of a Default or an Event of
Default; (iii) any adverse change in the condition (financial or otherwise) of
REIT, the Borrower or any of their respective Subsidiaries; (iv) any breach of
this Agreement or any of the other Loan Documents by the Borrower or any
Guarantor or any Lender; or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing. Any portions of a
Swing Loan not so purchased or converted may be treated by the Agent and Swing
Loan Lender as against such Revolving Credit Lender as a Revolving Credit Loan
which was not funded by the non-purchasing Lender, thereby making such Revolving
Credit Lender a Defaulting Lender. Each Swing Loan, once so sold or converted,
shall cease to be a Swing Loan for the purposes of this Agreement, but shall be
a Revolving Credit Loan made by each Revolving Credit Lender under its Revolving
Credit Commitment.
§2.6    Interest on Loans.
(a)    Each Revolving Credit Base Rate Loan shall bear interest for the period
commencing with the Drawdown Date thereof and ending on the date on which such
Base Rate Loan is repaid or converted to a LIBOR Rate Loan at the rate per annum
equal to the sum of the Base Rate plus the Applicable Margin for Revolving
Credit Base Rate Loans.
(b)    Each Revolving Credit LIBOR Rate Loan shall bear interest for the period
commencing with the Drawdown Date thereof and ending on the last day of each
Interest Period with respect thereto at the rate per annum equal to the sum of
LIBOR determined for such Interest Period plus the Applicable Margin for
Revolving Credit LIBOR Rate Loans.
(c)    Each Term Base Rate Loan shall bear interest for the period commencing
with the Drawdown Date thereof and ending on the date on which such Term Base
Rate Loan is repaid or is converted to a Term LIBOR Rate Loan at a rate per
annum equal to the sum of the Base Rate plus Applicable Margin for Base Rate
Loans.
(d)    Each Term LIBOR Rate Loan shall bear interest for the period commencing
with the Drawdown Date thereof and ending on the last day of each Interest
Period with respect thereto at the rate per annum equal to the sum of LIBOR
determined for such Interest Period plus the Applicable Margin for Term LIBOR
Rate Loans.
(e)    The Borrower promises to pay interest on each Loan in arrears on each
Interest Payment Date with respect thereto.
(f)    Base Rate Loans and LIBOR Rate Loans may be converted to Loans of the
other Type as provided in §4.1.


46



--------------------------------------------------------------------------------





§2.7    Requests for Revolving Credit Loans. Except with respect to the initial
Revolving Credit Loan on the Closing Date, the Borrower shall give to the Agent
written notice executed by an Authorized Officer in the form of Exhibit H hereto
(or telephonic notice confirmed in writing in the form of Exhibit  H hereto) of
each Revolving Credit Loan requested hereunder (a “Loan Request”) by noon
(Cleveland time) one (1) Business Day prior to the proposed Drawdown Date with
respect to Base Rate Loans and two (2) Business Days prior to the proposed
Drawdown Date with respect to LIBOR Rate Loans. Each such notice shall specify
with respect to the requested Revolving Credit Loan the proposed principal
amount of such Revolving Credit Loan, the Type of Revolving Credit Loan, the
initial Interest Period (if applicable) for such Revolving Credit Loan and the
Drawdown Date. Each such notice shall also contain (i) a general statement as to
the purpose for which such advance shall be used (which purpose shall be in
accordance with the terms of §2.9) and (ii) a certification by the chief
executive officer, president, chief financial officer or chief accounting
officer of the Borrower that the Borrower and Guarantors are and will be in
compliance with all covenants under the Loan Documents after giving effect to
the making of such Revolving Credit Loan. Promptly upon receipt of any such
notice, the Agent shall notify each of the Revolving Credit Lenders thereof.
Each such Loan Request shall be irrevocable and binding on the Borrower and
shall obligate the Borrower to accept the Revolving Credit Loan requested from
the Revolving Credit Lenders on the proposed Drawdown Date. Nothing herein shall
prevent the Borrower from seeking recourse against any Revolving Credit Lender
that fails to advance its proportionate share of a requested Revolving Credit
Loan as required by this Agreement. Each Loan Request shall be (a) for a
Revolving Credit Base Rate Loan in a minimum aggregate amount of $1,000,000.00
or an integral multiple of $100,000.00 in excess thereof; or (b) for a Revolving
Credit LIBOR Rate Loan in a minimum aggregate amount of $1,000,000.00 or an
integral multiple of $250,000.00 in excess thereof; provided, however, that
there shall be no more than five (5) Revolving Credit LIBOR Rate Loans
outstanding at any one time.
§2.8    Funds for Loans.
(a)    Not later than 1:00 p.m. (Cleveland time) on the proposed Drawdown Date
of any Revolving Credit Loans or Term Loans, each of the Revolving Credit
Lenders or Term Loan Lenders, as applicable, will make available to the Agent,
at the Agent’s Head Office, in immediately available funds, the amount of such
Lender’s Commitment Percentage of the amount of the requested Loans which may be
disbursed pursuant to §2.1 or §2.2. Upon receipt from each such Revolving Credit
Lender or Term Loan Lender, as applicable, of such amount, and upon receipt of
the documents required by §10 and §11 and the satisfaction of the other
conditions set forth therein, to the extent applicable, the Agent will make
available to the Borrower the aggregate amount of such Revolving Credit Loans or
Term Loans made available to the Agent by the Revolving Credit Lenders or Term
Loan Lenders, as applicable, by crediting such amount to the account of the
Borrower maintained at the Agent’s Head Office. The failure or refusal of any
Revolving Credit Lender or Term Loan Lender to make available to the Agent at
the aforesaid time and place on any Drawdown Date, or on the Effective Date with
respect to any Term Loans, the amount of its Commitment Percentage of the
requested Loans shall not relieve any other Revolving Credit Lender or Term Loan
Lender from its several obligation hereunder to make available to the Agent the
amount of such other Lender’s Commitment Percentage of any requested Loans,
including any additional


47



--------------------------------------------------------------------------------





Revolving Credit Loans that may be requested subject to the terms and conditions
hereof to provide funds to replace those not advanced by the Lender so failing
or refusing.
(b)    Unless the Agent shall have been notified by any Lender prior to the
applicable Drawdown Date of any Revolving Credit Loans or on the Effective Date
or any Increase Date with respect to any Term Loans, that such Lender will not
make available to Agent such Lender’s Commitment Percentage of a proposed Loan,
Agent may in its discretion assume that such Lender has made such Loan available
to Agent in accordance with the provisions of this Agreement and the Agent may,
if it chooses, in reliance upon such assumption make such Loan available to the
Borrower, and such Lender shall be liable to the Agent for the amount of such
advance. If such Lender does not pay such corresponding amount upon the Agent’s
demand therefor, the Agent will promptly notify the Borrower, and the Borrower
shall promptly pay such corresponding amount to the Agent. The Agent shall also
be entitled to recover from the Lender or the Borrower, as the case may be,
interest on such corresponding amount in respect of each day from the date such
corresponding amount was made available by the Agent to the Borrower to the date
such corresponding amount is recovered by the Agent at a per annum rate equal to
(i) from the Borrower at the applicable rate for such Loan or (ii) from a Lender
at the Federal Funds Effective Rate.
§2.9    Use of Proceeds. The Borrower will use the proceeds of the Loans solely
for (a) payment of closing costs in connection with this Agreement, (b)
acquisitions of fee simple ownership of Real Estate or Real Estate subject to a
Ground Lease, (c) tenant improvements and leasing commissions with respect to
the Real Estate, (d) repayment of Indebtedness, (e) capital expenditures with
respect to the Real Estate, and (f) general corporate and working capital
purposes.
§2.10    Letters of Credit.
(a)    Subject to the terms and conditions set forth in this Agreement, at any
time and from time to time from the Closing Date through the day that is ninety
(90) days prior to the Revolving Credit Maturity Date, the Issuing Lender shall
issue such Letters of Credit as the Borrower may request upon the delivery of a
written request in the form of Exhibit I hereto (a “Letter of Credit Request”)
to the Issuing Lender, provided that (i) no Default or Event of Default shall
have occurred and be continuing, (ii) upon issuance of such Letter of Credit,
the Letter of Credit Liabilities shall not exceed Twenty-Five Million and No/100
Dollars ($25,000,000.00), (iii) in no event shall the sum of (A) the Revolving
Credit Loans Outstanding, (B) the Swing Loans Outstanding, and (C) the amount of
Letter of Credit Liabilities (after giving effect to all Letters of Credit
requested) exceed the Total Revolving Credit Commitment, (iv) in no event shall
the outstanding principal amount of the Revolving Credit Loans, Swing Loans,
Term Loans, and Letter of Credit Liabilities (after giving effect to any
requested Letters of Credit) exceed the lesser of (X) the Total Commitment or
(Y) the sum of the Unencumbered Pool Availability minus the aggregate amount of
all other Unsecured Debt or cause a violation of the covenants set forth in
§9.1, (v) the conditions set forth in §10 and §11 shall have been satisfied, and
(vi) in no event shall any amount drawn under a Letter of Credit be available
for reinstatement or a subsequent drawing under such Letter of Credit.
Notwithstanding anything to the contrary contained in this §2.10, the Issuing
Lender shall not be obligated to issue, amend, extend, renew or increase any
Letter of Credit at a time when any other Revolving Credit Lender is a
Defaulting Lender, unless the Issuing Lender is satisfied that the participation
therein


48



--------------------------------------------------------------------------------





will otherwise be fully allocated to the Revolving Credit Lenders that are
Non-Defaulting Lenders consistent with §2.13(c) and the Defaulting Lender shall
have no participation therein, except to the extent the Issuing Lender has
entered into arrangements with the Borrower or such Defaulting Lender which are
satisfactory to the Issuing Lender in its good faith determination to eliminate
the Issuing Lender’s Fronting Exposure with respect to any such Defaulting
Lender, including the delivery of cash collateral. The Issuing Lender may assume
that the conditions in §10 and §11 have been satisfied unless it receives
written notice from a Revolving Credit Lender that such conditions have not been
satisfied. Each Letter of Credit Request shall be executed by an Authorized
Officer of the Borrower. The Issuing Lender shall be entitled to conclusively
rely on such Person’s authority to request a Letter of Credit on behalf of the
Borrower. The Issuing Lender shall have no duty to verify the authenticity of
any signature appearing on a Letter of Credit Request. The Borrower assumes all
risks with respect to the use of the Letters of Credit. Unless the Issuing
Lender and the Majority Revolving Credit Lenders otherwise consent, the term of
any Letter of Credit shall not exceed a period of time commencing on the
issuance of the Letter of Credit and ending one year after the date of issuance
thereof, subject to extension pursuant to an “evergreen” clause acceptable to
Agent and Issuing Lender (but in any event the term shall not extend beyond five
(5) Business Days prior to the Revolving Credit Maturity Date). The amount
available to be drawn under any Letter of Credit shall reduce on a
dollar-for-dollar basis the amount available to be drawn under the Total
Revolving Credit Commitment as a Revolving Credit Loan.
(b)    Each Letter of Credit Request shall be submitted to the Issuing Lender at
least five (5) Business Days (or such shorter period as the Issuing Lender may
approve) prior to the date upon which the requested Letter of Credit is to be
issued. Each such Letter of Credit Request shall contain (i) a statement as to
the purpose for which such Letter of Credit shall be used (which purpose shall
be in accordance with the terms of this Agreement), and (ii) a certification by
the chief financial officer or chief accounting officer of the Borrower that the
Borrower and Guarantors are and will be in compliance with all covenants under
the Loan Documents after giving effect to the issuance of such Letter of Credit.
The Borrower shall further deliver to the Issuing Lender such additional
applications (which application as of the date hereof is in the form of
Exhibit M attached hereto) and documents as the Issuing Lender may require, in
conformity with the then standard practices of its letter of credit department,
in connection with the issuance of such Letter of Credit; provided that in the
event of any conflict, the terms of this Agreement shall control.
(c)    The Issuing Lender shall, subject to the conditions set forth in this
Agreement, issue the Letter of Credit on or before five (5) Business Days
following receipt of the documents last due pursuant to §2.10(b). Each Letter of
Credit shall be in form and substance reasonably satisfactory to the Issuing
Lender in its reasonable discretion.
(d)    Upon the issuance of a Letter of Credit, each Revolving Credit Lender
shall be deemed to have purchased a participation therein from Issuing Lender in
an amount equal to its respective Revolving Credit Commitment Percentage of the
amount of such Letter of Credit. No Revolving Credit Lender’s obligation to
participate in a Letter of Credit shall be affected by any other Revolving
Credit Lender’s failure to perform as required herein with respect to such
Letter of Credit or any other Letter of Credit.


49



--------------------------------------------------------------------------------





(e)    Upon the issuance of each Letter of Credit, the Borrower shall pay to the
Issuing Lender (i) for its own account, a Letter of Credit fronting fee
calculated at the rate per annum equal to one-eighth of one percent (0.125%) per
annum (which fee shall not be less than $1,500 in any event) and an
administrative charge of $250, and (ii) for the accounts of the Revolving Credit
Lenders that are Non-Defaulting Lenders (including the Issuing Lender) in
accordance with their respective percentage shares of participation in such
Letter of Credit, a Letter of Credit fee calculated at the rate per annum equal
to the then Applicable Margin for LIBOR Rate Loans on the amount available to be
drawn under such Letter of Credit. Such fees shall be payable in quarterly
installments in arrears with respect to each Letter of Credit on the first day
of each calendar quarter following the date of issuance and continuing on each
quarter or portion thereof thereafter, as applicable, or on any earlier date on
which the Commitments shall terminate and on the expiration or return of any
Letter of Credit. In addition, the Borrower shall pay to Issuing Lender for its
own account within five (5) days of demand of Issuing Lender the standard
issuance, documentation and service charges for Letters of Credit issued from
time to time by Issuing Lender.
(f)    In the event that any amount is drawn under a Letter of Credit by the
beneficiary thereof, the Borrower shall reimburse the Issuing Lender by having
such amount drawn treated as an outstanding Revolving Credit Base Rate Loan
under this Agreement (the Borrower being deemed to have requested a Revolving
Credit Base Rate Loan on such date in an amount equal to the amount of such
drawing and such amount drawn shall be treated as an outstanding Revolving
Credit Base Rate Loan under this Agreement) and the Agent shall promptly notify
each Revolving Credit Lender by telecopy, email, telephone (confirmed in
writing) or other similar means of transmission, and each Revolving Credit
Lender shall promptly and unconditionally pay to the Agent, for the Issuing
Lender’s own account, an amount equal to such Revolving Credit Lender’s
Revolving Credit Commitment Percentage of such Letter of Credit (to the extent
of the amount drawn). The Borrower further hereby irrevocably authorizes and
directs Agent to notify the Revolving Credit Lenders of the Borrower’s intent to
convert such Revolving Credit Base Rate Loan to a Revolving Credit LIBOR Rate
Loan with an Interest Period of one (1) month on the third (3rd) Business Day
following the funding by the Revolving Credit Lenders of their advance under
this §2.10(f), provided that the making of such Revolving Credit LIBOR Rate Loan
shall not be a contravention of any provision of this Agreement. If and to the
extent any Revolving Credit Lender shall not make such amount available on the
Business Day on which such draw is funded, such Revolving Credit Lender agrees
to pay such amount to the Agent forthwith on demand, together with interest
thereon, for each day from the date on which such draw was funded until the date
on which such amount is paid to the Agent, at the Federal Funds Effective Rate
until three (3) days after the date on which the Agent gives notice of such draw
and at the Federal Funds Effective Rate plus one percent (1.0%) for each day
thereafter. Further, such Revolving Credit Lender shall be deemed to have
assigned any and all payments made of principal and interest on its Revolving
Credit Loans, amounts due with respect to its participations in Letters of
Credit and any other amounts due to it hereunder to the Agent to fund the amount
of any drawn Letter of Credit which such Revolving Credit Lender was required to
fund pursuant to this §2.10(f) until such amount has been funded (as a result of
such assignment or otherwise). In the event of any such failure or refusal, the
Revolving Credit Lenders not so failing or refusing shall be entitled to a
priority secured position for such amounts as provided in §12.5. The failure of
any Revolving Credit Lender to make funds


50



--------------------------------------------------------------------------------





available to the Agent in such amount shall not relieve any other Revolving
Credit Lender of its obligation hereunder to make funds available to the Agent
pursuant to this §2.10(f).
(g)    If after the issuance of a Letter of Credit pursuant to §2.10(c) by the
Issuing Lender, but prior to the funding of any portion thereof by a Revolving
Credit Lender, for any reason a drawing under a Letter of Credit cannot be
refinanced as a Revolving Credit Loan, each Revolving Credit Lender will, on the
date such Revolving Credit Loan pursuant to §2.10(f) was to have been made,
purchase an undivided participation interest in the Letter of Credit in an
amount equal to its Revolving Credit Commitment Percentage of the amount of such
Letter of Credit. Each Revolving Credit Lender will immediately transfer to the
Issuing Lender in immediately available funds the amount of its participation
and upon receipt thereof the Issuing Lender will deliver to such Revolving
Credit Lender a Letter of Credit participation certificate dated the date of
receipt of such funds and in such amount.
(h)    Whenever at any time after the Issuing Lender has received from any
Revolving Credit Lender any such Revolving Credit Lender’s payment of funds
under a Letter of Credit and thereafter the Issuing Lender receives any payment
on account thereof, then the Issuing Lender will distribute to such Revolving
Credit Lender its participation interest in such amount (appropriately adjusted
in the case of interest payments to reflect the period of time during which such
Revolving Credit Lender’s participation interest was outstanding and funded);
provided, however, that in the event that such payment received by the Issuing
Lender is required to be returned, such Revolving Credit Lender will return to
the Issuing Lender any portion thereof previously distributed by the Issuing
Lender to it.
(i)    The issuance of any supplement, modification, amendment, renewal or
extension to or of any Letter of Credit shall be treated in all respects the
same as the issuance of a new Letter of Credit.
(j)    The Borrower assumes all risks of the acts, omissions, or misuse of any
Letter of Credit by the beneficiary thereof. Neither Agent, Issuing Lender nor
any Lender will be responsible for (i) the form, validity, sufficiency,
accuracy, genuineness or legal effect of any Letter of Credit or any document
submitted by any party in connection with the issuance of any Letter of Credit,
even if such document should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged; (ii) the form, validity,
sufficiency, accuracy, genuineness or legal effect of any instrument
transferring or assigning or purporting to transfer or assign any Letter of
Credit or the rights or benefits thereunder or proceeds thereof in whole or in
part, which may prove to be invalid or ineffective for any reason; (iii) failure
of any beneficiary of any Letter of Credit to comply fully with the conditions
required in order to demand payment under a Letter of Credit; (iv) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telecopy, email or otherwise; (v) errors in interpretation of
technical terms; (vi) any loss or delay in the transmission or otherwise of any
document or draft required by or from a beneficiary in order to make a
disbursement under a Letter of Credit or the proceeds thereof; (vii) for the
misapplication by the beneficiary of any Letter of Credit of the proceeds of any
drawing under such Letter of Credit; and (viii) for any consequences arising
from causes beyond the control of Agent or any Revolving Credit Lender. None of
the foregoing will affect, impair or prevent the vesting


51



--------------------------------------------------------------------------------





of any of the rights or powers granted to Agent, Issuing Lender or the Revolving
Credit Lenders hereunder. In furtherance and extension and not in limitation or
derogation of any of the foregoing, any act taken or omitted to be taken by
Agent, Issuing Lender or the other Revolving Credit Lenders in good faith will
be binding on the Borrower and will not put Agent, Issuing Lender or the other
Revolving Credit Lenders under any resulting liability to the Borrower; provided
nothing contained herein shall relieve Issuing Lender for liability to the
Borrower arising as a result of the gross negligence or willful misconduct of
Issuing Lender as determined by a court of competent jurisdiction after the
exhaustion of all applicable appeal periods.
§2.11    Increase in Total Commitment.
(a)    Provided that no Default or Event of Default has occurred and is
continuing, subject to the terms and conditions set forth in this §2.11, the
Borrower shall have the option at any time and from time to time before the date
that is one (1) year prior to the Revolving Credit Maturity Date to request an
increase in the Total Revolving Credit Commitment and/or the Total Term Loan
Credit Commitment by giving written notice to the Agent (an “Increase Notice”;
and the amount of such requested increase is the “Commitment Increase”),
provided that any such individual increase must be in a minimum amount of
$5,000,000.00 and increments of $1,000,000.00 in excess thereof, and the Total
Commitment shall not exceed $750,000,000.00. Upon receipt of any Increase
Notice, the Agent shall consult with KCM and shall notify the Borrower of the
amount of the facility fees to be paid to any Lenders who provide an additional
Revolving Credit Commitment and/or Term Loan Commitment, as applicable, in
connection with such increase in the Revolving Credit Commitment and/or Term
Loan Commitment, as applicable. If the Borrower agrees to pay the facility fees
so determined, the Agent shall send a notice to all Revolving Credit Lenders or
Term Loan Lenders, as applicable (the “Additional Commitment Request Notice”)
informing them of the Borrower’s request to increase the Total Revolving Credit
Commitment or the Total Term Loan Commitment, as applicable, and of the facility
fees to be paid with respect thereto. Each Revolving Credit Lender or Term Loan
Lender, as applicable, who desires to provide an additional Revolving Credit
Commitment or Term Loan Commitment, as applicable, upon such terms shall provide
Agent with a written commitment letter specifying the amount of the additional
Revolving Credit Commitment or Term Loan Commitment, as applicable, which it is
willing to provide prior to such deadline as may be specified in the Additional
Commitment Request Notice. If the requested increase is oversubscribed then the
Agent and KCM shall allocate the Commitment Increase among the Revolving Credit
Lenders or Term Loan Lenders, as applicable, who provide such commitment letters
on such basis as the Agent and KCM, shall determine in their sole discretion. If
the additional Revolving Credit Commitments or Term Loan Commitments, as
applicable, so provided are not sufficient to provide the full amount of the
Revolving Credit Commitment Increase or the Term Loan Commitment Increase, as
applicable, that is requested by the Borrower, then the Agent, KCM, or the
Borrower may, but shall not be obligated to, invite one or more banks or lending
institutions (which banks or lending institutions shall be acceptable to Agent,
KCM, and the Borrower) to become a Revolving Credit Lender or Term Loan Lender,
as applicable, and provide an additional Revolving Credit Commitment or Term
Loan Commitment, as applicable. The Agent shall provide all Revolving Credit
Lenders or Term Loan Lenders, as applicable, with a notice setting forth the
amount, if any, of the additional Revolving Credit Commitment or Term Loan
Commitment, as applicable, to be provided by each Revolving Credit Lender or
Term Loan Lender, as applicable,


52



--------------------------------------------------------------------------------





and the revised Revolving Credit Commitment Percentages or Term Loan Commitment
Percentages, as applicable, which shall be applicable after the effective date
of the Revolving Credit Commitment Increase or Term Loan Commitment Increase, as
applicable, specified therein (the “Commitment Increase Date”). In no event
shall any Lender be obligated to provide an additional Revolving Credit
Commitment or Term Loan Commitment.
(b)    In the event of the initial increase of the Term Loan Commitment, the
Borrower, the Agent and the Lenders providing such initial Term Loan Commitment
shall enter into an amendment to this Agreement as is necessary to evidence such
increase of the Term Loan Commitment (the "Term Loan Commitment Amendment"), and
all Lenders not providing the initial Term Loan Commitments hereby consent to
such limited scope amendment without future consent rights with respect to such
Term Loan Commitment Amendment, provided that any such amendment regarding the
Term Loan shall provide that: (A) the final maturity date of the Term Loan
Commitment shall be no earlier than the Revolving Credit Maturity Date, (B)
there shall be no scheduled amortization of the loans or reductions of
commitments under the Term Loan Commitment (which shall not restrict any
mandatory prepayments required under §3.2 below), (C) the Term Loans will rank
pari passu in right of payment and with respect to security with the existing
Revolving Credit Loans and the borrower and guarantors of the Term Loan
Commitment shall be the same as the Borrower and Guarantors with respect to the
existing Revolving Credit Loans, (D) the interest rate margin, rate floors,
fees, original issue discount and premium applicable to such Term Loan shall be
determined by the Borrower and such Term Loan Lenders, and (E) the Term Loans
may participate on a pro rata or less than pro rata (but not greater than pro
rata) basis in voluntary or mandatory prepayments with the Revolving Credit
Loans.
(c)    On any Commitment Increase Date the outstanding principal balance of the
Revolving Credit Loans shall be reallocated among the Revolving Credit Lenders
such that after the applicable Commitment Increase Date the outstanding
principal amount of Revolving Credit Loans owed to each Revolving Credit Lender
shall be equal to such Lender’s Revolving Credit Commitment Percentage (as in
effect after the applicable Commitment Increase Date) of the outstanding
principal amount of all Revolving Credit Loans. The participation interests of
the Revolving Credit Lenders in Swing Loans and Letters of Credit shall be
similarly adjusted. On any Commitment Increase Date, those Revolving Credit
Lenders whose Revolving Credit Commitment Percentage is increasing shall advance
the funds to the Agent and the funds so advanced shall be distributed among the
Revolving Credit Lenders whose Revolving Credit Commitment Percentage is
decreasing as necessary to accomplish the required reallocation of the
outstanding Revolving Credit Loans. The funds so advanced shall be Base Rate
Loans until converted to LIBOR Rate Loans which are allocated among all Lenders
based on their Commitment Percentages.
(d)    Upon the effective date of each increase in the Total Revolving Credit
Commitment or Total Term Loan Commitment pursuant to this §2.11 the Agent may
unilaterally revise Schedule 1.1 to reflect the name and address, Commitment and
Commitment Percentage of each Lender following such increase and the Borrower
shall execute and deliver to the Agent new Revolving Credit Notes or Term Loan
Notes for each Lender whose Commitment has changed so that the principal amount
of such Revolving Credit Lender’s Revolving Credit Note shall equal its
Revolving Credit Commitment and such Term Loan Lender’s Term Loan Note shall
equal its Term


53



--------------------------------------------------------------------------------





Loan Commitment. The Agent shall deliver such replacement Revolving Credit Notes
and Term Loan Notes to the respective Lenders in exchange for the Revolving
Credit Notes and Term Loan Notes replaced thereby which shall be surrendered by
such Lenders. Such new Revolving Credit Notes and Term Loan Notes shall provide
that they are replacements for the surrendered Revolving Credit Notes and Term
Loan Notes, as applicable, and that they do not constitute a novation, shall be
dated as of the Commitment Increase Date and shall otherwise be in substantially
the form of the replaced Revolving Credit Notes or Term Loan Notes, as
applicable. In connection therewith, the Borrower shall deliver an opinion of
counsel, addressed to the Lenders and the Agent, relating to the due
authorization, execution and delivery of such new Revolving Credit Notes and
Term Loan Notes and the enforceability thereof, in form and substance
substantially similar to the opinion delivered in connection with the first
disbursement under this Agreement. The surrendered Revolving Credit Notes and
Term Loan Notes shall be canceled and returned to the Borrower.
(e)    Notwithstanding anything to the contrary contained herein, the obligation
of the Agent and the Revolving Credit Lenders to increase the Total Revolving
Credit Commitment, or the Agent and the Term Loan Lenders to increase the Total
Term Loan Commitment, as applicable, pursuant to this §2.11 shall be conditioned
upon satisfaction of the following conditions precedent which must be satisfied
prior to the effectiveness of any increase of the Total Revolving Credit
Commitment or the Total Term Loan Commitment, as applicable:
(i)    Payment of Activation Fee. The Borrower shall pay to KCM such facility
fees as KCM and the Lenders who are providing an additional Commitment may
require to increase the aggregate Commitment, which fees shall, when paid, be
fully earned and non-refundable under any circumstances. KCM shall pay to the
Lenders acquiring the applicable Commitment Increase certain fees pursuant to
their separate agreement; and
(ii)    No Default. On the date any Increase Notice is given and on the date
such increase becomes effective, both immediately before and after the Total
Revolving Credit Commitment or Total Term Loan Commitment is increased, there
shall exist no Default or Event of Default; and
(iii)    Representations True. The representations and warranties made by the
Borrower and Guarantors in the Loan Documents or otherwise made by or on behalf
of the Borrower or the Guarantors in connection therewith or after the date
thereof shall have been true and correct in all material respects when made and
shall also be true and correct in all material respects on the date of such
Increase Notice and on the date the Total Revolving Credit Commitment or Term
Loan Commitment is increased, both immediately before and after the Total
Revolving Credit Commitment or Total Term Loan Commitment is increased; and
(iv)    Additional Documents and Expenses. The Borrower and the Guarantors shall
execute and deliver to Agent and the Lenders such additional documents,
instruments, certifications and opinions as the Agent may reasonably require in
its sole and absolute discretion (including, without limitation, in the case of
the Borrower, a Compliance Certificate, demonstrating compliance with all
covenants, representations and warranties set forth in the Loan Documents after
giving effect to the increase) and the Borrower shall pay the cost of any title
commitment or report or update thereto or any updated UCC searches, all
recording costs and fees,


54



--------------------------------------------------------------------------------





and any and all intangible taxes or other documentary or mortgage taxes,
assessments or charges or any similar fees, taxes or expenses which are required
to be paid in connection with such increase;
(v)    Other. The Borrower shall satisfy such other conditions to such increase
as Agent may require in its reasonable discretion.
§2.12    Extension of Revolving Credit Maturity Date. Borrower shall have the
one-time right and option to extend the Revolving Credit Maturity Date to May
28, 2020 (the “Revolving Credit Maturity Date Extension Option”), upon
satisfaction of the following conditions precedent, which must be satisfied
prior to the effectiveness of any extension of the Revolving Credit Maturity
Date:
(a)    Extension Request. The Borrower shall deliver written notice of such
request (the “Extension Request”) to the Agent not earlier than the date which
is one hundred twenty (120) days and not later than the date which is sixty (60)
days prior to the Revolving Credit Maturity Date (as determined without regard
to such extension). Any such Extension Request shall be irrevocable and binding
on the Borrower.
(b)    Payment of Extension Fee. The Borrower shall pay to the Agent for the pro
rata accounts of the Revolving Credit Lenders in accordance with their
respective Revolving Credit Commitments, an extension fee in an amount equal to
twenty (20) basis points on the Total Revolving Credit Commitment in effect on
the Revolving Credit Maturity Date (as determined without regard to such
extension), which fee shall, when paid, be fully earned and non-refundable under
any circumstances.
(c)    No Default. On the date the Extension Request is given and on the
Revolving Credit Maturity Date (as determined without regard to such extension)
there shall exist no Default or Event of Default.
(d)    Representations and Warranties. The representations and warranties made
by the Borrower and the Guarantors in the Loan Documents or otherwise made by or
on behalf of the Borrower and the Guarantors in connection therewith or after
the date thereof shall have been true and correct in all material respects when
made and shall also be true and correct in all material respects on the date the
Extension Request is given and on the Revolving Credit Maturity Date (as
determined without regard to such extension).
(e)    Pro Forma Covenant Compliance. Borrower shall have delivered to Agent
evidence reasonably satisfactory to Agent that Borrower will be in pro forma
compliance with each of the covenants set forth in §7.16 and §9 immediately
after giving effect to the extension.
(f)    Additional Documents and Expenses. The Borrower and the Guarantors shall
execute and deliver to Agent and Lenders such additional consents and
affirmations and other documents as the Agent may reasonably require, and the
Borrower shall pay the cost of any title commitment or report or update thereto
or any update of UCC searches, recordings costs and fees, and any and all
intangible taxes or other documentary or mortgage taxes, assessments or charges
or any similar fees, taxes or expenses which are required to be paid in
connection with such extension.


55



--------------------------------------------------------------------------------





Such extension of the Revolving Credit Maturity Date shall be effective upon the
later of (i) the date such notice is given and (ii) the date the extension fee
is paid; provided, that Borrower also certifies to Agent in writing that the
conditions in §2.12(a)(i)-(vi) have also been satisfied. Agent shall promptly
notify Borrower in writing when the extension is effective (provided no such
acknowledgment shall constitute a waiver of any misrepresentation or other
Default or Event of Default).
§2.13    Defaulting Lenders.
(a)    If for any reason any Lender shall be a Defaulting Lender, then, in
addition to the rights and remedies that may be available to the Agent or the
Borrower under this Agreement or Applicable Law, such Defaulting Lender’s right
to participate in the administration of the Loans, this Agreement and the other
Loan Documents, including without limitation, any right to vote in respect of,
to consent to or to direct any action or inaction of the Agent or to be taken
into account in the calculation of the Majority Lenders, the Majority Revolving
Credit Lenders, the Majority Term Loan Lenders or all of the Lenders, shall be
suspended during the pendency of such failure or refusal. If a Lender is a
Defaulting Lender because it has failed to make timely payment to the Agent of
any amount required to be paid to the Agent hereunder (without giving effect to
any notice or cure periods), in addition to other rights and remedies which the
Agent or the Borrower may have under the immediately preceding provisions or
otherwise, the Agent shall be entitled (i) to collect interest from such
Defaulting Lender on such delinquent payment for the period from the date on
which the payment was due until the date on which the payment is made at the
Federal Funds Rate plus one percent (1.0%), (ii) to withhold or setoff and to
apply in satisfaction of the defaulted payment and any related interest, any
amounts otherwise payable to such Defaulting Lender under this Agreement or any
other Loan Document and (iii) to bring an action or suit against such Defaulting
Lender in a court of competent jurisdiction to recover the defaulted amount and
any related interest. Any amounts received by the Agent in respect of a
Defaulting Lender’s Loans shall be applied as set forth in §2.13(d).
(b)    Any Non-Defaulting Lender may, but shall not be obligated, in its sole
discretion, to acquire all or a portion of a Defaulting Lender’s Commitments.
Any Lender desiring to exercise such right shall give written notice thereof to
the Agent and the Borrower no sooner than two (2) Business Days and not later
than five (5) Business Days after such Defaulting Lender became a Defaulting
Lender. If more than one Lender exercises such right, each such Lender shall
have the right to acquire an amount of such Defaulting Lender’s Commitments in
proportion to the Commitments of the other Lenders exercising such right. If
after such 5th Business Day, the Lenders have not elected to purchase all of the
Commitments of such Defaulting Lender, then the Borrower (so long as no Default
or Event of Default exists) or the Majority Lenders may, by giving written
notice thereof to the Agent, such Defaulting Lender and the other Lenders,
demand that such Defaulting Lender assign its Commitments to an eligible
assignee subject to and in accordance with the provisions of §18.1 for the
purchase price provided for below. No party hereto shall have any obligation
whatsoever to initiate any such replacement or to assist in finding an eligible
assignee. Upon any such purchase or assignment, and any such demand with respect
to which the conditions specified in §18.1 have been satisfied, the Defaulting
Lender’s interest in the Loans and its rights hereunder (but not its liability
in respect thereof or under the Loan Documents or this Agreement


56



--------------------------------------------------------------------------------





to the extent the same relate to the period prior to the effective date of the
purchase) shall terminate on the date of purchase, and the Defaulting Lender
shall promptly execute all documents reasonably requested to surrender and
transfer such interest to the purchaser or assignee thereof, including an
appropriate Assignment and Acceptance Agreement. The purchase price for the
Commitments of a Defaulting Lender shall be equal to the amount of the principal
balance of the Loans outstanding and owed by the Borrower to the Defaulting
Lender plus any accrued but unpaid interest thereon and accrued but unpaid fees.
Prior to payment of such purchase price to a Defaulting Lender, the Agent shall
apply against such purchase price any amounts retained by the Agent pursuant to
§2.13(d).
(c)    During any period in which there is a Defaulting Lender, all or any part
of such Defaulting Lender’s obligation to acquire, refinance or fund
participations in Letters of Credit pursuant to §2.10(g) or Swing Loans pursuant
to §2.5(e) shall be reallocated among the Revolving Credit Lenders that are
Non-Defaulting Lenders in accordance with their respective Revolving Credit
Commitment Percentages (computed without giving effect to the Revolving Credit
Commitment of such Defaulting Lender; provided that (i) each such reallocation
shall be given effect only if, at the date the applicable Revolving Credit
Lender becomes a Defaulting Lender, no Default or Event of Default exists, (ii)
the conditions set forth in §10 and §11 are satisfied at the time of such
reallocation (and, unless the Borrower shall have notified the Agent at such
time, the Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at the time), (iii) the representations and warranties
in the Loan Documents shall be true and correct in all material respects on and
as of the date of such reallocation with the same effect as though made on and
as of such date, and (iv) the aggregate obligation of each Revolving Credit
Lender that is a Non-Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit and Swing Loans shall not exceed the
positive difference, if any, of (A) the Revolving Credit Commitment of that
Non-Defaulting Lender minus (B) the sum of (1) the aggregate outstanding
principal amount of the Revolving Credit Loans of that Lender plus (2) such
Lender’s pro rata portion in accordance with its Revolving Credit Commitment
Percentage of outstanding Letter of Credit Liabilities and Swing Loans. Subject
to §34, no reallocation hereunder shall constitute a waiver or release of any
claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.
(d)    Any payment of principal, interest, fees or other amounts received by the
Agent for the account of such Defaulting Lender (whether voluntary or mandatory,
at maturity, or otherwise, and including any amounts made available to the Agent
for the account of such Defaulting Lender pursuant to §13), shall be applied at
such time or times as may be determined by the Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Agent (other than
with respect to Letter of Credit Liabilities) hereunder; second, to the payment
of any amounts owing by such Defaulting Lender to the Issuing Lender (with
respect to Letter of Credit Liabilities) and/or the Swing Loan Lender hereunder;
third, if so determined by the Agent or requested by the Issuing Lender or the
Swing Loan Lender, to be held as cash collateral for future funding obligations
of such Defaulting Lender of any participation in any Letter of Credit or Swing
Loan; fourth, as the Borrower may request (so long as no Default or Event of
Default exists), to the funding of any Loan in respect of which such Defaulting
Lender has failed to fund its portion thereof


57



--------------------------------------------------------------------------------





as required by this Agreement, as determined by the Agent; fifth, if so
determined by the Agent and the Borrower, to be held in a non-interest bearing
deposit account and released pro rata in order to (x) satisfy obligations of
such Defaulting Lender to fund Loans or participations under this Agreement and
(y) be held as cash collateral for future funding obligations of such Defaulting
Lender of any participation in any Letter of Credit or Swing Loan; sixth, to the
payment of any amounts owing to the Agent or the Lenders (including the Issuing
Lender and the Swing Loan Lender) as a result of any judgment of a court of
competent jurisdiction obtained by the Agent or any Lender (including the
Issuing Lender and the Swing Loan Lender) against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (i) such payment is a
payment of the principal amount of any Loans or funded participations in Letters
of Credit or Swing Loans in respect of which such Defaulting Lender has not
fully funded its appropriate share and (ii) such Loans or funded participations
in Letters of Credit or Swing Loans were made at a time when the conditions set
forth in §10 and §11, to the extent required by this Agreement, were satisfied
or waived, such payment shall be applied solely to pay the Loans of, and funded
participations in Letters of Credit or Swing Loans owed to, all Non-Defaulting
Lenders on a pro rata basis until such time as all Loans and funded and unfunded
participations in Letters of Credit and Swing Loans are held by the Lenders pro
rata in accordance with their Revolving Credit Commitment Percentages and Term
Loan Commitment Percentages, as applicable, without regard to §2.13(c), prior to
being applied to the payment of any Loans of, or funded participations in
Letters of Credit or Swing Loans owed to, such Defaulting Lender. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post cash
collateral pursuant to this §2.13(d) shall be deemed paid to and redirected by
such Defaulting Lender, and each Lender irrevocably consents hereto, and to the
extent allocated to the repayment of principal of the Loan, shall not be
considered outstanding principal under this Agreement.
(e)    Within five (5) Business Days of demand by the Issuing Lender or Swing
Loan Lender from time to time, the Borrower shall deliver to the Agent for the
benefit of the Issuing Lender and the Swing Loan Lender cash collateral in an
amount sufficient to cover all Fronting Exposure with respect to the Issuing
Lender and Swing Loan Lender (after giving effect to §2.5(a), §2.10(a) and
§2.13(c)) on terms satisfactory to the Issuing Lender and/or Swing Loan Lender
in its good faith determination (and such cash collateral shall be in Dollars).
Any such cash collateral shall be deposited in the Collateral Account as
collateral (solely for the benefit of the Issuing Lender and/or the Swing Loan
Lender) for the payment and performance of each Defaulting Lender’s pro rata
portion in accordance with their respective Revolving Credit Commitment
Percentages of outstanding Letter of Credit Liabilities and Swing Loans. Moneys
in the Collateral Account deposited pursuant to this section shall be applied by
the Agent to reimburse the Issuing Lender and/or the Swing Loan Lender
immediately for each Defaulting Lender’s pro rata portion in accordance with
their respective Revolving Credit Commitment Percentages of any funding
obligation with respect to a Letter of Credit or Swing Loan which has not
otherwise been reimbursed by the Borrower or such Defaulting Lender.


58



--------------------------------------------------------------------------------





(f)    (1)    Each Revolving Credit Lender that is a Defaulting Lender shall not
be entitled to receive any Unused Fee pursuant to §2.3 for any period during
which that Revolving Credit Lender is a Defaulting Lender.
(i)    Each Revolving Credit Lender that is a Defaulting Lender shall not be
entitled to receive Letter of Credit fees pursuant to §2.10(e) for any period
during which that Revolving Credit Lender is a Defaulting Lender.
(ii)    With respect to any facility unused fee or Letter of Credit fees not
required to be paid to any Defaulting Lender pursuant to clause (i) or (ii)
above, the Borrower shall (x) pay to each Non-Defaulting Lender that is a
Revolving Credit Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in
Letter of Credit Liabilities or Swing Loans that has been reallocated to such
Non-Defaulting Lender pursuant to §2.13(c), (y) pay to the Issuing Lender and
Swing Loan Lender the amount of any such fee otherwise payable to such
Defaulting Lender to the extent allocable to the Issuing Lender’s or Swing Loan
Lender’s Fronting Exposure to such Defaulting Lender and (z) not be required to
pay any remaining amount of any such fee.
(g)    If the Borrower (so long as no Default or Event of Default exists) and
the Agent agree in writing in their sole discretion that a Defaulting Lender
should no longer be deemed to be a Defaulting Lender, the Agent will so notify
the parties hereto, whereupon as of the date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any cash collateral), that Lender will, to the extent applicable,
purchase that portion of outstanding Loans of the other Lenders or take such
other actions as the Agent may determine to be necessary to cause the Loans and
funded and unfunded participations in Letters of Credit and Swing Loans to be
held on a pro rata basis by the Lenders in accordance with their Commitments
(without giving effect to §2.13(c)), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
such Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from such Lender’s having been a Defaulting
Lender.
§3.    REPAYMENT OF THE LOANS.
§3.1    Stated Maturity. The Borrower promises to pay on the Revolving Credit
Maturity Date and there shall become absolutely due and payable on the Revolving
Credit Maturity Date all of the Revolving Credit Loans, Swing Loans and other
Letter of Credit Liabilities Outstanding on such date, together with any and all
accrued and unpaid interest thereon. The Borrower promises to pay on the Term
Loan Maturity Date and there shall become absolutely due and payable on the Term
Loan Maturity Date all of the Term Loans Outstanding on such date, together with
any and all accrued and unpaid interest thereon.
§3.2    Mandatory Prepayments. If at any time (i) the sum of the aggregate
outstanding principal amount of the Revolving Credit Loans, the Swing Loans and
the Letter of Credit Liabilities exceeds the lesser of (A) the Total Revolving
Credit Commitment or (B) the Unencumbered Pool


59



--------------------------------------------------------------------------------





Availability minus the principal amount of the Outstanding Term Loans and all
other Unsecured Debt, or (ii) the sum of the aggregate outstanding principal
amount of the Revolving Credit Loans, the Swing Loans, the Term Loans and the
Letter of Credit Liabilities exceeds the lesser of (A) the Total Commitment or
(B) the Unencumbered Pool Availability minus the aggregate principal amount of
all other Unsecured Debt, then the Borrower shall, within five (5) Business Days
of such occurrence pay the amount of such excess to the Agent for the respective
accounts of the Revolving Credit Lenders (in the case of clause (i)(A)) or all
of the Lenders (in the case of clauses (i)(B) and (ii)), as applicable, for
application to the Revolving Credit Loans, Swing Loans and Term Loans as
provided in §3.4, together with any additional amounts payable pursuant to §4.7,
except that the amount of any Swing Loans shall be paid solely to the Swing Loan
Lender.
§3.3    Optional Prepayments.
(a)    The Borrower shall have the right, at its election, to prepay the
outstanding amount of the Revolving Credit Loans and Swing Loans, as a whole or
in part, at any time without penalty or premium; provided, that if any
prepayment of the outstanding amount of any Revolving Credit LIBOR Rate Loans
pursuant to this §3.3 is made on a date that is not the last day of the Interest
Period relating thereto, such prepayment shall be accompanied by the payment of
any amounts due pursuant to §4.7.
(b)    The Borrower shall have the right, at its election, to prepay the
outstanding amount of the Term Loans, as a whole or in part, at any time without
penalty or premium; provided, that if any prepayment of the outstanding amount
of any Term LIBOR Rate Loans pursuant to this §3.3 is made on a date that is not
the last day of the Interest Period relating thereto, such prepayment shall be
accompanied by the payment of any amounts due pursuant to §4.7.
(c)    The Borrower shall give the Agent, no later than 10:00 a.m. (Cleveland
time) at least three (3) days prior written notice of any prepayment pursuant to
this §3.3, in each case specifying the proposed date of prepayment of the Loans
and the principal amount to be prepaid (provided that any such notice may be
revoked or modified upon one (1) day’s prior notice to the Agent).
Notwithstanding the foregoing, no prior notice shall be required for the
prepayment of any Swing Loan.
§3.4    Partial Prepayments. Each partial prepayment of the Loans under §3.3
shall be in a minimum amount of $500,000.00 or an integral multiple of
$100,000.00 in excess thereof, shall be accompanied by the payment of accrued
interest on the principal prepaid to the date of payment. Each partial payment
under §3.2 and §3.3 shall be applied first to the principal of any Outstanding
Swing Loans, then, in the absence of instruction by the Borrower, then to the
principal of Revolving Credit Loans, and then to the principal of Term Loans
(and with respect to each category of Loans, first to the principal of Base Rate
Loans, and then to the principal of LIBOR Rate Loans).
§3.5    Effect of Prepayments. Amounts of the Revolving Credit Loans prepaid
under §3.2 and §3.3 prior to the Revolving Credit Maturity Date may be
reborrowed as provided in §2. Any portion of the Term Loans that is prepaid may
not be reborrowed.
§4.    CERTAIN GENERAL PROVISIONS.


60



--------------------------------------------------------------------------------





§4.1    Conversion Options.
(a)    The Borrower may elect from time to time to convert any of its
outstanding Revolving Credit Loans or Term Loans to a Revolving Credit Loan or
Term Loan of another Type and such Revolving Credit Loans or Term Loans shall
thereafter bear interest as a Base Rate Loan or a LIBOR Rate Loan, as
applicable; provided that (i) with respect to any such conversion of a LIBOR
Rate Loan to a Base Rate Loan, the Borrower shall give the Agent at least one
(1) Business Day’s prior written notice of such election, and such conversion
shall only be made on the last day of the Interest Period with respect to such
LIBOR Rate Loan; (ii) with respect to any such conversion of a Base Rate Loan to
a LIBOR Rate Loan, the Borrower shall give the Agent at least three (3) LIBOR
Business Days’ prior written notice of such election and the Interest Period
requested for such Loan, the principal amount of the Loan so converted shall be
in a minimum aggregate amount of $1,000,000.00 or an integral multiple of
$250,000.00 in excess thereof and, after giving effect to the making of such
Loan, there shall be no more than five (5) Revolving Credit LIBOR Rate Loans and
two (2) Term LIBOR Rate Loans outstanding at any one time; and (iii) no Loan may
be converted into a LIBOR Rate Loan when any Default or Event of Default has
occurred and is continuing. All or any part of the outstanding Revolving Credit
Loans or Term Loans of any Type may be converted as provided herein, provided
that no partial conversion shall result in a Revolving Credit Base Rate Loan or
a Term Base Rate Loan in a principal amount of less than $1,000,000.00, or a
Revolving Credit LIBOR Rate Loan or a Term LIBOR Rate Loan in a principal amount
of less than $1,000,000.00 or an integral multiple of $250,000.00. On the date
on which such conversion is being made, each Lender shall take such action as is
necessary to transfer its Commitment Percentage of such Loans to its Domestic
Lending Office or its LIBOR Lending Office, as the case may be. Each
Conversion/Continuation Request relating to the conversion of a Base Rate Loan
to a LIBOR Rate Loan shall be irrevocable by the Borrower.
(b)    Any LIBOR Rate Loan may be continued as such Type upon the expiration of
an Interest Period with respect thereto by compliance by the Borrower with the
terms of §4.1; provided that no LIBOR Rate Loan may be continued as such when
any Default or Event of Default has occurred and is continuing, but shall be
automatically converted to a Base Rate Loan on the last day of the Interest
Period relating thereto ending during the continuance of any Default or Event of
Default.
(c)    In the event that the Borrower does not notify the Agent of its election
hereunder with respect to any LIBOR Rate Loan, such Loan shall be automatically
converted at the end of the applicable Interest Period to a Base Rate Loan.
§4.2    Fees. The Borrower agrees to pay to KeyBank and the Joint Lead Arrangers
and Bookrunners for their own account certain fees for services rendered or to
be rendered in connection with the Loans as provided pursuant to that certain
fee letter dated as of July 31, 2015 between the Borrower, KeyBank, the Joint
Lead Arrangers and Bookrunners and certain other parties thereto (the “Agreement
Regarding Fees”). All such fees shall be fully earned when paid and
nonrefundable under any circumstances. The Borrower agrees and acknowledges that
no proceeds of the Loans will be used to pay any arrangement fees, and Borrower
will pay for such fees out of pocket.
§4.3    Funds for Payments.


61



--------------------------------------------------------------------------------





(a)    All payments of principal, interest, facility fees, Letter of Credit
fees, closing fees and any other amounts due hereunder or under any of the other
Loan Documents shall be made to the Agent, for the respective accounts of the
Lenders and the Agent, as the case may be, at the Agent’s Head Office, not later
than 2:00 p.m. (Cleveland time) on the day when due, in each case in lawful
money of the United States in immediately available funds. The Agent is hereby
authorized to charge the accounts of the Borrower with KeyBank set forth on
Schedule 4.3, on the dates when the amount thereof shall become due and payable,
with the amounts of the principal of and interest on the Loans and all fees,
charges, expenses and other amounts owing to the Agent and/or the Lenders
(including the Swing Loan Lender) under the Loan Documents. Subject to the
foregoing, all payments made to Agent on behalf of the Lenders, and actually
received by Agent, shall be deemed received by the Lenders on the date actually
received by Agent.
(b)    All payments by the Borrower hereunder and under any of the other Loan
Documents shall be made without setoff or counterclaim, and free and clear of
and without deduction or withholding for any Taxes, except as required by
Applicable Law. If any Applicable Law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower or other
applicable Guarantor shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this §4.3) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
(c)    The Borrower and the Guarantors shall timely pay to the relevant
Governmental Authority in accordance with Applicable Law, or at the option of
the Agent timely reimburse it for the payment of, any Other Taxes.
(d)    The Borrower and the Guarantors shall jointly and severally indemnify
each Recipient, within ten (10) days after demand therefor, for the full amount
of any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this §4.3) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Agent), or by the Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error; provided that the determinations in such
statement are made on a reasonable basis and in good faith.
(e)    Each Lender shall severally indemnify the Agent, within ten (10) days
after demand therefor, for (i) any Indemnified Taxes attributable to such Lender
(but only to the extent that the Borrower or a Guarantor has not already
indemnified the Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower and the Guarantors to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of §18.4
relating to the


62



--------------------------------------------------------------------------------





maintenance of a Participant Register and (iii) any Excluded Taxes attributable
to such Lender, in each case, that are payable or paid by the Agent in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Agent to set off and apply any and all amounts at any time owing to such Lender
under any Loan Document or otherwise payable by the Agent to the Lender from any
other source against any amount due to the Agent under this subsection.
(f)    As soon as practicable after any payment of Taxes by the Borrower or any
Guarantor to a Governmental Authority pursuant to this §4.3, the Borrower or
such Guarantor shall deliver to the Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Agent.
(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Agent, at the time or times reasonably requested by the
Borrower or the Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Agent as will permit such payments
to be made without withholding or at a reduced rate of withholding. In addition,
any Lender, if reasonably requested by the Borrower or the Agent, shall deliver
such other documentation prescribed by Applicable Law or reasonably requested by
the Borrower or the Agent as will enable the Borrower or the Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in the immediately
following clauses (ii)(A), (ii)(B) and (ii)(D)) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Agent on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Agent), an electronic copy (or an original if requested by the
Borrower or the Agent) of an executed IRS Form W-9 (or any successor form)
certifying that such Lender is exempt from U.S. federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), whichever of the following is
applicable:


63



--------------------------------------------------------------------------------





(I)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an electronic copy (or an original if
requested by the Borrower or the Agent) of an executed IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W 8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
(II)    an electronic copy (or an original if requested by the Borrower or the
Agent) of an executed IRS Form W-8ECI;
(III)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit J-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN; or
(IV)    to the extent a Foreign Lender is not the beneficial owner, an
electronic copy (or an original if requested by the Borrower or the Agent) of an
executed IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit J-2 or
Exhibit J-3, IRS Form W 9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit J-4 on
behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), an electronic copy (or an
original if requested by the Borrower or the Agent) of any other form prescribed
by Applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by Applicable Law to permit the Borrower or
the Agent to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Agent at the time or times prescribed by
Applicable Law and at such time or times reasonably requested by the Borrower or
the Agent such documentation prescribed by Applicable Law


64



--------------------------------------------------------------------------------





(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the Agent as
may be necessary for the Borrower and the Agent to comply with their obligations
under FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Agent in writing
of its legal inability to do so.
(g)    If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this §4.3 (including by the payment of additional amounts pursuant
to this §4.3), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this §4.3 with
respect to the Taxes giving rise to such refund), net of all reasonable third
party out-of-pocket expenses (including Taxes) of such indemnified party
actually incurred and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this subsection (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this subsection the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund has not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This subsection shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it reasonably deems confidential) to the
indemnifying party or any other Person.
(h)    Each party’s obligations under this §4.3 shall survive the resignation or
replacement of the Agent or any assignment of rights by, or the replacement of,
a Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all obligations under any Loan Document.
(i)    The obligations of the Borrower to the Revolving Credit Lenders under
this Agreement with respect to Letters of Credit (and of the Revolving Credit
Lenders to make payments to the Issuing Lender with respect to Letters of Credit
and to the Swing Loan Lender with respect to Swing Loans) shall be absolute,
unconditional and irrevocable, and shall be paid and performed strictly in
accordance with the terms of this Agreement, under all circumstances whatsoever,
including, without limitation, the following circumstances: (i) any lack of
validity or enforceability of this Agreement, any Letter of Credit or any of the
other Loan Documents; (ii) any improper use which may be made of any Letter of
Credit or any improper acts or omissions of any beneficiary or transferee of any
Letter of Credit in connection therewith; (iii) the existence of any claim, set-


65



--------------------------------------------------------------------------------





off, defense or any right which the Borrower or any of its Subsidiaries or
Affiliates may have at any time against any beneficiary or any transferee of any
Letter of Credit (or persons or entities for whom any such beneficiary or any
such transferee may be acting) or the Revolving Credit Lenders (other than the
defense of payment to the Revolving Credit Lenders in accordance with the terms
of this Agreement) or any other person, whether in connection with any Letter of
Credit, this Agreement, any other Loan Document, or any unrelated transaction;
(iv) any draft, demand, certificate, statement or any other documents presented
under any Letter of Credit proving to be insufficient, forged, fraudulent or
invalid in any respect or any statement therein being untrue or inaccurate in
any respect whatsoever; (v) any breach of any agreement between the Borrower or
any of its Subsidiaries or Affiliates and any beneficiary or transferee of any
Letter of Credit; (vi) any irregularity in the transaction with respect to which
any Letter of Credit is issued, including any fraud by the beneficiary or any
transferee of such Letter of Credit; (vii) payment by the Issuing Lender under
any Letter of Credit against presentation of a sight draft, demand, certificate
or other document which does not comply with the terms of such Letter of Credit,
provided that such payment shall not have constituted gross negligence or
willful misconduct on the part of the Issuing Lender as determined by a court of
competent jurisdiction after the exhaustion of all applicable appeal periods;
(viii) any non-application or misapplication by the beneficiary of a Letter of
Credit of the proceeds of such Letter of Credit; (ix) the legality, validity,
form, regularity or enforceability of the Letter of Credit; (x) the failure of
any payment by the Issuing Lender to conform to the terms of a Letter of Credit
(if, in the Issuing Lender’s good faith judgment, such payment is determined to
be appropriate); (xi) the surrender or impairment of any security for the
performance or observance of any of the terms of any of the Loan Documents;
(xii) the occurrence of any Default or Event of Default; and (xiii) any other
circumstance or happening whatsoever, whether or not similar to any of the
foregoing.
§4.4    Computations. All computations of interest on the Loans and of other
fees to the extent applicable shall be based on a 360-day year (or a 365 or 366
day year, as applicable, in the case of Base Rate Loans) and paid for the actual
number of days elapsed. Except as otherwise provided in the definition of the
term “Interest Period” with respect to LIBOR Rate Loans, whenever a payment
hereunder or under any of the other Loan Documents becomes due on a day that is
not a Business Day, the due date for such payment shall be extended to the next
succeeding Business Day, and interest shall accrue during such extension. The
Outstanding Loans and Letter of Credit Liabilities as reflected on the records
of the Agent from time to time shall be considered prima facie evidence of such
amount absent manifest error.
§4.5    Suspension of LIBOR Rate Loans. In the event that, prior to the
commencement of any Interest Period relating to any LIBOR Rate Loan, the Agent
shall determine that adequate and reasonable methods do not exist for
ascertaining LIBOR for such Interest Period, or the Agent shall reasonably
determine that LIBOR will not accurately and fairly reflect the cost of the
Lenders making or maintaining LIBOR Rate Loans for such Interest Period, the
Agent shall forthwith give notice of such determination (which shall be
conclusive and binding on the Borrower and the Lenders absent manifest error) to
the Borrower and the Lenders. In such event (a) any Loan Request with respect to
a LIBOR Rate Loan shall be automatically withdrawn and shall be deemed a request
for a Base Rate Loan and (b) each LIBOR Rate Loan will automatically, on the
last day of the then current Interest Period applicable thereto, become a Base
Rate Loan, and the obligations of the


66



--------------------------------------------------------------------------------





Lenders to make LIBOR Rate Loans shall be suspended until the Agent determines
that the circumstances giving rise to such suspension no longer exist, whereupon
the Agent shall so notify the Borrower and the Lenders.
§4.6    Illegality. Notwithstanding any other provisions herein, if any present
or future law, regulation, treaty or directive or the interpretation or
application thereof shall make it unlawful, or any central bank or other
Governmental Authority having jurisdiction over a Lender or its LIBOR Lending
Office shall assert that it is unlawful, for any Lender to make or maintain
LIBOR Rate Loans, such Lender shall forthwith give notice of such circumstances
to the Agent and the Borrower and thereupon (a) the commitment of the Lenders to
make LIBOR Rate Loans shall forthwith be suspended and (b) the LIBOR Rate Loans
then outstanding shall be converted automatically to Base Rate Loans on the last
day of each Interest Period applicable to such LIBOR Rate Loans or within such
earlier period as may be required by law. Notwithstanding the foregoing, before
giving such notice, the applicable Lender shall designate a different lending
office if such designation will void the need for giving such notice and will
not, in the judgment of such Lender, be otherwise materially disadvantageous to
such Lender or increase any costs payable by the Borrower hereunder.
§4.7    Additional Interest. If any LIBOR Rate Loan or any portion thereof is
repaid or is converted to a Base Rate Loan for any reason on a date which is
prior to the last day of the Interest Period applicable to such LIBOR Rate Loan,
or if repayment of the Loans has been accelerated as provided in §12.1, or if
the Borrower fails to draw down on the first day of the applicable Interest
Period any amount as to which Borrower has elected a LIBOR Rate Loan, the
Borrower will pay to the Agent upon demand for the account of the applicable
Lenders in accordance with their respective Commitment Percentages (or to the
Swing Loan Lender with respect to a Swing Loan), in addition to any amounts of
interest otherwise payable hereunder, the Breakage Costs. The Borrower
understands, agrees and acknowledges the following: (i) no Lender has any
obligation to purchase, sell and/or match funds in connection with the use of
LIBOR as a basis for calculating the rate of interest on a LIBOR Rate Loan;
(ii) LIBOR is used merely as a reference in determining such rate; and (iii) the
Borrower has accepted LIBOR as a reasonable and fair basis for calculating such
rate and any Breakage Costs. The Borrower further agrees to pay the Breakage
Costs, if any, whether or not a Lender elects to purchase, sell and/or match
funds.
§4.8    Additional Costs, Etc.. Notwithstanding anything herein to the contrary,
if any present or future applicable law, which expression, as used herein,
includes statutes, rules and regulations thereunder and interpretations thereof
by any competent court or by any governmental or other regulatory body or
official charged with the administration or the interpretation thereof and
requests, directives, instructions and notices at any time (or from time to
time) hereafter made upon or otherwise issued to any Lender or the Agent by any
central bank or other fiscal, monetary or other authority (whether or not having
the force of law), shall:
(a)    subject any Lender or the Agent to any tax, levy, impost, duty, charge,
fee, deduction or withholding of any nature with respect to this Agreement, the
other Loan Documents, such Lender’s Commitment, a Letter of Credit or the Loans
(other than taxes based upon or measured by the gross receipts, income or
profits of such Lender or the Agent or its franchise tax), or


67



--------------------------------------------------------------------------------





(b)    materially change the basis of taxation (except for changes in taxes on
gross receipts, income or profits or its franchise tax) of payments to any
Lender of the principal of or the interest on any Loans or any other amounts
payable to any Lender under this Agreement or the other Loan Documents, or
(c)    impose or increase or render applicable any special deposit, reserve,
assessment, liquidity, capital adequacy or other similar requirements (whether
or not having the force of law and which are not already reflected in any
amounts payable by the Borrower hereunder) against assets held by, or deposits
in or for the account of, or loans by, or commitments of an office of any
Lender, or
(d)    impose on any Lender or the Agent any other conditions or requirements
with respect to this Agreement, the other Loan Documents, the Loans, such
Lender’s Commitment, a Letter of Credit or any class of loans or commitments of
which any of the Loans or such Lender’s Commitment forms a part; and the result
of any of the foregoing is:
(i)    to increase the cost to any Lender of making, funding, issuing, renewing,
extending or maintaining any of the Loans, the Letters of Credit or such
Lender’s Commitment, or
(ii)    to reduce the amount of principal, interest or other amount payable to
any Lender or the Agent hereunder on account of such Lender’s Commitment or any
of the Loans or the Letters of Credit, or
(iii)    to require any Lender or the Agent to make any payment or to forego any
interest or other sum payable hereunder, the amount of which payment or foregone
interest or other sum is calculated by reference to the gross amount of any sum
receivable or deemed received by such Lender or the Agent from the Borrower
hereunder,
then, and in each such case, the Borrower will, within fifteen (15) days of
demand made by such Lender or (as the case may be) the Agent at any time and
from time to time and as often as the occasion therefor may arise, pay to such
Lender or the Agent such additional amounts as such Lender or the Agent shall
determine in good faith to be sufficient to compensate such Lender or the Agent
for such additional cost, reduction, payment or foregone interest or other sum.
Each Lender and the Agent in determining such amounts may use any reasonable
averaging and attribution methods generally applied by such Lender or the Agent.
§4.9    Capital Adequacy. If after the date hereof any Lender determines that
(a) the adoption of or change in any law, rule, regulation or guideline
regarding capital requirements for banks or bank holding companies or any change
in the interpretation or application thereof by any Governmental Authority
charged with the administration thereof, or (b) compliance by such Lender or its
parent bank holding company with any guideline, request or directive of any such
entity regarding capital adequacy (whether or not having the force of law), has
the effect of reducing the return on such Lender’s or such holding company’s
capital as a consequence of such Lender’s commitment to make Loans or
participate in Letters of Credit hereunder to a level below that which such
Lender or holding company could have achieved but for such adoption, change or
compliance


68



--------------------------------------------------------------------------------





(taking into consideration such Lender’s or such holding company’s then existing
policies with respect to capital adequacy and assuming the full utilization of
such entity’s capital) by any amount deemed by such Lender to be material, then
such Lender may notify the Borrower thereof. The Borrower agrees to pay to such
Lender the amount of such reduction in the return on capital as and when such
reduction is determined, upon presentation by such Lender of a statement of the
amount setting forth the Lender’s calculation thereof. In determining such
amount, such Lender may use any reasonable averaging and attribution methods
generally applied by such Lender. For purposes of §4.8 and §4.9, the Dodd-Frank
Wall Street Reform and Consumer Protection Act and all requests, rules,
publications, orders, guidelines and directives thereunder or issued in
connection therewith and all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall be
deemed to have been adopted and gone into effect after the date hereof
regardless of when adopted, enacted or issued.
§4.10    Breakage Costs. The Borrower shall pay all Breakage Costs required to
be paid by it pursuant to this Agreement and incurred from time to time by any
Lender upon demand within fifteen (15) days from receipt of written notice from
Agent, or such earlier date as may be required by this Agreement.
§4.11    Default Interest; Late Charge. Following the occurrence and during the
continuance of any Event of Default, and regardless of whether or not the Agent
or the Lenders shall have accelerated the maturity of the Loans, all Loans shall
bear interest payable on demand at a rate per annum equal to the sum of the Base
Rate plus the Applicable Margin plus five percent (5.0%) (the “Default Rate”),
until such amount shall be paid in full (after as well as before judgment), and
the fee payable with respect to Letters of Credit shall be increased to a rate
equal to five percent (5.0%) above the Letter of Credit fee that would otherwise
be applicable to such time, or if any of such amounts shall exceed the maximum
rate permitted by law, then at the maximum rate permitted by law. In addition,
the Borrower shall pay a late charge equal to four percent (4.0%) of any amount
of interest and/or principal payable on the Loans or any other amounts payable
hereunder or under the other Loan Documents, which is not paid by the Borrower
within ten (10) days of the date when due (or, in the case of amounts due at the
Revolving Credit Maturity Date or Term Loan Maturity Date, as applicable, within
fifteen (15) Business Days of such date).
§4.12    Certificate. A certificate setting forth any amounts payable pursuant
to §4.7, §4.8, §4.9, §4.10 or §4.11 and a reasonably detailed explanation of
such amounts which are due, submitted by any Lender or the Agent to the
Borrower, shall be conclusive in the absence of manifest error, and shall be
promptly provided to the Borrower upon their written request.
§4.13    Limitation on Interest. Notwithstanding anything in this Agreement or
the other Loan Documents to the contrary, all agreements between or among the
Borrower, the Guarantors, the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under Applicable Law. If,
from any circumstance


69



--------------------------------------------------------------------------------





whatsoever, interest would otherwise be payable to the Lenders in excess of the
maximum lawful amount, the interest payable to the Lenders shall be reduced to
the maximum amount permitted under Applicable Law; and if from any circumstance
the Lenders shall ever receive anything of value deemed interest by Applicable
Law in excess of the maximum lawful amount, an amount equal to any excessive
interest shall be applied to the reduction of the principal balance of the
Obligations and to the payment of interest or, if such excessive interest
exceeds the unpaid balance of principal of the Obligations, such excess shall be
refunded to the Borrower. All interest paid or agreed to be paid to the Lenders
shall, to the extent permitted by Applicable Law, be amortized, prorated,
allocated and spread throughout the full period until payment in full of the
principal of the Obligations (including the period of any renewal or extension
thereof) so that the interest thereon for such full period shall not exceed the
maximum amount permitted by Applicable Law. This Section shall control all
agreements between or among the Borrower, the Guarantors, the Lenders and the
Agent.
§4.14    Certain Provisions Relating to Increased Costs. If a Lender gives
notice of the existence of the circumstances set forth in §4.8 or any Lender
requests compensation for any losses or costs to be reimbursed pursuant to any
one or more of the provisions of §4.3 (as a result of the imposition of U.S.
withholding taxes on amounts paid to such Lender under this Agreement), §4.3,
§4.8 or §4.9, then, upon request of the Borrower, such Lender, as applicable,
shall use reasonable efforts in a manner consistent with such institution’s
practice in connection with loans like the Loan of such Lender to eliminate,
mitigate or reduce amounts that would otherwise be payable by the Borrower under
the foregoing provisions, provided that such action would not be otherwise
prejudicial to such Lender, including, without limitation, by designating
another of such Lender’s offices, branches or affiliates; the Borrower agreeing
to pay all reasonably incurred costs and expenses incurred by such Lender in
connection with any such action. Notwithstanding anything to the contrary
contained herein, if no Default or Event of Default shall have occurred and be
continuing, and if any Lender has given notice of the existence of the
circumstances set forth in §4.8 or has requested payment or compensation for any
losses or costs to be reimbursed pursuant to any one or more of the provisions
of §4.3(b) (as a result of the imposition of U.S. withholding taxes on amounts
paid to such Lender under this Agreement), §4.8 or §4.9 and following the
request of the Borrower has been unable to take the steps described above to
mitigate such amounts (each, an “Affected Lender”), then, within thirty (30)
days after such notice or request for payment or compensation, the Borrower
shall have the one-time right as to such Affected Lender, to be exercised by
delivery of written notice delivered to the Agent and the Affected Lender within
thirty (30) days of receipt of such notice, to elect to cause the Affected
Lender to transfer its Commitment. The Agent shall promptly notify the remaining
Lenders that each of such Lenders shall have the right, but not the obligation,
to acquire a portion of the Commitment, pro rata based upon their relevant
Commitment Percentages, of the Affected Lender (or if any of such Lenders does
not elect to purchase its pro rata share, then to such remaining Lenders in such
proportion as approved by the Agent). In the event that the Lenders do not elect
to acquire all of the Affected Lender’s Commitment, then the Agent shall
endeavor to obtain a new Lender to acquire such remaining Commitment. Upon any
such purchase of the Commitment of the Affected Lender, the Affected Lender’s
interest in the Obligations and its rights hereunder and under the Loan
Documents shall terminate at the date of purchase, and the Affected Lender shall
promptly execute all documents reasonably requested to surrender and transfer
such interest. The purchase price for the Affected Lender’s Commitment


70



--------------------------------------------------------------------------------





shall equal any and all amounts outstanding and owed by the Borrower to the
Affected Lender including principal, prepayment premium or fee, and all accrued
and unpaid interest or fees.
§4.15    Rates. The Agent does not warrant or accept responsibility for, and
shall not have any liability with respect to, the administration, submission or
any other matter related to the rates in the definition of “LIBOR” or with
respect to any comparable or successor rate thereto, provided that the foregoing
shall not apply to any liability arising out of the bad faith, willful
misconduct or gross negligence of the Agent.
§5.    UNENCUMBERED POOL.
§5.1    Unsecured Obligations. The Lenders have agreed to make the Loans to the
Borrower and issue Letters of Credit for the account of the Borrower on an
unsecured basis. Notwithstanding the foregoing, the Obligations shall be
guaranteed pursuant to the terms of the Guaranty.
§5.2    Appraisals.
(a)    The Agent may on behalf of the Lenders obtain current Appraisals of the
Unencumbered Pool Properties as set forth in the definition of Unencumbered Pool
Value. In any such case, said Appraisals will be ordered by Agent and reviewed
and approved by the appraisal department of the Agent, in order to determine the
current Appraised Value of the applicable Unencumbered Pool Properties, and the
Borrower shall pay to Agent within ten (10) days of demand all reasonable costs
of such Appraisals.
(b)    Notwithstanding the provisions of §5.2(a), the Agent may obtain new
Appraisals or an update to existing Appraisals with respect to the Unencumbered
Pool Properties, or any of them, as the Agent shall determine (i) at any time
that the regulatory requirements of any Lender generally applicable to real
estate loans of the category made under this Agreement as reasonably interpreted
by such Lender shall require more frequent Appraisals, (ii) at any time
following an Event of Default, (iii) if the Agent reasonably believes that there
has been a material adverse change or deterioration with respect to any
Unencumbered Pool Property, including, without limitation, a material change in
the market in which any Unencumbered Pool Property is located, or (iv) so long
as no Event of Default then exists, at the request of the Borrower in the event
of any material construction or alterations to an Unencumbered Pool Property.
The expense of such Appraisals and/or updates performed pursuant to this §5.2(b)
shall be borne by the Borrower and payable to Agent within fifteen (15) days of
demand; provided the Borrower shall not be obligated to pay for an Appraisal of
a Unencumbered Pool Property obtained pursuant to this §5.2(b) more often than
once in any period of twelve (12) months.
(c)    The Borrower acknowledges that the Agent has the right to approve any
Appraisal performed pursuant to this Agreement. The Borrower further agrees that
the Lenders and Agent do not make any representations or warranties with respect
to any such Appraisal and shall have no liability as a result of or in
connection with any such Appraisal for statements contained in such Appraisal,
including without limitation, the accuracy and completeness of information,
estimates, conclusions and opinions contained in such Appraisal, or variance of
such Appraisal from


71



--------------------------------------------------------------------------------





the fair value of such property that is the subject of such Appraisal given by
the local tax assessor’s office, or the Borrower’s idea of the value of such
property.
§5.3    Initial Unencumbered Pool. As of the Closing Date, the parties hereto
agree that the Real Estate identified on Schedule 1.3 are the Initial
Unencumbered Pool Properties.
§5.4    Additional Guarantors. In the event that the Borrower shall request that
certain Real Estate of a Wholly Owned Subsidiary of Borrower be included in the
Unencumbered Pool and such Real Estate is approved for inclusion in the
Unencumbered Pool in accordance with the terms hereof, the Borrower shall, as a
condition to such Real Estate being included in the Unencumbered Pool, cause
each such Wholly Owned Subsidiary to execute and deliver to Agent a Joinder
Agreement, and such Subsidiary shall become a Guarantor hereunder. In addition,
in the event any Subsidiary of the Borrower shall constitute a Material
Subsidiary, the Borrower shall promptly notify Agent and within sixty (60)
calendar days execute and deliver to Agent a Joinder Agreement, and such
Subsidiary shall become a Subsidiary Guarantor hereunder. Without limiting the
foregoing, in the event any Subsidiary of the REIT shall constitute a Material
Subsidiary within the meaning of clause (b) of the definition thereof, the
Borrower shall cause such Subsidiary, as a condition to such Subsidiary becoming
a guarantor or other obligor with respect to such other Unsecured Debt described
therein (unless such Indebtedness was incurred prior to such Subsidiary becoming
a Subsidiary Guarantor and not in contemplation of such Subsidiary becoming a
Subsidiary Guarantor, in which case such Subsidiary shall execute and deliver to
Agent a Joinder Agreement within five (5) Business Days of such Person’s
becoming a Subsidiary of REIT), cause each such Subsidiary to execute and
deliver to Agent a Joinder Agreement, and such Subsidiary shall thereby become a
Subsidiary Guarantor hereunder. Each such Subsidiary Guarantor shall be
specifically authorized, in accordance with its respective organizational
documents, to be a Guarantor hereunder and thereunder and to execute the
Contribution Agreement. The Borrower shall further cause all representations,
covenants and agreements in the Loan Documents with respect to Guarantors to be
true and correct with respect to each such Subsidiary. In connection with the
delivery of such Joinder Agreement, the Borrower shall deliver to the Agent such
organizational agreements, resolutions, consents, opinions and other documents
and instruments as the Agent may reasonably require.
§5.5    Release of a Subsidiary Guarantor. The Borrower may request in writing
that the Agent release, and upon receipt of such request the Agent shall release
(subject to the terms hereof), a Subsidiary Guarantor from the Guaranty so long
as: (a) no Default or Event of Default shall then be in existence or would occur
as a result of such release; (b) the Agent shall have received such written
request at least ten (10) Business Days prior to the requested date of release
(or such shorter period as may be acceptable to the Agent in its sole
discretion), and a pro forma Compliance Certificate and Unencumbered Pool
Certificate demonstrating, after giving effect to such removal or
disqualification, compliance with the covenants contained in §7.16 and §9; and
(c) such Subsidiary Guarantor no longer owns any interest in an Unencumbered
Pool Property or is no longer required to be a Subsidiary Guarantor pursuant to
the terms of §5.4, and will not, upon giving effect to such requested release,
be a guarantor of or otherwise liable with respect to any other Unsecured Debt
of the REIT, Borrower or any of their respective Subsidiaries of the type
described in clause (b) of the definition of Material Subsidiary which would
require it to be a Guarantor. Delivery by


72



--------------------------------------------------------------------------------





the Borrower to the Agent of any such request for a release shall constitute a
representation by the Borrower that the matters set forth in the preceding
sentence (both as of the date of the giving of such request and as of the date
of the effectiveness of such request) are true and correct with respect to such
request. Notwithstanding the foregoing, the foregoing provisions shall not apply
to REIT, which may only be released upon the written approval of Agent and all
of the Lenders.
§6.    REPRESENTATIONS AND WARRANTIES.
The Borrower represents and warrants to the Agent and the Lenders as follows.
§6.1    Corporate Authority, Etc..
(a)    Incorporation; Good Standing. REIT is a Maryland corporation duly
organized pursuant to articles of incorporation filed with the Maryland
Secretary of State, and is validly existing and in good standing under the laws
of Maryland. REIT conducts its business in a manner which enables it to qualify
as a real estate investment trust under, and to be entitled to the benefits of,
§856 of the Code, and commencing with the federal tax return of REIT to be filed
no later than June 15, 2012 and thereafter has elected to be treated as and is
entitled to the benefits of a real estate investment trust thereunder. The
Borrower is a Delaware limited partnership duly organized pursuant to its
certificate of limited partnership filed with the Delaware Secretary of State,
and is validly existing and in good standing under the laws of Delaware. The
Borrower (i) has all requisite power to own its property and conduct its
business as now conducted and as presently contemplated, and (ii) is in good
standing and is duly authorized to do business in the jurisdiction of its
organization and in each other jurisdiction where a failure to be so qualified
in such other jurisdiction could have a Material Adverse Effect.
(b)    Subsidiaries. Each of the Guarantors and each of the Subsidiaries of the
Borrower and the Guarantors (i) is a corporation, limited partnership, general
partnership, limited liability company or trust duly organized under the laws of
its State of organization and is validly existing and in good standing under the
laws thereof, (ii) has all requisite power to own its property and conduct its
business as now conducted and as presently contemplated and (iii) is in good
standing and is duly authorized to do business in each jurisdiction where it is
organized and where an Unencumbered Pool Property owned or leased by it is
located (to the extent required by applicable law) and in each other
jurisdiction where a failure to be so qualified could have a Material Adverse
Effect.
(c)    Authorization. The execution, delivery and performance of this Agreement
and the other Loan Documents to which any of the Borrower or any Guarantor is a
party and the transactions contemplated hereby and thereby (i) are within the
authority of such Person, (ii) have been duly authorized by all necessary
proceedings on the part of such Person, (iii) do not and will not conflict with
or result in any breach or contravention of any provision of law, statute, rule
or regulation to which such Person is subject or any judgment, order, writ,
injunction, license or permit applicable to such Person, (iv) do not and will
not conflict with or constitute a default (whether with the passage of time or
the giving of notice, or both) under any provision of the partnership agreement,
articles of incorporation or other charter documents or bylaws of, or any
agreement or other instrument binding upon, such Person or any of its
properties, (v) do not and will not result in or


73



--------------------------------------------------------------------------------





require the imposition of any lien or other encumbrance on any of the
properties, assets or rights of such Person other than the liens and
encumbrances in favor of Agent contemplated by this Agreement and the other Loan
Documents, and (vi) do not, as of the date of execution and delivery thereof,
require the approval or consent of any Person other than those already obtained
and delivered to Agent.
(d)    Enforceability. The execution and delivery of this Agreement and the
other Loan Documents to which any of the Borrower or any Guarantor is a party
are valid and legally binding obligations of such Person enforceable in
accordance with the respective terms and provisions hereof and thereof, except
as enforceability is limited by bankruptcy, insolvency, reorganization,
moratorium or other laws relating to or affecting generally the enforcement of
creditors’ rights and general principles of equity.
§6.2    Governmental Approvals. The execution, delivery and performance of this
Agreement and the other Loan Documents to which the Borrower or any Guarantor is
a party and the transactions contemplated hereby and thereby do not require the
approval or consent of, or filing or registration with, or the giving of any
notice to, any court, department, board, governmental agency or other
Governmental Authority other than those already obtained, in the appropriate
records office with respect thereto, and filings after the date hereof of
disclosures with the SEC, or as may be required hereafter with respect to tenant
improvements, repairs or other work with respect to any Real Estate.
§6.3    Title to Properties. Except as indicated on Schedule 6.3 hereto, REIT,
the Borrower and their respective Subsidiaries own or lease all of the assets
reflected in the consolidated balance sheet of REIT as of the Balance Sheet Date
or acquired or leased since that date (except property and assets sold or
otherwise disposed of in the ordinary course since that date) subject to no
rights of others, including any mortgages, leases pursuant to which REIT, the
Borrower or any of their respective Subsidiaries or any of their respective
Affiliates is the lessee, conditional sales agreements, title retention
agreements, liens or other encumbrances except Permitted Liens.
§6.4    Financial Statements. The Borrower has furnished to Agent: (a) the
consolidated balance sheet of REIT and its Subsidiaries as of the Balance Sheet
Date and the related consolidated statement of income and cash flow for the
calendar year then ended certified by the chief financial officer or chief
accounting officer of REIT, (b) an unaudited statement of Net Operating Income
for the period ending September 30, 2017 reasonably satisfactory in form to the
Agent and certified by the chief financial officer or chief accounting officer
of REIT as fairly presenting the Net Operating Income for such periods, and
(c) certain other financial information relating to the Borrower, the
Guarantors, including, without limitation, the Unencumbered Pool Properties. The
balance sheet and statements referred to in clauses (a) and (b) have been
prepared in accordance with generally accepted accounting principles and fairly
present the consolidated financial condition of REIT and its Subsidiaries as of
such dates and the consolidated results of the operations of REIT and its
Subsidiaries for such periods. There are no liabilities, contingent or
otherwise, of REIT or any of its Subsidiaries involving material amounts not
disclosed in said financial statements and the related notes thereto.


74



--------------------------------------------------------------------------------





§6.5    No Material Changes. Since the Balance Sheet Date or the date of the
most recent financial statements delivered pursuant to §7.4, as applicable,
there has occurred no materially adverse change in the financial condition,
prospects or business of REIT, the Borrower, and their respective Subsidiaries
taken as a whole as shown on or reflected in the consolidated balance sheet of
REIT as of the Balance Sheet Date, or its consolidated statement of income or
cash flows for the calendar year then ended, other than changes in the ordinary
course of business that have not and could not reasonably be expected to have a
Material Adverse Effect. As of the date hereof, except as set forth on Schedule
6.5 hereto, there has occurred no materially adverse change in the financial
condition, prospects, operations or business activities of REIT, the Borrower,
their respective Subsidiaries or any of the Unencumbered Pool Properties from
the condition shown on the statements of income delivered to the Agent pursuant
to §6.4 other than changes in the ordinary course of business that have not had
any materially adverse effect either individually or in the aggregate on the
business, prospects, operation or financial condition of REIT, the Borrower,
their respective Subsidiaries, considered as a whole, or of any of the
Unencumbered Pool Properties.
§6.6    Franchises, Patents, Copyrights, Etc.. The Borrower, the Guarantors and
their respective Subsidiaries possess all franchises, patents, copyrights,
trademarks, trade names, service marks, licenses and permits, and rights in
respect of the foregoing, adequate for the conduct of their business
substantially as now conducted without known conflict with any rights of others.
Except as set forth on Schedule 6.6 hereto with respect to any Unencumbered Pool
Property, none of the Unencumbered Pool Properties is owned or operated by
Borrower or its Subsidiaries under or by reference to any trademark, trade name,
service mark or logo, and none of the trademarks, tradenames, service marks or
logos are registered or subject to any license or provision of law limiting
their assignability or use except as specifically set forth on Schedule 6.6.
§6.7    Litigation. Except as stated on Schedule 6.7, there are no actions,
suits, proceedings or investigations of any kind pending or to the knowledge of
the Borrower threatened in writing against the Borrower, any Guarantor, any of
their respective Subsidiaries before any court, tribunal, arbitrator, mediator
or administrative agency or board which question the validity of this Agreement
or any of the other Loan Documents, any action taken or to be taken pursuant
hereto or thereto, the Unencumbered Pool Properties, or which if adversely
determined could reasonably be expected to have a Material Adverse Effect.
Except as set forth on Schedule 6.7, there are no judgments, final orders or
awards outstanding against or affecting the Borrower, any Guarantor, any of
their respective Subsidiaries, individually or in the aggregate, in excess of
$1,000,000.00, or against or affecting the Unencumbered Pool Property. No
injunction, writ, temporary restraining order or any order of any nature has
been issued by any court or other Governmental Authority purporting to enjoin or
restrain the execution, delivery or performance of this Agreement or any other
Loan Document, or directing that the transactions provided for herein or therein
not be consummated as herein or therein provided. As of the Closing Date, none
of Borrower, any Guarantor or any of their respective Subsidiaries or to
Borrower or any Guarantor’s knowledge and operator of any Medical Property, is
the subject of an audit by a Governmental Authority or, to Borrower’s or any
Guarantor’s knowledge, any investigation or review by a Governmental Authority
concerning the violation or possible violation of any Requirement of Law,
including any Healthcare Law.


75



--------------------------------------------------------------------------------





§6.8    No Material Adverse Contracts, Etc.. None of the Borrower, any Guarantor
or any of their respective Subsidiaries is subject to any charter, corporate or
other legal restriction, or any judgment, decree, order, rule or regulation that
has or is expected in the future to have a Material Adverse Effect. None of the
Borrower, any Guarantor or any of their respective Subsidiaries is a party to
any contract or agreement that has or could reasonably be expected to have a
Material Adverse Effect.
§6.9    Compliance with Other Instruments, Laws, Etc.. None of the Borrower, any
Guarantor or any of their respective Subsidiaries is in violation of any
provision of its charter or other organizational documents, bylaws, or any
agreement or instrument to which it is subject or by which it or any of its
properties is bound or any decree, order, judgment, statute, license, rule or
regulation, in any of the foregoing cases in a manner that has had or could
reasonably be expected to have a Material Adverse Effect.
§6.10    Tax Status. Each of the Borrower, the Guarantors and their respective
Subsidiaries (a) has made or filed all federal and state income and all other
tax returns, reports and declarations required by any jurisdiction to which it
is subject or has obtained an extension for filing, (b) has paid prior to
delinquency all taxes and other governmental assessments and charges shown or
determined to be due on such returns, reports and declarations, and (c) has set
aside on its books provisions reasonably adequate for the payment of all taxes
for periods subsequent to the periods to which such returns, reports or
declarations apply. Except as set forth on Schedule 6.10, there are no unpaid
taxes in any material amount claimed to be due by the taxing authority of any
jurisdiction, and the officers or partners of such Person know of no basis for
any such claim. Except as set forth on Schedule 6.10, there are no audits
pending or to the knowledge of the Borrower threatened with respect to any tax
returns filed by the Borrower, any Guarantor or their respective Subsidiaries.
The taxpayer identification number for REIT is 27-1550167 and for the Borrower
is 27-5473842.
§6.11    No Event of Default. No Default or Event of Default has occurred and is
continuing.
§6.12    Investment Company Act. None of the Borrower, the Guarantors or any of
their respective Subsidiaries is an “investment company”, or an “affiliated
company” or a “principal underwriter” of an “investment company”, as such terms
are defined in the Investment Company Act of 1940.
§6.13    Intentionally Omitted.
§6.14    Intentionally Omitted.
§6.15    Certain Transactions. Except as disclosed on Schedule 6.15 hereto, none
of the partners, officers, trustees, managers, members, directors, or employees
of the Borrower, any Guarantor or any of their respective Subsidiaries is, nor
shall any such Person become, a party to any transaction with the Borrower, any
Guarantor or any of their respective Subsidiaries or Affiliates (other than for
services as partners, managers, members, employees, officers and directors),
including any agreement or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from any partner, officer, trustee,
director or such employee or, to the knowledge of the Borrower,


76



--------------------------------------------------------------------------------





any corporation, partnership, trust or other entity in which any partner,
officer, trustee, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner, which are on terms less favorable
to the Borrower, a Guarantor or any of their respective Subsidiaries than those
that would be obtained in a comparable arms-length transaction.
§6.16    Employee Benefit Plans. The Borrower, each Guarantor and each ERISA
Affiliate has fulfilled its obligation, if any, under the minimum funding
standards of ERISA and the Code with respect to each Employee Benefit Plan,
Multiemployer Plan or Guaranteed Pension Plan and is in compliance in all
material respects with the presently applicable provisions of ERISA and the Code
with respect to each Employee Benefit Plan, Multiemployer Plan or Guaranteed
Pension Plan. Neither the Borrower, any Guarantor nor any ERISA Affiliate has
(a) sought a waiver of the minimum funding standard under §412 of the Code in
respect of any Employee Benefit Plan, Multiemployer Plan or Guaranteed Pension
Plan, (b) failed to make any contribution or payment to any Employee Benefit
Plan, Multiemployer Plan or Guaranteed Pension Plan, or made any amendment to
any Employee Benefit Plan, Multiemployer Plan or Guaranteed Pension Plan, which
has resulted or could result in the imposition of a Lien or the posting of a
bond or other security under ERISA or the Code, or (c) incurred any liability
under Title IV of ERISA other than a liability to the PBGC for premiums under
§4007 of ERISA. None of the assets of REIT, the Borrower or any of their
respective Subsidiaries, including, without limitation, any Unencumbered Pool
Property, constitutes a “plan asset” of any Employee Plan, Multiemployer Plan or
Guaranteed Pension Plan.
§6.17    Disclosure. All of the representations and warranties made by or on
behalf of the Borrower, the Guarantors and their respective Subsidiaries in this
Agreement and the other Loan Documents or any document or instrument delivered
to the Agent or the Lenders pursuant to or in connection with any of such Loan
Documents are true and correct in all material respects, and neither the
Borrower nor any Guarantor has failed to disclose such information as is
necessary to make such representations and warranties not misleading. All
information contained in this Agreement, the other Loan Documents or otherwise
furnished to or made available to the Agent or the Lenders by or on behalf of
the Borrower, any Subsidiary or any Guarantor, as supplemented to date, is and,
when delivered, will be true and correct in all material respects and, as
supplemented to date, does not, and when delivered will not, contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements contained therein not misleading. The written information,
reports and other papers and data with respect to the Borrower, any Subsidiary,
any Guarantor or the Unencumbered Pool Properties, (other than projections and
estimates) furnished to the Agent or the Lenders in connection with this
Agreement or the obtaining of the Commitments of the Lenders hereunder was, at
the time so furnished, complete and correct in all material respects, or has
been subsequently supplemented by other written information, reports or other
papers or data, to the extent necessary to give in all material respects a true
and accurate knowledge of the subject matter in all material respects; provided
that such representation shall not apply to (a) the accuracy of any appraisal,
title commitment, survey, or engineering and environmental reports prepared by
third parties or legal conclusions or analysis provided by the Borrower’s or
Guarantor’s counsel (although the Borrower and the Guarantors have no reason to
believe that the Agent and the Lenders may not rely on the accuracy thereof) or
(b) budgets, projections and other forward-looking speculative information
prepared in good faith by the Borrower (except to the extent the related
assumptions were when made manifestly unreasonable).


77



--------------------------------------------------------------------------------





§6.18    Place of Business. The principal place of business of the Borrower is
4890 W. Kennedy Blvd., Suite 650, Tampa, Florida, 33609.
§6.19    Regulations T, U and X. No portion of any Loan is to be used for the
purpose of purchasing or carrying any “margin security” or “margin stock” as
such terms are used in Regulations T, U and X of the Board of Governors of the
Federal Reserve System, 12 C.F.R. Parts 220, 221 and 224. Neither the Borrower
nor any Guarantor is engaged, nor will it engage, principally or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying any “margin security” or “margin stock” as such terms are
used in Regulations T, U and X of the Board of Governors of the Federal Reserve
System, 12 C.F.R. Parts 220, 221 and 224.
§6.20    Environmental Compliance. The Borrower has taken all commercially
reasonable steps to investigate the past and present conditions and usage of the
Real Estate and the operations conducted thereon and, except as specifically set
forth (i) in the written environmental site assessment reports of an
Environmental Engineer provided to the Agent (A) in the case of the Initial
Unencumbered Pool Properties, as of the Closing Date, or (B) with respect to
other Real Estate owned as of the date hereof, on or before the date hereof, or
in the case of Real Estate (other than the Initial Unencumbered Pool Properties,
if any) acquired after the date hereof, the environmental site assessment
reports with respect thereto provided to the Agent, or (ii) on Schedule 6.20,
makes the following representations and warranties:
(a)    None of the Borrower, the Guarantors or their respective Subsidiaries nor
any operator of the Real Estate, nor any tenant or operations thereon, is in
violation, or alleged violation, of any judgment, decree, order, law, license,
rule or regulation pertaining to environmental matters, including without
limitation, those arising under any Environmental Law, which violation (i)
involves Real Estate (other than the Unencumbered Pool Properties) and has had
or could reasonably be expected to have a Material Adverse Effect or (ii)
involves a Unencumbered Pool Property.
(b)    None of the Borrower, the Guarantors nor any of their respective
Subsidiaries has received notice from any third party including, without
limitation, any Governmental Authority, (i) that it has been identified by the
United States Environmental Protection Agency as a potentially responsible party
under CERCLA with respect to a site listed on the National Priorities List, 40
C.F.R. Part 300 Appendix B (1986); (ii) that any Hazardous Substance(s) which it
has generated, transported or disposed of have been found at any site at which a
federal, state or local agency or other third party has conducted or has ordered
that the Borrower, any Guarantor or any of their respective Subsidiaries conduct
a remedial investigation, removal or other response action pursuant to any
Environmental Law; or (iii) that it is or shall be a named party to any claim,
action, cause of action, complaint, or legal or administrative proceeding (in
each case, contingent or otherwise) arising out of any third party’s incurrence
of costs, expenses, losses or damages of any kind whatsoever in connection with
the release of Hazardous Substances, which in any case (A) involves Real Estate
(other than the Unencumbered Pool Properties) and has had or could reasonably be
expected to have a Material Adverse Effect or (B) involves a Unencumbered Pool
Property.
(c)    (i) No portion of the Real Estate has been used for the handling,
processing, storage or disposal of Hazardous Substances except in accordance
with applicable Environmental


78



--------------------------------------------------------------------------------





Laws, and no underground tank or other underground storage receptacle for
Hazardous Substances is located on any portion of the Real Estate except those
which are being operated and maintained in compliance with Environmental Laws;
(ii) in the course of any activities conducted by the Borrower, the Guarantors,
their respective Subsidiaries or the tenants and operators of their properties,
no Hazardous Substances have been generated or are being used on the Real Estate
except in the ordinary course of Borrower’s, the Guarantors’ and their
respective Subsidiaries’, or the tenants’ or operators’ of the Real Estate,
respective businesses and in accordance with applicable Environmental Laws;
(iii) there has been no past or present Release or threatened Release of
Hazardous Substances on, upon, into or from the Real Estate, which Release would
have a material adverse effect on the value of such Real Estate or adjacent
properties, which Release has had or could reasonably be expected to have a
Material Adverse Effect; (iv) there have been no Releases on, upon, from or into
any real property in the vicinity of any of the Real Estate which, through soil
or groundwater contamination, may have come to be located on, and which could be
reasonably anticipated to have a material adverse effect on the value of, the
Real Estate; and (v) any Hazardous Substances that have been generated on any of
the Real Estate have been transported off‑site in accordance with all applicable
Environmental Laws (except with respect to the foregoing in this §6.20(c) as to
any Real Estate (other than the Unencumbered Pool) where the foregoing has not
had or could not reasonably be expected to have a Material Adverse Effect).
(d)    None of the Borrower, the Guarantors, their respective Subsidiaries nor
the Real Estate is subject to any applicable Environmental Law requiring the
performance of Hazardous Substances site assessments, or the removal or
remediation of Hazardous Substances, or the giving of notice to any governmental
agency or the recording or delivery to other Persons of an environmental
disclosure document or statement in each case by virtue of the transactions set
forth herein and contemplated hereby, or as a condition to the recording of the
Mortgages or to the effectiveness of any other transactions contemplated hereby
except for such matters that shall be complied with as of the Closing Date.
(e)    There are no existing or closed sanitary landfills, solid waste disposal
sites, or hazardous waste treatment, storage or disposal facilities (i) on or
affecting the Real Estate (other than the Unencumbered Pool Properties) except
where such existence has not had or could not be reasonably be expected to have
a Material Adverse Effect, or (ii) on or affecting a Unencumbered Pool Property.
(f)    The Borrower has not received any written notice of any claim by any
party that any use, operation, or condition of the Real Estate has caused any
nuisance or any other liability or adverse condition on any other property which
as to any Real Estate (other than the Unencumbered Pool Properties) has had or
could reasonably be expected to have a Material Adverse Effect, nor is there any
basis for such a claim.
§6.21    Subsidiaries; Organizational Structure. Schedule 6.21(a) sets forth, as
of the date hereof, all of the Subsidiaries of REIT, the form and jurisdiction
of organization of each of the Subsidiaries, and REIT’s direct and indirect
ownership interests therein. Schedule 6.21(b) sets forth, as of the date hereof,
all of the Unconsolidated Affiliates of REIT and its Subsidiaries, the form and
jurisdiction of organization of each of the Unconsolidated Affiliates, REIT’s or
its


79



--------------------------------------------------------------------------------





Subsidiary’s ownership interest therein and the other owners of the applicable
Unconsolidated Affiliate. No Person owns any legal, equitable or beneficial
interest in any of the Persons set forth on Schedules 6.21(a) and 6.21(b) except
as set forth on such Schedules.
§6.22    Leases. The Borrower has delivered to the Agent true copies of the
Leases and any amendments thereto relating to each Unencumbered Pool Property
required to be delivered as a part of the Eligible Real Estate Qualification
Documents as of the date hereof. An accurate and complete Rent Roll as of the
date of inclusion of each Unencumbered Pool Property in the Unencumbered Pool
with respect to all Leases of any portion of the Unencumbered Pool Property has
been provided to the Agent. The Leases reflected on such Rent Roll constitute as
of the date thereof the sole agreements relating to leasing or licensing of
space at such Unencumbered Pool Property and in the Building relating thereto.
Except as reflected on such Rent Roll or on Schedule 6.22 no tenant under any
Lease is entitled to any free rent, partial rent, rebate of rent payments,
credit, offset or deduction in rent, including, without limitation, lease
support payments, lease buy-outs or abatements or credits. Except as set forth
in Schedule 6.22, the Leases reflected therein are, as of the date of inclusion
of the applicable Unencumbered Pool Property in the Unencumbered Pool, in full
force and effect in accordance with their respective terms, without any payment
default or any other material default thereunder, nor are there any defenses,
counterclaims, offsets, concessions or rebates available to any tenant
thereunder, and, except as reflected in Schedule 6.22, neither the Borrower nor
any Guarantor has given or made, any notice of any payment or other material
default, or any claim, which remains uncured or unsatisfied, with respect to any
of the Leases, and to the best of the knowledge and belief of the Borrower,
there is no basis for any such claim or notice of default by any tenant. Except
as reflected in Schedule 6.22, no property, other than the Unencumbered Pool
Property which is the subject of the applicable Lease, is necessary to comply
with the requirements (including, without limitation, parking requirements)
contained in such Lease.
§6.23    Property. Subject to Schedule 6.23 and the property condition reports
for the Initial Unencumbered Pool Properties delivered to the Agent on or before
the Closing Date, (i) all of the Unencumbered Pool Properties, and all major
building systems located thereon, are structurally sound, in good condition and
working order and free from material defects, subject to ordinary wear and tear,
(ii) all of the other Real Estate of the Borrower, the Guarantors and their
respective Subsidiaries is structurally sound, in good condition and working
order, subject to ordinary wear and tear, except for such portion of such Real
Estate which is not occupied by any tenant and where such defects have not had
and could not reasonably be expected to have a Material Adverse Effect, (iii)
the Real Estate, and the use and operation thereof, is in material compliance
with all applicable federal and state law and governmental regulations and any
local ordinances, orders or regulations, including without limitation, laws,
regulations and ordinances relating to zoning, building codes, subdivision, fire
protection, health, safety, handicapped access, historic preservation and
protection, wetlands and tidelands (but excluding for purposes of this §6.23,
Environmental Laws) except where a failure to so comply as to Real Estate other
than the Unencumbered Pool Properties has not and could not reasonably be
expected to have a Material Adverse Effect, and (iv) there are no unpaid or
outstanding real estate or other taxes or assessments on or against any of the
Real Estate which are payable by the Borrower, any Guarantor or any of their
respective Subsidiaries (except


80



--------------------------------------------------------------------------------





only real estate or other taxes or assessments, that are not yet delinquent or
are being protested as permitted by this Agreement).
§6.24    Brokers. None of REIT, the Borrower nor any of their respective
Subsidiaries has engaged or otherwise dealt with any broker, finder or similar
entity in connection with this Agreement or the Loans contemplated hereunder.
§6.25    Other Debt. As of the date of this Agreement, (a) none of the Borrower,
any Guarantor nor any of their respective Subsidiaries is in default of (i) the
payment of any Indebtedness, the performance of any related agreement, mortgage,
deed of trust, security agreement, financing agreement or indenture to which any
of them is a party, and (b) no Indebtedness of the Borrower, any Guarantor or
any of their respective Subsidiaries has been accelerated. Neither the Borrower
nor any Guarantor is a party to or bound by any agreement, instrument or
indenture that may require the subordination in right or time or payment of any
of the Obligations to any other indebtedness or obligation of the Borrower or
any Guarantor. Schedule 6.25 hereto sets forth all agreements, mortgages, deeds
of trust, financing agreements or other material agreements binding upon the
Borrower and each Guarantor or their respective properties and entered into by
the Borrower and/or such Guarantor as of the date of this Agreement with respect
to any Indebtedness of the Borrower or any Guarantor, and the Borrower has
provided the Agent with such true, correct and complete copies thereof as Agent
has requested.
§6.26    Solvency. As of the date of this Agreement and after giving effect to
the transactions contemplated by this Agreement and the other Loan Documents,
including all Loans made or to be made hereunder, neither the Borrower nor any
Guarantor is insolvent on a balance sheet basis such that the sum of such
Person’s assets exceeds the sum of such Person’s liabilities, the Borrower and
each Guarantor is able to pay its debts as they become due, and the Borrower and
each Guarantor has sufficient capital to carry on its business.
§6.27    No Bankruptcy Filing. Neither the Borrower nor any Guarantor is
contemplating either the filing of a petition by it under any state or federal
bankruptcy or insolvency laws or for the liquidation of its assets or property,
and the Borrower has no knowledge of any Person contemplating the filing of any
such petition against it.
§6.28    No Fraudulent Intent. Neither the execution and delivery of this
Agreement or any of the other Loan Documents nor the performance of any actions
required hereunder or thereunder is being undertaken by the Borrower, any
Guarantor or any of their respective Subsidiaries with or as a result of any
actual intent by any of such Persons to hinder, delay or defraud any entity to
which any of such Persons is now or will hereafter become indebted.
§6.29    Transaction in Best Interests of Borrower and Guarantors;
Consideration. The transaction evidenced by this Agreement and the other Loan
Documents is in the best interests of the Borrower, each Guarantor and their
respective Subsidiaries. The Borrower and the Guarantors are engaged in common
business enterprises related to those of the Borrower and each Guarantor will
derive substantial direct and indirect benefit from the effectiveness and
existence of this Agreement. The direct and indirect benefits to inure to the
Borrower, each Guarantor and their respective Subsidiaries pursuant to this
Agreement and the other Loan Documents constitute


81



--------------------------------------------------------------------------------





substantially more than “reasonably equivalent value” (as such term is used in
§548 of the Bankruptcy Code) and “valuable consideration,” “fair value,” and
“fair consideration,” (as such terms are used in any applicable state fraudulent
conveyance law), in exchange for the benefits to be provided by the Borrower,
the Guarantors and their respective Subsidiaries pursuant to this Agreement and
the other Loan Documents, and but for the willingness of each Guarantor to
guaranty the Loan, the Borrower would be unable to obtain the financing
contemplated hereunder which financing will enable the Borrower, each Guarantor
and their respective Subsidiaries to have available financing to conduct and
expand their business.
§6.30    Contribution Agreement. The Borrower and the Guarantors have executed
and delivered the Contribution Agreement, and the Contribution Agreement
constitutes the valid and legally binding obligations of such parties
enforceable against them in accordance with the terms and provisions thereof,
except as enforceability is limited by bankruptcy, insolvency, reorganization,
moratorium or other laws relating to or affecting generally the enforcement of
creditors’ rights and except to the extent that availability of the remedy of
specific performance or injunctive relief is subject to the discretion of the
court before which any proceeding therefor may be brought.
§6.31    Representations and Warranties of Guarantors. Borrower has no knowledge
that any of the representations or warranties of the Guarantors contained in any
Loan Document are untrue or inaccurate in any material respect.
§6.32    OFAC. None of the Borrower, any Guarantor, nor any of such Persons’
respective Subsidiaries, or any of such Persons’ respective directors (other
than any independent or outside directors), officers, or, to the knowledge of
Borrower or Parent, any independent or outside directors, employees, agents,
advisors or Affiliates of Borrower or any Guarantor (a) is (or will be) a
Person: (i) that is, or is owned or controlled by Persons that are: (x) the
subject or target of any Sanctions Laws and Regulations or (y) located,
organized or resident in a country or territory that is, or whose government is,
the subject of Sanctions Laws and Regulations, including, without limitation
Crimea, Cuba, Iran, North Korea, Sudan and Syria or (ii) with whom any Lender is
restricted from doing business under OFAC (including, those Persons named on
OFAC’s Specially Designated and Blocked Persons list) or under any statute,
executive order (including the September 24, 2001 Executive Order Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism), or other governmental action and (b) is not and
shall not engage in any dealings or transactions or otherwise be associated with
Person (any such Person, a “Designated Person”). In addition, the Borrower
hereby agrees to provide to the Lenders any additional information that a Lender
deems reasonably necessary from time to time in order to ensure compliance with
all applicable Laws (including, without limitation, any Sanctions Laws and
Regulations) concerning money laundering and similar activities. Neither
Borrower, any Guarantor, nor any Subsidiary, director (other than any
independent or outside directors) or officer of Borrower, any Guarantor or, to
the knowledge of Borrower or Parent, any outside or independent director,
Affiliate, agent or employee of Borrower or any Guarantor, has engaged in any
activity or conduct which would violate any applicable anti-bribery,
anti-corruption or anti-money laundering laws or regulations in any applicable
jurisdiction, including without limitation, any Sanctions Laws and Regulations.


82



--------------------------------------------------------------------------------





§6.33    Ground Lease.
(a)    Each Ground Lease contains the entire agreement of the Borrower or the
Subsidiary Guarantors and the applicable owner of the fee interest in such
Unencumbered Pool Property (the “Fee Owner”), pertaining to the Unencumbered
Pool Property covered thereby. The Borrower and the Subsidiary Guarantors have
no estate, right, title or interest in or to the Unencumbered Pool Property
except under and pursuant to the Ground Lease. The Borrower has delivered a true
and correct copy of the Ground Lease to the Agent and the Ground Lease has not
been modified, amended or assigned, with the exception of written instruments
that have been recorded in the applicable real estate records.
(b)    The applicable Fee Owner is the exclusive fee simple owner of the
Unencumbered Pool Property, subject only to the Ground Lease and all Liens and
other matters disclosed in the applicable title policy for such Unencumbered
Pool Property subject to the Ground Lease, and the applicable Fee Owner is the
sole owner of the lessor’s interest in the Ground Lease.
(c)    There are no rights to terminate the Ground Lease other than the
applicable Fee Owner’s right to terminate by reason of default, casualty,
condemnation or other reasons, in each case as expressly set forth in the Ground
Lease.
(d)    Each Ground Lease is in full force and effect and, to Borrower’s
knowledge, no breach or default or event that with the giving of notice or
passage of time would constitute a breach or default under any Ground Lease (a
“Ground Lease Default”) exists or has occurred on the part of a Borrower or a
Subsidiary Guarantor or on the part of a Fee Owner under any Ground Lease. All
base rent and additional rent, if any, due and payable under each Ground Lease
has been paid through the date hereof and neither Borrower nor any Subsidiary
Guarantor is required to pay any deferred or accrued rent after the date hereof
under any Ground Lease. Neither Borrower nor a Subsidiary Guarantor has received
any written notice that a Ground Lease Default has occurred or exists, or that
any Fee Owner or any third party alleges the same to have occurred or exist.
(e)    The Borrower or applicable Subsidiary Guarantor is the exclusive owner of
the ground lessee’s interest under and pursuant to each Ground Lease and has not
assigned, transferred or encumbered its interest in, to, or under the Ground
Lease, except to Agent under the Loan Documents.
§6.34    Service Guarantees. Except as may be approved by Agent prior to
inclusion of any Real Estate into the Unencumbered Pool as set forth in Schedule
6.34, as of the Closing Date, no tenant or licensee under any Data Center Lease
has at any time during the operation of such Data Center Property been entitled
to any free rent, partial rent, rebate of rent payments, credit, offset,
deduction in rent or a termination right because of any failure by the Borrower
or any Subsidiary Guarantor to provide special data center services to the
tenants or licensees including, without limitation, internet service, electrical
power, or humidity or temperature control. As of the date of inclusion of a Data
Center Asset as a Unencumbered Pool Property, any payments, free rent, partial
rent, rebate of rent or other payments, credits, allowances or abatements
required to be given by Borrower or a Subsidiary Guarantor to any tenant or
licensee has already been received by such tenant or licensee and all security
deposits are being held in accordance with legal requirements.


83



--------------------------------------------------------------------------------





§6.35    Healthcare Representations.
(a)    Each Unencumbered Pool Property (i) is in conformance with all insurance,
reimbursement and cost reporting requirements, (ii) for those Unencumbered Pool
Properties where Operator is required by applicable laws to maintain a provider
agreement pursuant to Medicare and/or Medicaid, said provider agreement is in
full force and effect under Medicare and Medicaid, and (iii) is in compliance
with all other applicable laws including without limitation (A) health and fire
safety codes, including quality and safety standards, (B) those relating to the
prevention of fraud and abuse, (C) government payment program requirements and
disclosure of ownership and related information requirements, (D) requirements
of applicable Governmental Authorities, including those relating to the
Unencumbered Pool Properties’ physical structure, environment, quality and
adequacy of medical care and licensing, and (E) those related to reimbursement
for the type of care or services provided by Operators with respect to the
Unencumbered Pool Properties. There is no existing, pending or to Borrower’s
knowledge, threatened in writing, revocation, suspension, termination,
probation, restriction, limitation, or nonrenewal proceeding by any third-party
payor under a Third Party Payor Program, other than those which have been
disclosed to Agent, if any.
(b)    All Primary Licenses necessary for using and operating the Unencumbered
Pool Properties are either held by, or will be held by Borrower, the applicable
Subsidiary Guarantor, or the applicable Operator, as required under applicable
laws, and are in full force and effect.
(c)    Except as set forth on Schedule 6.35 hereof, to Borrower’s knowledge,
with respect to any of the Unencumbered Pool Properties, there are no inquiries,
investigations, probes, audits or proceedings by any Governmental Authority or
notices thereof, or any other third party or any patient, employee or resident
(including, but not limited to, whistleblower suits, or suits brought pursuant
to federal or state “false claims acts” and Medicaid, Medicare or state fraud
and/or abuse laws) that are reasonably likely directly or indirectly, or with
the passage of time (i) to have a material adverse impact on Operators’ ability
to accept and/or retain patients or residents or operate such Unencumbered Pool
Property for its current use or result in the imposition of a fine, a sanction,
a lower rate certification or a lower reimbursement rate for services rendered
to eligible patients or residents, (ii) to modify, limit or result in the
transfer, suspension, revocation or imposition of probationary use of any of the
Primary Licenses, (iii) to affect any Operator’s continued participation in the
Medicaid or Medicare programs or any other Third-Party Payor Programs, or any
successor programs thereto, at then current rate certifications, or (iv) to
result in any material civil or criminal penalty or remedy, or (v) which could
result in the appointment of a receiver.
(d)    With respect to any Unencumbered Pool Property, except as set forth on
Schedule 6.22, (i) there are no presently existing circumstances which would
result or likely would result in material violations of the Healthcare Laws,
(ii) no Unencumbered Pool Property has received a notice of violation at a level
that under applicable laws requires the immediate or accelerated filing of a
plan of corrections, and no statement of charges or deficiencies has been made
or penalty enforcement action has been undertaken against any Unencumbered Pool
Property, and (iii) to Borrower’s knowledge, no Operator currently has any
violation, and no statement of charges or material deficiencies has been made or
penalty enforcement action has been undertaken, in each case, that remains
outstanding against any Unencumbered Pool Property, any Operator or


84



--------------------------------------------------------------------------------





against any officer, director, partner, member or stockholder of any Operator,
by any Governmental Authority, and (iv) to Borrower’s knowledge, there have been
no violations threatened in writing against any Unencumbered Pool Property’s, or
any Operator’s, certification for participation in Medicare or Medicaid or the
other Third-Party Payor Programs that remain open or unanswered that are, in
each case of subclauses (i) through (iv), reasonably likely to result in a
Material Adverse Effect.
(e)    With respect to any Unencumbered Pool Property, there are no current,
pending or outstanding Third-Party Payor Programs reimbursement audits, appeals
or recoupment efforts actually pending at any Unencumbered Pool Property that
would result in a Material Adverse Effect, and there are no years that are
subject to an open audit in respect of any Third-Party Payor Program that would,
in each case, have a Material Adverse Effect on Borrower, any Subsidiary
Guarantor or Operator, other than customary audit rights pursuant to
Medicare/Medicaid/TRICARE programs or other Insurer’s programs.
§6.36    Intellectual Property. The Borrower and the Guarantors own or have the
right to use, under valid license agreements or otherwise, all patents,
licenses, franchises, trademarks, trademark rights, trade names, trade name
rights, trade secrets and copyrights, if any, necessary to the conduct of its
businesses, without known conflict with any patent, license, franchise,
trademark, trade secret, trade name, copyright, or other proprietary right of
any other Person
§6.37    Labor Matters. Except as, in the aggregate, have not had and could not
reasonably be expected to have a Material Adverse Effect: (a) there are no
strikes or other labor disputes against Borrower or any of its Subsidiaries
pending or, to the knowledge of the Borrower, threatened; (b) hours worked by
and payment made to employees of the Borrower or any of its Subsidiaries have
not been in violation of the Fair Labor Standards Act or any other applicable
requirement of law dealing with such matters; and (c) all payments due from
Borrower or any of its Subsidiaries on account of employee health and welfare
insurance have been paid or accrued as a liability on the books of the Borrower
or such Subsidiary
§6.38    Unencumbered Pool Properties. Each of the Unencumbered Pool Properties
included by the Borrower in calculation of the compliance of the covenants set
forth in §7.16 and §9 satisfies all of the requirements contained in this
Agreement for the same to be included therein.
§7.    AFFIRMATIVE COVENANTS.
The Borrower covenants and agrees that, so long as any Loan, Note or Letter of
Credit is outstanding or any Lender has any obligation to make any Loans or
issue Letters of Credit:
§7.1    Punctual Payment. The Borrower will duly and punctually pay or cause to
be paid the principal and interest on the Loans and all interest and fees
provided for in this Agreement, all in accordance with the terms of this
Agreement and the Notes, as well as all other sums owing pursuant to the Loan
Documents.
§7.2    Maintenance of Office. The Borrower and each Guarantor will maintain
their respective chief executive office at 4890 W. Kennedy Boulevard, Suite 650,
Tampa, Florida 33609,


85



--------------------------------------------------------------------------------





or at such other place in the United States of America as the Borrower or any
Guarantor shall designate upon thirty (30) days prior written notice to the
Agent and the Lenders, where notices, presentations and demands to or upon the
Borrower or such Guarantor in respect of the Loan Documents may be given or
made.
§7.3    Records and Accounts. The Borrower and each Guarantor will (a) keep, and
cause each of their respective Subsidiaries to keep true and accurate records
and books of account in which full, true and correct entries will be made in
accordance with GAAP and (b) maintain adequate accounts and reserves for all
taxes (including income taxes), depreciation and amortization of its properties
and the properties of their respective Subsidiaries, contingencies and other
reserves. Neither the Borrower, any Guarantor nor any of their respective
Subsidiaries shall, without the prior written consent of the Agent, (x) except
as may be required by GAAP or by law, make any material change to the accounting
policies/principles used by such Person in preparing the financial statements
and other information described in §6.4 or §7.4, or (y) change its fiscal year.
Agent and the Lenders acknowledge that REIT’s fiscal year is a calendar year.
§7.4    Financial Statements, Certificates and Information. The Borrower will
deliver or cause to be delivered to the Agent with sufficient copies for each of
the Lenders:
(a)    (i) within fifteen (15) days of the filing of REIT’s Form 10-K with the
SEC, but in any event not later than one hundred twenty (120) days after the end
of each calendar year, the audited consolidated balance sheet of REIT and its
Subsidiaries at the end of such year, and the related audited consolidated
statements of income, changes in capital and cash flows for such year, setting
forth in comparative form the figures for the previous fiscal year and all such
statements to be in reasonable detail, prepared in accordance with GAAP,
together with a certification by the chief financial officer or chief accounting
officer of REIT, on its behalf, that the information contained in such financial
statements fairly presents the financial position of REIT and its Subsidiaries,
and accompanied by an auditor’s report prepared without qualification as to the
scope of the audit by a nationally recognized accounting firm reasonably
approved by Agent, and (ii) within a reasonable period of time following request
therefor, any other information the Lenders may reasonably request to complete a
financial analysis of REIT and its Subsidiaries;
(b)    within fifteen (15) days of the filing of REIT’s Form 10-Q with the SEC,
if applicable, but in any event not later than sixty (60) days after the end of
each calendar quarter of each year, copies of the unaudited consolidated balance
sheet of REIT and its Subsidiaries, at the end of such quarter, and the related
unaudited consolidated statements of income, unaudited consolidated balance
sheet and cash flows for the portion of REIT’s fiscal year then elapsed, all in
reasonable detail and prepared in accordance with GAAP, together with a
certification by the chief financial officer or chief accounting officer of
REIT, on its behalf, that the information contained in such financial statements
fairly presents the financial position of REIT and its Subsidiaries on the date
thereof (subject to year-end adjustments);
(c)    simultaneously with the delivery of the financial statements referred to
in subsections (a) and (b) above, (i) a statement (a “Compliance Certificate”)
certified by the chief financial officer or chief accounting officer of REIT, on
its behalf, in the form of Exhibit K hereto (or in such other form as the Agent
may approve from time to time) setting forth in reasonable detail


86



--------------------------------------------------------------------------------





computations evidencing compliance or non-compliance (as the case may be) with
the covenants contained in §7.16, §8.1(h) and (i), §8.3(h)-(k) and §9 and the
other covenants described in such certificate and (if applicable) setting forth
reconciliations to reflect changes in GAAP since the Balance Sheet Date, and
(ii) to the extent that the relevant financial information has been delivered
from each tenant of an Unencumbered Pool Property to Borrower or its
Subsidiaries during the relevant period, a calculation of EBITDAR and a rent
coverage ratio calculation for each tenant of an Unencumbered Pool Property
based on the financial information that has been delivered from such tenant to
Borrower or its Subsidiaries during the relevant period. Borrower shall submit
with the Compliance Certificate an Unencumbered Pool Certificate in the form of
Exhibit J attached hereto (an “Unencumbered Pool Certificate”) pursuant to which
the Borrower shall calculate the amount of the Unencumbered Pool Value and the
Unencumbered Pool Availability as of the end of the immediately preceding
calendar quarter. All income, expense and value associated with Real Estate or
other Investments disposed of during any quarter will be eliminated from
calculations, where applicable. The Compliance Certificate shall be accompanied
by copies of the statements of Funds from Operations and Net Operating Income
for such calendar quarter, including, without limitation, Net Operating Income
for each of the Unencumbered Pool Properties, prepared on a basis consistent
with the statements furnished to the Agent prior to the date hereof and
otherwise in form and substance reasonably satisfactory to the Agent, together
with a certification by the chief financial officer or chief accounting officer,
on its behalf, that the information contained in such statement fairly presents
the Funds from Operations and Net Operating Income, including, without
limitation, the Net Operating Income of each of the Unencumbered Pool
Properties, for such periods;
(d)    simultaneously with the delivery of the financial statements referred to
in clause (a) above, the statement of all contingent liabilities involving
amounts of $1,000,000.00 or more of the REIT and its Subsidiaries which are not
reflected in such financial statements or referred to in the notes thereto
(including, without limitation, all guaranties, endorsements and other
contingent obligations in respect of the indebtedness of others, and obligations
to reimburse the issuer in respect of any letters of credit);
(e)    simultaneously with the delivery of the financial statements referred to
in subsections (a) and (b) above, (i) a Rent Roll for each of the Unencumbered
Pool Properties and a summary thereof in form satisfactory to Agent as of the
end of each calendar quarter (including the fourth calendar quarter in each
year), together with a listing of each tenant that has taken occupancy of such
Unencumbered Pool Property during each calendar quarter (including the fourth
calendar quarter in each year) and (ii) an operating statement for each of the
Unencumbered Pool Properties for each such calendar quarter and year to date and
a consolidated operating statement for the Unencumbered Pool Properties for each
such calendar quarter and year to date (such statements and reports to be in
form reasonably satisfactory to Agent);
(f)    simultaneously with the delivery of the financial statements referred to
in subsections (a) and (b) above, a statement (i) listing the Real Estate owned
by REIT, the Borrower and their respective Subsidiaries (or in which REIT, the
Borrower or any of their respective Subsidiaries owns an interest) and stating
the location thereof, the date acquired and the acquisition cost, and
(ii) listing the Indebtedness of REIT, the Borrower and their respective
Subsidiaries (excluding Indebtedness of the type described in §8.1(b)-(e)),
which statement shall include, without


87



--------------------------------------------------------------------------------





limitation, a statement of the original principal amount of such Indebtedness
and the current amount outstanding, the holder thereof, the maturity date and
any extension options, the interest rate, the collateral provided for such
Indebtedness and whether such Indebtedness is Recourse Indebtedness,
Non-Recourse Indebtedness, Secured Debt or Unsecured Debt;
(g)    contemporaneously with the filing or mailing thereof, copies of all
material of a financial nature, reports or proxy statements sent to the owners
of the Borrower or REIT;
(h)    promptly following Agent’s request, after they are filed with the
Internal Revenue Service, copies of all annual federal income tax returns and
amendments thereto of the Borrower and REIT;
(i)    promptly upon the filing hereof, copies of any registration statements
(other than the exhibits thereto and any registration statements on Form S-8 or
its equivalent) and any annual, quarterly or monthly reports and other
statements and reports which the Borrower or REIT shall file with the SEC;
(j)    notice of any audits pending or threatened in writing with respect to any
tax returns filed by the Borrower or REIT promptly following notice of such
audit;
(k)    evidence reasonably satisfactory to Agent of the timely payment of all
real estate taxes for the Unencumbered Pool Properties following payment
thereof;
(l)    with respect to any Real Estate that is not an Unencumbered Pool
Property, the most recent Appraisal of such Real Estate promptly upon
finalization thereof;
(m)    promptly upon receipt thereof, copies of any and all notices of default
under any loan document securing or evidencing a mortgage loan made to the
Borrower or any of its Subsidiaries secured by a Lien on Real Estate, if such
mortgage loan (i) constitutes Recourse Indebtedness, (ii) constitutes
Indebtedness and individually or in the aggregate has an outstanding principal
balance in excess of $20,000,000.00, or (iii) has been accelerated;
(n)    within five (5) Business Days of receipt, copies of any written claim
made with respect to any Non-Recourse Exclusion;
(o)    upon Agent's or any Lender's written request (with such request to be
made by a Lender by and through Agent), financial information for tenants of the
Unencumbered Pool Properties that has been delivered to REIT, the Borrower or
their respective Subsidiaries pursuant to the terms of a Lease;
(p)    from time to time such other financial data and information in the
possession of REIT, the Borrower or their respective Subsidiaries (including
without limitation auditors’ management letters, status of litigation or
investigations against REIT, the Borrower or any of their respective
Subsidiaries and any settlement discussions relating thereto (to the extent that
disclosure of any such letters, litigation or investigation status or settlement
discussions would not waive any applicable privilege), property inspection and
environmental reports and information as to zoning


88



--------------------------------------------------------------------------------





and other legal and regulatory changes affecting the Borrower or any of its
Subsidiaries) as the Agent may reasonably request.
The Borrower shall reasonably cooperate with the Agent in connection with the
publication of certain materials and/or information provided by or on behalf of
Borrower. Documents required to be delivered pursuant to the Loan Documents
shall be delivered by or on behalf of the Borrower to the Agent and the Lenders
(collectively, “Information Materials”) pursuant to this Section. Any material
to be delivered pursuant to this §7.4 may be delivered electronically directly
to Agent and the Lenders provided that such material is in a format reasonably
acceptable to Agent, and such material shall be deemed to have been delivered to
Agent and the Lenders upon Agent’s receipt thereof. Upon the request of Agent,
Borrower and Parent shall deliver paper copies thereof to Agent and the Lenders.
Borrower and Guarantors authorize Agent and Arranger to disseminate any such
materials, including without limitation the Information Materials through the
use of Intralinks, SyndTrak or any other electronic information dissemination
system (an “Electronic System”). Any such Electronic System is provided “as is”
and “as available.” The Agent and the Arrangers do not warrant the adequacy of
any Electronic System and expressly disclaim liability for errors or omissions
in any notice, demand, communication, information or other material provided by
or on behalf of Borrower that is distributed over or by any such Electronic
System (“Communications”). No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made by Agent or any Arranger in
connection with the Communications or the Electronic System. In no event shall
the Agent, any Arranger or any of their directors, officers, employees, agents
or attorneys have any liability to the Borrower or the Guarantors, any Lender or
any other Person for damages of any kind, including, without limitation, direct
or indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of the Borrower’s, any
Guarantors’, the Agent’s or any Arranger’s transmission of Communications
through the Electronic System, and the Borrower and the Guarantors release
Agent, the Arrangers and the Lenders from any liability in connection therewith,
except as to any of the Agent, the Arranger or any Lender for any actual damages
(but specifically excluding any special, incidental, consequential or punitive
damages) to the extent arising from the Agent’s, the Arranger’s or any such
Lender’s own gross negligence or willful misconduct as determined by a court of
competent jurisdiction after the exhaustion of all applicable appeal periods.
Borrower acknowledges that certain of the Lenders (each, a “Public Lender”) may
have personnel who do not wish to receive material non-public information with
respect to the Borrower, its Subsidiaries or its Affiliates, or the respective
securities of any of the foregoing, and who may be engaged in investment and
other market related activities with respect to such Persons’ securities. All of
the Information Materials delivered by Borrower hereunder shall be deemed to be
private information and shall not be shared with such Public Lenders, except for
any Information Materials that are (a) filed with a Governmental Authority and
are available to the public, or (b) clearly and conspicuously identified by the
Borrower as “PUBLIC”, which, at a minimum, shall mean that the word “PUBLIC”
shall appear prominently on the first page thereof. By marking Information
Materials “PUBLIC,” the Borrower shall be deemed to have authorized the Agent,
the Lenders and the Arrangers to treat such Information Materials as not
containing any material non-public information with respect to the Borrower, its
Subsidiaries, its Affiliates or their respective securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent


89



--------------------------------------------------------------------------------





such Information Materials constitute confidential information, they shall be
treated as provided in §18.7). Borrower agrees that (i) all Information
Materials marked “PUBLIC” by Borrower are permitted to be made available through
a portion of any electronic dissemination system designated “Public Investor” or
a similar designation, and (ii) the Agent and the Arrangers shall be entitled to
treat any Information Materials that are not marked “PUBLIC” as being suitable
only for posting on a portion of any electronic dissemination system not
designated “Public Investor” or a similar designation.
§7.5    Notices.
(a)    Defaults. The Borrower will promptly upon becoming aware of same notify
the Agent in writing of the occurrence of any Default or Event of Default, which
notice shall describe such occurrence with reasonable specificity and shall
state that such notice is a “notice of default”. If any Person shall give any
notice of the existence of a claimed default or take any other action in respect
of a claimed default (whether or not constituting an Event of Default) under
this Agreement or under any note, evidence of indebtedness, indenture or other
obligation to which or with respect to which the Borrower, any Guarantor or any
of their respective Subsidiaries is a party or obligor, whether as principal or
surety, and such default would permit the holder of such note or obligation or
other evidence of indebtedness to accelerate the maturity thereof, which
acceleration would either cause a Default or have a Material Adverse Effect, the
Borrower shall forthwith give written notice thereof to the Agent and each of
the Lenders, describing the notice or action and the nature of the claimed
default.
(b)    Environmental Events. The Borrower will give notice to the Agent within
five (5) Business Days of becoming aware of (i) any potential or known Release,
or threat of Release, of any Hazardous Substances in violation of any applicable
Environmental Law; (ii) any violation of any Environmental Law that the
Borrower, any Guarantor or any of their respective Subsidiaries reports in
writing or is reportable by such Person in writing (or for which any written
report supplemental to any oral report is made) to any federal, state or local
environmental agency or (iii) any inquiry, proceeding, investigation, or other
action, including a written notice from any agency of potential environmental
liability, of any federal, state or local environmental agency or board, that in
any case involves (A) an Unencumbered Pool Property, or (B) any other Real
Estate and could reasonably be expected to have a Material Adverse Effect.
(c)    Notice of Material Adverse Events. The Borrower will give notice to the
Agent within five (5) Business Days of becoming aware of any matter, including
(i) breach or non-performance of, or any default under, any provision of any
security issued by REIT, Borrower or any of their respective Subsidiaries or of
any agreement, instrument or other undertaking to which such Person is a party
or by which it or any of its property is bound; (ii) any dispute, litigation,
investigation, proceeding or suspension between REIT, Borrower or any of their
respective Subsidiaries and any governmental authority; or (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting REIT, Borrower or any of their respective Subsidiaries, in each case
that has resulted or could reasonably be expected to result in a Material
Adverse Effect.


90



--------------------------------------------------------------------------------





(d)    Proposed Sales, Encumbrances, Refinance or Transfer. The Borrower will
give notice to the Agent in writing within five (5) Business Days of any
completed sale, encumbrance, refinance or transfer of any Real Estate or other
Investments of the type described in §8.3(i) of the Borrower, any Guarantor or
their respective Subsidiaries.
(e)    Notice of Litigation and Judgments. The Borrower will give notice to the
Agent in writing within five (5) Business Days of becoming aware of any
litigation or proceedings threatened in writing or any pending litigation and
proceedings affecting the Borrower, any Guarantor or any of their respective
Subsidiaries or to which the Borrower, any Guarantor or any of their respective
Subsidiaries is or is to become a party involving an uninsured claim against the
Borrower, any Guarantor or any of their respective Subsidiaries that could
either reasonably be expected to cause a Default or could reasonably be expected
to have a Material Adverse Effect and stating the nature and status of such
litigation or proceedings. The Borrower will give notice to the Agent, in
writing, in form and detail reasonably satisfactory to the Agent and each of the
Lenders, within ten (10) days of any judgment not covered by insurance, whether
final or otherwise, against the Borrower or any of their respective Subsidiaries
in an amount in excess of $10,000,000.00.
(f)    Ground Lease. The Borrower will promptly notify the Agent in writing of
any default by a Fee Owner in the performance or observance of any of the terms,
covenants and conditions on the part of a Fee Owner to be performed or observed
under a Ground Lease. The Borrower will promptly deliver to the Agent copies of
all material notices, certificates, requests, demands and other instruments
received from or given by a Fee Owner to Borrower or a Subsidiary Guarantor
under a Ground Lease.
(g)    ERISA. The Borrower will give notice to the Agent within five (5)
Business Days after the Borrower or any ERISA Affiliate (i) gives or is required
to give notice to the PBGC of any “reportable event” (as defined in §4043 of
ERISA) with respect to any Guaranteed Pension Plan, Multiemployer Plan or
Employee Benefit Plan, or knows that the plan administrator of any such plan has
given or is required to give notice of any such reportable event; (ii) gives a
copy of any notice of complete or partial withdrawal liability under Title IV of
ERISA; or (iii) receives any notice from the PBGC under Title IV or ERISA of an
intent to terminate or appoint a trustee to administer any such plan.
(h)    Governmental Authority Notices. The Borrower will give notice to Agent
within five (5) Business Days of receiving any documents, correspondence or
notice from any Governmental Authority that regulates the operation of any
Unencumbered Pool Property where such document, correspondence or notice relates
to threatened or actual change or development that would be materially adverse
or otherwise have a material adverse effect on the Unencumbered Pool Property,
Borrower, Guarantor or any operator or tenant of any Unencumbered Pool Property.
(i)    Service Guarantees. The Borrower will give notice to the Agent within two
(2) Business Days after (i) any failure by Borrower or a Subsidiary Guarantor to
provide electrical power or internet service to a tenant or licensee under any
Data Center Lease, (ii) any claim by tenants or licensees under a Data Center
Lease that they are entitled, individually or in the aggregate, to free rent,
partial rent, rebate of rent payments, credit, offset or deduction in rent, or
(iii) any failure


91



--------------------------------------------------------------------------------





to provide electrical power or internet service that gives rise to a termination
right under any Data Center Lease.
(j)    Notification of Lenders. Within five (5) Business Days after receiving
any notice under this §7.5, the Agent will forward a copy thereof to each of the
Lenders, together with copies of any certificates or other written information
that accompanied such notice.
§7.6    Existence; Maintenance of Properties.
(a)    Except as permitted under §8.4 and §8.8, the Borrower and each Guarantor
will and will cause each of their respective Subsidiaries to preserve and keep
in full force and effect their legal existence in the jurisdiction of its
incorporation or formation. The Borrower and each Guarantor will preserve and
keep in full force all of their rights and franchises and those of their
Subsidiaries, the preservation of which is necessary to the conduct of their
business and the failure to have which could reasonably be expected to have a
Material Adverse Effect. REIT shall at all times comply with all requirements
and applicable laws and regulations necessary to maintain REIT Status and shall
continue to receive REIT Status. The REIT may elect to list the common stock of
REIT for trading on NASDAQ, the New York Stock Exchange or another nationally
recognized exchange, subject to the prior written approval by Agent of all
organizational and other matters related to the listing, and the common stock of
REIT shall at all times after the date of such election be listed for trading
and be traded on such nationally recognized exchange unless otherwise consented
to by Agent and the Majority Lenders. The Borrower shall continue to own
directly or indirectly one hundred percent (100%) of the Subsidiary Guarantors.
(b)    The Borrower and each Guarantor (i) will cause all of its properties and
those of its Subsidiaries used or useful in the conduct of its business or the
business of its Subsidiaries to be maintained and kept in good condition, repair
and working order (ordinary wear and tear excepted) and supplied with all
necessary equipment, and (ii) will cause to be made all necessary repairs,
renewals, replacements, betterments and improvements thereof. Without limitation
of the obligations of the Borrower and the Guarantors under this Agreement with
respect to the maintenance of the Real Estate, the Borrower and the Guarantors
shall promptly and diligently comply with the recommendations of the
Environmental Engineer retained by Agent or Borrower, Guarantors or their
respective Subsidiaries concerning the maintenance, operation or upkeep of the
Real Estate contained in the building inspection and environmental reports
delivered to the Agent or otherwise obtained by the Borrower or any Guarantor
with respect to the Real Estate.
§7.7    Insurance; Condemnation. The Borrower will, at its expense, procure and
maintain, from a financially sound and reputable carrier, insurance covering the
Borrower and its Subsidiaries and the Real Estate in such amounts and against
such risks and casualties as is customarily maintained by similar businesses.
§7.8    Taxes; Liens. The Borrower and the Guarantors will, and will cause their
respective Subsidiaries to, duly pay and discharge, or cause to be paid and
discharged, before the same shall become delinquent, all taxes, assessments and
other governmental charges imposed upon them or upon the Real Estate, sales and
activities, or any part thereof, or upon the income or profits therefrom as well
as all claims for labor, materials or supplies that if unpaid might by law
become a lien or


92



--------------------------------------------------------------------------------





charge upon any of its property or other Liens affecting any of the Unencumbered
Pool Properties or other property of the Borrower, the Guarantors or their
respective Subsidiaries and all non-governmental assessments, levies,
maintenance and other charges, whether resulting from covenants, conditions and
restrictions or otherwise, water and sewer rents and charges assessments on any
water stock, utility charges and assessments and owner association dues, fees
and levies, provided that any such tax, assessment, charge or levy or claim need
not be paid if the validity or amount thereof shall currently be contested in
good faith by appropriate proceedings which shall suspend the collection thereof
with respect to such property and the Borrower or applicable Subsidiary
Guarantor shall not be subject to any fine, suspension or loss of privileges or
rights by reason of such proceeding, neither such property nor any portion
thereof or interest therein would be in any danger of sale, forfeiture, loss or
suspension of operation by reason of such proceeding and the Borrower, such
Guarantor or any such Subsidiary shall have set aside on its books adequate
reserves in accordance with GAAP; and provided, further, that forthwith upon the
commencement of proceedings to foreclose any lien that may have attached as
security therefor, the Borrower, such Guarantor or any such Subsidiary either
(i) will provide a bond issued by a surety reasonably acceptable to the Agent
and sufficient to stay all such proceedings or (ii) if no such bond is provided,
will pay each such tax, assessment, charge or levy. Borrower shall promptly upon
the written request of the Agent, deliver to the Agent copies of the most recent
tax bill and invoices with respect to the taxes, other assessments, levies and
charges described in this §7.8 with respect to the Unencumbered Pool Properties
together with and written evidence of payment thereof not later than ten (10)
Business Days prior to the date upon which such amounts are due and payable
unless the same are being contested in accordance with the terms hereof and the
other Loan Documents.
§7.9    Inspection of Properties and Books. The Borrower and the Guarantors
will, and will cause their respective Subsidiaries to, permit the Agent and the
Lenders, at the Borrower’s expense (to the extent provided for below) and upon
reasonable prior notice, to visit and inspect any of the properties of the
Borrower, each Guarantor or any of their respective Subsidiaries (subject to the
rights of tenants under their Leases), to examine the books of account of the
Borrower, any Guarantor and their respective Subsidiaries (and to make copies
thereof and extracts therefrom) and to discuss the affairs, finances and
accounts of the Borrower, any Guarantor and their respective Subsidiaries with,
and to be advised as to the same by, their respective officers, partners or
members, all at such reasonable times and intervals as the Agent or any Lender
may reasonably request, provided that so long as no Default or Event of Default
shall have occurred and be continuing, the Borrower shall not be required to pay
for such visits and inspections more often than once in any twelve (12) month
period. The Lenders shall use good faith efforts to coordinate such visits and
inspections so as to minimize the interference with and disruption to the normal
business operations of such Persons.
§7.10    Compliance with Laws, Contracts, Licenses, and Permits. The Borrower
and the Guarantors will, and will cause each of their respective Subsidiaries
to, and, to the extent permitted by the terms of the Leases, will cause the
Operators of the Unencumbered Pool Properties to, comply in all respects with
(i) all Applicable Laws now or hereafter in effect wherever its business is
conducted, including all Environmental Laws, (ii) the provisions of its
corporate charter, partnership agreement, limited liability company agreement or
declaration of trust, as the case may be, and other charter documents and
bylaws, (iii) all agreements and instruments to which it is a party or by which
it or any of its properties may be bound, (iv) all applicable decrees, orders,
and judgments,


93



--------------------------------------------------------------------------------





and (v) all licenses and permits required Applicable Laws for the conduct of its
business or the ownership, use or operation of its properties, except where
failure so to comply with either clause (i) or (v) would not result in the
material non-compliance with the items described in such clauses. If any
authorization, consent, approval, permit or license from any officer, agency or
instrumentality of any government shall become necessary or required in order
that the Borrower, any Guarantor or their respective Subsidiaries may fulfill
any of its obligations hereunder, the Borrower, such Guarantor or such
Subsidiary will promptly take or cause to be taken all steps necessary to obtain
such authorization, consent, approval, permit or license and furnish the Agent
and the Lenders with evidence thereof. The Borrower shall develop and implement
such programs, policies and procedures as are necessary to comply with the
Patriot Act and shall promptly advise Agent in writing in the event that the
Borrower shall determine that any investors in the Borrower are in violation of
such act.
§7.11    Further Assurances. The Borrower and each Guarantor will and will cause
each of their respective Subsidiaries to, cooperate with the Agent and the
Lenders and execute such further instruments and documents as the Lenders or the
Agent shall reasonably request to carry out to their satisfaction the
transactions contemplated by this Agreement and the other Loan Documents.
§7.12    Intentionally Omitted.
§7.13    Sanctions Laws and Regulations.
(a)    The Borrower shall not, directly or, to the knowledge of Borrower or
Parent, indirectly, use the proceeds of the Loans or Letters of Credit, or lend,
contribute or otherwise make available such proceeds to any Subsidiary,
Unconsolidated Affiliate or other Person (i) to fund any activities or business
of or with any Designated Person, or in any country or territory, that at the
time of such funding is itself the subject of territorial sanctions under
applicable Sanctions Laws and Regulations, or (ii) in any manner that would
result in a violation of applicable Sanctions Laws and Regulations or applicable
anti-bribery, anti-corruption or anti-money laundering laws or regulations in
any applicable jurisdiction by any party to this Agreement.
(b)    None of the funds or assets of the Borrower or any Guarantor that are
used to pay any amount due pursuant to this Agreement shall constitute funds
obtained from transactions with or relating to Designated Persons or countries
which are themselves the subject of territorial sanctions under applicable
Sanctions Laws and Regulations.
§7.14    Business Operations. REIT, the Borrower and their respective
Subsidiaries shall operate their respective businesses in substantially the same
manner and in substantially the same fields and lines of business as such
business is now conducted and in compliance with the terms and conditions of
this Agreement and the Loan Documents and contained in that certain Prospectus
of REIT dated September 1, 2011 (the “Prospectus”). Neither REIT nor the
Borrower will, and will not permit any Subsidiary to, directly or indirectly,
engage in any line of business other than the ownership, operation and
development of Data Center Assets and Medical Assets.
§7.15    Healthcare Laws and Covenants.


94



--------------------------------------------------------------------------------





(a)    Without limiting the generality of any other provision of this Agreement,
Borrower and each Subsidiary Guarantor, and their employees and contractors
(other than contracted agencies) in the exercise of their duties on behalf of
Borrower or Subsidiary Guarantors (with respect to its operation of the
Unencumbered Pool Properties), shall be in compliance in all material respects
with all applicable Healthcare Laws and accreditation standards and requirements
of the applicable state department of health or other applicable state
regulatory agency (each a “State Regulator”), in each case, as are now in effect
and which may be imposed upon Borrower, a Subsidiary Guarantor or an Operator or
the maintenance, use or operation of the Unencumbered Pool Properties or the
provision of services to the occupants of the Unencumbered Pool Properties.
Borrower and each Subsidiary Guarantor have maintained and shall continue to
maintain in all material respects all records required to be maintained by any
Governmental Authority or otherwise under the Healthcare Laws. Borrower and
Subsidiary Guarantors have and will maintain all Primary Licenses, Permits and
other Governmental Approvals necessary under applicable laws to own and/or
operate the Unencumbered Pool Properties, as applicable (including such
Governmental Approvals as are required under such Healthcare Laws).
(b)    Borrower represents that no Borrower or Subsidiary Guarantor is (i) a
“covered entity” within the meaning of HIPAA or submits claims or reimbursement
requests to Third Party Payor Programs “electronically” (within the meaning of
HIPAA) or (ii) is subject to the “Administrative Simplification” provisions of
HIPAA. If Borrower or any Subsidiary Guarantor at any time becomes a “covered
entity” or subject to the “Administrative Simplification” provisions of HIPAA,
then such Persons (x) will promptly undertake all necessary surveys, audits,
inventories, reviews, analyses and/or assessments (including any necessary risk
assessments) of all areas of its business and operations required by HIPAA
and/or that could be adversely affected by the failure of such Person(s) to be
HIPAA Compliant (as defined below); (y) will promptly develop a detailed plan
and time line for becoming HIPAA Compliant (a “HIPAA Compliance Plan”); and (z)
will implement those provisions of such HIPAA Compliance Plan in all material
respects necessary to ensure that such Person(s) are or become HIPAA Compliant.
For purposes hereof, “HIPAA Compliant” shall mean that Borrower and each
Subsidiary Guarantor, as applicable (A) are or will be in material compliance
with each of the applicable requirements of the so-called “Administrative
Simplification” provisions of HIPAA on and as of each date that any party
thereof, or any final rule or regulation thereunder, becomes effective in
accordance with its or their terms, as the case may be (each such date, a “HIPAA
Compliance Date”), if and to the extent Borrower or any Subsidiary Guarantor are
subjected to such provisions, rules or regulations, and (B) are not and could
not reasonably be expected to become, as of any date following any such HIPAA
Compliance Date, the subject of any civil or criminal penalty, process, claim,
action or proceeding, or any administrative or other regulatory review, survey,
process or proceeding (other than routine surveys or reviews conducted by any
government health plan or other accreditation entity) that could result in any
of the foregoing or that could reasonably be expected to adversely affect
Borrower’s or any Subsidiary Guarantor’s business, operations, assets,
properties or condition (financial or otherwise), in connection with any actual
or potential violation by Borrower or any Subsidiary Guarantor of the then
effective provisions of HIPAA.
(c)    Borrower shall not, nor shall Borrower permit any Subsidiary Guarantor to
do (or suffer to be done) any of the following with respect to any Unencumbered
Pool Property:


95



--------------------------------------------------------------------------------





(i)    Transfer any Primary Licenses relating to such Unencumbered Pool Property
to any location other than to another Unencumbered Pool Property;
(ii)    Amend the Primary Licenses in such a manner that results in a material
adverse effect on the rates charged, or otherwise diminish or impair the nature,
tenor or scope of the Primary Licenses without Agent’s consent;
(iii)     Transfer all or any part of any Unencumbered Pool Property’s units or
beds to another site or location other than to another Unencumbered Pool
Property; or
(iv)    Voluntarily transfer or encourage the transfer of any resident of any
Unencumbered Pool Property to any other facility (other than to another
Unencumbered Pool Property), unless such transfer is (A) at the request of the
resident, (B) for reasons relating to the health, required level of medical care
or safety of the resident to be transferred or the residents remaining at the
such Unencumbered Pool Property or (C) as a result of the disruptive behavior of
the transferred resident that is detrimental to the Unencumbered Pool Property.
(d)    If and when Borrower or a Subsidiary Guarantor participates in any
Medicare or Medicaid or other Third-Party Payor Programs with respect to the
Unencumbered Pool Properties, the Unencumbered Pool Properties will remain in
compliance with all requirements necessary for participation in Medicare and
Medicaid, including the Medicare and Medicaid Patient Protection Act of 1987, as
it may be amended, and such other Third-Party Payor Programs. If and when an
Operator participates in any Medicare or Medicaid or other Third-Party Payor
Programs with respect to the Unencumbered Pool Properties, where expressly
empowered by the applicable Lease, Borrower or Subsidiary Guarantor, as
applicable, shall enforce the express obligation of such Operator thereunder (if
any) to cause its Unencumbered Pool Property to remain in compliance with all
requirements necessary for participation in Medicare and Medicaid, including the
Medicare and Medicaid Patient Protection Act of 1987, as it may be amended, and
such other Third-Party Payor Programs. Where expressly empowered by the
applicable Lease, Borrower or Subsidiary Guarantor, as applicable, shall enforce
the obligations of the Operator thereunder (if any) to cause its Unencumbered
Pool Property to remain in conformance in all material respects with all
insurance, reimbursement and cost reporting requirements, and, if applicable,
have such Operator’s current provider agreement that is in full force and effect
under Medicare and Medicaid.
(e)    If Borrower or any Subsidiary Guarantor receives written notice of any
Healthcare Investigation after the Closing Date, Borrower will promptly obtain
and provide to Agent the following information with respect thereto to the
extent such information is actually known to Borrower, or if not known to
Borrower, to the extent that the applicable Operator actually provides the same
to Borrower or Subsidiary Guarantor: (i) number of records requested, (ii) dates
of service, (iii) dollars at risk, (iv) date records submitted, (v)
determinations, findings, results and denials (including number, percentage and
dollar amount of claims denied, (vi) additional remedies proposed or imposed,
(vii) status update, including appeals, and (viii) any other pertinent
information related thereto.
§7.16    Unencumbered Pool Properties.


96



--------------------------------------------------------------------------------





(a)    Subject to clause (b) of this §7.16, the Eligible Real Estate included in
the calculation of the Unencumbered Pool Availability and inclusion as
Unencumbered Pool Properties shall at all times satisfy all of the following
conditions:
(i)    the Eligible Real Estate shall be owned one hundred percent (100%) in fee
simple or leased under a Ground Lease by the Borrower or a Subsidiary Guarantor,
free and clear of all Liens other than the Liens permitted in §8.2(i)(A) and
(iv), and such Eligible Real Estate shall not have applicable to it any
restriction on the sale, pledge, transfer, mortgage or assignment of such
property except those restrictions which are approved in writing by Agent
(including any restrictions contained in any applicable organizational
documents); provided that the financial covenants and restrictions on liens
contained in the documents evidencing Unsecured Debt permitted by this Agreement
that are substantially similar to, or less restrictive than, the restrictions
set forth in this Agreement would not be deemed to violate the foregoing
restriction;
(ii)    none of the Eligible Real Estate shall have any material title, survey,
environmental, structural or other defects that would give rise to a materially
adverse effect as to the value, use of, operation of or ability to sell or
finance such property;
(iii)    if such Real Estate is owned by a Subsidiary Guarantor, the only asset
of such Subsidiary shall be the Eligible Real Estate included in the calculation
of the Unencumbered Pool Availability and inclusion as Unencumbered Pool
Properties and related fixtures and personal property;
(iv)    no Person other than the Borrower has any direct or indirect ownership
of any legal, equitable or beneficial interest in such Subsidiary Guarantor if
such Unencumbered Pool Property is owned or leased under a Ground Lease by a
Subsidiary Guarantor, and no direct or indirect ownership or other interests or
rights in any such Subsidiary Guarantor shall be subject to any Lien;
(v)    such Unencumbered Pool Property is self-managed by the Borrower, the
Subsidiary Guarantor or is managed by the Property Manager pursuant to a
Management Agreement;
(vi)    no Unencumbered Pool Properties which are subject to a lease or leases
to any single tenant or any Affiliate thereof shall account for more than
fifteen percent (15%) of the Unencumbered Pool Value; provided that a failure to
satisfy the requirements of this clause (vi) shall not result in any Real Estate
not being included as an Unencumbered Pool Property, but any such Unencumbered
Pool Value in excess of such limitation being excluded for purposes of
calculating Unencumbered Pool Value corresponding thereto shall be similarly
excluded; provided, further however, that the Medical Assets and Data Center
Assets listed on Schedule 7.16(a)(vi) attached hereto may each account for up to
twenty percent (20.0%) of the Unencumbered Pool Value through December 31, 2018,
with any excess being excluded from the Unencumbered Pool Value;
(vii)    no more than twenty percent (20%) of the total Unencumbered Pool Value
shall be attributable to any single Unencumbered Pool Property; provided that a
failure to


97



--------------------------------------------------------------------------------





satisfy the requirements of this clause (vii) shall not result in any Real
Estate not being included as an Unencumbered Pool Property, but any such
Unencumbered Pool Value in excess of such limitation being excluded for purposes
of calculating Unencumbered Pool Value corresponding thereto shall be similarly
excluded;
(viii)    no more than twenty percent (20%) of the total Unencumbered Pool Value
shall be attributable to Unencumbered Pool Properties which are subject to
Ground Leases; provided that a failure to satisfy the requirements of this
clause (viii) shall not result in any Real Estate not being included as an
Unencumbered Pool Property, but any such Unencumbered Pool Value in excess of
such limitation being excluded for purposes of calculating Unencumbered Pool
Value corresponding thereto shall be similarly excluded;
(ix)    all Unencumbered Pool Properties will at all times have an aggregate
Occupancy Rate of no less than ninety percent (90%);
(x)    unless otherwise approved by Agent, aggregate rent and other payments
under a lease or leases to any tenants that have physician ownership of greater
than sixty-six and two-thirds percent (66.67%) shall not account for more than
twenty percent (20%) of the Net Operating Income or Adjusted Net Operating
Income; provided that a failure to satisfy the requirements of this clause (x)
shall not result in any Real Estate not being included as an Unencumbered Pool
Property, but any such Unencumbered Pool Value in excess of such limitation
being excluded for purposes of calculating Unencumbered Pool Value corresponding
thereto shall be similarly excluded;
(xi)    the Borrower shall have delivered to the Agent (A) a written request to
include such Eligible Real Estate in the calculation of the Unencumbered Pool
Availability, (B) the Eligible Unencumbered Pool Qualification Documents, and
such Eligible Unencumbered Pool Qualification Documents shall have been approved
by the Agent, (C) a certification as to the matters covered under
§7.16(a)(i)-(x), and (D) such other information as the Agent may reasonably
require with respect to such Eligible Real Estate, including, but not limited
to, any information required by the Agent to determine the Unencumbered Pool
Value attributable to such Eligible Real Estate and compliance with this §7.16;
and
(xii)    such Eligible Real Estate has not been removed from the calculation of
the Unencumbered Pool Availability pursuant to §7.16(c), §7.16(d) or §7.16(e).
(b)    Notwithstanding the foregoing, in the event any Real Estate does not
qualify as Eligible Real Estate or satisfy the requirements of §7.16(a), such
Real Estate shall be included in the calculation of the Unencumbered Pool
Availability so long as the Agent shall have received the prior written consent
of each of the Agent, Capital One and the Majority Lenders to the inclusion of
such Real Estate in the calculation of the Unencumbered Pool Availability.
(c)    In the event that all or any material portion of any Eligible Real Estate
included in the calculation of the Unencumbered Pool Availability shall be
materially damaged or taken by condemnation, then such property shall no longer
be included in the calculation of the Unencumbered Pool Availability unless and
until (i) any damage to such real estate is repaired or


98



--------------------------------------------------------------------------------





restored, such real estate becomes fully operational and the Agent shall receive
evidence satisfactory to the Agent of the value of such real estate following
such repair or restoration (both at such time and prospectively) or (ii) Agent
shall receive evidence satisfactory to the Agent that the value of such real
estate (both at such time and prospectively) shall not be materially adversely
affected by such damage or condemnation.
(d)    Upon any asset ceasing to qualify to be included in the calculation of
the Unencumbered Pool Availability, such asset shall no longer be included in
the calculation of the Unencumbered Pool Availability. Within five (5) Business
Days after any such disqualification, the Borrower shall deliver to the Agent a
certificate reflecting such disqualification, together with the identity of the
disqualified asset, a statement as to whether any Default or Event of Default
arises as a result of such disqualification, and a calculation of the
Unencumbered Pool Availability attributable to such asset. Simultaneously with
the delivery of the items required pursuant above, the Borrower shall deliver to
the Agent a pro forma Compliance Certificate and Unencumbered Pool Certificate
demonstrating, after giving effect to such removal or disqualification,
compliance with the covenants contained in §7.16 and §9.
(e)    In addition, the Borrower may voluntarily remove any Real Estate from the
calculation of the Unencumbered Pool Availability in its sole discretion, by
delivering to the Agent, no later than five (5) Business Days prior to date on
which such removal is to be effected, notice of such removal, together with a
statement that no Default or Event of Default then exists or would, upon the
occurrence of such event or with passage of time, result from such removal, the
identity of the Unencumbered Pool Property being removed, and a calculation of
the value attributable to such Unencumbered Pool Property. Simultaneously with
the delivery of the items required pursuant above, the Borrower shall deliver to
the Agent a pro forma Compliance Certificate and Unencumbered Pool Certificate
demonstrating, after giving effect to such removal or disqualification,
compliance with the covenants contained in §7.16 and §9.
§7.17    Ownership of Real Estate. Without the prior written consent of Agent,
all Real Estate and all interests (whether direct or indirect) of REIT or the
Borrower in any Real Estate assets now owned or leased or acquired or leased
after the date hereof shall be owned or leased directly by the Borrower or a
Wholly Owned Subsidiary of the Borrower; provided, however that the Borrower
shall be permitted to own or lease interests in Real Estate through non-Wholly
Owned Subsidiaries and Unconsolidated Affiliates of Borrower as permitted by
§8.3.
§7.18    Distributions of Income to Borrower. The Borrower shall cause all of
its Subsidiaries (subject to applicable law, the terms of any loan documents
under which such Subsidiary is the borrower, and the terms of any organizational
documents of a joint venture with a Person that is not an Affiliate of REIT or
Borrower entered into in the ordinary course of business) to promptly distribute
to the Borrower (but not less frequently than once each calendar quarter, unless
otherwise approved by the Agent), whether in the form of dividends,
distributions or otherwise, all profits, proceeds or other income relating to or
arising from its Subsidiaries’ use, operation, financing, refinancing, sale or
other disposition of their respective assets and properties after (a) the
payment by each Subsidiary of its debt service, operating expenses, capital
improvements and leasing commissions for such quarter and (b) the establishment
of reasonable reserves for the payment of


99



--------------------------------------------------------------------------------





operating expenses not paid on at least a quarterly basis and capital
improvements and tenant improvements to be made to such Subsidiary’s assets and
properties approved by such Subsidiary in the course of its business consistent
with its past practices.
§7.19    Plan Assets. The Borrower, the Guarantors and each of their respective
Subsidiaries will do, or cause to be done, all things necessary to ensure that
none of its Real Estate will be deemed to be Plan Assets at any time.
§7.20    Power Generators. Borrower and the Subsidiary Guarantors shall pay any
fines with respect to its generator use permit in a timely manner and shall not
allow any such permits to terminate due to non-payment of fines or other
defaults.
§7.21    Limiting Agreements.
(a)    Neither Borrower, the Guarantors nor any of their respective Subsidiaries
shall enter into, any agreement, instrument or transaction which has or may have
the effect of prohibiting or limiting Borrower’s, the Guarantors’ or any of
their respective Subsidiaries’ ability to pledge to Agent any Unencumbered Pool
Properties as security for the Obligations (provided that a requirement to
maintain a pool of unencumbered properties to support other Unsecured Debt
permitted by this Agreement shall not violate the foregoing covenant). Borrower
will not take, and will not permit the Guarantors or any of their respective
Subsidiaries to take, any action that would impair the right and ability of
Borrower, the Guarantors and their respective Subsidiaries to pledge such assets
as security for the Obligations without any such pledge after the date hereof
causing or permitting the acceleration (after the giving of notice or the
passage of time, or otherwise) of any other Indebtedness of Borrower, the
Guarantors or any of their respective Subsidiaries.
(b)    Borrower shall, upon demand, provide to the Agent such evidence as the
Agent may reasonably require to evidence compliance with this §7.21, which
evidence shall include, without limitation, copies of any agreements or
instruments which would in any way restrict or limit the Borrower’s, any
Guarantor’s or any Subsidiary’s ability to pledge Unencumbered Pool Properties
as security for Indebtedness, or which provide for the occurrence of a default
(after the giving of notice or the passage of time, or otherwise) if
Unencumbered Pool Properties are pledged in the future as security for
Indebtedness of the Borrower or any Guarantor.
§7.22    More Restrictive Agreements. Should the Borrower, the Guarantors or any
of their respective Subsidiaries enter into or modify any agreements or
documents pertaining to any existing or future Indebtedness, Debt Offering or
Equity Offering, which agreements or documents include covenants, whether
affirmative or negative (or any other provision which may have the same
practical effect as any of the foregoing), which are individually or in the
aggregate more restrictive against the Borrower, the Guarantors or their
respective Subsidiaries than those set forth in §7.16, §8 and §9 of this
Agreement or the Guaranty, the Borrower shall promptly notify the Agent and, if
requested by the Majority Lenders, the Borrower, the Guarantors, the Agent and
the Majority Lenders shall promptly amend this Agreement and the other Loan
Documents to include some or all of such more restrictive provisions as
determined by the Majority Lenders in their sole discretion. Each of the
Borrower and Guarantors agree to deliver to the Agent copies of any agreements
or documents (or modifications thereof) pertaining to existing or future
Indebtedness, Debt Offering or Equity


100



--------------------------------------------------------------------------------





Offering of the Borrower, the Guarantors or any of their respective Subsidiaries
as the Agent from time to time may request. Notwithstanding the foregoing, this
§7.22 shall not apply to covenants contained in any agreements or documents
evidencing or securing Non-recourse Indebtedness or covenants in agreements or
documents relating to Recourse Indebtedness that relate only to specific Real
Estate that is collateral for such Indebtedness.
§7.23    Material Contracts. The Borrower, the Guarantors and their respective
Subsidiaries shall perform each and all of their obligations under each Material
Contract. Borrower shall not, and shall not permit a Subsidiary to, directly or
indirectly cause or permit to exist any condition which could result in the
termination or cancellation of, or which would relieve the performance of any
obligations of any other party thereto under, any Material Contract for all or
any portion of the Mortgaged Properties
§7.24    Preservation of Right to Pledge Unencumbered Pool Properties. The
Borrower, each Guarantor and their respective Subsidiaries shall each take such
actions as are necessary to preserve its right and ability to pledge its
interest in the Unencumbered Pool Properties to the Agent without any such
pledge after the date hereof causing a default or event of default under, or
causing or permitting the acceleration (after the giving of notice or the
passage of time, or otherwise) of, any other Indebtedness of the Borrower, the
Guarantors or any of their respective Subsidiaries; provided, however, that this
§7.24 shall not prohibit (a) an agreement that conditions a Person’s ability to
encumber its assets to be included in a pool of unencumbered properties to
comply with financial covenant ratios with respect to Unsecured Debt permitted
by this Agreement or upon the maintenance of one or more specified ratios that
limit such Person’s ability to encumber its assets included in agreements
evidencing Unsecured Debt permitted by this Agreement but that in each case do
not generally prohibit the encumbrance of its assets, or the encumbrance of
specific assets, and that in any of such events are substantially similar to, or
less restrictive than, those covenants and/or ratios contained in this
Agreement, or (b) a provision contained in any agreement that evidences
Unsecured Debt permitted by this Agreement which contains restrictions on
encumbering assets that are substantially similar to, or less restrictive than,
those restrictions contained in this Agreement. Borrower shall, upon demand,
provide to the Agent such evidence as the Agent may reasonably require to
evidence compliance with this §7.24, which evidence shall include, without
limitation, copies of any agreements or instruments which would in any way
restrict or limit Borrower’s or Guarantor’s or any such Subsidiary’s ability to
pledge assets as security for Indebtedness, or which provide for the occurrence
of a default (after the giving of notice or the passage of time, or otherwise)
if assets are pledged in the future as security for Indebtedness of such
Borrower, any Guarantor or any of their Subsidiaries.
§8.    NEGATIVE COVENANTS.
The Borrower covenants and agrees that, so long as any Loan, Note or Letter of
Credit is outstanding or any of the Lenders has any obligation to make any Loans
or issue any Letter of Credit:
§8.1    Restrictions on Indebtedness. The Borrower will not, and will not permit
any Guarantor or their respective Subsidiaries to, create, incur, assume,
guarantee or be or remain liable, contingently or otherwise, with respect to any
Indebtedness other than:


101



--------------------------------------------------------------------------------





(a)    Indebtedness to the Lenders arising under any of the Loan Documents;
(b)    Indebtedness to the Lender Hedge Providers in respect of any Hedge
Obligations;
(c)    current liabilities of the Borrower, the Guarantor or their respective
Subsidiaries incurred in the ordinary course of business but not incurred
through (i) the borrowing of money, or (ii) the obtaining of credit except for
credit on an open account basis customarily extended and in fact extended in
connection with normal purchases of goods and services;
(d)    Indebtedness in respect of taxes, assessments, governmental charges or
levies and claims for labor, materials and supplies to the extent that payment
therefor shall not at the time be required to be made in accordance with the
provisions of §7.8;
(e)    Indebtedness in respect of judgments only to the extent, for the period
and for an amount not resulting in an Event of Default;
(f)    endorsements for collection, deposit or negotiation and warranties of
products or services, in each case incurred in the ordinary course of business;
and
(g)    subject to the provisions of §9, Indebtedness of REIT and Borrower in
respect of Derivatives Contracts that are entered into in the ordinary course of
business and not for speculative purposes;
(h)    subject to the provisions of §9, Secured Debt that is Recourse
Indebtedness, provided that the aggregate amount of such Indebtedness shall not
exceed fifteen percent (15.0%);
(i)    subject to the provisions of §9, Secured Debt, provided that the
aggregate amount of such Secured Debt shall not exceed thirty five percent
(35.0%) of Gross Asset Value;
(j)    subject to the provisions of §9, Unsecured Debt which is pari passu with
the Indebtedness described in clause (a) above, provided that such Unsecured
Debt described in this §8.1(j) may have any of the Unencumbered Pool Properties
or any interest therein or any direct or indirect ownership interest in the
Borrower or any Subsidiary Guarantor as an unsecured borrowing base, asset pool
or similar form of credit support for such Unsecured Debt; and
(k)    unsecured Indebtedness of Subsidiaries of Borrower to Borrower; provided
that any such Indebtedness of a Subsidiary of Borrower that is a Guarantor shall
be subordinate to the repayment of the Obligations on terms reasonably
acceptable to Agent.
Notwithstanding anything in this Agreement to the contrary, (i) none of the
Indebtedness described in §8.1(g), (h) and (i) above shall have any of the
Unencumbered Pool Properties or any interest therein or any direct or indirect
ownership interest in any Subsidiary Guarantor as collateral, a borrowing base,
unencumbered asset pool or any similar form of credit support for such
Indebtedness, provided that the Indebtedness described in §8.1(j) may, subject
to the terms of this Agreement, have any of the Unencumbered Pool Properties as
an unsecured borrowing base, asset pool or similar form of credit support for
such Unsecured Debt, (ii) none of the Borrower, the


102



--------------------------------------------------------------------------------





Guarantors or their respective Subsidiaries shall create, incur, assume,
guarantee or be or remain liable, contingently or otherwise, with respect to any
Indebtedness (other than Indebtedness to the Lenders arising under the Loan
Documents) with respect to which there is a Lien on any Equity Interests, right
to receive Distributions or similar right in any Subsidiary or Unconsolidated
Affiliate of such Person, provided that the Subsidiary Guarantors may guarantee
other Unsecured Debt permitted by 8.1(j) subject to the terms of this Agreement;
and (z) no Subsidiary of Borrower which directly or indirectly owns an
Unencumbered Pool Property shall create, incur, assume, guarantee or be or
remain liable, contingently, with respect to any Indebtedness other than
Indebtedness to the Lenders arising under the Loan Documents, provided that the
Subsidiary Guarantors may guarantee other Unsecured Debt permitted by 8.1(j)
subject to the terms of this Agreement.
§8.2    Restrictions on Liens, Etc.. The Borrower will not, and will not permit
any Guarantor or their respective Subsidiaries to (a) create or incur or suffer
to be created or incurred or to exist any lien, security title, encumbrance,
mortgage, deed of trust, security deed, pledge, negative pledge, charge,
restriction or other security interest of any kind upon any of their respective
property or assets of any character whether now owned or hereafter acquired, or
upon the income or profits therefrom; (b) transfer any of their property or
assets or the income or profits therefrom for the purpose of subjecting the same
to the payment of Indebtedness or performance of any other obligation in
priority to payment of its general creditors; (c) acquire, or agree or have an
option to acquire, any property or assets upon conditional sale or other title
retention or purchase money security agreement, device or arrangement (or any
financing lease having substantially the same economic effect as any of the
foregoing); (d) suffer to exist for a period of more than thirty (30) days after
the same shall have been incurred any Indebtedness or claim or demand against
any of them that if unpaid would by law or upon bankruptcy or insolvency, or
otherwise, be given any priority whatsoever over any of their general creditors;
(e) sell, assign, pledge or otherwise transfer any accounts, contract rights,
general intangibles, chattel paper or instruments, with or without recourse;
(f) in the case of securities, create or incur or suffer to be created or
incurred any purchase option, call or similar right with respect to such
securities; or (g) incur or maintain any obligation to any holder of
Indebtedness of any of such Persons which prohibits the creation or maintenance
of any lien securing the Obligations (collectively, “Liens”); provided that
notwithstanding anything to the contrary contained herein, the Borrower, any
Guarantor or any such Subsidiary may create or incur or suffer to be created or
incurred or to exist:
(i)    (A) Liens on properties to secure taxes, assessments and other
governmental charges (excluding any Lien imposed pursuant to any of the
provisions of ERISA or pursuant to any Environmental Laws) or claims for labor,
material or supplies incurred in the ordinary course of business in respect of
obligations not then delinquent or not otherwise required to be paid or
discharged under the terms of this Agreement or any of the other Loan Documents
and (B) Liens on assets, other than (I) Unencumbered Pool Properties and
(II) any direct or indirect interest of the Borrower and any Subsidiary of the
Borrower in any Guarantor, in respect of judgments permitted by §8.1(d);
(ii)    deposits or pledges made in connection with, or to secure payment of,
workers’ compensation, unemployment insurance, old age pensions or other social
security obligations;


103



--------------------------------------------------------------------------------





(iii)    Liens consisting of mortgage liens on Real Estate, other than Real
Estate that constitutes an Unencumbered Pool Property, (including the rents,
issues and profits therefrom), or any interest therein (including the rents,
issues and profits therefrom), and related personal property securing
Indebtedness which is permitted by §8.1(h) or (i);
(iv)    encumbrances on properties consisting of easements, rights of way,
zoning restrictions, leases and other occupancy agreements, restrictions on the
use of real property and defects and irregularities in the title thereto,
landlord’s or lessor’s liens under leases to which the Borrower, a Subsidiary
Guarantor or a Subsidiary of such Person is a party, and other minor
non-monetary liens or encumbrances none of which interferes materially with the
use of the property affected in the ordinary conduct of the business of the
Borrower, the Subsidiary Guarantors or their Subsidiaries, which defects do not
individually or in the aggregate have a materially adverse effect on the
business of the Borrower or any Subsidiary Guarantor individually or on the
Unencumbered Pool Properties;
(v)    cash deposits to secure the performance of bids, trade contracts (other
than for Indebtedness), purchase contracts, leases, statutory obligations,
surety and appeal bonds, performance bonds and other obligations of a like
nature incurred in the ordinary course of business;
(vi)    rights of setoff or bankers’ liens upon deposits of cash in favor of
banks or other depository institutions, solely to the extent incurred in
connection with the maintenance of such deposit accounts in the ordinary course
of business;
(vii)    Liens of Capitalized Leases; and
(viii)    Liens in favor of the Agent and the Lenders under the Loan Documents
to secure the Obligations and the Hedge Obligations.
Notwithstanding anything in this Agreement to the contrary, (x) no Subsidiary
Guarantor shall create or incur or suffer to be created or incurred or to exist
any Lien other than Liens contemplated in §§8.2(i)(A), (iv), (v) and (vi), and
(y) REIT shall not create or suffer to be created or incurred or to exist any
Lien on any of its properties or assets or those of the general partner of the
Borrower, other than Liens contemplated in §8.2(i)(A), (v) and (vi).
§8.3    Restrictions on Investments. Borrower will not make or permit to exist
or to remain outstanding any Investment except Investments in:
(a)    marketable direct or guaranteed obligations of the United States of
America that mature within one (1) year from the date of purchase by such
Borrower or the Guarantor;
(b)    marketable direct obligations of any of the following: Federal Home Loan
Mortgage Corporation, Student Loan Marketing Association, Federal Home Loan
Banks, Federal National Mortgage Association, Government National Mortgage
Association, Bank for Cooperatives, Federal Intermediate Credit Banks, Federal
Financing Banks, Export-Import Bank of the United States, Federal Land Banks, or
any other agency or instrumentality of the United States of America;


104



--------------------------------------------------------------------------------





(c)    demand deposits, certificates of deposit, bankers acceptances and time
deposits of United States banks having total assets in excess of $100,000,000;
(d)    commercial paper assigned the highest rating by two or more national
credit rating agencies and maturing not more than ninety (90) days from the date
of creation thereof;
(e)    bonds or other obligations having a short term unsecured debt rating of
not less than A-1+ by S&P and P-1+ by Moody’s and having a long term debt rating
of not less than A by S&P and A1 by Moody’s issued by or by authority of any
state of the United States, any territory or possession of the United States,
including the Commonwealth of Puerto Rico and agencies thereof, or any political
subdivision of any of the foregoing;
(f)    repurchase agreements having a term not greater than ninety (90) days and
fully secured by securities described in the foregoing subsection (a), (b) or
(c) with banks described in the foregoing subsection (c) or with financial
institutions or other corporations having total assets in excess of
$500,000,000;
(g)    shares of so-called “money market funds” registered with the SEC under
any mutual fund or other registered investment company that qualifies as a
“money market fund” under Rule 2a-7 of the United States Securities and Exchange
Commission, or any successor thereto which have total assets in excess of
$50,000,000;
(h)    in Land Assets;
(i)    by Borrower in non-Wholly Owned Subsidiaries and Unconsolidated
Affiliates;
(j)    by Borrower or its Subsidiaries in Permitted Equity Investments;
(k)    by the Borrower or its Subsidiaries (other than the Subsidiary
Guarantors) in Mortgage Note Receivables secured by properties that meet the
property type requirements of a Data Center Asset or a Medical Asset; and
(l)    acquisition of fee simple interests or long-term ground lease interests
in Real Estate by Borrower or its Subsidiaries that meet the property type
requirements of a Data Center Asset or a Medical Asset.
Notwithstanding the foregoing, in no event shall (x) the aggregate value of the
holdings of REIT and its Subsidiaries in the Investments described in
§8.3(h)-(k) exceed twenty-five percent (25%) of Gross Asset Value at any time,
(y) the aggregate value of the holdings of REIT and its Subsidiaries in
Permitted Equity Investments described in §8.3(j) exceed ten percent (10%) of
Gross Asset Value at any time, or (z) REIT and its Subsidiaries make any
Investments other than those outlined in the Prospectus.
For the purposes of this §8.3, the Investment of REIT or its Subsidiaries in any
non-Wholly Owned Subsidiaries and Unconsolidated Affiliates will equal (without
duplication) the sum of such Person’s pro rata share of any Investments valued
at the GAAP book value.


105



--------------------------------------------------------------------------------





§8.4    Merger, Consolidation. Other than with respect to or in connection with
any disposition permitted under §8.8, the Borrower will not, nor will it permit
the Guarantors or any of their respective Subsidiaries to, become a party to any
dissolution, liquidation, disposition of all or substantially all of its assets
or business, merger, reorganization, consolidation or other business combination
or agree to effect any asset acquisition, stock acquisition or other acquisition
individually or in a series of transactions which may have a similar effect as
any of the foregoing, in each case without the prior written consent of the
Agent. Notwithstanding the foregoing, so long as no Default or Event of Default
has occurred and is continuing immediately before and after giving effect
thereto, the following shall be permitted without the consent of the Agent or
any Lender: (i) the merger or consolidation of one or more of the Subsidiaries
of the Borrower with and into the Borrower (it being understood and agreed that
in any such event the Borrower will be the surviving Person), (ii) the merger or
consolidation of two or more Subsidiaries of the Borrower; provided that no such
merger or consolidation shall involve any Subsidiary that is a Guarantor unless
such Guarantor will be the surviving Person, and (iii) the liquidation or
dissolution of any Subsidiary of the Borrower that does not own any assets so
long as such Subsidiary is not a Guarantor (or if such Subsidiary is a
Guarantor, so long as Borrower and such Subsidiary comply with the provisions of
§5.5).
§8.5    Sale and Leaseback. The Borrower will not, and will not permit its
Subsidiaries, to enter into any arrangement, directly or indirectly, whereby the
Borrower or any such Subsidiary shall sell or transfer any Real Estate owned by
it in order that then or thereafter the Borrower or any such Subsidiary shall
lease back such Real Estate without the prior written consent of Agent, such
consent not to be unreasonably withheld.
§8.6    Compliance with Environmental Laws. None of the Borrower nor any
Guarantor will, nor will any of them permit any of their respective Subsidiaries
or any other Person to, do any of the following: (a) use any of the Real Estate
or any portion thereof as a facility for the handling, processing, storage or
disposal of Hazardous Substances, except for quantities of Hazardous Substances
used in the ordinary course of operating Data Center Assets and Medical Assets
as permitted under this Agreement and in material compliance with all applicable
Environmental Laws, (b) cause or permit to be located on any of the Real Estate
any underground tank or other underground storage receptacle for Hazardous
Substances except in full compliance with Environmental Laws, (c) generate any
Hazardous Substances on any of the Real Estate except in full compliance with
Environmental Laws, (d) conduct any activity at any Real Estate or use any Real
Estate in any manner that could reasonably be contemplated to cause a Release of
Hazardous Substances on, upon or into the Real Estate or any surrounding
properties or any threatened Release of Hazardous Substances which could
reasonably be expected to give rise to liability under CERCLA or any other
Environmental Law, or (e) directly or indirectly transport or arrange for the
transport of any Hazardous Substances (except in compliance with all
Environmental Laws), except with respect to any Real Estate that is not an
Unencumbered Pool Property where any such use, generation, conduct or other
activity has not had and could not reasonably be expected to have a Material
Adverse Effect.
The Borrower and the Guarantors shall, and shall cause their respective
Subsidiaries to:


106



--------------------------------------------------------------------------------





(i)    in the event of any change in Environmental Laws governing the
assessment, release or removal of Hazardous Substances, take all reasonable
action (including, without limitation, the conducting of engineering tests at
the sole expense of the Borrower) to determine whether such Hazardous Substances
are or ever were Released or disposed of on any Real Estate in violation of
applicable Environmental Laws; and
(ii)    if any Release or disposal of Hazardous Substances which any Person may
be legally obligated to contain, correct or otherwise remediate or which may
otherwise expose it to liability shall occur or shall have occurred on any Real
Estate (including without limitation any such Release or disposal occurring
prior to the acquisition or leasing of such Real Estate by the Borrower, any
such Guarantor or any such Subsidiary), the Borrower shall, after obtaining
knowledge thereof, cause the prompt containment and removal of such Hazardous
Substances and remediation of the Real Estate in full compliance with all
applicable Environmental Laws; provided, that the Borrower, the Guarantors and
their respective Subsidiaries shall be deemed to be in compliance with
Environmental Laws for the purpose of this clause (ii), and in compliance with
this §8.6 as it relates to matters addressed by this clause (ii), so long as it
or a responsible third party with sufficient financial resources is taking
reasonable action to remediate or manage any event of noncompliance in
accordance with applicable law to the reasonable satisfaction of the Agent and
no legal or administrative action shall have been commenced or filed by any
enforcement agency to require remediation, containment, mitigation or other
action. The Agent may engage its own Environmental Engineer to review the
environmental assessments and the compliance with the covenants contained
herein.
(iii)    At any time during the continuance of an Event of Default hereunder the
Agent may at its election (and will at the request of the Majority Lenders)
obtain such environmental assessments of any or all of the Real Estate prepared
by an Environmental Engineer as may be necessary or advisable for the purpose of
evaluating or confirming (i) whether any Hazardous Substances are present in the
soil or water at or adjacent to any such Real Estate and (ii) whether the use
and operation of any such Real Estate complies with all Environmental Laws to
the extent required by the Loan Documents. Additionally, at any time that the
Agent or the Majority Lenders shall have reasonable grounds to believe that a
Release or threatened Release of Hazardous Substances which any Person may be
legally obligated to contain, correct or otherwise remediate or which otherwise
may expose such Person to liability may have occurred, relating to any Real
Estate, or that any of the Real Estate is not in compliance with Environmental
Laws to the extent required by the Loan Documents, the Borrower shall promptly
upon the request of Agent obtain and deliver to Agent such environmental
assessments of such Real Estate prepared by an Environmental Engineer as may be
necessary or advisable for the purpose of evaluating or confirming (i) whether
any Hazardous Substances are present in the soil or water at or adjacent to such
Real Estate and (ii) whether the use and operation of such Real Estate comply
with all Environmental Laws to the extent required by the Loan Documents.
Environmental assessments may include detailed visual inspections of such Real
Estate including, without limitation, any and all storage areas, storage tanks,
drains, dry wells and leaching areas, and the taking of soil samples, as well as
such other investigations or analyses as are reasonably necessary or appropriate
for a complete determination of the compliance of such Real Estate and the use
and operation thereof


107



--------------------------------------------------------------------------------





with all applicable Environmental Laws. All environmental assessments
contemplated by this §8.6 shall be at the sole cost and expense of the Borrower.
§8.7    Distributions.
(a)    The Borrower shall not pay any Distribution to the partners, members or
other owners of the Borrower, and REIT shall not pay any Distribution to its
partners, members or other owners, if such Distribution by Borrower or REIT is
in excess, when added to the amount of all other Distributions paid in any
period of four (4) consecutive calendar quarters, of ninety-five percent (95%)
of such Person’s Funds from Operations for such period.
(b)    Notwithstanding the foregoing, so long as no Default or Event of Default
has occurred and is continuing or would result therefrom, including a Default or
an Event of Default related to any financial covenant set forth in this
Agreement, the Borrower and REIT may make the following one-time Distributions
on or before June 30, 2018 following the delivery of prior written notice
thereof to Agent and such Distributions shall be excluded from the limitations
contained in §8.7(a):
(i)    an amount up to Five Hundred Fifty Million and No/100 Dollars
($550,000,000.00) as a result of the closing of the purchase and sale
transaction contemplated by the Ascent/Maple Tree Data Center PSA ("Special
Distribution (Ascent/Mapletree)"); and
(ii)    an amount up to One Hundred Million and No/100 Dollars ($100,000,000.00)
as a result of the closing of the sale of the purchase and sale transaction
contemplated by the I/O Data Center PSA ("Special Distribution (I/O Data
Center)").
(c)    Notwithstanding the foregoing, so long as no Default or Event of Default
has occurred and is continuing or would result therefrom, including a Default or
an Event of Default related to any financial covenant set forth in this
Agreement, the Borrower and REIT may make Distributions to allow REIT to make
payments for share repurchase programs in connection with the listing of REIT on
NASDAQ, the New York Stock Exchange or another nationally recognized exchange,
provided that such payments shall be made within ninety (90) days of such
listing and shall not exceed $100,000,000.00 and such Distributions shall be
excluded from the limitations contained in §8.7(a).
(d)    If a Default or Event of Default shall have occurred and be continuing,
the Borrower shall make no Distributions, and REIT shall not pay any
Distribution to its partners, members or other owners, other than Distributions
in an amount equal to the minimum distributions required under the Code to
maintain the REIT Status of REIT, as evidenced by a certification of the
principal financial or accounting officer of REIT containing calculations in
detail reasonably satisfactory in form and substance to the Agent.
(e)    Notwithstanding the foregoing, at any time when an Event of Default under
§12.1(a) or (b) shall have occurred, an Event of Default as to Borrower or REIT
under §12.1(g), (h) or (i) shall have occurred, or the maturity of the
Obligations has been accelerated, neither the Borrower nor REIT shall make any
Distributions whatsoever, directly or indirectly.


108



--------------------------------------------------------------------------------





§8.8    Asset Sales. The Borrower will not, and will not permit the Guarantors
or their respective Subsidiaries to, sell, transfer or otherwise dispose of any
material asset other than pursuant to a bona fide arm’s length transaction in
the ordinary course of business. Neither the Borrower, any Guarantor nor any
Subsidiary thereof shall sell, transfer or otherwise dispose of any Real Estate
in one transaction or a series of transactions during any four (4) consecutive
fiscal quarters in excess of an amount equal to thirty percent (30%) of Gross
Asset Value as at the beginning of such four (4) quarter period, except as the
result of a condemnation or casualty, without the prior written consent of Agent
and the Majority Lenders.
§8.9    Restriction on Prepayment of Indebtedness. The Borrower and the
Guarantors will not, and will not permit their respective Subsidiaries to,
(a) during the existence of any Default or Event of Default, prepay, redeem,
defease, purchase or otherwise retire (except for regularly scheduled
installments of principal) the principal amount, in whole or in part, of any
Indebtedness other than the Obligations; provided, that the foregoing shall not
prohibit (x) the prepayment of Indebtedness which is financed solely from the
proceeds of a new loan which would otherwise be permitted by the terms of §8.1;
and (y) the prepayment, redemption, defeasance or other retirement of the
principal of Indebtedness secured by Real Estate which is satisfied solely from
the proceeds of a sale of the Real Estate securing such Indebtedness or proceeds
resulting from a casualty or condemnation relating to such Real Estate (and such
insurance or condemnation proceeds are not otherwise required by the terms of
any applicable loan documents to be applied to the restoration or rebuilding of
such Real Estate); or (b) modify any document evidencing any Indebtedness (other
than the Obligations) to accelerate the maturity date or required payments of
principal of such Indebtedness during the existence of an Event of Default.
§8.10    [Intentionally Omitted].
§8.11    Derivatives Contracts. Neither the Borrower, the Guarantors nor any of
their respective Subsidiaries shall contract, create, incur, assume or suffer to
exist any Derivatives Contracts except for Hedge Obligations and interest rate
swap, collar, cap or similar agreements providing interest rate protection and
currency swaps and currency options made in the ordinary course of business and
permitted pursuant to §7.21 and §8.1.
§8.12    Transactions with Affiliates. The Borrower shall not, and shall not
permit any Guarantor or Subsidiary of any of them to, permit to exist or enter
into, any transaction (including the purchase, sale, lease or exchange of any
property or the rendering of any service) with any Affiliate (but not including
any Subsidiary of REIT, the Borrower or any other Guarantor), except (i)
transactions in connection with Management Agreements or other property
management agreements relating to Real Estate other than the Unencumbered Pool
Properties, (ii) transactions pursuant to the reasonable requirements of the
business of such Person and upon fair and reasonable terms which are no less
favorable to such Person than would be obtained in a comparable arm’s length
transaction with a Person that is not an Affiliate.
§8.13    Equity Pledges. Except for Liens permitted under §8.2(i)(A), (ii), (v),
(vi) and (viii), neither REIT nor Borrower will create or incur or suffer to be
created or incurred any Lien on any of its direct or indirect legal, equitable
or beneficial interest in the Borrower or any Subsidiary of Borrower, including,
without limitation, any Distributions or rights to Distributions on account


109



--------------------------------------------------------------------------------





thereof (provided that the foregoing shall not be deemed to prohibit a
Subsidiary that owns Real Estate to have Liens permitted pursuant to §8.2(iii)).
§8.14    Leasing Activities. None of Borrower, Guarantors or any Affiliate of
Borrower or Guarantors shall prompt, direct, cause or otherwise encourage any
tenant or licensee at any Unencumbered Pool Property to relocate to space or
acquire other rights at or in connection with other buildings owned by Borrower,
a Guarantor or any Affiliate adjacent to the Unencumbered Pool Property, or
condominium units within the same development, without the prior written consent
of Agent.
§8.15    Fees. Borrower shall not pay, and shall not permit any Guarantor to
pay, any management fees or other payments under any Management Agreement for
any Unencumbered Pool Property to Borrower, any other manager that is an
Affiliate of Borrower or any other manager, or any advisory fees or other
payments to Advisor, in the event that a Default or an Event of Default shall
have occurred and be continuing.
§8.16    Changes to Organizational Documents. Neither Borrower nor any
Subsidiary Guarantor shall amend or modify, or permit the amendment or
modification of, the articles, bylaws, limited liability company agreements or
other formation or organizational documents of Borrower or any Guarantor in any
material respect, without the prior written consent of Agent.
§8.17    Burdensome Agreements. Neither Borrower nor any Subsidiary Guarantor
enter into any provision of any security issued by such Person or of any
agreement, instrument or other undertaking to which such Person is a party or by
which it or any of its property is bound (other than this Agreement or any other
Loan Document) that limits the ability of any Wholly-Owned Subsidiary to make
Distributions to the Borrowers or any Guarantor or to otherwise transfer
property to the Borrowers or any Guarantor, except for (a) any restrictions
existing under or pursuant to any Indebtedness permitted under §8.1 or any Liens
permitted under §8.2, (b) customary provisions in leases, subleases, licenses
and other contracts restricting the assignment thereof, (c) any restriction
existing by reason of applicable law, (d) restrictions in or contemplated by any
Borrower’s, any Subsidiary’s Guarantor's organizational documents, or (e)
restrictions in contracts for sales, management, development or dispositions of
property not prohibited by this Agreement; provided, that, such restrictions
relate only to the property being managed, developed or disposed of.
§9.    FINANCIAL COVENANTS.
The Borrower covenants and agrees that, so long as any Loan, Note or Letter of
Credit is outstanding or any Lender has any obligation to make any Loans or
issue any Letter of Credit:
§9.1    Unencumbered Pool Availability. The Borrower shall not permit at any
time the outstanding principal balance of the Unsecured Debt (including, without
limitation, the Loans and the Letter of Credit Liabilities) to exceed the
Unencumbered Pool Availability.
§9.2    Consolidated Total Indebtedness to Gross Asset Value. The Borrower will
not at any time permit the ratio of Consolidated Total Indebtedness to Gross
Asset Value (expressed as a percentage) to exceed fifty-five percent (55%).


110



--------------------------------------------------------------------------------





§9.3    Adjusted Consolidated EBITDA to Consolidated Fixed Charges. The Borrower
will not at any time permit the ratio of Adjusted Consolidated EBITDA determined
for the most recently ended two (2) calendar quarters annualized to Adjusted
Consolidated Fixed Charges for the most recently ended two (2) calendar quarters
annualized, to be less than 1.75 to 1.00.
§9.4    Minimum Consolidated Tangible Net Worth. The Borrower will not at any
time permit Consolidated Tangible Net Worth to be less than the sum of (i) the
Tangible Net Worth Base Amount, plus (ii) seventy-five percent (75%) of the sum
of any additional Net Offering Proceeds after the date of this Agreement.
§9.5    Remaining Lease Term. At all times the Unencumbered Pool Properties in
the Unencumbered Pool must maintain on a collective basis a minimum weighted
average remaining initial lease term of Data Center Leases or Medical Property
Leases of not less than six (6) years remaining (for each multi-tenant
Unencumbered Pool Property in the Unencumbered Pool, a weighted average lease
term taking into account all Leases within such Unencumbered Pool Property shall
be used for the calculation required by this §9.5).
§9.6    Minimum Property Requirement. The Unencumbered Pool shall consist of not
less than twelve (12) Unencumbered Pool Properties with an aggregate Appraised
Value of not less than $300,000,000.00.
§9.7    Minimum Unencumbered Pool Actual Debt Service Coverage Ratio. The
Borrower will not at any time permit the Unencumbered Pool Actual Debt Service
Coverage Ratio to be less than 2.00 to 1.00.
§10.    CLOSING CONDITIONS.
The obligation of the Lenders to make the Loans or issue the Letter(s) of Credit
shall be subject to the satisfaction of the following conditions precedent:
§10.1    Loan Documents. Each of the Loan Documents shall have been duly
executed and delivered by the respective parties thereto and shall be in full
force and effect. The Agent shall have received a fully executed counterpart of
each such document.
§10.2    Certified Copies of Organizational Documents. The Agent shall have
received from the Borrower and each Guarantor a copy, certified as of a recent
date by the appropriate officer of each State in which such Person is organized
and (with respect to any Subsidiary Guarantor that owns a Unencumbered Pool
Property) in which such Unencumbered Pool Property is located and a duly
authorized officer, partner or member of such Person, as applicable, to be true
and complete, of the partnership agreement, corporate charter or operating
agreement and/or other organizational agreements of the Borrower and each such
Guarantor, as applicable, and its qualification to do business, as applicable,
as in effect on such date of certification.
§10.3    Resolutions. All action on the part of the Borrower and each Guarantor,
as applicable, necessary for the valid execution, delivery and performance by
such Person of this Agreement and the other Loan Documents to which such Person
is or is to become a party shall have been duly and


111



--------------------------------------------------------------------------------





effectively taken, and evidence thereof reasonably satisfactory to the Agent
shall have been provided to the Agent.
§10.4    Incumbency Certificate; Authorized Signers. The Agent shall have
received from the Borrower and each Guarantor an incumbency certificate, dated
as of the Closing Date, signed by a duly authorized officer of such Person and
giving the name and bearing a specimen signature of each individual who shall be
authorized to sign, in the name and on behalf of such Person, each of the Loan
Documents to which such Person is or is to become a party. The Agent shall have
also received from the Borrower a certificate, dated as of the Closing Date,
signed by a duly authorized representative of the Borrower and giving the name
and specimen signature of each Authorized Officer who shall be authorized to
make Loan Requests, Letter of Credit Requests and Conversion/Continuation
Requests and to give notices and to take other action on behalf of the Borrower
under the Loan Documents.
§10.5    Opinion of Counsel. The Agent shall have received an opinion addressed
to the Lenders and the Agent and dated as of the Closing Date from counsel to
the Borrower and each Guarantor in form and substance reasonably satisfactory to
the Agent.
§10.6    Payment of Fees. The Borrower shall have paid to the Agent the fees
payable pursuant to §4.2.
§10.7    [Intentionally Omitted].
§10.8    Performance; No Default. The Borrower and each Guarantor shall have
performed and complied with all terms and conditions herein required to be
performed or complied with by it on or prior to the Closing Date, and on the
Closing Date there shall exist no Default or Event of Default.
§10.9    Representations and Warranties. The representations and warranties made
by the Borrower and each Guarantor in the Loan Documents or otherwise made by or
on behalf of the Borrower, the Guarantors and their respective Subsidiaries in
connection therewith or after the date thereof shall have been true and correct
in all material respects when made and shall also be true and correct in all
material respects on the Closing Date.
§10.10    Proceedings and Documents. All proceedings in connection with the
transactions contemplated by this Agreement and the other Loan Documents shall
be reasonably satisfactory to the Agent and the Agent’s counsel in form and
substance, and the Agent shall have received all information and such
counterpart originals or certified copies of such documents and such other
certificates, opinions, assurances, consents, approvals or documents as the
Agent and the Agent’s counsel may reasonably require.
§10.11    Eligible Real Estate Qualification Documents. The Eligible Real Estate
Qualification Documents for each of the Initial Unencumbered Pool Properties
included in the Unencumbered Pool as of the Closing Date shall have been
delivered to the Agent at the Borrower’s expense and shall be in form and
substance reasonably satisfactory to the Agent.


112



--------------------------------------------------------------------------------





§10.12    Compliance Certificate and Unencumbered Pool Certificate. The Agent
shall have received a Compliance Certificate and a Unencumbered Pool Certificate
dated as of the date of the Closing Date demonstrating compliance with each of
the covenants calculated therein as of the most recent calendar quarter for
which REIT has provided financial statements under §6.4 adjusted in the best
good faith estimate of REIT as of the Closing Date.
§10.13    Appraisals. The Agent shall have received Appraisals of each of the
Unencumbered Pool Properties in form and substance reasonably satisfactory to
the Agent.
§10.14    Consents. The Agent shall have received evidence reasonably
satisfactory to the Agent that all necessary stockholder, partner, member or
other consents required in connection with the consummation of the transactions
contemplated by this Agreement and the other Loan Documents have been obtained.
§10.15    Contribution Agreement. The Agent shall have received an executed
counterpart of the Contribution Agreement.
§10.16    Subordination of Advisory Agreement. The Agent shall have received an
executed counterpart of a Subordination of Advisory Agreement with respect to
the Advisory Agreement.
§10.17    Other. The Agent shall have reviewed such other documents,
instruments, certificates, opinions, assurances, consents and approvals as the
Agent or the Agent’s Special Counsel may reasonably have requested.
§11.    CONDITIONS TO ALL BORROWINGS.
The obligations of the Lenders to make any Loan or issue any Letter of Credit,
whether on or after the Closing Date, shall also be subject to the satisfaction
of the following conditions precedent:
§11.1    Prior Conditions Satisfied. All conditions set forth in §10 shall
continue to be satisfied as of the date upon which any Loan is to be made or any
Letter of Credit is to be issued.
§11.2    Representations True; No Default. Each of the representations and
warranties made by or on behalf of the Borrower, the Guarantors or any of their
respective Subsidiaries contained in this Agreement, the other Loan Documents or
in any document or instrument delivered pursuant to or in connection with this
Agreement shall be true and correct in all material respects both as of the date
as of which they were made and shall also be true and correct in all material
respects as of the time of the making of such Loan or the issuance of such
Letter of Credit, with the same effect as if made at and as of that time, except
to the extent of changes resulting from transactions permitted by the Loan
Documents (it being understood and agreed that any representation or warranty
which by its terms is made as of a specified date shall be required to be true
and correct only as of such specified date), and no Default or Event of Default
shall have occurred and be continuing.
§11.3    Borrowing Documents. The Agent shall have received a fully completed
Loan Request for such Loan and the other documents and information (including,
without limitation, a


113



--------------------------------------------------------------------------------





Compliance Certificate) as required by §2.7, or a fully completed Letter of
Credit Request required by §2.10 in the form of Exhibit I hereto fully
completed, as applicable.
§12.    EVENTS OF DEFAULT; ACCELERATION; ETC..
§12.1    Events of Default and Acceleration. If any of the following events
(“Events of Default” or, if the giving of notice or the lapse of time or both is
required, then, prior to such notice or lapse of time, “Defaults”) shall occur:
(a)    the Borrower shall fail to pay any principal of the Loans when the same
shall become due and payable, whether at the stated date of maturity or any
accelerated date of maturity or at any other date fixed for payment;
(b)    the Borrower shall fail to pay any interest on the Loans, any
reimbursement obligations with respect to the Letters of Credit or any fees or
other sums due hereunder or under any of the other Loan Documents when the same
shall become due and payable, whether at the stated date of maturity or any
accelerated date of maturity or at any other date fixed for payment;
(c)    the Borrower shall fail to comply with the covenant contained in §9.1 and
such failure shall continue for fifteen (15) calendar days after written notice
thereof shall have been given to the Borrower by the Agent;
(d)    the Borrower shall fail to perform any other term, covenant or agreement
contained in §9;
(e)    the Borrower, the Guarantors or any of their respective Subsidiaries
shall fail to perform any other term, covenant or agreement contained herein or
in any of the other Loan Documents which they are required to perform (other
than those specified in the other subclauses of this §12 or in the other Loan
Documents);
(f)    any representation or warranty made by or on behalf of the Borrower, the
Guarantors or any of their respective Subsidiaries in this Agreement or any
other Loan Document, or any report, certificate, financial statement, request
for a Loan, Letter of Credit Request, or in any other document or instrument
delivered pursuant to or in connection with this Agreement, any advance of a
Loan, the issuance of any Letter of Credit or any of the other Loan Documents
shall prove to have been false in any material respect upon the date when made
or deemed to have been made or repeated;
(g)    the Borrower, any Guarantor or any of their Subsidiaries shall fail pay
when due (including, without limitation, at maturity), or within any applicable
period of grace, any principal, interest or other amount on account any
obligation for borrowed money or credit received or other Indebtedness
(including under any Derivatives Contract), or shall fail to observe or perform
any term, covenant or agreement contained in any agreement by which it is bound,
evidencing or securing any obligation for borrowed money or credit received or
other Indebtedness (including under any Derivatives Contract) for such period of
time as would permit (assuming the giving of appropriate notice if required) the
holder or holders thereof or of any obligations issued thereunder


114



--------------------------------------------------------------------------------





to accelerate the maturity thereof or require the termination or other
settlement of such obligation; provided that the events described in §12.1(g)
shall not constitute an Event of Default unless such failure to perform,
together with other failures to perform as described in §12.1(g), involve
(i) Recourse Indebtedness in excess of $10,000,000, or (ii) Non-Recourse
Indebtedness in excess of $50,000,000;
(h)    the Borrower, any Guarantor or any of their respective Subsidiaries,
(i) shall make an assignment for the benefit of creditors, or admit in writing
its general inability to pay or generally fail to pay its debts as they mature
or become due, or shall petition or apply for the appointment of a trustee or
other custodian, liquidator or receiver for it or any substantial part of its
assets, (ii) shall commence any case or other proceeding relating to it under
any bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
dissolution or liquidation or similar law of any jurisdiction, now or hereafter
in effect, or (iii) shall take any action to authorize or in furtherance of any
of the foregoing;
(i)    a petition or application shall be filed for the appointment of a trustee
or other custodian, liquidator or receiver of the Borrower, any Guarantor or any
of their respective Subsidiaries or any substantial part of the assets of any
thereof, or a case or other proceeding shall be commenced against any such
Person under any bankruptcy, reorganization, arrangement, insolvency,
readjustment of debt, dissolution or liquidation or similar law of any
jurisdiction, now or hereafter in effect, and any such Person shall indicate its
approval thereof, consent thereto or acquiescence therein or such petition,
application, case or proceeding shall not have been dismissed within sixty (60)
days following the filing or commencement thereof;
(j)    a decree or order is entered appointing a trustee, custodian, liquidator
or receiver for the Borrower, any Guarantor or any of their respective
Subsidiaries or adjudicating any such Person, bankrupt or insolvent, or
approving a petition in any such case or other proceeding, or a decree or order
for relief is entered in respect of any such Person in an involuntary case under
federal bankruptcy laws as now or hereafter constituted;
(k)    there shall remain in force, undischarged, unsatisfied and unstayed, for
more than fifteen (15) days during any calendar year, whether or not
consecutive, one or more uninsured or unbonded final judgments against (x) the
Borrower or any Guarantor that, either individually or in the aggregate, exceed
$10,000,000.00 in any calendar year or (y) any Subsidiary of the Borrower that
is not a Subsidiary Guarantor that, either individually or in the aggregate,
exceed $10,000,000.00 in any calendar year;
(l)    any of the Loan Documents or the Contribution Agreement shall be
canceled, terminated, revoked or rescinded otherwise than in accordance with the
terms thereof or the express prior written agreement, consent or approval of the
Lenders, or any action at law, suit in equity or other legal proceeding to
cancel, revoke or rescind any of the Loan Documents or the Contribution
Agreement shall be commenced by or on behalf of the Borrower or any Guarantor,
or any court or any other governmental or regulatory authority or agency of
competent jurisdiction shall make a determination, or issue a judgment, order,
decree or ruling, to the effect that any one or more of the Loan Documents or
the Contribution Agreement is illegal, invalid or unenforceable in accordance
with the terms thereof;


115



--------------------------------------------------------------------------------





(m)    any dissolution, termination, partial or complete liquidation, merger or
consolidation of the Borrower, any Guarantor or any of their respective
Subsidiaries shall occur or any sale, transfer or other disposition of the
assets of the Borrower, any Guarantor or any of their respective Subsidiaries
shall occur, in each case, other than as permitted under the terms of this
Agreement or the other Loan Documents;
(n)    with respect to any Guaranteed Pension Plan, an ERISA Reportable Event
shall have occurred and the Majority Lenders shall have determined in their
reasonable discretion that such event reasonably could be expected to result in
liability of the Borrower, the Guarantors or any of their respective
Subsidiaries to the PBGC or such Guaranteed Pension Plan in an aggregate amount
exceeding $1,000,000.00 and (x) such event in the circumstances occurring
reasonably could constitute grounds for the termination of such Guaranteed
Pension Plan by the PBGC or for the appointment by the appropriate United States
District Court of a trustee to administer such Guaranteed Pension Plan; or (y) a
trustee shall have been appointed by the United States District Court to
administer such Plan; or (z) the PBGC shall have instituted proceedings to
terminate such Guaranteed Pension Plan;
(o)    the Borrower, any Guarantor or any of their respective Subsidiaries or
any shareholder, officer, director, partner or member of any of them shall be
indicted for a federal crime, a punishment for which could include the
forfeiture of (i) any assets of the Borrower or any of their respective
Subsidiaries which in the good faith judgment of the Majority Lenders could
reasonably be expected to have a Material Adverse Effect, or (ii) any of the
Unencumbered Pool Properties;
(p)    any Guarantor denies that it has any liability or obligation under the
Guaranty or any other Loan Document, or shall notify the Agent or any of the
Lenders of such Guarantor’s intention to attempt to cancel or terminate the
Guaranty or any other Loan Document, or shall fail to observe or comply with any
term, covenant, condition or agreement under any Guaranty or any other Loan
Document;
(q)    [reserved];
(r)    [reserved];
(s)    [reserved];
(t)    [reserved];
(u)    the Borrower, any Guarantor or any of their respective Subsidiaries shall
fail to comply with the covenants set forth in §8.6 hereof; provided, however,
no Event of Default shall occur hereunder as a result of such failure if such
failure relates solely to a parcel or parcels of Real Estate that are not an
Unencumbered Pool Property whose book value, either individually or in the
aggregate, does not exceed $10,000,000.00;
(v)    REIT shall fail to comply at any time with all requirements and
applicable laws and regulations necessary to maintain REIT Status and shall
continue to receive REIT Status;


116



--------------------------------------------------------------------------------





(w)    REIT shall fail to comply with any SEC reporting requirements;
(x)    any Change of Control shall occur; or
(y)    an Event of Default under any of the other Loan Documents shall occur;
then, and in any such event, the Agent may, and, upon the request of the
Majority Lenders, shall by notice in writing to the Borrower declare all amounts
owing with respect to this Agreement, the Notes, the Letters of Credit and the
other Loan Documents to be, and they shall thereupon forthwith become,
immediately due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby expressly waived by the Borrower; provided
that in the event of any Event of Default specified in §12.1(h), §12.1(i) or
§12.1(j), all such amounts shall become immediately due and payable
automatically and without any requirement of presentment, demand, protest or
other notice of any kind from any of the Lenders or the Agent, Borrower hereby
expressly waiving any right to notice of intent to accelerate and notice of
acceleration. Upon demand by Agent or the Majority Revolving Credit Lenders in
their absolute and sole discretion after the occurrence and during the
continuance of an Event of Default, and regardless of whether the conditions
precedent in this Agreement for a Revolving Credit Loan have been satisfied, the
Lenders will cause a Revolving Credit Loan to be made in the undrawn amount of
all Letters of Credit. The proceeds of any such Revolving Credit Loan will be
pledged to and held by Agent as security for any amounts that become payable
under the Letters of Credit and all other Obligations and Hedge Obligations. In
the alternative, if demanded by Agent in its absolute and sole discretion after
the occurrence and during the continuance of an Event of Default, the Borrower
will deposit into the Collateral Account and pledge to Agent cash in an amount
equal to the amount of all undrawn Letters of Credit. Such amounts will be
pledged to and held by Agent for the benefit of the Lenders as security for any
amounts that become payable under the Letters of Credit and all other
Obligations and Hedge Obligations. Upon any draws under Letters of Credit, at
Agent’s sole discretion, Agent may apply any such amounts to the repayment of
amounts drawn thereunder and upon the expiration of the Letters of Credit any
remaining amounts will be applied to the payment of all other Obligations and
Hedge Obligations or if there are no outstanding Obligations and Hedge
Obligations and the Lenders have no further obligation to make Revolving Credit
Loans or issue Letters of Credit or if such excess no longer exists, such
proceeds deposited by the Borrower will be released to the Borrower.
§12.2    Certain Cure Periods; Limitation of Cure Periods. Notwithstanding
anything contained in §12.1 to the contrary, (i) no Event of Default shall exist
hereunder upon the occurrence of any failure described in §12.1(b) in the event
that the Borrower cures such Default within five (5) Business Days after the
date such payment is due (or, with respect to any payments other than interest
on the Loans, any reimbursement obligations with respect to the Letters of
Credit or any fees due under the Loan Documents, within five (5) Business Days
after written notice thereof shall have been given to Borrower by the Agent),
provided, however, that Borrower shall not be entitled to receive more than two
(2) grace or cure periods in the aggregate pursuant to this clause (i) in any
period of 365 days ending on the date of any such occurrence of Default, and
provided further, that no such cure period shall apply to any payments due upon
the maturity of the Notes, and (ii) no Event of Default shall exist hereunder
upon the occurrence of any failure described in §12.1(e) in


117



--------------------------------------------------------------------------------





the event that the Borrower cures (or causes to be cured) such Default within
thirty (30) days following receipt of written notice of such default, provided
that the provisions of this clause (ii) shall not pertain to any default
(whether of Borrower, Guarantor or any Subsidiary thereof) consisting of a
failure to comply with §7.4(c), §7.14, §7.16, §7.19, §7.21, §8.1, §8.2, §8.4,
§8.7, §8.8 or to any Default excluded from any provision of cure of defaults
contained in any other of the Loan Documents.
§12.3    Termination of Commitments. If any one or more Events of Default
specified in §12.1(g), §12.1(h), §12.1(i) or §12.1(j) shall occur, then
immediately and without any action on the part of the Agent or any Lender any
unused portion of the credit hereunder shall terminate and the Lenders shall be
relieved of all obligations to make Loans or issue Letters of Credit to the
Borrower. If any other Event of Default shall have occurred, the Agent may, and
upon the election of the Majority Revolving Credit Lenders, shall by notice to
the Borrower terminate the obligation to make Revolving Credit Loans to and
issue Letters of Credit for the Borrower. No termination under this §12.3 shall
relieve the Borrower or the Guarantors of their obligations to the Lenders
arising under this Agreement or the other Loan Documents.
§12.4    Remedies. In case any one or more Events of Default shall have occurred
and be continuing, and whether or not the Lenders shall have accelerated the
maturity of the Loans pursuant to §12.1, the Agent, on behalf of the Lenders
may, and upon the direction of the Majority Lenders, shall proceed to protect
and enforce their rights and remedies under this Agreement, the Notes and/or any
of the other Loan Documents by suit in equity, action at law or other
appropriate proceeding, including to the full extent permitted by applicable law
the specific performance of any covenant or agreement contained in this
Agreement and the other Loan Documents, the obtaining of the ex parte
appointment of a receiver, and, if any amount shall have become due, by
declaration or otherwise, the enforcement of the payment thereof. No remedy
herein conferred upon the Agent or the holder of any Note is intended to be
exclusive of any other remedy and each and every remedy shall be cumulative and
shall be in addition to every other remedy given hereunder or now or hereafter
existing at law or in equity or by statute or any other provision of law.
Notwithstanding the provisions of this Agreement providing that the Loans may be
evidenced by multiple Notes in favor of the Lenders, the Lenders acknowledge and
agree that only the Agent may exercise any remedies arising by reason of a
Default or Event of Default. If the Borrower or any Guarantor fails to perform
any agreement or covenant contained in this Agreement or any of the other Loan
Documents beyond any applicable period for notice and cure, Agent may itself
perform, or cause to be performed, any agreement or covenant of such Person
contained in this Agreement or any of the other Loan Documents which such Person
shall fail to perform, and the out-of-pocket costs of such performance, together
with any reasonable expenses, including reasonable attorneys’ fees actually
incurred (including attorneys’ fees incurred in any appeal) by Agent in
connection therewith, shall be payable by the Borrower upon demand and shall
constitute a part of the Obligations and shall if not paid within five (5) days
after demand bear interest at the rate for overdue amounts as set forth in this
Agreement. In the event that all or any portion of the Obligations is collected
by or through an attorney-at-law, the Borrower shall pay all costs of collection
including, but not limited to, reasonable attorney’s fees.


118



--------------------------------------------------------------------------------





§12.5    Distribution of Proceeds. In the event that, following the occurrence
and during the continuance of any Event of Default, any monies are received in
connection with the enforcement of any of the Loan Documents, or otherwise with
respect to the realization upon any assets of the Borrower or the Guarantors,
such monies shall be distributed for application as follows:
(a)    First, to the payment of, or (as the case may be) the reimbursement of
the Agent for or in respect of, all reasonable out-of-pocket costs, expenses,
disbursements and losses which shall have been paid or incurred or sustained by
the Agent or in connection with the collection of such monies by the Agent, for
the exercise, protection or enforcement by the Agent of all or any of the
rights, remedies, powers and privileges of the Agent or the Lenders under this
Agreement or any of the other Loan Documents or in support of any provision of
adequate indemnity to the Agent against any taxes or liens which by law shall
have, or may have, priority over the rights of the Agent or the Lenders to such
monies;
(b)    Second, to all other Obligations and Hedge Obligations (including any
interest, expenses or other obligations incurred after the commencement of a
bankruptcy) in such order or preference as the Majority Lenders shall determine;
provided, that (i) Swing Loans shall be repaid first, (ii) distributions in
respect of such other Obligations shall include, on a pari passu basis, any
Agent’s fee payable pursuant to §4.2; (iii) in the event that any Lender is a
Defaulting Lender, payments to such Lender shall be governed by §2.13, and
(iv) except as otherwise provided in clause (iii), Obligations owing to the
Lenders with respect to each type of Obligation such as interest, principal,
fees and expenses and Hedge Obligations (but excluding the Swing Loans) shall be
made among the Lenders and Lender Hedge Providers, pro rata; and provided,
further that the Majority Lenders may in their discretion make proper allowance
to take into account any Obligations not then due and payable; and
(c)    Third, the excess, if any, shall be returned to the Borrower or to such
other Persons as are entitled thereto.
§12.6    Collateral Account.
(a)    As collateral security for the prompt payment in full when due of all
Letter of Credit Liabilities, Swing Loans and the other Obligations and Hedge
Obligations, the Borrower hereby pledges and grants to the Agent, for the
ratable benefit of the Agent and the Lenders as provided herein, a security
interest in all of its right, title and interest in and to the Collateral
Account and the balances from time to time in the Collateral Account (including
the investments and reinvestments therein provided for below). The balances from
time to time in the Collateral Account shall not constitute payment of any
Letter of Credit Liabilities or Swing Loans until applied by the Agent as
provided herein. Anything in this Agreement to the contrary notwithstanding,
funds held in the Collateral Account shall be subject to withdrawal only as
provided in this section.
(b)    Amounts on deposit in the Collateral Account shall be invested and
reinvested by the Agent in such Cash Equivalents as the Agent shall determine in
its sole discretion. All such investments and reinvestments shall be held in the
name of and be under the sole dominion and control of the Agent for the ratable
benefit of the Lenders. The Agent shall exercise reasonable care in the custody
and preservation of any funds held in the Collateral Account and shall be deemed
to


119



--------------------------------------------------------------------------------





have exercised such care if such funds are accorded treatment substantially
equivalent to that which the Agent accords other funds deposited with the Agent,
it being understood that the Agent shall not have any responsibility for taking
any necessary steps to preserve rights against any parties with respect to any
funds held in the Collateral Account.
(c)    If a drawing pursuant to any Letter of Credit occurs on or prior to the
expiration date of such Letter of Credit, the Borrower and the Lenders authorize
the Agent to use the monies deposited in the Collateral Account to make payment
to the beneficiary with respect to such drawing or the payee with respect to
such presentment. If a Swing Loan is not refinanced as a Base Rate Loan as
provided in §2.5 above, then the Agent is authorized to use monies deposited in
the Collateral Account to make payment to the Swing Loan Lender with respect to
any participation not funded by a Defaulting Lender.
(d)    If an Event of Default exists, the Majority Lenders may, in their
discretion, at any time and from time to time, instruct the Agent to liquidate
any such investments and reinvestments and apply proceeds thereof to the
Obligations and Hedge Obligations in accordance with §12.5.
(e)    So long as no Default or Event of Default exists, and to the extent
amounts on deposit in the Collateral Account exceed the aggregate amount of the
Letter of Credit Liabilities then due and owing and the pro rata share of any
Letter of Credit Obligations and Swing Loans of any Defaulting Lender after
giving effect to §2.13(c), the Agent shall, from time to time, at the request of
the Borrower, deliver to the Borrower within 10 Business Days after the Agent’s
receipt of such request from the Borrower, against receipt but without any
recourse, warranty or representation whatsoever, such of the balances in the
Collateral Account as exceed the aggregate amount of the Letter of Credit
Liabilities and Swing Loans at such time.
(f)    The Borrower shall pay to the Agent from time to time such fees as the
Agent normally charges for similar services in connection with the Agent’s
administration of the Collateral Account and investments and reinvestments of
funds therein. The Borrower authorizes Agent to file such financing statements
as Agent may reasonably require in order to perfect Agent’s security interest in
the Collateral Account, and Borrower shall promptly upon demand execute and
deliver to Agent such other documents as Agent may reasonably request to
evidence its security interest in the Collateral Account.
§13.    SETOFF.
Regardless of the adequacy of any collateral, during the continuance of any
Event of Default, any deposits (general or specific, time or demand, provisional
or final, regardless of currency, maturity, or the branch where such deposits
are held) or other sums credited by or due from any Lender to the Borrower or
the Guarantors and any securities or other property of the Borrower or the
Guarantors in the possession of such Lender may, without notice to the Borrower
or any Guarantor (any such notice being expressly waived by the Borrower and
each Guarantor) but with the prior written approval of Agent, be applied to or
set off against the payment of Obligations and any and all other liabilities,
direct, or indirect, absolute or contingent, due or to become due, now existing
or hereafter arising, of the Borrower or the Guarantors to such Lender under the
Loan


120



--------------------------------------------------------------------------------





Documents. Each of the Lenders agree with each other Lender that if such Lender
shall receive from the Borrower or the Guarantors, whether by voluntary payment,
exercise of the right of setoff, or otherwise, and shall retain and apply to the
payment of the Note or Notes held by such Lender (but excluding the Swing Loan
Note) any amount in excess of its ratable portion of the payments received by
all of the Lenders with respect to the Notes held by all of the Lenders, such
Lender will make such disposition and arrangements with the other Lenders with
respect to such excess, either by way of distribution, pro tanto assignment of
claims, subrogation or otherwise as shall result in each Lender receiving in
respect of the Notes held by it its proportionate payment as contemplated by
this Agreement; provided that if all or any part of such excess payment is
thereafter recovered from such Lender, such disposition and arrangements shall
be rescinded and the amount restored to the extent of such recovery, but without
interest. In the event that any Defaulting Lender shall exercise any such right
of setoff, (a) all amounts so set off shall be paid over immediately to the
Agent for further application in accordance with the provisions of this
Agreement and, pending such payment, shall be segregated by such Defaulting
Lender from its other funds and deemed held in trust for the benefit of the
Agent and the Lenders, and (b) the Defaulting Lender shall provide promptly to
the Agent a statement describing in reasonable detail the Obligations owing to
such Defaulting Lender as to which it exercised such right of setoff.
§14.    THE AGENT.
§14.1    Authorization. The Agent is authorized to take such action on behalf of
each of the Lenders and to exercise all such powers as are hereunder and under
any of the other Loan Documents and any related documents delegated to the
Agent, together with such powers as are reasonably incident thereto, provided
that no duties or responsibilities not expressly assumed herein or therein shall
be implied to have been assumed by the Agent. The obligations of the Agent
hereunder are primarily administrative in nature, and nothing contained in this
Agreement or any of the other Loan Documents shall be construed to constitute
the Agent as a trustee for any Lender or to create an agency or fiduciary
relationship. Agent shall act as the contractual representative of the Lenders
hereunder, and notwithstanding the use of the term “Agent”, it is understood and
agreed that Agent shall not have any fiduciary duties or responsibilities to any
Lender by reason of this Agreement or any other Loan Document and is acting as
an independent contractor, the duties and responsibilities of which are limited
to those expressly set forth in this Agreement and the other Loan Documents. The
Borrower and any other Person shall be entitled to conclusively rely on a
statement from the Agent that it has the authority to act for and bind the
Lenders pursuant to this Agreement and the other Loan Documents.
§14.2    Employees and Agents. The Agent may exercise its powers and execute its
duties by or through employees or agents and shall be entitled to take, and to
rely on, advice of counsel concerning all matters pertaining to its rights and
duties under this Agreement and the other Loan Documents. The Agent may utilize
the services of such Persons as the Agent may reasonably determine, and all
reasonable fees and expenses of any such Persons shall be paid by the Borrower.
§14.3    No Liability. Neither the Agent nor any of its shareholders, directors,
officers or employees nor any other Person assisting them in their duties nor
any agent, or employee thereof, shall be liable for (a) any waiver, consent or
approval given or any action taken, or omitted to be


121



--------------------------------------------------------------------------------





taken, in good faith by it or them hereunder or under any of the other Loan
Documents, or in connection herewith or therewith, or be responsible for the
consequences of any oversight or error of judgment whatsoever, except that the
Agent or such other Person, as the case may be, shall be liable for losses due
to its willful misconduct or gross negligence as finally determined by a court
of competent jurisdiction after the expiration of all applicable appeal periods
or (b) any action taken or not taken by Agent with the consent or at the request
of the Majority Lenders, the Majority Revolving Credit Lenders, or the Majority
Term Loan Lenders, as applicable. The Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default, unless
the Agent has received notice from a Lender or the Borrower referring to the
Loan Documents and describing with reasonable specificity such Default or Event
of Default and stating that such notice is a “notice of default”.
§14.4    No Representations. The Agent shall not be responsible for the
execution or validity or enforceability of this Agreement, the Notes, any of the
other Loan Documents or any instrument at any time constituting, or intended to
constitute, collateral security for the Notes, or for the value of any such
collateral security or for the validity, enforceability or collectability of any
such amounts owing with respect to the Notes, or for any recitals or statements,
warranties or representations made herein, or any agreement, instrument or
certificate delivered in connection therewith or in any of the other Loan
Documents or in any certificate or instrument hereafter furnished to it by or on
behalf of the Borrower, the Guarantors or any of their respective Subsidiaries,
or be bound to ascertain or inquire as to the performance or observance of any
of the terms, conditions, covenants or agreements herein or in any of the other
Loan Documents. The Agent shall not be bound to ascertain whether any notice,
consent, waiver or request delivered to it by the Borrower, the Guarantors or
any holder of any of the Notes shall have been duly authorized or is true,
accurate and complete. The Agent has not made nor does it now make any
representations or warranties, express or implied, nor does it assume any
liability to the Lenders, with respect to the creditworthiness or financial
condition of the Borrower, the Guarantors or any of their respective
Subsidiaries, or the value of any collateral or any other assets of the
Borrower, any Guarantor or any of their respective Subsidiaries. Each Lender
acknowledges that it has, independently and without reliance upon the Agent or
any other Lender, and based upon such information and documents as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Agent or any other Lender, based upon such information and
documents as it deems appropriate at the time, continue to make its own credit
analysis and decisions in taking or not taking action under this Agreement and
the other Loan Documents. Agent’s Special Counsel has only represented Agent and
KeyBank in connection with the Loan Documents and the only attorney client
relationship or duty of care is between Agent’s Special Counsel and Agent or
KeyBank. Each Lender has been independently represented by separate counsel on
all matters regarding the Loan Documents.
§14.5    Payments.
(a)    A payment by the Borrower or any Guarantor to the Agent hereunder or
under any of the other Loan Documents for the account of any Lender shall
constitute a payment to such Lender. The Agent agrees to distribute to each
Lender not later than one Business Day after the Agent’s receipt of good funds,
determined in accordance with the Agent’s customary practices, such


122



--------------------------------------------------------------------------------





Lender’s pro rata share of payments received by the Agent for the account of the
Lenders except as otherwise expressly provided herein or in any of the other
Loan Documents. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
such Lender is no longer a Defaulting Lender, each payment by the Borrower
hereunder shall be applied in accordance with §2.13(d).
(b)    If in the opinion of the Agent the distribution of any amount received by
it in such capacity hereunder, under the Notes or under any of the other Loan
Documents might involve it in liability, it may refrain from making such
distribution until its right to make such distribution shall have been
adjudicated by a court of competent jurisdiction. If a court of competent
jurisdiction shall adjudge that any amount received and distributed by the Agent
is to be repaid, each Person to whom any such distribution shall have been made
shall either repay to the Agent its proportionate share of the amount so
adjudged to be repaid or shall pay over the same in such manner and to such
Persons as shall be determined by such court. In the event that the Agent shall
refrain from making any distribution of any amount received by it as provided in
this §14.5(b), the Agent shall endeavor to hold such amounts in an interest
bearing account and at such time as such amounts may be distributed to the
Lenders, the Agent shall distribute to each Lender, based on their respective
Commitment Percentages, its pro rata share of the interest or other earnings
from such deposited amount.
§14.6    Holders of Notes. Subject to the terms of §18, the Agent may deem and
treat the payee of any Note as the absolute owner or purchaser thereof for all
purposes hereof until it shall have been furnished in writing with a different
name by such payee or by a subsequent holder, assignee or transferee.
§14.7    Indemnity. The Lenders ratably agree hereby to indemnify and hold
harmless the Agent from and against any and all claims, actions and suits
(whether groundless or otherwise), losses, damages, costs, expenses (including
any expenses for which the Agent has not been reimbursed by the Borrower as
required by §15), and liabilities of every nature and character arising out of
or related to this Agreement, the Notes, or any of the other Loan Documents or
the transactions contemplated or evidenced hereby or thereby, or the Agent’s
actions taken hereunder or thereunder, except to the extent that any of the same
shall be directly caused by the Agent’s willful misconduct or gross negligence
as finally determined by a court of competent jurisdiction after the expiration
of all applicable appeal periods. The agreements in this §14.7 shall survive the
payment of all amounts payable under the Loan Documents.
§14.8    Agent as Lender. In its individual capacity, KeyBank shall have the
same obligations and the same rights, powers and privileges in respect to its
Commitment and the Loans made by it, and as the holder of any of the Notes as it
would have were it not also the Agent.
§14.9    Resignation. The Agent may resign at any time by giving thirty (30)
calendar days’ prior written notice thereof to the Lenders and the Borrower. Any
such resignation may at Agent’s option also constitute Agent’s resignation as
Issuing Lender and Swing Loan Lender. Upon any such resignation, the Majority
Lenders, subject to the terms of §18.1, shall have the right to appoint as a
successor Agent and, if applicable, Issuing Lender and Swing Loan Lender, any
Lender or any bank whose senior debt obligations are rated not less than “A3” or
its equivalent by Moody’s or


123



--------------------------------------------------------------------------------





not less than “A-” or its equivalent by S&P and which has a net worth of not
less than $500,000,000.00. Unless a Default or Event of Default shall have
occurred and be continuing, such successor Agent and, if applicable, Issuing
Lender and Swing Loan Lender, shall be reasonably acceptable to the Borrower. If
no successor Agent shall have been appointed and shall have accepted such
appointment within ten (10) days after the retiring Agent’s giving of notice of
resignation, then the retiring Agent may, on behalf of the Lenders, appoint a
successor Agent, which shall be any Lender or any financial institution whose
senior debt obligations are rated not less than “A3” or its equivalent by
Moody’s or not less than “A-” or its equivalent by S&P and which has a net worth
of not less than $500,000,000.00. Subject to Borrower’s approval rights, if any,
stated above, upon the acceptance of any appointment as Agent and, if
applicable, Issuing Lender and Swing Loan Lender, hereunder by a successor Agent
and, if applicable, Issuing Lender and Swing Loan Lender, such successor Agent
and, if applicable, Issuing Lender and Swing Loan Lender, shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Agent and, if applicable, Issuing Lender and Swing Loan Lender,
and the retiring Agent and, if applicable, Issuing Lender and Swing Loan Lender,
shall be discharged from its duties and obligations hereunder as Agent and, if
applicable, Issuing Lender and Swing Loan Lender. After any retiring Agent’s
resignation, the provisions of this Agreement and the other Loan Documents shall
continue in effect for its benefit in respect of any actions taken or omitted to
be taken by it while it was acting as Agent, Issuing Lender and Swing Loan
Lender. If the resigning Agent shall also resign as the Issuing Lender, such
successor Agent shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or shall make other
arrangements satisfactory to the current Issuing Lender, in either case, to
assume effectively the obligations of the current Agent with respect to such
Letters of Credit. Upon any change in the Agent under this Agreement, the
resigning Agent shall execute such assignments of and amendments to the Loan
Documents as may be necessary to substitute the successor Agent for the
resigning Agent.
§14.10    Duties in the Case of Enforcement. In case one or more Events of
Default have occurred and shall be continuing, and whether or not acceleration
of the Obligations shall have occurred, the Agent may and, if (a) so requested
by the Majority Lenders and (b) the Lenders have provided to the Agent such
additional indemnities and assurances in accordance with their respective
Commitment Percentages against expenses and liabilities as the Agent may
reasonably request, shall proceed to exercise all or any legal and equitable and
other rights or remedies as it may have; provided, however, that unless and
until the Agent shall have received such directions, the Agent may (but shall
not be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem to be in the best
interests of the Lenders. Without limiting the generality of the foregoing, if
Agent reasonably determines payment is in the best interest of all the Lenders,
Agent may without the approval of the Lenders pay taxes and insurance premiums
and spend money for maintenance, repairs or other expenses which may be
necessary to be incurred, and Agent shall promptly thereafter notify the Lenders
of such action. Each Lender shall, within thirty (30) days of request therefor,
pay to the Agent its Commitment Percentage of the reasonable costs incurred by
the Agent in taking any such actions hereunder to the extent that such costs
shall not be promptly reimbursed to the Agent by the Borrower or the Guarantors
or out of any collateral within such period. The Majority Lenders may direct the
Agent in writing as to the method and the extent of any such exercise, the
Lenders hereby agreeing to indemnify and hold the Agent harmless in accordance
with their respective Commitment Percentages from all liabilities


124



--------------------------------------------------------------------------------





incurred in respect of all actions taken or omitted in accordance with such
directions, except to the extent that any of the same shall be directly caused
by the Agent’s willful misconduct or gross negligence as finally determined by a
court of competent jurisdiction after the expiration of all applicable appeal
periods, provided that the Agent need not comply with any such direction to the
extent that the Agent reasonably believes the Agent’s compliance with such
direction to be unlawful in any applicable jurisdiction or commercially
unreasonable under the UCC as enacted in any applicable jurisdiction.
§14.11    Bankruptcy. In the event a bankruptcy or other insolvency proceeding
is commenced by or against the Borrower or any Guarantor with respect to the
Obligations, the Agent shall have the sole and exclusive right to file and
pursue a joint proof claim on behalf of all Lenders. Any votes with respect to
such claims or otherwise with respect to such proceedings shall be subject to
the vote of the Majority Lenders or all of the Lenders as required by this
Agreement. Each Lender irrevocably waives its right to file or pursue a separate
proof of claim in any such proceedings unless Agent fails to file such claim
within thirty (30) days after receipt of written notice from the Lenders
requesting that Agent file such proof of claim.
§14.12    [Intentionally Omitted].
§14.13    Reliance by Agent. The Agent shall be entitled to rely upon, and shall
not incur any liability for relying upon, any notice, request, certificate,
consent, statement, instrument, document or other writing (including any
electronic message, Internet or intranet website posting or other distribution)
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by an Authorized Officer. The Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan or
issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender, the Agent (or Issuing Lender, as applicable) may
presume that such condition is satisfactory to such Lender unless the Agent
shall have received notice to the contrary from such Lender prior to the making
of such Loan or issuance of such Letter of Credit. The Agent may consult with
legal counsel (who may be counsel for the Borrower and/or the Guarantors),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
§14.14    Approvals. If consent is required for some action under this
Agreement, or except as otherwise provided herein an approval of the Lenders,
the Majority Lenders, the Majority Revolving Credit Lenders or the Majority Term
Loan Lenders is required or permitted under this Agreement, each Lender agrees
to give the Agent, within ten (10) Business Days of receipt of the request for
action from Agent (accompanied by an explanation for the request) together with
all reasonably requested information related thereto (or such lesser period of
time required by the terms of the Loan Documents), notice in writing of approval
or disapproval (collectively “Directions”) in respect of any action requested or
proposed in writing pursuant to the terms hereof. To the extent that any Lender
does not approve any recommendation of Agent, such Lender shall in such notice
to Agent describe the actions that would be acceptable to such Lender. If
consent is required for the requested action, any Lender’s failure to respond to
a request for Directions within the required


125



--------------------------------------------------------------------------------





time period shall be deemed to constitute a Direction to take such requested
action. In the event that any recommendation is not approved by the requisite
number of Lenders and a subsequent approval on the same subject matter is
requested by Agent, then for the purposes of this paragraph each Lender shall be
required to respond to a request for Directions within five (5) Business Days of
receipt of such request. Agent and each Lender shall be entitled to assume that
any officer of the other Lenders delivering any notice, consent, certificate or
other writing is authorized to give such notice, consent, certificate or other
writing unless Agent and such other Lenders have otherwise been notified in
writing.
§14.15    Borrower Not Beneficiary. Except for the provisions of §14.9 relating
to the appointment of a successor Agent, the provisions of this §14 are solely
for the benefit of the Agent and the Lenders, may not be enforced by the
Borrower or any Guarantor, and except for the provisions of §14.9, may be
modified or waived without the approval or consent of the Borrower.
§14.16    Reliance on Hedge Provider. For purposes of applying payments received
in accordance with §12.1, §12.5, §12.6 or any other provision of the Loan
Documents, the Agent shall be entitled to rely upon the trustee, paying agent or
other similar representative (each, a “Representative”) or, in the absence of
such a Representative, upon the holder of the Hedge Obligations for a
determination (which each holder of the Hedge Obligations agrees (or shall
agree) to provide upon request of the Agent) of the outstanding Hedge
Obligations owed to the holder thereof. Unless it has actual knowledge
(including by way of written notice from such holder) to the contrary, the
Agent, in acting hereunder, shall be entitled to assume that no Hedge
Obligations are outstanding.
§14.17    Release of Collateral. The Lenders authorize Agent to release the
“Collateral” (as defined in the Existing Credit Agreement).
§15.    EXPENSES.
The Borrower agrees to pay (a) the reasonable costs of producing and reproducing
this Agreement, the other Loan Documents and the other agreements and
instruments mentioned herein, (b) any imposed taxes (including any interest and
penalties in respect thereto) payable by the Agent or any of the Lenders (other
than taxes based upon the Agent’s or any Lender’s gross or net income, (c)
engineer’s fees, all environmental reviews and the reasonable fees, expenses and
disbursements of the counsel to the Agent and Joint Lead Arrangers and
Bookrunners and any local counsel to the Agent incurred in connection with the
preparation, administration, or interpretation of the Loan Documents and other
instruments mentioned herein, and amendments, modifications, approvals, consents
or waivers hereto or hereunder, (d) the out-of-pocket fees, costs, expenses and
disbursements of Agent and Joint Lead Arrangers and Bookrunners incurred in
connection with the syndication and/or participation (by KeyBank) of the Loans,
(e) all other reasonable out of pocket fees, expenses and disbursements of the
Agent incurred by the Agent in connection with the preparation or interpretation
of the Loan Documents and other instruments mentioned herein, the addition or
substitution of additional Unencumbered Pool Properties, the review of leases,
the making of each advance hereunder, the issuance of Letters of Credit, and the
syndication of the Commitments pursuant to §18 (without duplication of those
items addressed in subparagraph (d), above), (f) all out-of-pocket expenses
(including attorneys’ fees and costs, and fees and costs of


126



--------------------------------------------------------------------------------





appraisers, engineers, investment bankers or other experts retained by the
Agent) incurred by any Lender or the Agent in connection with (i) the
enforcement of or preservation of rights under any of the Loan Documents against
the Borrower or the Guarantors or the administration thereof after the
occurrence of a Default or Event of Default and (ii) any litigation, proceeding
or dispute whether arising hereunder or otherwise, in any way related to the
Agent’s, or any of the Lenders’ relationship with the Borrower or the Guarantors
in respect of the Loan and the Loan Documents (provided that any attorneys’ fees
and costs pursuant to this clause (f)(ii) shall be limited to those incurred by
the Agent and one other counsel with respect to the Lenders as a group), (g) all
reasonable fees, expenses and disbursements of the Agent incurred in connection
with UCC searches, title rundowns, or title searches, (h) all reasonable
out-of-pocket fees, expenses and disbursements (including reasonable attorneys’
fees and costs) which may be incurred by KeyBank in connection with the
execution and delivery of this Agreement and the other Loan Documents (without
duplication of any of the items listed above), and (i) all expenses relating to
the use of Intralinks, SyndTrak or any other similar system for the
dissemination and sharing of documents and information in connection with the
Loans. Borrower shall promptly pay any intangible or documentary taxes due in
connection with the execution and delivery of the Loan Documents, and shall
provide evidence thereof to Agent. The covenants of this §15 shall survive the
repayment of the Loans and the termination of the obligations of the Lenders
hereunder.
§16.    INDEMNIFICATION.
The Borrower agrees to indemnify and hold harmless the Agent, the Lenders and
the Joint Lead Arrangers and Bookrunners and each director, officer, employee,
agent, Attorney and Affiliate thereof and Person who controls the Agent, or any
Lender or the Joint Lead Arrangers and Bookrunners against any and all claims,
actions and suits, whether groundless or otherwise, and from and against any and
all liabilities, losses, damages and expenses of every nature and character
arising out of or relating to this Agreement or any of the other Loan Documents
or the transactions contemplated hereby and thereby including, without
limitation, (a) any and all claims for brokerage, leasing, finders or similar
fees which may be made relating to the Unencumbered Pool Properties, other Real
Estate or the Loans, (b) any condition of the Unencumbered Pool Properties or
other Real Estate, (c) any actual or proposed use by the Borrower of the
proceeds of any of the Loans or Letters of Credit, (d) any actual or alleged
infringement of any patent, copyright, trademark, service mark or similar right
of the Borrower, any Guarantor or any of their respective Subsidiaries, (e) the
Borrower and the Guarantors entering into or performing this Agreement or any of
the other Loan Documents, (f) any actual or alleged violation of any law,
ordinance, code, order, rule, regulation, approval, consent, permit or license
relating to the Unencumbered Pool Properties, (g) with respect to the Borrower,
the Guarantors and their respective Subsidiaries and their respective properties
and assets, the violation of any Environmental Law, the Release or threatened
Release of any Hazardous Substances or any action, suit, proceeding or
investigation brought or threatened with respect to any Hazardous Substances
(including, but not limited to, claims with respect to wrongful death, personal
injury, nuisance or damage to property), and (h) any use of Intralinks, SyndTrak
or any other system for the dissemination and sharing of documents and
information, in each case including, without limitation, the reasonable fees and
disbursements of counsel incurred in connection with any such investigation,
litigation or other proceeding; provided, however, that the Borrower shall not
be obligated under this §16 to indemnify any Person for liabilities arising from


127



--------------------------------------------------------------------------------





such Person’s own gross negligence or willful misconduct as determined by a
court of competent jurisdiction after the exhaustion of all applicable appeal
periods. In litigation, or the preparation therefor, the Lenders and the Agent
shall be entitled to select a single law firm as their own counsel and, in
addition to the foregoing indemnity, the Borrower agrees to pay promptly the
reasonable fees and expenses of such counsel. No person indemnified hereunder
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby. If, and to the extent that the obligations of the Borrower under this
§16 are unenforceable for any reason, the Borrower hereby agrees to make the
maximum contribution to the payment in satisfaction of such obligations which is
permissible under Applicable Law. The provisions of this §16 shall survive the
repayment of the Loans, the return of the Letters of Credit and the termination
of the obligations of the Lenders hereunder.
§17.    SURVIVAL OF COVENANTS, ETC..
All covenants, agreements, representations and warranties made herein, in the
Notes, in any of the other Loan Documents or in any documents or other papers
delivered by or on behalf of the Borrower or the Guarantors or any of their
respective Subsidiaries pursuant hereto or thereto shall be deemed to have been
relied upon by the Lenders and the Agent, notwithstanding any investigation
heretofore or hereafter made by any of them, and shall survive the making by the
Lenders of any of the Loans and issuance of any Letters of Credit, as herein
contemplated, and shall continue in full force and effect so long as any amount
due under this Agreement or the Notes or any of the other Loan Documents remains
outstanding or any Letters of Credit remain outstanding or any Lender has any
obligation to make any Loans or issue any Letters of Credit. The indemnification
obligations of the Borrower provided herein and in the other Loan Documents
shall survive the full repayment of amounts due and the termination of the
obligations of the Lenders hereunder and thereunder to the extent provided
herein and therein. All statements contained in any certificate delivered to any
Lender or the Agent at any time by or on behalf of the Borrower, any Guarantor
or any of their respective Subsidiaries pursuant hereto or in connection with
the transactions contemplated hereby shall constitute representations and
warranties by such Person hereunder.
§18.    ASSIGNMENT AND PARTICIPATION.
§18.1    Conditions to Assignment by Lenders. Except as provided herein, each
Lender may assign to one or more banks or other entities (but not to any natural
person) all or a portion of its interests, rights and obligations under this
Agreement (including all or a portion of its Commitment Percentage and
Commitment and the same portion of the Loans at the time owing to it and the
Notes held by it); provided that (a) the Agent, the Issuing Lender and, so long
as no Default or Event of Default exists hereunder, the Borrower shall have each
given its prior written consent to such assignment, which consent shall not be
unreasonably withheld or delayed, and if the Borrower does not respond to any
such request for consent within five (5) Business Days, Borrower shall be deemed
to have consented (provided that such consent shall not be required for any
assignment to another Lender, to a Related Fund, to a lender or an Affiliate of
a Lender which controls, is controlled by or is under common control with the
assigning Lender or to a wholly-owned Subsidiary of such


128



--------------------------------------------------------------------------------





Lender), (b) each such assignment shall be of a constant, and not a varying,
percentage of all the assigning Lender’s rights and obligations under this
Agreement with respect to the Commitment in the event an interest in the
Revolving Credit Loans is assigned, (c) the parties to such assignment shall
execute and deliver to the Agent, for recording in the Register (as hereinafter
defined) an Assignment and Acceptance Agreement in the form of Exhibit L
attached hereto, together with any Notes subject to such assignment, (d) in no
event shall any assignment be to any Person controlling, controlled by or under
common control with, or which is not otherwise free from influence or control by
the Borrower or any Guarantor or be to a Defaulting Lender or an Affiliate of a
Defaulting Lender, (e) such assignee of a portion of the Revolving Credit Loans
shall have a net worth as of the date of such assignment of not less than
$100,000,000.00 (unless otherwise approved by Agent and, so long as no Default
or Event of Default exists hereunder, the Borrower), and (f) such assignee shall
acquire an interest in the Loans of not less than $5,000,000.00 and integral
multiples of $1,000,000.00 in excess thereof (or if less, the remaining Loans of
the assignor), unless waived by the Agent, and so long as no Default or Event of
Default exists hereunder, the Borrower. Upon execution, delivery, acceptance and
recording of such Assignment and Acceptance Agreement, (i) the assignee
thereunder shall be a party hereto and all other Loan Documents executed by the
Lenders and, to the extent provided in such Assignment and Acceptance Agreement,
have the rights and obligations of a Lender hereunder, (ii) the assigning Lender
shall, upon payment to the Agent of the registration fee referred to in §18.2,
be released from its obligations under this Agreement arising after the
effective date of such assignment with respect to the assigned portion of its
interests, rights and obligations under this Agreement, and (iii) the Agent may
unilaterally amend Schedule 1.1 to reflect such assignment. In connection with
each assignment, the assignee shall represent and warrant to the Agent, the
assignor and each other Lender as to whether such assignee is controlling,
controlled by, under common control with or is not otherwise free from influence
or control by, the Borrower and/or any Guarantor and whether such assignee is a
Defaulting Lender or an Affiliate of a Defaulting Lender. In connection with any
assignment of rights and obligations of any Defaulting Lender, no such
assignment shall be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the assignment shall make
such additional payments to the Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or actions, including funding, with the consent
of the Borrower and the Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Agent or any Lender hereunder (and interest accrued thereon) and (y) acquire
(and fund as appropriate) its full pro rata share of all Loans and
participations in Letters of Credit and Swing Loans in accordance with its
Commitment Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under Applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs. Furthermore, in connection with the syndication of the Loan by Agent and
Arranger, the Borrower agree to assist Agent and Arranger actively in achieving
a timely syndication that is reasonably satisfactory to the Borrower, Agent and
Arranger, such assistance to include, among other things, (i) direct contact
during the syndication between the Borrower’s senior officers, representatives
and advisors, on the one hand, and prospective Lenders, on the other hand at
such times and places as Agent or Arranger


129



--------------------------------------------------------------------------------





may reasonably request, (ii) providing to Agent and Arranger all financial and
other information with respect to the Borrower and the transactions contemplated
hereunder that Agent or Arranger may reasonably request, including but not
limited to financial projections relating to the foregoing, and (iii) assistance
in the preparation of a confidential information memorandum and other marketing
materials to be used in connection with the syndication.
§18.2    Register. The Agent shall maintain on behalf of the Borrower a copy of
each assignment delivered to it and a register or similar list (the “Register”)
for the recordation of the names and addresses of the Lenders and the Commitment
Percentages of and principal amount of the Loans owing to the Lenders from time
to time. The entries in the Register shall be conclusive, in the absence of
manifest error, and the Borrower, the Guarantors, the Agent and the Lenders may
treat each Person whose name is recorded in the Register as a Lender hereunder
for all purposes of this Agreement. The Register shall be available for
inspection by the Borrower and the Lenders at any reasonable time and from time
to time upon reasonable prior notice. Upon each such recordation, the assigning
Lender agrees to pay to the Agent a registration fee in the sum of $3,500.00.
§18.3    New Notes. Upon its receipt of an Assignment and Acceptance Agreement
executed by the parties to such assignment, together with each Note subject to
such assignment, the Agent shall record the information contained therein in the
Register. Within five (5) Business Days after receipt of notice of such
assignment from Agent, the Borrower, at its own expense, shall execute and
deliver to the Agent, in exchange for each surrendered Note, a new Note to the
order of such assignee in an amount equal to the amount assigned to such
assignee pursuant to such Assignment and Acceptance Agreement and, if the
assigning Lender has retained some portion of its obligations hereunder, a new
Note to the order of the assigning Lender in an amount equal to the amount
retained by it hereunder. Such new Notes shall provide that they are
replacements for the surrendered Notes, shall be in an aggregate principal
amount equal to the aggregate principal amount of the surrendered Notes, shall
be dated the effective date of such Assignment and Acceptance Agreement and
shall otherwise be in substantially the form of the assigned Notes. The
surrendered Notes shall be canceled and returned to the Borrower.
§18.4    Participations. Each Lender may sell participations to one or more
Lenders or other entities in all or a portion of such Lender’s rights and
obligations under this Agreement and the other Loan Documents; provided that
(a) any such sale or participation shall not affect the rights and duties of the
selling Lender hereunder, (b) such participation shall not entitle such
participant to any rights or privileges under this Agreement or any Loan
Documents, including without limitation, rights granted to the Lenders under
§4.8, §4.9, §4.10 and §13, (c) such participation shall not entitle the
participant to the right to approve waivers, amendments or modifications,
(d) such participant shall have no direct rights against the Borrower, (e) such
sale is effected in accordance with all Applicable Laws, and (f) such
participant shall not be a Person controlling, controlled by or under common
control with, or which is not otherwise free from influence or control by the
Borrower and/or any Guarantor and shall not be a Defaulting Lender or an
Affiliate of a Defaulting Lender; provided, however, such Lender may agree with
the participant that it will not, without the consent of the participant, agree
to (i) increase, or extend the term or extend the time or waive any requirement
for the reduction or termination of, such Lender’s Commitment, (ii) extend the
date fixed for the payment of principal of or interest on the Loans or portions
thereof owing to such


130



--------------------------------------------------------------------------------





Lender (other than pursuant to an extension of the Revolving Credit Maturity
Date and/or Term Loan Maturity Date pursuant to §2.12), (iii) reduce the amount
of any such payment of principal, (iv) reduce the rate at which interest is
payable thereon or (v) release any Guarantor (except as otherwise permitted
under this Agreement). Any Lender which sells a participation shall promptly
notify the Agent of such sale and the identity of the purchaser of such
interest. In addition, each Lender that sells a participation shall, acting
solely for this purpose as an agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any participant or any
information relating to a participant’s interest in any Commitments, Loans, or
its other obligations under any Loan Document) to any Person except to the
extent that such disclosure is necessary to establish that such Commitment,
Loan, or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Agent (in its capacity as Agent)
shall have no responsibility for maintaining a Participant Register.
§18.5    Pledge by Lender. Any Lender may at any time pledge all or any portion
of its interest and rights under this Agreement (including all or any portion of
its Note) to any of the twelve Federal Reserve Banks organized under §4 of the
Federal Reserve Act, 12 U.S.C. §341, any other central bank having jurisdiction
over such Lender or to such other Person as the Agent may approve to secure
obligations of such Lenders. No such pledge or the enforcement thereof shall
release the pledgor Lender from its obligations hereunder or under any of the
other Loan Documents.
§18.6    No Assignment by Borrower. The Borrower shall not assign or transfer
any of its rights or obligations under this Agreement without the prior written
consent of each of the Lenders.
§18.7    Disclosure. The Borrower agrees to promptly cooperate with any Lender
in connection with any proposed assignment or participation of all or any
portion of its Commitment. The Borrower agrees that in addition to disclosures
made in accordance with standard banking practices any Lender may disclose
information obtained by such Lender pursuant to this Agreement to assignees or
participants and potential assignees or participants hereunder. Each Lender
agrees for itself that it shall use reasonable efforts in accordance with its
customary procedures to hold confidential all non-public information obtained
from the Borrower or any Guarantor that has been identified in writing as
confidential by any of them, and shall use reasonable efforts in accordance with
its customary procedures to not disclose such information to any other Person,
it being understood and agreed that, notwithstanding the foregoing, a Lender may
make (a) disclosures to its participants (provided such Persons are advised of
the provisions of this §18.7), (b) disclosures to its directors, officers,
employees, Affiliates, accountants, appraisers, legal counsel and other
professional advisors of such Lender (provided that such Persons who are not
employees of such Lender are advised of the provision of this §18.7),
(c) disclosures customarily provided or reasonably required by any potential or
actual bona fide assignee, transferee or participant or their respective
directors, officers, employees, Affiliates, accountants, appraisers, legal
counsel and other


131



--------------------------------------------------------------------------------





professional advisors in connection with a potential or actual assignment or
transfer by such Lender of any Loans or any participations therein (provided
such Persons are advised of the provisions of this §18.7), (d) disclosures to
bank regulatory authorities or self-regulatory bodies with jurisdiction over
such Lender, or (e) disclosures required or requested by any other Governmental
Authority or representative thereof or pursuant to legal process; provided that,
unless specifically prohibited by Applicable Law or court order, each Lender
shall notify the Borrower of any request by any Governmental Authority or
representative thereof prior to disclosure (other than any such request in
connection with any examination of such Lender by such Governmental Authority)
for disclosure of any such non-public information prior to disclosure of such
information. In addition, each Lender may make disclosure of such information to
any contractual counterparty in swap agreements or such contractual
counterparty’s professional advisors (so long as such contractual counterparty
or professional advisors agree to be bound by the provisions of this §18.7). In
addition, each Lender may make disclosure of such information to any contractual
counterparty in swap agreements or such contractual counterparty’s professional
advisors (provided such contractual counterparty or professional advisors are
advised of the provisions of this §18.7). In addition, the Agent and the Lenders
may disclose the existence of this Agreement and information about this
Agreement to market data collectors and similar service providers to the lending
industry; provided that such information is limited to deal terms and other
information customarily found in publications produced by such Persons.
Non-public information shall not include any information which is or
subsequently becomes publicly available other than as a result of a disclosure
of such information by a Lender, or prior to the delivery to such Lender is
within the possession of such Lender if such information is not known by such
Lender to be subject to another confidentiality agreement with or other
obligations of secrecy to the Borrower or the Guarantors, or is disclosed with
the prior approval of the Borrower. Nothing herein shall prohibit the disclosure
of non-public information to the extent necessary to enforce the Loan Documents.
§18.8    Mandatory Assignment. In the event the Borrower requests that certain
amendments, modifications or waivers be made to this Agreement or any of the
other Loan Documents which request requires approval of all of the Lenders or
all of the Lenders directly affected thereby and is approved by the Majority
Lenders, but is not approved by one or more of the Lenders (any such
non-consenting Lender shall hereafter be referred to as the “Non-Consenting
Lender”), then, within thirty (30) Business Days after the Borrower’s receipt of
notice of such disapproval by such Non-Consenting Lender, the Borrower shall
have the right as to such Non-Consenting Lender, to be exercised by delivery of
written notice delivered to the Agent and the Non-Consenting Lender within
thirty (30) Business Days of receipt of such notice, to elect to cause the
Non-Consenting Lender to transfer its Commitment. The Agent shall promptly
notify the remaining Lenders that each of such Lenders shall have the right, but
not the obligation, to acquire a portion of the Commitment, pro rata based upon
their relevant Commitment Percentages, of the Non-Consenting Lender (or if any
of such Lenders does not elect to purchase its pro rata share, then to such
remaining Lenders in such proportion as approved by the Agent). In the event
that the Lenders do not elect to acquire all of the Non-Consenting Lender’s
Commitment, then the Agent shall endeavor to find a new Lender or Lenders to
acquire such remaining Commitment. Upon any such purchase of the Commitment of
the Non-Consenting Lender, the Non-Consenting Lender’s interests in the
Obligations and its rights hereunder and under the Loan Documents shall
terminate at the date of purchase, and the Non-Consenting Lender shall promptly
execute and deliver any and all documents reasonably requested


132



--------------------------------------------------------------------------------





by Agent to surrender and transfer such interest, including, without limitation,
an Assignment and Acceptance Agreement in the form attached hereto as Exhibit L
and such Non-Consenting Lender’s original Note. The purchase price for the
Non-Consenting Lender’s Commitment shall equal any and all amounts outstanding
and owed by Borrower to the Non-Consenting Lender, including principal and all
accrued and unpaid interest or fees, plus any applicable amounts payable
pursuant to §4.7 which would be owed to such Non-Consenting Lender if the Loans
were to be repaid in full on the date of such purchase of the Non-Consenting
Lender’s Commitment (provided that the Borrower may pay to such Non-Consenting
Lender any interest, fees or other amounts (other than principal) owing to such
Non-Consenting Lender).
§18.9    Amendments to Loan Documents. Upon any such assignment, the Borrower
and the Guarantors shall, upon the request of the Agent, enter into such
documents as may be reasonably required by the Agent to modify the Loan
Documents to reflect such assignment.
§18.10    Titled Agents. The Titled Agents shall not have any additional rights
or obligations under the Loan Documents, except for those rights, if any, as a
Lender and those expressly set forth herein as to such Titled Agent.
§19.    NOTICES.
(a)    Each notice, demand, election or request provided for or permitted to be
given pursuant to this Agreement (hereinafter in this §19 referred to as
“Notice”), but specifically excluding to the maximum extent permitted by law any
notices of the institution or commencement of foreclosure proceedings, must be
in writing and shall be deemed to have been properly given or served by personal
delivery or by sending same by overnight courier or by depositing same in the
United States Mail, postpaid and registered or certified, return receipt
requested, or as expressly permitted herein, by telegraph, telecopy, telefax or
telex, and addressed as follows:
If to the Agent or KeyBank:

KeyBank National Association
4910 Tiedeman Road, 3rd Floor
Brooklyn, Ohio 44144
Attn: Real Estate Capital Services
With a copy to:

KeyBank National Association
1200 Abernathy Road, N.E., Suite 1550
Atlanta, Georgia 30328
Attn: Mr. Daniel Stegemoeller
Telecopy No.: (770) 510-2195
and

Dentons US LLP



133



--------------------------------------------------------------------------------





Suite 5300
303 Peachtree Street, N.E.
Atlanta, Georgia 30308
Attn: William F. Timmons, Esq.
Telecopy No.: (404) 527-4198
If to the Borrower:
Carter/Validus Operating Partnership, LP
4890 W. Kennedy Blvd., Suite 650
Tampa, Florida 33609
Attn: Todd Sakow, Chief Financial Officer
Telecopy No.: (813) 287-0397
With a copy to:
Morris, Manning and Martin, LLP
1600 Atlanta Financial Center
3343 Peachtree Road, N.E.
Atlanta, Georgia 30326
Attn: Heath D. Linsky, Esq.
Telecopy No.: (404) 365-9532
to any other Lender which is a party hereto, at the address for such Lender set
forth on its signature page hereto, and to any Lender which may hereafter become
a party to this Agreement, at such address as may be designated by such Lender.
Each Notice shall be effective upon being personally delivered or upon being
sent by overnight courier or upon being deposited in the United States Mail as
aforesaid, or if transmitted by telecopy, is permitted, upon being sent and
confirmation of receipt. The time period in which a response to such Notice must
be given or any action taken with respect thereto (if any), however, shall
commence to run from the date of receipt if personally delivered or sent by
overnight courier, or if so deposited in the United States Mail, the earlier of
three (3) Business Days following such deposit or the date of receipt as
disclosed on the return receipt. Rejection or other refusal to accept or the
inability to deliver because of changed address for which no notice was given
shall be deemed to be receipt of the Notice sent. By giving at least fifteen
(15) days prior Notice thereof, the Borrower, a Lender or Agent shall have the
right from time to time and at any time during the term of this Agreement to
change their respective addresses and each shall have the right to specify as
its address any other address within the United States of America.
(b)    Loan Documents and notices under the Loan Documents may, with Agent’s
approval, be transmitted and/or signed by facsimile and by signatures delivered
in “PDF” format by electronic mail. The effectiveness of any such documents and
signatures shall, subject to Applicable Law, have the same force and effect as
an original copy with manual signatures and shall be binding on the Borrower,
the Guarantors, Agent and Lenders. Agent may also require that any such
documents and signature delivered by facsimile or “PDF” format by electronic
mail be confirmed by a manually-signed original thereof; provided, however, that
the failure to request or


134



--------------------------------------------------------------------------------





deliver any such manually-signed original shall not affect the effectiveness of
any facsimile or “PDF” document or signature.
(c)    Notices and other communications to the Agent, the Lenders and the
Issuing Lender hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Agent, provided that the foregoing shall not apply to
notices to any Lender or Issuing Lender pursuant to §2 if such Lender or Issuing
Lender, as applicable, has notified the Agent that it is incapable of receiving
notices under such Section by electronic communication. The Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. Unless the Agent otherwise
prescribes, (i) notices and other communications sent to an e-mail address shall
be deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient, at its e-mail
address as described in the foregoing clause (i), of notification that such
notice or communication is available and identifying the website address
therefor; provided that, for both clauses (i) and (ii) above, if such notice,
e-mail or other communication is not sent during the normal business hours of
the recipient, such notice or communication shall be deemed to have been sent at
the opening of business on the next business day for the recipient.
§20.    RELATIONSHIP.
Neither the Agent nor any Lender has any fiduciary relationship with or
fiduciary duty to the Borrower, any Guarantor or their respective Subsidiaries
arising out of or in connection with this Agreement or the other Loan Documents
or the transactions contemplated hereunder and thereunder, and the relationship
between each Lender and Agent, and the Borrower is solely that of a lender and
borrower, and nothing contained herein or in any of the other Loan Documents
shall in any manner be construed as making the parties hereto partners, joint
venturers or any other relationship other than lender and borrower.
§21.    GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE.
THIS AGREEMENT AND EACH OF THE OTHER LOAN DOCUMENTS, EXCEPT AS OTHERWISE
SPECIFICALLY PROVIDED HEREIN OR THEREIN, SHALL, PURSUANT TO NEW YORK GENERAL
OBLIGATIONS LAW SECTION 5 1401, BE GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK. THE BORROWER AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF THIS AGREEMENT OR
ANY OF THE OTHER LOAN DOCUMENTS MAY BE BROUGHT IN ANY COURT OF COMPETENT
JURISDICTION IN THE STATE OF NEW YORK (INCLUDING ANY FEDERAL COURT SITTING
THEREIN). THE BORROWER FURTHER ACCEPTS, GENERALLY AND UNCONDITIONALLY, THE
NON-EXCLUSIVE JURISDICTION OF SUCH COURTS AND ANY RELATED APPELLATE COURT AND
IRREVOCABLY (i) AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY WITH RESPECT
TO THIS AGREEMENT AND ANY OF THE OTHER LOAN DOCUMENTS AND (ii)


135



--------------------------------------------------------------------------------





WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH
PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH A COURT IS AN INCONVENIENT
FORUM. THE BORROWER FURTHER AGREES THAT SERVICE OF PROCESS IN ANY SUCH SUIT MAY
BE MADE UPON THE BORROWER BY MAIL AT THE ADDRESS SPECIFIED IN SECTION 19 HEREOF.
IN ADDITION TO THE COURTS OF THE STATE OF NEW YORK OR ANY FEDERAL COURT SITTING
THEREIN, THE AGENT OR ANY LENDER MAY BRING ACTION(S) FOR ENFORCEMENT ON A
NONEXCLUSIVE BASIS WHERE ANY ASSETS OF THE BORROWER AND THE GUARANTORS EXIST AND
THE BORROWER CONSENTS TO THE NONEXCLUSIVE JURISDICTION OF SUCH COURTS AND THE
SERVICE OF PROCESS IN ANY SUCH SUIT BEING MADE UPON THE BORROWER BY MAIL AT THE
ADDRESS SPECIFIED IN SECTION 19 HEREOF.
§22.    HEADINGS.
The captions in this Agreement are for convenience of reference only and shall
not define or limit the provisions hereof.
§23.    COUNTERPARTS.
This Agreement and any amendment hereof may be executed in several counterparts
and by each party on a separate counterpart, each of which when so executed and
delivered shall be an original, and all of which together shall constitute one
instrument. In proving this Agreement it shall not be necessary to produce or
account for more than one such counterpart signed by the party against whom
enforcement is sought.
§24.    ENTIRE AGREEMENT, ETC..
This Agreement and the Loan Documents is intended by the parties as the final,
complete and exclusive statement of the transactions evidenced by this Agreement
and the Loan Documents. All prior or contemporaneous promises, agreements and
understandings, whether oral or written, are deemed to be superseded by this
Agreement and the Loan Documents, and no party is relying on any promise,
agreement or understanding not set forth in this Agreement and the Loan
Documents. Neither this Agreement nor any term hereof may be changed, waived,
discharged or terminated, except as provided in §27.
§25.    WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS.
EACH OF THE BORROWER, THE AGENT AND THE LENDERS HEREBY WAIVES ITS RIGHT TO A
JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN
CONNECTION WITH THIS AGREEMENT, ANY NOTE OR ANY OF THE OTHER LOAN DOCUMENTS, ANY
RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER OR THE PERFORMANCE OF SUCH RIGHTS
AND OBLIGATIONS. THE BORROWER HEREBY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR
RECOVER IN ANY SUCH LITIGATION ANY SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGES
AND TO THE EXTENT PERMITTED BY


136



--------------------------------------------------------------------------------





APPLICABLE LAW, PUNITIVE OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL
DAMAGES. THE BORROWER (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF
ANY LENDER OR THE AGENT HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
LENDER OR THE AGENT WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVERS AND (B) ACKNOWLEDGES THAT THE AGENT AND THE LENDERS HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH THEY
ARE PARTIES BY, AMONG OTHER THINGS, THE WAIVERS AND CERTIFICATIONS CONTAINED IN
THIS §25. THE BORROWER ACKNOWLEDGES THAT IT HAS HAD AN OPPORTUNITY TO REVIEW
THIS §25 WITH LEGAL COUNSEL AND THAT THE BORROWER AGREES TO THE FOREGOING AS ITS
FREE, KNOWING AND VOLUNTARY ACT.
§26.    DEALINGS WITH THE BORROWER.
The Agent, the Lenders and their affiliates may accept deposits from, extend
credit to, invest in, act as trustee under indentures of, serve as financial
advisor of, and generally engage in any kind of banking, trust or other business
with the Borrower, the Guarantors and their respective Subsidiaries or any of
their Affiliates regardless of the capacity of the Agent or the Lender
hereunder. The Lenders acknowledge that, pursuant to such activities, KeyBank or
its Affiliates may receive information regarding such Persons (including
information that may be subject to confidentiality obligations in favor of such
Person) and acknowledge that the Agent shall be under no obligation to provide
such information to them. Borrower acknowledges, on behalf of itself and its
Affiliates, that the Agent and each of the Lenders and their respective
Affiliates may be providing debt financing, equity capital or other services
(including financial advisory services) in which Borrower and its Affiliates may
have conflicting interests regarding the transactions described herein and
otherwise. Neither the Agent nor any Lender will use confidential information
described in §18.7 obtained from Borrower by virtue of the transactions
contemplated hereby or its other relationships with Borrower and its Affiliates
in connection with the performance by the Agent or such Lender or their
respective Affiliates of services for other companies, and neither the Agent nor
any Lender nor their Affiliates will furnish any such information to other
companies. Borrower, on behalf of itself and its Affiliates, also acknowledges
that neither the Agent nor any Lender has any obligation to use in connection
with the transactions contemplated hereby, or to furnish to Borrower,
confidential information obtained from other companies. Borrower, on behalf of
itself and its Affiliates, further acknowledges that one or more of the Agent
and Lenders and their respective Affiliates may be a full service securities
firm and may from time to time effect transactions, for its own or its
Affiliates’ account or the account of customers, and hold positions in loans,
securities or options on loans or securities of Borrower and its Affiliates.
§27.    CONSENTS, AMENDMENTS, WAIVERS, ETC.
Except as otherwise expressly provided in this Agreement, any consent or
approval required or permitted by this Agreement may be given, and any term of
this Agreement or of any other instrument related hereto or mentioned herein may
be amended, and the performance or observance by the Borrower or the Guarantors
of any terms of this Agreement or such other instrument or the


137



--------------------------------------------------------------------------------





continuance of any Default or Event of Default may be waived (either generally
or in a particular instance and either retroactively or prospectively) with, but
only with, the written consent of the Majority Lenders. Notwithstanding the
foregoing, no modification or waiver of the definition of Unencumbered Pool
Availability may occur without the written consent of Agent, Capital One and the
Majority Lenders. Notwithstanding the foregoing, none of the following may occur
without the written consent of: (a) in the case of a reduction in the rate of
interest on the Notes (other than a reduction or waiver of default interest),
the consent of each Lender holding a Note affected by such interest rate
reduction; (b) in the case of an increase in the amount of the Revolving Credit
Commitment or Term Loan Commitment of the Lenders (except as provided in §2.11
and §18.1), the consent of such Lender whose Commitment is increased; (c) in the
case of any increase in the Total Commitment (other than in connection with an
increase under §2.11), the consent of each Lender; (d) in the case of a
forgiveness, reduction or waiver of the principal of any unpaid Loan or any
interest thereon (other than a reduction or waiver of default interest) or fee
payable under the Loan Documents, the consent of each Lender that would have
otherwise received such principal, interest or fee; (e) in the case of a change
in the amount of any fee payable to a Lender hereunder, the consent of each
Lender to which such fee would otherwise be owed; (f) in the case of the
postponement of any date fixed for any payment of principal of or interest on
the Loan, the consent of each Lender that would otherwise have received such
principal or interest at such earlier fixed date; (g) in the case of an
extension of the Revolving Credit Maturity Date (except as provided in §2.12) or
Term Loan Maturity Date, the consent of each Lender whose Commitment is thereby
extended; (h) in the case of a change in the manner of distribution of any
payments to the Lenders or the Agent, the consent of each Lender directly
affected thereby; (i) in the case of the release of the Borrower, any Guarantor
or the removal of any Unencumbered Pool Properties except as otherwise provided
in this Agreement, the consent of each Lender; (j) in the case of an amendment
of the definition of Majority Lenders, the consent of each Lender, in the case
of an amendment of the definition of Majority Revolving Credit Lenders, the
consent of each Revolving Credit Lender, in the case of an amendment of the
definition of Majority Term Loan Lenders, the consent of each Term Loan Lender
and in the case of an amendment of any requirement for consent by all of the
Lenders, the consent of each Lender; (k) in the case of any modification to
require a Lender to fund a pro rata share of a request for an advance of the
Loan made by the Borrower other than based on its Commitment Percentage, the
consent of each such Lender thereby required to fund a pro rata share other than
based on its Commitment Percentage; (l) in the case of an amendment to this §27,
each Lender directly affected directly thereby; or (m) in the case of an
amendment of any provision of this Agreement or the Loan Documents which
requires the approval of all of the Lenders or the Majority Lenders to require a
lesser number of Lenders to approve such action, the consent of each Lender, in
the case of an amendment of any provision of this Agreement or the Loan
Documents which requires the approval of the Majority Revolving Credit Lenders
to require a lesser number of Lenders to approve such action, the consent of
each Revolving Credit Lender, and in the case of amendment of any provision of
this Agreement or the Loan Documents which requires the approval of the Majority
Term Loan Lenders to require a lesser number of Lenders to approve such action,
the consent of each Term Loan Lender; (n) in the case of an amendment or waiver
of the conditions contained in §11 to all Revolving Credit Lenders making any
Loan or issuing any Letter of Credit, the consent of the Majority Revolving
Credit Lenders; or (o) in the case of the issuance or an extension of a Letter
of Credit beyond the Revolving Credit Maturity Date, the consent of each
Revolving Credit Lender. The provisions of §14 may not be amended without the
written consent


138



--------------------------------------------------------------------------------





of the Agent. There shall be no amendment, modification or waiver of any
provision in the Loan Documents with respect to Swing Loans without the consent
of the Swing Loan Lender, nor any amendment, modification or waiver of any
provision in the Loan Documents with respect to Letters of Credit without the
consent of the Issuing Lender. Any fee letter may be amended, or rights or
privileges thereunder waived, in a writing executed by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders, except that (x) the Commitment
of any Defaulting Lender may not be increased or, except as provided in §2.12,
extended without the consent of such Lender and (y) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender that
by its terms affects any Defaulting Lender disproportionately adversely relative
to other affected Lenders shall require the consent of such Defaulting Lender).
The Borrower agrees to enter into such modifications or amendments of this
Agreement or the other Loan Documents as reasonably may be requested by KeyBank
and the Joint Lead Arrangers and Bookrunners in connection with the syndication
of the Loan, provided that no such amendment or modification materially affects
or increases any of the obligations of the Borrower hereunder. Notwithstanding
anything to the contrary in this Agreement, including this §27, this Agreement
may be amended by Borrower and Agent to provide for any Commitment Increase in
the manner contemplated by §2.11 and the extension of the Revolving Credit
Maturity Date as provided in §2.12. No waiver shall extend to or affect any
obligation not expressly waived or impair any right consequent thereon. No
course of dealing or delay or omission on the part of the Agent or any Lender in
exercising any right shall operate as a waiver thereof or otherwise be
prejudicial thereto. No notice to or demand upon the Borrower shall entitle the
Borrower to other or further notice or demand in similar or other circumstances.
Further notwithstanding anything to the contrary in this §27, if the Agent and
the Borrower have jointly identified an ambiguity, omission, mistake,
typographical error or other defect in any provision of this Agreement or the
other Loan Documents or an inconsistency between provisions of this Agreement
and/or the other Loan Documents, the Agent and the Borrower shall be permitted
to amend, modify or supplement such provision or provisions to cure such
ambiguity, omission, mistake, defect or inconsistency so long as to do so would
not adversely affect the interest of the Lenders. Any such amendment,
modification or supplement shall become effective without any further action or
consent of any of other party to this Agreement.
§28.    SEVERABILITY.
The provisions of this Agreement are severable, and if any one clause or
provision hereof shall be held invalid or unenforceable in whole or in part in
any jurisdiction, then such invalidity or unenforceability shall affect only
such clause or provision, or part thereof, in such jurisdiction, and shall not
in any manner affect such clause or provision in any other jurisdiction, or any
other clause or provision of this Agreement in any jurisdiction.
§29.    TIME OF THE ESSENCE.


139



--------------------------------------------------------------------------------





Time is of the essence with respect to each and every covenant, agreement and
obligation of the Borrower under this Agreement and the other Loan Documents.
§30.    NO UNWRITTEN AGREEMENTS.
THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES. ANY ADDITIONAL TERMS OF THE AGREEMENT BETWEEN THE PARTIES ARE SET FORTH
BELOW.
§31.    REPLACEMENT NOTES.
Upon receipt of evidence reasonably satisfactory to the Borrower of the loss,
theft, destruction or mutilation of any Note, and in the case of any such loss,
theft or destruction, upon delivery of an indemnity agreement reasonably
satisfactory to the Borrower or, in the case of any such mutilation, upon
surrender and cancellation of the applicable Note, the Borrower will execute and
deliver, in lieu thereof, a replacement Note, identical in form and substance to
the applicable Note and dated as of the date of the applicable Note and upon
such execution and delivery all references in the Loan Documents to such Note
shall be deemed to refer to such replacement Note.
§32.    NO THIRD PARTIES BENEFITED.
This Agreement and the other Loan Documents are made and entered into for the
sole protection and legal benefit of the Borrower, the Guarantors, the Lenders,
the Agent, the Joint Lead Arrangers and Bookrunners and their permitted
successors and assigns, and no other Person shall be a direct or indirect legal
beneficiary of, or have any direct or indirect cause of action or claim in
connection with, this Agreement or any of the other Loan Documents. All
conditions to the performance of the obligations of the Agent and the Lenders
under this Agreement, including the obligation to make Loans and issue Letters
of Credit, are imposed solely and exclusively for the benefit of the Agent and
the Lenders and no other Person shall have standing to require satisfaction of
such conditions in accordance with their terms or be entitled to assume that the
Agent and the Lenders will refuse to make Loans or issue Letters of Credit in
the absence of strict compliance with any or all thereof and no other Person
shall, under any circumstances, be deemed to be a beneficiary of such
conditions, any and all of which may be freely waived in whole or in part by the
Agent and the Lenders at any time if in their sole discretion they deem it
desirable to do so. In particular, the Agent and the Lenders make no
representations and assume no obligations as to third parties concerning the
quality of any construction by the Borrower or any of its Subsidiaries of any
development or the absence therefrom of defects.
§33.    PATRIOT ACT.
Each Lender and the Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that, pursuant to the requirements of the Patriot Act, it
is required to obtain, verify and record information that identifies the
Borrower, which information includes names and addresses


140



--------------------------------------------------------------------------------





and other information that will allow such Lender or the Agent, as applicable,
to identify the Borrower in accordance with the Patriot Act.
§34.    ACKNOWLEDGEMENT AND CONSENT TO BAIL-IN OF EEA FINANCIAL INSTITUTIONS.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
§35.    AMENDMENT AND RESTATEMENT OF LOAN DOCUMENTS.
In order to facilitate the amendment and restatement of the Existing Credit
Agreement, certain new lenders are becoming a party to this Agreement as Term
Loan Lenders and/or Revolving Credit Lenders. Contemporaneously with the
execution of this Agreement, the Existing Revolving Credit Commitments and
Existing Revolving Credit Loans shall be allocated among the Revolving Credit
Lenders that are a party to this Agreement in accordance with their respective
Revolving Credit Commitment Percentages. The foregoing is done as an
accommodation to the Borrower and the Lenders, and shall be deemed to have
occurred with the same force and effect as if such assignments were evidenced by
the applicable Assignment and Acceptance Agreement (as defined in the Existing
Credit Agreement), and no other documents shall be, or shall be required to be,
executed in connection therewith, except as provided in §2.1 and §2.2. Any
payment that is due and payable to any Lender under the Existing Credit
Agreement as of the date of this Agreement shall be due and payable in the
amount determined pursuant to the Existing Credit Agreement for periods prior to
the Closing Date on the next payment date for such interest or fee set forth in
this Agreement.


141



--------------------------------------------------------------------------------





§36.    WAIVER OF CLAIMS.
Borrower and Parent acknowledge, represent and agree that Borrower and
Guarantors as of the date hereof have no defenses, setoffs, claims,
counterclaims or causes of action of any kind or nature whatsoever with respect
to the “Loan Documents” (as defined in the Existing Credit Agreement and this
Agreement), the administration or funding of the “Loans” (as defined in the
Existing Credit Agreement and this Agreement), or with respect to any acts or
omissions of Agent or any past or present directors, officers, agents or
employees of Agent or any of the Lenders, whether under the Existing Credit
Agreement or this Agreement or the Loan Documents, and each of Borrower and
Parent does hereby expressly waive, release and relinquish any and all such
defenses, setoffs, claims, counterclaims and causes of action, if any.
[remainder of page intentionally left blank]




142



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the undersigned have caused this Agreement to be
executed by its duly authorized representatives as of the date first set forth
above.
BORROWER:
CARTER/VALIDUS OPERATING PARTNERSHIP, LP, a Delaware limited partnership
By:
Carter Validus Mission Critical REIT, Inc., a Maryland corporation, its general
partner





By: /s/ Todd Sakow    
Name: Todd Sakow    
Title: Chief Financial Officer    


(SEAL)


[Signatures Continued on Next Page]








Signature Page to Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------






AGENT AND LENDERS:
KEYBANK NATIONAL ASSOCIATION, individually and as Agent
By: /s/ Kristin Centracchio    
Name: Kristin Centracchio     
Title: Vice President    






Signature Page to Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------






CAPITAL ONE, NATIONAL ASSOCIATION, individually and as Syndication Agent
By: /s/ Danny Moore     
Name: Danny Moore    
Title: Authorized Signatory    






Signature Page to Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------






SUNTRUST BANK, individually and as Syndication Agent
By: /s/ Danny Stover    
Name: Danny Stover    
Title: Senior Vice President    


Signature Page to Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------





CITIZENS BANK, NATIONAL ASSOCIATION, individually and as Documentation Agent
By: /s/ Kerri Colwell    
Name: Kerri Colwell    
Title: Senior Vice President    


Signature Page to Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------





SYNOVUS BANK, individually and as Documentation Agent
By: /s/ David W. Bowman     
Name: David W. Bowman    
Title: Director    


Signature Page to Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------





CADENCE BANK, N.A., individually and as Documentation Agent
By: /s/ Bobby R. Oliver, Jr.     
Name: Bobby R. Oliver, Jr.     
Title: Executive Vice President    






Signature Page to Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------






TEXAS CAPITAL BANK, N.A., individually and as Documentation Agent


By: /s/ Brett Walker    
Name: Brett Walker    
Title: Senior Vice President    


Signature Page to Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------





FIFTH THIRD BANK, an Ohio banking corporation


By: /s/ Benjamin Chen    
Name: Benjamin Chen    
Title: VP    




Signature Page to Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------





EASTERN BANK
By: /s/ Jared H. Ward    
Name: Jared H. Ward    
Title: SVP    






Signature Page to Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------






UNITED COMMUNITY BANK
By: /s/ Jeff Wilson    
Name: Jeff Wilson    
Title: VP    


Signature Page to Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------





WHITNEY BANK dba HANCOCK BANK
By: /s/ Megan R. Breary    
Name: Megan R. Breary     
Title: Senior Vice President    


Signature Page to Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------





WOODFOREST NATIONAL BANK

By: /s/ Derek Rancourt    
Name: Derek Rancourt    
Title: Senior Vice President - Corporate Banking    




Signature Page to Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------





RENASANT BANK

By: /s/ Craig Gardella    
Name: Craig Gardella    
Title: Executive Vice President    


Signature Page to Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------





MEGA INTERNATIONAL COMMERCIAL BANK CO., LTD. SILICON VALLEY BRANCH

By: /s/ Nian Tzy Yeh    
Name: Nian Tzy Yeh    
Title: VP & General Manager    


Signature Page to Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------





AMERICAN MOMENTUM BANK
By: /s/ Porter Smith    
Name: Porter Smith    
Title: Market President    






Signature Page to Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------






EXHIBIT A
FORM OF AMENDED AND RESTATED REVOLVING CREDIT NOTE
$______________    _____________, 20__
FOR VALUE RECEIVED, the undersigned (“Maker”), hereby promises to pay to
________________ __________________ (“Payee”), or order, in accordance with the
terms of that certain Third Amended and Restated Credit Agreement, dated as of
February 1, 2018 , as from time to time in effect, by and among Maker, KeyBank
National Association, for itself and as Agent, and such other Lenders as may be
from time to time named therein (the “Credit Agreement”), to the extent not
sooner paid, on or before the Revolving Credit Maturity Date, the principal sum
of _________________ ($__________), or such amount as may be advanced by the
Payee under the Credit Agreement as a Revolving Credit Loan with daily interest
from the date thereof, computed as provided in the Credit Agreement, on the
principal amount hereof from time to time unpaid, at a rate per annum on each
portion of the principal amount which shall at all times be equal to the rate of
interest applicable to such portion in accordance with the Credit Agreement, and
with interest on overdue principal and, to the extent permitted by applicable
law, on overdue installments of interest and late charges at the rates provided
in the Credit Agreement. Interest shall be payable on the dates specified in the
Credit Agreement, except that all accrued interest shall be paid at the stated
or accelerated maturity hereof or upon the prepayment in full hereof.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings set forth in the Credit Agreement.
Payments hereunder shall be made to the Agent for the Payee at 127 Public
Square, Cleveland, Ohio 44114-1306, or at such other address as Agent may
designate from time to time.
This Amended and Restated Revolving Credit Note (this “Note”) is one of one or
more Revolving Credit Notes evidencing borrowings under and is entitled to the
benefits and subject to the provisions of the Credit Agreement. The principal of
this Note may be due and payable in whole or in part prior to the Revolving
Credit Maturity Date and is subject to mandatory prepayment in the amounts and
under the circumstances set forth in the Credit Agreement, and may be prepaid in
whole or from time to time in part, all as set forth in the Credit Agreement.
Notwithstanding anything in this Note to the contrary, all agreements between
the undersigned Maker and the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under applicable law. If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall be reduced to the maximum amount permitted under applicable law;
and if from any circumstance the Lenders shall ever receive anything of value
deemed interest by applicable law in excess of the maximum lawful amount, an
amount equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations of the undersigned Maker and to the payment
of interest or, if such excessive interest exceeds the unpaid balance of
principal of the Obligations of the undersigned Maker, such excess shall be
refunded to the undersigned Maker. All interest paid or agreed to be paid to the
Lenders


A-1



--------------------------------------------------------------------------------





shall, to the extent permitted by applicable law, be amortized, prorated,
allocated and spread throughout the full period until payment in full of the
principal of the Obligations of the undersigned Maker (including the period of
any renewal or extension thereof) so that the interest thereon for such full
period shall not exceed the maximum amount permitted by applicable law. This
paragraph shall control all agreements between the undersigned Maker and the
Lenders and the Agent.
In case an Event of Default shall occur, the entire principal amount of this
Note may become or be declared due and payable in the manner and with the effect
provided in said Credit Agreement.
This Note shall, pursuant to New York General Obligations Law Section 5-1401, be
governed by the laws of the State of New York.
The undersigned Maker and all guarantors and endorsers hereby waive presentment,
demand, notice, protest, notice of intention to accelerate the indebtedness
evidenced hereby, notice of acceleration of the indebtedness evidenced hereby
and all other demands and notices in connection with the delivery, acceptance,
performance and enforcement of this Note, except as specifically otherwise
provided in the Credit Agreement, and assent to extensions of time of payment or
forbearance or other indulgence without notice.
This Note, together with other Amended and Restated Revolving Credit Notes as of
even date herewith, is delivered in amendment and restatement of the “Revolving
Credit Notes” as such term is defined in the Existing Credit Agreement. This
Note is not intended to, nor shall it be construed to, constitute a novation of
the indebtedness due under the Credit Agreement or the obligations evidenced
thereby.
IN WITNESS WHEREOF, the undersigned has by its duly authorized officer executed
this Note on the day and year first above written.
CARTER/VALIDUS OPERATING PARTNERSHIP, LP, a Delaware limited partnership
By:
Carter Validus Mission Critical REIT, Inc., a Maryland corporation, its general
partner





By:    
Name:    
Title:    


(SEAL)






A-2



--------------------------------------------------------------------------------






EXHIBIT B
FORM OF AMENDED AND RESTATED SWING LOAN NOTE
$__,000,000.00    _____________, 20__
FOR VALUE RECEIVED, the undersigned (“Maker”), hereby promises to pay to
________________ __________________ (“Payee”), or order, in accordance with the
terms of that certain Third Amended and Restated Credit Agreement, dated as of
February 1, 2018 , as from time to time in effect, by and among Maker, KeyBank
National Association, for itself and as Agent, and such other Lenders as may be
from time to time named therein (the “Credit Agreement”), to the extent not
sooner paid, on or before the Revolving Credit Maturity Date, the principal sum
of _______ Million and No/100 Dollars ($__,000,000.00), or such amount as may be
advanced by the Payee under the Credit Agreement as a Swing Loan with daily
interest from the date thereof, computed as provided in the Credit Agreement, on
the principal amount hereof from time to time unpaid, at a rate per annum on
each portion of the principal amount which shall at all times be equal to the
rate of interest applicable to such portion in accordance with the Credit
Agreement, and with interest on overdue principal and, to the extent permitted
by applicable law, on overdue installments of interest and late charges at the
rates provided in the Credit Agreement. Interest shall be payable on the dates
specified in the Credit Agreement, except that all accrued interest shall be
paid at the stated or accelerated maturity hereof or upon the prepayment in full
hereof. Capitalized terms used herein and not otherwise defined herein shall
have the meanings set forth in the Credit Agreement.
Payments hereunder shall be made to the Agent for the Payee at 127 Public
Square, Cleveland, Ohio 44114-1306, or at such other address as Agent may
designate from time to time.
This Amended and Restated Swing Loan Note (this “Note”) is one of one or more
Swing Loan Notes evidencing borrowings under and is entitled to the benefits and
subject to the provisions of the Credit Agreement. The principal of this Note
may be due and payable in whole or in part prior to the Revolving Credit
Maturity Date and is subject to mandatory prepayment in the amounts and under
the circumstances set forth in the Credit Agreement, and may be prepaid in whole
or from time to time in part, all as set forth in the Credit Agreement.
Notwithstanding anything in this Note to the contrary, all agreements between
the undersigned Maker and the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under applicable law. If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall be reduced to the maximum amount permitted under applicable law;
and if from any circumstance the Lenders shall ever receive anything of value
deemed interest by applicable law in excess of the maximum lawful amount, an
amount equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations of the undersigned Maker and to the payment
of interest or, if such excessive interest exceeds the unpaid balance of
principal of the Obligations of the undersigned Maker, such excess shall be
refunded to the undersigned Maker. All interest paid or agreed to be paid to the
Lenders


B-1



--------------------------------------------------------------------------------





shall, to the extent permitted by applicable law, be amortized, prorated,
allocated and spread throughout the full period until payment in full of the
principal of the Obligations of the undersigned Maker (including the period of
any renewal or extension thereof) so that the interest thereon for such full
period shall not exceed the maximum amount permitted by applicable law. This
paragraph shall control all agreements between the undersigned Maker and the
Lenders and the Agent.
In case an Event of Default shall occur, the entire principal amount of this
Note may become or be declared due and payable in the manner and with the effect
provided in said Credit Agreement.
This Note shall, pursuant to New York General Obligations Law Section 5-1401, be
governed by the laws of the State of New York.
The undersigned Maker and all guarantors and endorsers hereby waive presentment,
demand, notice, protest, notice of intention to accelerate the indebtedness
evidenced hereby, notice of acceleration of the indebtedness evidenced hereby
and all other demands and notices in connection with the delivery, acceptance,
performance and enforcement of this Note, except as specifically otherwise
provided in the Credit Agreement, and assent to extensions of time of payment or
forbearance or other indulgence without notice.
This Note is delivered in amendment and restatement of the “Swing Loan Note” as
such term is defined in the Existing Credit Agreement. This Note is not intended
to, nor shall it be construed to, constitute a novation of the indebtedness due
under the Credit Agreement or the obligations evidenced thereby.
IN WITNESS WHEREOF, the undersigned has by its duly authorized officer executed
this Note on the day and year first above written.
CARTER/VALIDUS OPERATING PARTNERSHIP, LP, a Delaware limited partnership
By:
Carter Validus Mission Critical REIT, Inc., a Maryland corporation, its general
partner





By:    
Name:    
Title:    


(SEAL)








B-2



--------------------------------------------------------------------------------






EXHIBIT C
FORM OF TERM LOAN NOTE
$__,000,000.00    _____________, 20__
FOR VALUE RECEIVED, the undersigned (“Maker”), hereby promises to pay to
________________ __________________ (“Payee”), or order, in accordance with the
terms of that certain Third Amended and Restated Credit Agreement, dated as of
February 1, 2018 , as from time to time in effect, by and among Maker, KeyBank
National Association, for itself and as Agent, and such other Lenders as may be
from time to time named therein (the “Credit Agreement”), to the extent not
sooner paid, on or before the Term Loan Maturity Date, the principal sum of
_______ Million and No/100 Dollars ($__,000,000.00), or such amount as may be
advanced by the Payee under the Credit Agreement as a Term Loan with daily
interest from the date thereof, computed as provided in the Credit Agreement, on
the principal amount hereof from time to time unpaid, at a rate per annum on
each portion of the principal amount which shall at all times be equal to the
rate of interest applicable to such portion in accordance with the Credit
Agreement, and with interest on overdue principal and, to the extent permitted
by applicable law, on overdue installments of interest and late charges at the
rates provided in the Credit Agreement. Interest shall be payable on the dates
specified in the Credit Agreement, except that all accrued interest shall be
paid at the stated or accelerated maturity hereof or upon the prepayment in full
hereof. Capitalized terms used herein and not otherwise defined herein shall
have the meanings set forth in the Credit Agreement.
Payments hereunder shall be made to the Agent for the Payee at 127 Public
Square, Cleveland, Ohio 44114-1306, or at such other address as Agent may
designate from time to time.
This Term Loan Note (this “Note”) is one of one or more Term Loan Notes
evidencing borrowings under and is entitled to the benefits and subject to the
provisions of the Credit Agreement. The principal of this Note may be due and
payable in whole or in part prior to the Term Loan Date and is subject to
mandatory prepayment in the amounts and under the circumstances set forth in the
Credit Agreement, and may be prepaid in whole or from time to time in part, all
as set forth in the Credit Agreement.
Notwithstanding anything in this Note to the contrary, all agreements between
the undersigned Maker and the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under applicable law. If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall be reduced to the maximum amount permitted under applicable law;
and if from any circumstance the Lenders shall ever receive anything of value
deemed interest by applicable law in excess of the maximum lawful amount, an
amount equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations of the undersigned Maker and to the payment
of interest or, if such excessive interest exceeds the unpaid balance of
principal of the Obligations of the undersigned Maker, such excess shall be
refunded to the undersigned Maker. All interest paid or agreed to be paid to the
Lenders


C-1



--------------------------------------------------------------------------------





shall, to the extent permitted by applicable law, be amortized, prorated,
allocated and spread throughout the full period until payment in full of the
principal of the Obligations of the undersigned Maker (including the period of
any renewal or extension thereof) so that the interest thereon for such full
period shall not exceed the maximum amount permitted by applicable law. This
paragraph shall control all agreements between the undersigned Maker and the
Lenders and the Agent.
In case an Event of Default shall occur, the entire principal amount of this
Note may become or be declared due and payable in the manner and with the effect
provided in said Credit Agreement.
This Note shall, pursuant to New York General Obligations Law Section 5-1401, be
governed by the laws of the State of New York.
The undersigned Maker and all guarantors and endorsers hereby waive presentment,
demand, notice, protest, notice of intention to accelerate the indebtedness
evidenced hereby, notice of acceleration of the indebtedness evidenced hereby
and all other demands and notices in connection with the delivery, acceptance,
performance and enforcement of this Note, except as specifically otherwise
provided in the Credit Agreement, and assent to extensions of time of payment or
forbearance or other indulgence without notice.
IN WITNESS WHEREOF, the undersigned has by its duly authorized officer executed
this Note on the day and year first above written.
CARTER/VALIDUS OPERATING PARTNERSHIP, LP, a Delaware limited partnership
By:
Carter Validus Mission Critical REIT, Inc., a Maryland corporation, its general
partner





By:    
Name:    
Title:    


(SEAL)






C-2



--------------------------------------------------------------------------------






EXHIBIT D
[INTENTIONALLY OMITTED]






D-1



--------------------------------------------------------------------------------






EXHIBIT E
FORM OF JOINDER AGREEMENT
THIS JOINDER AGREEMENT (“Joinder Agreement”) is executed as of
__________________, 20__, by _______________________________, a
__________________________ (“Joining Party”), and delivered to KeyBank National
Association, as Agent, pursuant to §5.4 of the Third Amended and Restated Credit
Agreement dated as of February 1, 2018 , as from time to time in effect (the
“Credit Agreement”), by and among Carter/Validus Operating Partnership, LP (the
“Borrower”), KeyBank National Association, for itself and as Agent, and the
other Lenders from time to time party thereto. Terms used but not defined in
this Joinder Agreement shall have the meanings defined for those terms in the
Credit Agreement.
RECITALS
A.    Joining Party is required, pursuant to §5.4 of the Credit Agreement, to
become an additional Subsidiary Guarantor under the Guaranty and the
Contribution Agreement.
B.    Joining Party expects to realize direct and indirect benefits as a result
of the availability to the Borrower of the credit facilities under the Credit
Agreement.
NOW, THEREFORE, Joining Party agrees as follows:
AGREEMENT
1.Joinder. By this Joinder Agreement, Joining Party hereby becomes a “Subsidiary
Guarantor” and a “Guarantor” under the Credit Agreement, the Guaranty and the
other Loan Documents with respect to all the Obligations of the Borrower now or
hereafter incurred under the Credit Agreement and the other Loan Documents, and
a “Subsidiary Guarantor” under the Contribution Agreement. Joining Party agrees
that Joining Party is and shall be bound by, and hereby assumes, all
representations, warranties, covenants, terms, conditions, duties and waivers
applicable to a “Subsidiary Guarantor” and a “Guarantor” under the Credit
Agreement, the other Loan Documents and the Contribution Agreement.
2.    Representations and Warranties of Joining Party. Joining Party represents
and warrants to Agent that, as of the Effective Date (as defined below), except
as disclosed in writing by Joining Party to Agent on or prior to the date hereof
and approved by the Agent in writing (which disclosures shall be deemed to amend
the Schedules and other disclosures delivered as contemplated in the Credit
Agreement), the representations and warranties contained in the Credit Agreement
and the other Loan Documents applicable to a “Guarantor” or “Subsidiary
Guarantor” are true and correct in all material respects as applied to Joining
Party as a Subsidiary Guarantor and a Guarantor on and as of the Effective Date
as though made on that date. As of the Effective Date, all covenants and
agreements in the Loan Documents and the Contribution Agreement of the
Subsidiary Guarantors apply to Joining Party and no Default or Event of Default
shall exist or might exist upon the Effective Date in the event that Joining
Party becomes a Subsidiary Guarantor.


E-1



--------------------------------------------------------------------------------





3.    Joint and Several. Joining Party hereby agrees that, as of the Effective
Date, the Guaranty and the Contribution Agreement heretofore delivered to the
Agent and the Lenders shall be a joint and several obligation of Joining Party
to the same extent as if executed and delivered by Joining Party, and upon
request by Agent, will promptly become a party to the Guaranty and the
Contribution Agreement to confirm such obligation.
4.    Further Assurances. Joining Party agrees to execute and deliver such other
instruments and documents and take such other action, as the Agent may
reasonably request, in connection with the transactions contemplated by this
Joinder Agreement.
5.    GOVERNING LAW. THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACTUAL
OBLIGATION UNDER, AND SHALL, PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW
SECTION 5-1401, BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK.
6.    Counterparts. This Joinder Agreement may be executed in any number of
counterparts which shall together constitute but one and the same agreement.
7.    The effective date (the “Effective Date”) of this Joinder Agreement is
__________, 201__.
IN WITNESS WHEREOF, Joining Party has executed this Joinder Agreement under seal
as of the day and year first above written.
“JOINING PARTY”
_________________________________________, a ________________________________
By:    
Name:    
Title:    
[SEAL]
ACKNOWLEDGED:
KEYBANK NATIONAL ASSOCIATION, as Agent
By:                    



Its:                    


E-2



--------------------------------------------------------------------------------









E-3



--------------------------------------------------------------------------------






EXHIBIT F
[INTENTIONALLY OMITTED]






F-1    



--------------------------------------------------------------------------------






EXHIBIT G
[INTENTIONALLY OMITTED]








G-1    



--------------------------------------------------------------------------------






EXHIBIT H
FORM OF REQUEST FOR REVOLVING CREDIT LOAN


KeyBank National Association, as Agent
1200 Abernathy Road, N.E., Suite 1550
Atlanta, Georgia 30328
Attn: Shelly West
Ladies and Gentlemen:
Pursuant to the provisions of §2.7 of the Third Amended and Restated Credit
Agreement dated as of February 1, 2018 (as the same may hereafter be amended,
the “Credit Agreement”), by and among Carter/Validus Operating Partnership, LP
(the “Borrower”), KeyBank National Association for itself and as Agent, and the
other Lenders from time to time party thereto, the undersigned Borrower hereby
requests and certifies as follows:
1.    Revolving Credit Loan. The undersigned Borrower hereby requests a
[Revolving Credit Loan under §2.1] [Swing Loan under §2.5] of the Credit
Agreement:
Principal Amount: $__________
Type (LIBOR Rate, Base Rate):
Drawdown Date:
Interest Period for Revolving Credit LIBOR Rate Loans:
by credit to the general account of the Borrower with the Agent at the Agent’s
Head Office.
[If the requested Loan is a Swing Loan and the Borrower desires for such Loan to
be a Revolving Credit LIBOR Rate Loan following its conversion as provided in
§2.5(d), specify the Interest Period following conversion:_________________]
2.    Use of Proceeds. Such Loan shall be used for purposes permitted by §2.9 of
the Credit Agreement.
3.    No Default. The undersigned chief executive officer, president, chief
financial officer or chief accounting officer of Borrower certifies on behalf of
Borrower (and not in his individual capacity) that the Borrower and the
Guarantors are and will be in compliance with all covenants under the Loan
Documents after giving effect to the making of the Loan requested hereby and no
Default or Event of Default has occurred and is continuing. Attached hereto is a
Unencumbered Pool Certificate setting forth a calculation of the Unencumbered
Pool Availability after giving effect to the Loan requested hereby. No
condemnation proceedings are pending or, to the undersigned’s knowledge,
threatened against any Unencumbered Pool Property.
4.    Representations True. The undersigned chief executive officer, president,
chief financial officer or chief accounting officer of the Borrower certifies,
represents and agrees on behalf


H-1    



--------------------------------------------------------------------------------





of the Borrower (and not in his individual capacity) that each of the
representations and warranties made by or on behalf of the Borrower, the
Guarantors or their respective Subsidiaries, contained in the Credit Agreement,
in the other Loan Documents or in any document or instrument delivered pursuant
to or in connection with the Credit Agreement was true in all material respects
as of the date on which it was made and, is true in all material respects as of
the date hereof and shall also be true at and as of the Drawdown Date for the
Loan requested hereby, with the same effect as if made at and as of such
Drawdown Date, except to the extent of changes resulting from transactions
permitted by the Loan Documents (it being understood and agreed that any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct only as of such specified date).
5.    Other Conditions. The undersigned chief executive officer, president,
chief financial officer or chief accounting officer of the Borrower certifies,
represents and agrees on behalf of the Borrower (and not in his individual
capacity) that all other conditions to the making of the Loan requested hereby
set forth in the Credit Agreement have been satisfied or waived in writing.
6.    Definitions. Terms defined in the Credit Agreement are used herein with
the meanings so defined.
IN WITNESS WHEREOF, the undersigned has duly executed this request this _____
day of _____________, 201__.
CARTER/VALIDUS OPERATING PARTNERSHIP, LP, a Delaware limited partnership
By:
Carter Validus Mission Critical REIT, Inc., a Maryland corporation, its general
partner





By:    
Name:    
Title:    


(SEAL)






H-2    



--------------------------------------------------------------------------------






EXHIBIT I
FORM OF LETTER OF CREDIT REQUEST
[DATE]
KeyBank National Association, as Agent
4910 Tiedeman Road, 3rd floor
Brooklyn, Ohio 44144
Attn: Real Estate Capital Services
Re:
Letter of Credit Request under Third Amended and Restated Credit Agreement dated
as of February 1, 2018

Ladies and Gentlemen:
Pursuant to §2.10 of the Third Amended and Restated Credit Agreement dated as of
February 1, 2018 , by and among you, certain other Lenders and Carter/Validus
Operating Partnership, LP (the “Borrower”), as amended from time to time (the
“Credit Agreement”), we hereby request that you issue a Letter of Credit as
follows:
(i)    Name and address of beneficiary:
(ii)    Face amount: $
(iii)    Proposed Issuance Date:
(iv)    Proposed Expiration Date:
(v)    Other terms and conditions as set forth in the proposed form of Letter of
Credit attached hereto.
(vi)    Purpose of Letter of Credit:
This Letter of Credit Request is submitted pursuant to, and shall be governed
by, and subject to satisfaction of, the terms, conditions and provisions set
forth in §2.10 of the Credit Agreement.
The undersigned chief executive officer, president, chief financial officer or
chief accounting officer of the Borrower certifies on behalf of the Borrower
(and not in his individual capacity) that the Borrower is and will be in
compliance with all covenants under the Loan Documents after giving effect to
the issuance of the Letter of Credit requested hereby and no Default or Event of
Default has occurred and is continuing. Attached hereto is an Unencumbered Pool
Certificate setting forth a calculation of the Unencumbered Pool Availability
after giving effect to the Letter of Credit requested hereby. No condemnation
proceedings are pending or, to the undersigned’s knowledge, threatened against
any Unencumbered Pool Property.


I-1    



--------------------------------------------------------------------------------





We also understand that if you grant this request this request obligates us to
accept the requested Letter of Credit and pay the issuance fee and Letter of
Credit fee as required by §2.10(e). All capitalized terms defined in the Credit
Agreement and used herein without definition shall have the meanings set forth
in §1.1 of the Credit Agreement.
The undersigned chief executive officer, president, chief financial officer or
chief accounting officer of the Borrower certifies, represents and agrees on
behalf of the Borrower (and not in his individual capacity) that each of the
representations and warranties made by or on behalf of the Borrower, the
Guarantors or their respective Subsidiaries, contained in the Credit Agreement,
in the other Loan Documents or in any document or instrument delivered pursuant
to or in connection with the Credit Agreement was true in all material respects
as of the date on which it was made, is true as of the date hereof and shall
also be true at and as of the proposed issuance date of the Letter of Credit
requested hereby, with the same effect as if made at and as of the proposed
issuance date, except to the extent of changes resulting from transactions
permitted by the Loan Documents (it being understood and agreed that any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct only as of such specified date).
Very truly yours,
CARTER/VALIDUS OPERATING PARTNERSHIP, LP, a Delaware limited partnership
By:
Carter Validus Mission Critical REIT, Inc., a Maryland corporation, its general
partner





By:    
Name:    
Title:    


(SEAL)








I-2    



--------------------------------------------------------------------------------






EXHIBIT J
FORM OF UNENCUMBERED POOL CERTIFICATE
KeyBank National Association, as Agent
1200 Abernathy Road, N.E.
Suite 1550
Atlanta, Georgia 30328
Attn: Kristin Centracchio
Ladies and Gentlemen:
Reference is made to that certain Third Amended and Restated Credit Agreement
dated as of February 1, 2018 (as the same may hereafter be amended, the “Credit
Agreement”), by and among Carter/Validus Operating Partnership, LP (the
“Borrower”), KeyBank National Association for itself and as Agent, and the other
Lenders from time to time party thereto. Terms defined in the Credit Agreement
and not otherwise defined herein are used herein as defined in the Credit
Agreement.
Pursuant to the Credit Agreement, the Borrower is furnishing to you herewith
this Unencumbered Pool Certificate and supporting calculations and information.
The information presented herein has been prepared in accordance with the
requirements of the Credit Agreement.
The undersigned is providing the attached information to demonstrate the
components of the Pool and the calculation of the Pool Availability. All Pool
Properties included in the calculation of the Pool Availability satisfy the
requirements of the Credit Agreement to be included therein.


J-1



--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the undersigned has duly executed this Unencumbered Pool
Certificate this _______ day of ______, 201_.


CARTER/VALIDUS OPERATING PARTNERSHIP, LP, a Delaware limited partnership
By:    Carter Validus Mission Critical REIT, Inc.,

    a Maryland corporation, its general partner
By:                        
Name:                         
    Title:                        
(SEAL)


J-2    



--------------------------------------------------------------------------------





POOL AVAILABILITY WORKSHEET








J-3    



--------------------------------------------------------------------------------






EXHIBIT K
FORM OF COMPLIANCE CERTIFICATE


KeyBank National Association, as Agent
1200 Abernathy Road N.E.
Suite 1550
Atlanta, Georgia 30328
Attn: Daniel Stegemoeller
Ladies and Gentlemen:
Reference is made to the Third Amended and Restated Credit Agreement dated as of
February 1, 2018 (as the same may hereafter be amended, the “Credit Agreement”)
by and among Carter/Validus Operating Partnership, LP (the “Borrower”), KeyBank
National Association for itself and as Agent, and the other Lenders from time to
time party thereto. Terms defined in the Credit Agreement and not otherwise
defined herein are used herein as defined in the Credit Agreement.
Pursuant to the Credit Agreement, the REIT is furnishing to you herewith (or has
most recently furnished to you) the consolidated financial statements of the
REIT for the fiscal period ended _______________ (the “Balance Sheet Date”).
Such financial statements have been prepared in accordance with GAAP and present
fairly the consolidated financial position of the REIT at the date thereof and
the results of its operations for the periods covered thereby.
This certificate is submitted in compliance with requirements of §7.4(c), §10.12
or §11.3 of the Credit Agreement. If this certificate is provided under a
provision other than §7.4(c), the calculations provided below are made using the
consolidated financial statements of the REIT as of the Balance Sheet Date
adjusted in the best good faith estimate of the REIT to give effect to the
making of a Loan, issuance of a Letter of Credit, acquisition or disposition of
property or other event that occasions the preparation of this certificate; and
the nature of such event and the estimate of the REIT of its effects are set
forth in reasonable detail in an attachment hereto. The undersigned officer is
the chief financial officer or chief accounting officer of the REIT.
The undersigned representative has caused the provisions of the Loan Documents
to be reviewed and has no knowledge of any Default or Event of Default. (Note:
If the signer does have knowledge of any Default or Event of Default, the form
of certificate should be revised to specify the Default or Event of Default, the
nature thereof and the actions taken, being taken or proposed to be taken by the
Borrower with respect thereto.)
The undersigned is providing the attached information to demonstrate compliance
as of the date hereof with the covenants described in the attachment hereto.


K-1



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has duly executed this Compliance
Certificate on behalf of the Borrower (and not in his individual capacity) this
_____ day of ___________, 201__.
CARTER/VALIDUS OPERATING PARTNERSHIP, LP, a Delaware limited partnership
By:    
Name:    
Title:    






K-2



--------------------------------------------------------------------------------





APPENDIX TO COMPLIANCE CERTIFICATE






K-3



--------------------------------------------------------------------------------





WORKSHEET
GROSS ASSET VALUE*




K-4



--------------------------------------------------------------------------------






EXHIBIT L
FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT
THIS ASSIGNMENT AND ACCEPTANCE AGREEMENT (this “Agreement”) dated
____________________, by and between ____________________________ (“Assignor”),
and ____________________________ (“Assignee”).
W I T N E S S E T H:
WHEREAS, Assignor is a party to that certain Third Amended and Restated Credit
Agreement, dated February 1, 2018, as, by and among CARTER/VALIDUS OPERATING
PARTNERSHIP, LP, a Delaware limited partnership (“Borrower”), the other lenders
that are or may become a party thereto, and KEYBANK NATIONAL ASSOCIATION,
individually and as Agent (as amended from time to time, the “Credit
Agreement”); and
WHEREAS, Assignor desires to transfer to Assignee [Describe assigned Commitment]
under the Credit Agreement and its rights with respect to the Commitment
assigned and its Outstanding Loans with respect thereto;
NOW, THEREFORE, for and in consideration of the sum of Ten and No/100 Dollars
($10.00) and other good and valuable considerations, the receipt and sufficiency
of which are hereby acknowledged, Assignor and Assignee hereby agree as follows:
1.    Definitions. Terms defined in the Credit Agreement and used herein without
definition shall have the respective meanings assigned to such terms in the
Credit Agreement.
2.    Assignment.
(a)    Subject to the terms and conditions of this Agreement and in
consideration of the payment to be made by Assignee to Assignor pursuant to
Paragraph 5 of this Agreement, effective as of the “Assignment Date” (as defined
in Paragraph 7 below), Assignor hereby irrevocably sells, transfers and assigns
to Assignee, without recourse, a portion of its [Revolving Credit] [Term Loan]
Note in the amount of $_______________ representing a $_______________
[Revolving Credit] [Term Loan] Commitment, and a _________________ percent
(_____%) [Revolving Credit] [Term Loan] Commitment Percentage, and a
corresponding interest in and to all of the other rights and obligations under
the Credit Agreement and the other Loan Documents relating thereto (the assigned
interests being hereinafter referred to as the “Assigned Interests”), including
Assignor’s share of all outstanding [Revolving Credit] [Term] Loans with respect
to the Assigned Interests and the right to receive interest and principal on and
all other fees and amounts with respect to the Assigned Interests, all from and
after the Assignment Date, all as if Assignee were an original Lender under and
signatory to the Credit Agreement having a [Revolving Credit] [Term Loan]
Commitment Percentage equal to the amount of the respective Assigned Interests.
(b)    Assignee, subject to the terms and conditions hereof, hereby assumes all
obligations of Assignor with respect to the Assigned Interests from and after
the Assignment Date


L-1



--------------------------------------------------------------------------------





as if Assignee were an original Lender under and signatory to the Credit
Agreement, which obligations shall include, but shall not be limited to, the
obligation to make [Revolving Credit] [Term] Loans to the Borrower with respect
to the Assigned Interests and to indemnify the Agent as provided therein (such
obligations, together with all other obligations set forth in the Credit
Agreement and the other Loan Documents are hereinafter collectively referred to
as the “Assigned Obligations”). Assignor shall have no further duties or
obligations with respect to, and shall have no further interest in, the Assigned
Obligations or the Assigned Interests.
3.    Representations and Requests of Assignor.
(a)    Assignor represents and warrants to Assignee (i) that it is legally
authorized to, and has full power and authority to, enter into this Agreement
and perform its obligations under this Agreement; (ii) that as of the date
hereof, before giving effect to the assignment contemplated hereby the principal
face amount of Assignor’s [Revolving Credit] [Term Loan] Note is $____________
and the aggregate outstanding principal balance of the [Revolving Credit] [Term]
Loans made by it equals $_______, and (iii) that it has forwarded to the Agent
the [Revolving Credit] [Term Loan] Note held by Assignor. Assignor makes no
representation or warranty, express or implied, and assumes no responsibility
with respect to any statements, warranties or representations made in or in
connection with the Loan Documents or the execution, legality, validity,
enforceability, genuineness or sufficiency of any Loan Document or any other
instrument or document furnished pursuant thereto or in connection with the
Loan, the collectability of the Loans, the continued solvency of the Borrower or
the continued existence, sufficiency or value of any assets of the Borrower
which may be realized upon for the repayment of the Loans, or the performance or
observance by the Borrower of any of its obligations under the Loan Documents to
which it is a party or any other instrument or document delivered or executed
pursuant thereto or in connection with the Loan; other than that it is the legal
and beneficial owner of, or has the right to assign, the interests being
assigned by it hereunder and that such interests are free and clear of any
adverse claim.
(b)    Assignor requests that the Agent obtain replacement Revolving Credit
Notes or Term Loan Notes, as applicable, for each of Assignor and Assignee as
provided in the Credit Agreement.
4.    Representations of Assignee. Assignee makes and confirms to the Agent,
Assignor and the other Lenders all of the representations, warranties and
covenants of a Lender under Articles 14 and 18 of the Credit Agreement. Without
limiting the foregoing, Assignee (a) represents and warrants that it is legally
authorized to, and has full power and authority to, enter into this Agreement
and perform its obligations under this Agreement; (b) confirms that it has
received copies of such documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Agreement;
(c) agrees that it has and will, independently and without reliance upon
Assignor, any other Lender or the Agent and based upon such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in evaluating the Loans, the Loan Documents, the
creditworthiness of the Borrower and the Guarantor and the value of the assets
of the Borrower and the Guarantor, and taking or not taking action under the
Loan Documents; (d) appoints and authorizes the Agent to take such action as
agent on its behalf and to exercise such


L-2



--------------------------------------------------------------------------------





powers as are reasonably incidental thereto pursuant to the terms of the Loan
Documents; (e) agrees that, by this Assignment, Assignee has become a party to
and will perform in accordance with their terms all the obligations which by the
terms of the Loan Documents are required to be performed by it as a Lender;
(f) represents and warrants that Assignee does not control, is not controlled
by, is not under common control with and is otherwise free from influence or
control by, the Borrower or REIT and is not a Defaulting Lender or Affiliate of
a Defaulting Lender, (g) represents and warrants that if Assignee is not
incorporated under the laws of the United States of America or any State, it has
on or prior to the date hereof delivered to Borrower and Agent certification as
to its exemption (or lack thereof) from deduction or withholding of any United
States federal income taxes and (h) if Assignee is an assignee of any portion of
the Revolving Credit Notes or the Term Loan Notes, Assignee has a net worth as
of the date hereof of not less than $100,000,000.00 unless waived in writing by
Borrower and Agent as required by the Credit Agreement. Assignee agrees that
Borrower may rely on the representation contained in Section 4(h).
5.    Payments to Assignor. In consideration of the assignment made pursuant to
Paragraph 1 of this Agreement, Assignee agrees to pay to Assignor on the
Assignment Date, an amount equal to $____________ representing the aggregate
principal amount outstanding of the [Revolving Credit] [Term] Loans owing to
Assignor under the Loan Agreement and the other Loan Documents with respect to
the Assigned Interests.
6.    Payments by Assignor. Assignor agrees to pay the Agent on the Assignment
Date the registration fee required by §18.2 of the Credit Agreement.
7.    Effectiveness.
(a)    The effective date for this Agreement shall be _______________ (the
“Assignment Date”). Following the execution of this Agreement, each party hereto
shall deliver its duly executed counterpart hereof to the Agent for acceptance
and recording in the Register by the Agent.
(b)    Upon such acceptance and recording and from and after the Assignment
Date, (i) Assignee shall be a party to the Credit Agreement and, to the extent
of the Assigned Interests, have the rights and obligations of a Lender
thereunder, and (ii) Assignor shall, with respect to the Assigned Interests,
relinquish its rights and be released from its obligations under the Credit
Agreement.
(c)    Upon such acceptance and recording and from and after the Assignment
Date, the Agent shall make all payments in respect of the rights and interests
assigned hereby accruing after the Assignment Date (including payments of
principal, interest, fees and other amounts) to Assignee.
(d)    All outstanding LIBOR Rate Loans shall continue in effect for the
remainder of their applicable Interest Periods and Assignee shall accept the
currently effective interest rates on its Assigned Interest of each LIBOR Rate
Loan.


L-3



--------------------------------------------------------------------------------





8.    Notices. Assignee specifies as its address for notices and its Lending
Office for all assigned Loans, the offices set forth below:
Notice Address:                        

                    

                    

                    

Attn:                    

Facsimile:
Domestic Lending Office:
Same as above

Eurodollar Lending Office:
Same as above

9.    Payment Instructions. All payments to Assignee under the Credit Agreement
shall be made as provided in the Credit Agreement in accordance with the
separate instructions delivered to Agent.
10.    GOVERNING LAW. THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACTUAL
OBLIGATION UNDER, AND SHALL, PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW
SECTION 5-1401, BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK.
11.    Counterparts. This Agreement may be executed in any number of
counterparts which shall together constitute but one and the same agreement.
12.    Amendments. This Agreement may not be amended, modified or terminated
except by an agreement in writing signed by Assignor and Assignee, and consented
to by Agent.
13.    Successors. This Agreement shall inure to the benefit of the parties
hereto and their respective successors and assigns as permitted by the terms of
Credit Agreement.
[signatures on following page]


L-4



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, intending to be legally bound, each of the undersigned has
caused this Agreement to be executed on its behalf by its officers thereunto
duly authorized, as of the date first above written.
ASSIGNEE:

By:

Title:



ASSIGNOR:

By:

Title:

RECEIPT ACKNOWLEDGED AND
ASSIGNMENT CONSENTED TO BY:
KEYBANK NATIONAL ASSOCIATION, as Agent
By:

Title:

CONSENTED TO BY:
CARTER/VALIDUS OPERATING
PARTNERSHIP, LP, a Delaware limited
partnership
By:
Carter Validus Mission Critical REIT,
Inc., a Maryland corporation, its
general partner

By:    

Name:    

Title:    
(SEAL)
  


L-5



--------------------------------------------------------------------------------






EXHIBIT M
FORM OF LETTER OF CREDIT APPLICATION
[See Attached]










M-1



--------------------------------------------------------------------------------






SCHEDULE 1.1
LENDERS AND COMMITMENTS
REVOLVING CREDIT COMMITMENTS
Name and Address
Revolving Credit Commitment
Revolving Credit
Commitment Percentage
KeyBank National Association
1200 Abernathy Road, Suite 1550
Atlanta, Georgia 30328
Attention: Daniel Stegemoeller
Telephone: 770-510-2102
Facsimile: 770-510-2195


$60,000,000.00
15.000000000000%
LIBOR Lending Office
Same as Above
 
 
 
 
 
Capital One, National Association
77 W, Wacker Drive, 10th Floor
Chicago, Illinois 60601
Attention: Jeffrey Muchmore
Facsimile: (855)332-1699
Reference: Carter Validus Line of Credit


Capital One, National Association
5804 Trailridge Drive
Austin, Texas 78731
Attention: Diana Penningto
Facsimile: (855)438-1132
Reference: Carter Validus Line of Credit


Capital One, National Association
Two Bethesda Metro Center, Suite 600
Bethesda, Maryland 20814
Attention: Danny Moore
Reference: Carter Validus Line of Credit


$60,000,000.00
15.000000000000%
LIBOR Lending Office
Same as Above
 
 
 
 
 



Schedule 1.1 – Page 1

--------------------------------------------------------------------------------





Name and Address
Revolving Credit Commitment
Revolving Credit
Commitment Percentage
SunTrust Bank
8330 Boone Boulevard, Suite 800
Vienna, Virginia 22812
Attn: Nancy B. Richards
Telephone: 703-442-1557
Facsimile: 703-442-1570


$60,000,000.00
15.000000000000%
LIBOR Lending Office
Same as Above
 
 
 
 
 
Cadence Bank, N.A.
3100 West End, Suite 175
Nashville, Tennessee 37203
Attn: Drew Healy
Telephone: 615-245-0209


$30,000,000.00
7.500000000000%
LIBOR Lending Office
Same as Above
 
 
 
 
 
Citizens Bank, National Association
1215 Superior Avenue
Cleveland, Ohio 44114
Attn: Brad Bindas
Telephone: 216-277-0507
Facsimile: 216-277-7577


$30,000,000.00
7.500000000000%
LIBOR Lending Office
Same as Above
 
 
 
 
 
Synovus Bank
800 Shades Creek Parkway
Birmingham, Alabama 35209
Attention: Virgie Johnson
Telephone: 205-868-4840
Facsimile: 205-868-4749


$30,000,000.00
7.500000000000%
LIBOR Lending Office
Same as Above
 
 
 
 
 



Schedule 1.1 – Page 2

--------------------------------------------------------------------------------





Name and Address
Revolving Credit Commitment
Revolving Credit
Commitment Percentage
Texas Capital Bank, N.A.
2000 McKinney Avenue, Suite 700
Dallas, Texas 75201
Attention: Brett A. Walker
Telephone: 469-399-8598
Facsimile: 214-932-6604


$30,000,000.00
7.500000000000%
LIBOR Lending Office
Same as Above
 
 
 
 
 
Fifth Third Bank
230 Public Square
Maildrop U37051
Franklin, TN 37064
Attention: Benjamin Chen


$20,000,000.00
5.000000000000%
LIBOR Lending Office
Same as Above
 
 
 
 
 
Eastern Bank
605 Broadway, LF-24
Saugus, Massachusetts 01906
Attn: Jared H. Ward
Telephone: 781-581-4261
Facsimile: 781-581-4225


$15,000,000.00
3.750000000000%
LIBOR Lending Office
Same as Above
 
 
 
 
 
Renasant Bank
1820 West End Avenue
Nashville, Tennessee 37203
Attn: Craig Gardella
Telephone: 615-234-1625
Facsimile: 615-340-3027


$15,000,000.00
3.750000000000%
LIBOR Lending Office
Same as Above
 
 
 
 
 



Schedule 1.1 – Page 3

--------------------------------------------------------------------------------





Name and Address
Revolving Credit Commitment
Revolving Credit
Commitment Percentage
Woodforest National Bank
25234 Grogans Mill Road, Suite 450
The Woodlands, Texas 77380
Attn: Laurie Blanton
Telephone: 832-375-2122
Facsimile: 832-375-3122


$15,000,000.00
3.750000000000%
LIBOR Lending Office
Same as Above
 
 
 
 
 
Whitney Bank
12 Cadillac Drive, Suite 200
Brentwood, TN 37027
Attn: Megan Brearey
Telephone 615-823-1927
Facsimile 615-373-3990


$10,000,000.00
2.500000000000%
LIBOR Lending Office
Same as Above
 
 
 
 
 
Mega International Commercial Bank Co., Ltd. Silicon Valley Branch
333 W. San Carlos Street, Suite 100
San Jose, California 95110
Attn: Christine Ma
Telephone: 408-283-1888
Facsimile: 408-283-1678


$10,000,000.00
2.500000000000%
LIBOR Lending Office
Same as Above
 
 
 
 
 
United Community Bank
40 W. Broad Street, Suite 510
Greenville, South Carolina 29601
Attn: Charles D. Chamberlain
$10,000,000.00
2.500000000000%
LIBOR Lending Office
Same as Above
 
 
 
 
 



Schedule 1.1 – Page 4

--------------------------------------------------------------------------------





Name and Address
Revolving Credit Commitment
Revolving Credit
Commitment Percentage
American Momentum Bank
One Momentum Boulevard
College Station, Texas 77845
Attn: Teresa Eoff
Telephone: 979-599-9374
Facsimile: 979-599-5019


$5,000,000.00
1.250000000000%
LIBOR Lending Office
Same as Above
 
 
 
 
 
TOTAL
$400,000,000.00
100.0%







Schedule 1.1 – Page 5

--------------------------------------------------------------------------------






TOTAL COMMITMENTS
Name and Address
Total Commitment
Total Commitment Percentage
KeyBank National Association
1200 Abernathy Road, Suite 1550
Atlanta, Georgia 30328
Attention: Daniel Stegemoeller
Telephone: 770-510-2102
Facsimile: 770-510-2195


$60,000,000.00
15.000000000000%
LIBOR Lending Office
Same as Above
 
 
 
 
 
Capital One, National Association
77 W, Wacker Drive, 10th Floor
Chicago, Illinois 60601
Attention: Jeffrey Muchmore
Facsimile: (855)332-1699
Reference: Carter Validus Line of Credit


Capital One, National Association
5804 Trailridge Drive
Austin, Texas 78731
Attention: Diana Penningto
Facsimile: (855)438-1132
Reference: Carter Validus Line of Credit


Capital One, National Association
Two Bethesda Metro Center, Suite 600
Bethesda, Maryland 20814
Attention: Danny Moore
Reference: Carter Validus Line of Credit


$60,000,000.00
15.000000000000%
LIBOR Lending Office
Same as Above
 
 
 
 
 



Schedule 1.2 – Page 1



--------------------------------------------------------------------------------





Name and Address
Total Commitment
Total Commitment Percentage
SunTrust Bank
8330 Boone Boulevard, Suite 800
Vienna, Virginia 22812
Attn: Nancy B. Richards
Telephone: 703-442-1557
Facsimile: 703-442-1570


$60,000,000.00
15.000000000000%
LIBOR Lending Office
Same as Above
 
 
 
 
 
Cadence Bank, N.A.
3100 West End, Suite 175
Nashville, Tennessee 37203
Attn: Drew Healy
Telephone: 615-245-0209


$30,000,000.00
7.500000000000%
LIBOR Lending Office
Same as Above
 
 
 
 
 
Citizens Bank, National Association
1215 Superior Avenue
Cleveland, Ohio 44114
Attn: Brad Bindas
Telephone: 216-277-0507
Facsimile: 216-277-7577


$30,000,000.00
7.500000000000%
LIBOR Lending Office
Same as Above
 
 
 
 
 
Synovus Bank
800 Shades Creek Parkway
Birmingham, Alabama 35209
Attention: Virgie Johnson
Telephone: 205-868-4840
Facsimile: 205-868-4749


$30,000,000.00
7.500000000000%
LIBOR Lending Office
Same as Above
 
 
 
 
 



Schedule 1.1 - Page 2    



--------------------------------------------------------------------------------





Name and Address
Total Commitment
Total Commitment Percentage
Texas Capital Bank, N.A.
2000 McKinney Avenue, Suite 700
Dallas, Texas 75201
Attention: Brett A. Walker
Telephone: 469-399-8598
Facsimile: 214-932-6604


$30,000,000.00
7.500000000000%
LIBOR Lending Office
Same as Above
 
 
 
 
 
Fifth Third Bank
230 Public Square
Maildrop U37051
Franklin, TN 37064
Attention: Benjamin Chen


$20,000,000.00
5.000000000000%
LIBOR Lending Office
Same as Above
 
 
 
 
 
Eastern Bank
605 Broadway, LF-24
Saugus, Massachusetts 01906
Attn: Jared H. Ward
Telephone: 781-581-4261
Facsimile: 781-581-4225


$15,000,000.00
3.750000000000%
LIBOR Lending Office
Same as Above
 
 
 
 
 
Renasant Bank
1820 West End Avenue
Nashville, Tennessee 37203
Attn: Craig Gardella
Telephone: 615-234-1625
Facsimile: 615-340-3027


$15,000,000.00
3.750000000000%
LIBOR Lending Office
Same as Above
 
 



Schedule 1.1 - Page 3    



--------------------------------------------------------------------------------





Name and Address
Total Commitment
Total Commitment Percentage
 
 
 
Woodforest National Bank
25234 Grogans Mill Road, Suite 450
The Woodlands, Texas 77380
Attn: Laurie Blanton
Telephone: 832-375-2122
Facsimile: 832-375-3122


$15,000,000.00
3.750000000000%
LIBOR Lending Office
Same as Above
 
 
 
 
 
Whitney Bank
12 Cadillac Drive, Suite 200
Brentwood, TN 37027
Attn: Megan Brearey
Telephone 615-823-1927
Facsimile 615-373-3990


$10,000,000.00
2.500000000000%
LIBOR Lending Office
Same as Above
 
 
 
 
 
Mega International Commercial Bank Co., Ltd. Silicon Valley Branch
333 W. San Carlos Street, Suite 100
San Jose, California 95110
Attn: Christine Ma
Telephone: 408-283-1888
Facsimile: 408-283-1678


$10,000,000.00
2.500000000000%
LIBOR Lending Office
Same as Above
 
 
 
 
 
United Community Bank
40 W. Broad Street, Suite 510
Greenville, South Carolina 29601
Attn: Charles D. Chamberlain
$10,000,000.00
2.500000000000%
LIBOR Lending Office
Same as Above
 
 
 
 
 



Schedule 1.1 - Page 4    



--------------------------------------------------------------------------------





Name and Address
Total Commitment
Total Commitment Percentage
American Momentum Bank
One Momentum Boulevard
College Station, Texas 77845
Attn: Teresa Eoff
Telephone: 979-599-9374
Facsimile: 979-599-5019


$5,000,000.00
1.250000000000%
LIBOR Lending Office
Same as Above
 
 
 
 
 
TOTAL
$400,000,000.00
100.0%







Schedule 1.1 - Page 5    



--------------------------------------------------------------------------------






SCHEDULE 1.2
SUBSIDIARY GUARANTORS
1.
HC-2501 W WILLIAM CANNON DR, LLC

2.
HC-8451 PEARL STREET, LLC

3.
HC-3873 N. PARKVIEW DRIVE, LLC

4.
HC-2257 KARISA DRIVE, LLC

5.
HC-239 S. MOUNTAIN BOULEVARD MANAGEMENT, LLC

6.
DC-15 SHATTUCK ROAD, LLC

7.
HC-1940 TOWN PARK BOULEVARD, LLC

8.
HC-1946 TOWN PARK BOULEVARD, LLC

9.
HC-17322 RED OAK DRIVE, LLC

10.
HC-10323 STATE HIGHWAY 151, LLC

11.
HC-5101 MEDICAL DRIVE, LLC

12.
HC-5330 N. LOOP 1604 WEST, LLC

13.
HC-3436 MASONIC DRIVE, LLC

14.
HC-42570 SOUTH AIRPORT ROAD, LLC

15.
HCP-SELECT MEDICAL, LLC

16.
HC-1101 KALISTE SALOOM ROAD, LLC

17.
HC-116 EDDIE DOWLING HIGHWAY, LLC

18.
DC-1099 WALNUT RIDGE DRIVE, LLC

19.
HCP-DERMATOLOGY ASSOCIATES, LLC

20.
HC-800 EAST 68TH STREET, LLC

21.
DC-1650 UNION HILL ROAD, LLC

22.
HCP-RTS, LLC

23.
HCP-PAM WARM SPRINGS, LLC



Schedule 1.2 – Page 1



--------------------------------------------------------------------------------





24.
HC-77-840 FLORA ROAD, LLC

25.
HC-40055 BOB HOPE DRIVE, LLC

26.
HC-5829 29 PALMS HIGHWAY, LLC

27.
HC-8991 BRIGHTON LANE, LLC

28.
HC-6555 CORTEZ, LLC

29.
HC-601 REDSTONE AVENUE WEST, LLC

30.
HC-2270 COLONIAL BLVD, LLC

31.
HC-2234 COLONIAL BLVD, LLC

32.
HC-1026 MAR WALT DRIVE, NW, LLC

33.
HC-7751 BAYMEADOWS RD. E., LLC

34.
HC-1120 LEE BOULEVARD, LLC

35.
HC-8625 COLLIER BLVD., LLC

36.
HC-6879 US HIGHWAY 98 WEST, LLC

37.
HC-7850 N. UNIVERSITY DRIVE, LLC

38.
HC-#2 PHYSICIANS PARK DR., LLC

39.
HC-52 NORTH PECOS ROAD, LLC

40.
HC-6160 S. FORT APACHE ROAD, LLC

41.
HC-187 SKYLAR DRIVE, LLC

42.
HC-860 PARKVIEW DRIVE NORTH, UNITS A&B, LLC

43.
HC-6310 HEALTH PKWY., UNITS 100 & 200, LLC

44.
HC-20050 CRESTWOOD BLVD., LLC

45.
HC-42074 VETERANS AVENUE, LLC

46.
HC-101 JAMES COLEMAN DRIVE, LLC

47.
HC-102 MEDICAL DRIVE, LLC

48.
HC-1445 HANZ DRIVE, LLC,



Schedule 1.1 - Page 2    



--------------------------------------------------------------------------------





49.
HC-239 S. MOUNTAIN BOULEVARD, LP

50.
GREEN MEDICAL INVESTORS, LLLP

51.
GREEN WELLNESS INVESTORS, LLLP

52.
HC-760 OFFICE PARKWAY, LLC

53.
HC-4499 ACUSHNET AVENUE, LLC

54.
HC-14024 QUAIL POINTE DRIVE, LLC

55.
HC-7502 GREENVILLE AVENUE, LLC

56.
HC-5330L N. LOOP 1604 WEST, LLC





Schedule 1.1 - Page 3    



--------------------------------------------------------------------------------






SCHEDULE 1.3
INITIAL UNENCUMBERED POOL PROPERTIES
1.
Stonegate Center: 2501 W. William Cannon Dr., Buildings 3, 4 and 5, Austin,
Texas

2.
Vibra Denver Hospital: 8451 Pearl Street, Thornton, Colorado

3.
Physicians Specialty Hospital: 3873 N. Parkview Drive, Fayetteville, Arkansas

4.
Fressenius Medical Care: 2257 Karisa Drive, Goshen, Indiana

5.
Wilkes Barre General Hospital: 239 S. Mountain Boulevard, Mountain Top,
Pennsylvania

6.
Shattuck Road Data Center: 15 Shattuck Road, Andover, Massachusetts

7.
Akron General Hospital: 1946 Town Park Boulevard, Green, Ohio

8.
Akron Medical Office Building: 1940 Town Park Boulevard, Green, Ohio

9.
Tenet Surgery Center: 17322 Red Oak Drive, Houston, Texas

10.
Warm Springs Rehabilitation Hospital: 10323 State Highway 151, San Antonio,
Texas

11.
Warm Springs Rehabilitation Hospital: 5101 Medical Drive, San Antonio, Texas

12.
Christus Cabrini Hospital: 3436 Masonic Drive, Alexandria, Louisiana

13.
Cypress Pointe Hospital: 52570 South Airport Road, Hammond, Louisiana

14.
Milwaukee Data Center: 1099 Walnut Ridge Drive, Hartland, Wisconsin

15.
Rhode Island Rehabilitation Hospital: 116 Eddie Dowling Highway, North
Smithfield, Rhode Island

16.
Wisconsin Dermatology Portfolio: 801 York Street, Manitowoc, Wisconsin

2617 Development Drive, Bellevue, Wisconsin
3935 Lightning Drive, Appleton, Wisconsin
1515 Randolph Court, Manitowoc, Wisconsin
2806 Riverview Drive, Howard, Wisconsin
2351 State Road 44, Oshkosh, Wisconsin
3515 Murray Street, Marinette, Wisconsin
1400 Scheuring Road, DePere, Wisconsin


Schedule 1.3 – Page 1



--------------------------------------------------------------------------------





33 Green Bay Road, Sturgeon Bay, Wisconsin
17.
Lafayette Specialty Surgery Hospital: 1101 Kaliste Saloom Road, Lafayette,
Louisiana

18.
Select Medical Portfolio: 200 East Market Street, Akron, Ohio

12380 DePaul Drive, Bridgeton, Missouri
2990 Legacy Drive, Frisco, Texas
19.
Alpharetta Data Center II: 1605 Union Hill Road, Alpharetta, Georgia

20.
Landmark Hospital of Savannah: 800 East 68th Street, Savannah, Georgia

21.
Warm Springs Portfolio: 20050 Crestwood Boulevard, Covington, Louisiana

1445 Hanz Drive, New Braunfels, Texas
42074 Veterans Avenue, Hammond, Louisiana
101 James Coleman Drive, Victoria, Texas
102 Medical Drive, Victoria, Texas
22.
St. Louis Surgical Center: 760 Office Parkway, Creve Coeur, Missouri

23.
Vibra New Bedford Hospital: 4499 Acushnet Avenue, New Bedford, Massachusetts

24.
HPI Integrated Medical Facility: 14024 Quail Pointe Drive, Oklahoma City,
Oklahoma















Schedule 1.1 - Page 2    



--------------------------------------------------------------------------------






SCHEDULE 4.3
ACCOUNTS


1)    KeyBank Operating Account
Carter/Validus Operating Partnership, LP
Account Number: XXXXXX4032
Routing Number: 041001039






Schedule 4.3 – Page 1



--------------------------------------------------------------------------------






SCHEDULE 5.3
ELIGIBLE REAL ESTATE QUALIFICATION DOCUMENTS
With respect to any parcel of Real Estate of the Borrower or a Subsidiary
Guarantor proposed to be included in the Unencumbered Pool, each of the
following:
(a)    Description of Property. A narrative description of the Real Estate, the
improvements thereon and the tenants and Leases relating to such Real Estate.
(b)    Authority Documents. Such organizational and formation documents of such
Subsidiary Guarantor as the Agent shall in good faith require.
(c)    Enforceability Opinion. If required by the Agent, the favorable legal
opinion of counsel to Borrower or such Subsidiary Guarantor, from counsel
reasonably acceptable to the Agent and qualified to practice in the State in
which such Real Estate is located, addressed to the Lenders and the Agent
covering the enforceability of the Joinder Agreement and such other matters as
the Agent shall reasonably request.
(d)    UCC Certification. A certification from a title insurance company
approved by Agent and Borrower, records search firm, or counsel satisfactory to
the Agent that a search of the appropriate public records disclosed no
conditional sales contracts, security agreements, chattel mortgages, leases of
personalty, financing statements or title retention agreements which affect any
property, rights or interests of the Borrower or such Subsidiary Guarantor
relating to such Real Estate except to the extent that the same are discharged
and removed prior to or simultaneously with the inclusion of the Real Estate in
the Unencumbered Pool.
(e)    Leases. True copies of all Leases relating to such Real Estate together
with Lease Summaries for all such Leases if available, and a Rent Roll for such
Real Estate certified by the Borrower or Subsidiary Guarantor as accurate and
complete as of a recent date, each of which shall be in form and substance
reasonably satisfactory to the Agent.
(f)    Appraisal. An Appraisal of such Real Estate, in form and substance
satisfactory to the Agent and dated not more than ninety (90) days prior to the
inclusion of such Real Estate in the Unencumbered Pool.
(g)    Operating Statements. Operating statements for such Real Estate in the
form of such statements delivered to the Lenders under §7.4(e) covering each of
the four fiscal quarters ending immediately prior to the addition of such Real
Estate to the Unencumbered Pool, to the extent available.
(h)    EBITDAR Information. Financial information from each tenant of a
Unencumbered Pool Property required by Agent to determine compliance with the
requirements contained in paragraph (g) of the definition of “Eligible Real
Estate”.


Schedule 5.3 – Page 1



--------------------------------------------------------------------------------





(i)    Subsidiary Guarantor Documents. With respect to Real Estate owned by a
Subsidiary, the Joinder Agreement and such other documents, instruments,
reports, assurances, or opinions as the Agent may reasonably require.
(j)    Additional Documents. Such other agreements, documents, certificates,
reports or assurances as the Agent may reasonably require.






Schedule 5.3 - Page 2



--------------------------------------------------------------------------------






SCHEDULE 6.3
TITLE TO PROPERTIES


None.






Schedule 6.3 – Page 1



--------------------------------------------------------------------------------






SCHEDULE 6.5
NO MATERIAL CHANGES


None.






Schedule 6.5 – Page 1



--------------------------------------------------------------------------------






SCHEDULE 6.6
TRADEMARKS, TRADENAMES


None.






Schedule 6.6 – Page 1



--------------------------------------------------------------------------------






SCHEDULE 6.7
PENDING LITIGATION
None.




Schedule 6.7 – Page 1



--------------------------------------------------------------------------------






SCHEDULE 6.10
TAX STATUS


None.






Schedule 6.10 – Page 1



--------------------------------------------------------------------------------






SCHEDULE 6.15
CERTAIN TRANSACTIONS
None.






Schedule 6.15 – Page 1



--------------------------------------------------------------------------------






SCHEDULE 6.20
ENVIRONMENTAL RELEASES
None.














Schedule 6.20 – Page 1



--------------------------------------------------------------------------------






SCHEDULE 6.21(a)
SUBSIDIARIES OF REIT
See Attached.






Schedule 6.21(a) – Page 1



--------------------------------------------------------------------------------






SCHEDULE 6.21(b)
UNCONSOLIDATED AFFILIATES OF REIT AND ITS SUBSIDIARIES


None.






Schedule 6.21(b) – Page 1



--------------------------------------------------------------------------------






SCHEDULE 6.22
EXCEPTIONS TO RENT ROLL


None.






Schedule 6.22 – Page 1



--------------------------------------------------------------------------------






SCHEDULE 6.23
PROPERTY


None.








Schedule 6.23 – Page 1



--------------------------------------------------------------------------------






SCHEDULE 6.25
MATERIAL LOAN AGREEMENTS


Property
Borrower Entity
Lender
Original Loan Amount
Baylor Medical Center
HC-2727 E. Lemmon Avenue, LLC
Texas Capital Bank
$
20,750,000


Grapevine Hospital
HC-4201 William D. Tate Avenue, LLC
Premier Bank
$
14,000,000


Valley Baptist
HC-3001 North Augusta Drive, LLC)
American Momentum Bank
$
6,320,000


Lubbock Heart Hospital
HC-4810 N Loop 289, LLC
Texas Capital, City Bank Texas
$
20,466,000


Bay Area Regional Medical Center
HC-200 Blossom Street, LLC
Capital One


$100,000,000











Schedule 6.25 – Page 1



--------------------------------------------------------------------------------






SCHEDULE 6.34
SERVICE GUARANTEES


None.






Schedule 6.34 – Page 1



--------------------------------------------------------------------------------






SCHEDULE 6.35
HEALTHCARE


None.


Schedule 6.35 – Page 1



--------------------------------------------------------------------------------






SCHEDULE 7.16(a)(vi)
POST ACUTE MEDICAL


Warm Springs Rehabilitation Hospital: HC-5101 Medical Drive, LLC
Warm Springs Rehabilitation Hospital: HC-10323 State Highway 151, LLC
Post Acute Medical - Victoria I: HC-101 James Coleman Drive, LLC
Post Acute Medical - Victoria II: HC-102 Medical Drive, LLC
Post Acute Medical - New Braunfels: HC-1445 Hanz Drive, LLC
Post Acute Medical – Covington: HC-20050 Crestwood Blvd., LLC
Post Acute Medical – Hammond: HC-42074 Veterans Avenue, LLC








Schedule 7.16 – Page 1



--------------------------------------------------------------------------------






EXHIBITS AND SCHEDULES


Exhibit A
FORM OF REVOLVING CREDIT NOTE

Exhibit B
FORM OF SWING LOAN NOTE

Exhibit C
FORM OF TERM LOAN NOTE

Exhibit D
INTENTIONALLY OMITTED

Exhibit E
FORM OF JOINDER AGREEMENT

Exhibit F
INTENTIONALLY OMITTED

Exhibit G
INTENTIONALLY OMITTED

Exhibit H
FORM OF REQUEST FOR REVOLVING CREDIT LOAN

Exhibit I
FORM OF LETTER OF CREDIT REQUEST

Exhibit J
FORM OF UNENCUMBERED POOL CERTIFICATE

Exhibit K
FORM OF COMPLIANCE CERTIFICATE

Exhibit L
FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

Exhibit M
FORM OF LETTER OF CREDIT APPLICATION

Schedule 1.1
LENDERS AND COMMITMENTS

Schedule 1.2
SUBSIDIARY GUARANTORS

Schedule 1.3
INITIAL UNENCUMBERED POOL PROPERTIES

Schedule 4.3
ACCOUNTS

Schedule 5.3
ELIGIBLE REAL ESTATE QUALIFICATION DOCUMENTS

Schedule 6.3
TITLE TO PROPERTIES

Schedule 6.5
NO MATERIAL CHANGES

Schedule 6.6
TRADEMARKS, TRADENAMES

Schedule 6.7
PENDING LITIGATION

Schedule 6.10
TAX STATUS



1    



--------------------------------------------------------------------------------





Schedule 6.15
CERTAIN TRANSACTIONS

Schedule 6.20
ENVIRONMENTAL RELEASES

Schedule 6.21(a)
SUBSIDIARIES OF REIT

Schedule 6.21(b)
UNCONSOLIDATED AFFILIATES REIT AND ITS SUBSIDIARIES

Schedule 6.22
EXCEPTIONS TO RENT ROLL

Schedule 6.23
PROPERTY

Schedule 6.25
MATERIAL LOAN AGREEMENTS

Schedule 6.34
SERVICE GUARANTEES

Schedule 6.35
HEALTHCARE



Schedule 7.16(a)(vi)    POST ACUTE MEDICAL AND I/O DATA CENTERS    


Schedule 6.15 - Page 2    



--------------------------------------------------------------------------------


TABLE OF CONTENTS
Page


§1.
DEFINITIONS AND RULES OF INTERPRETATION    1

§1.1
Definitions    1

§1.2
Rules of Interpretation    39

§2.
THE CREDIT FACILITY    41

§2.1
Revolving Credit Loans    41

§2.2
Commitment to Lend Term Loan    42

§2.3
Facility Unused Fee    42

§2.4
Reduction and Termination of the Revolving Credit Commitments    43

§2.5
Swing Loan Commitment    43

§2.6
Interest on Loans    46

§2.7
Requests for Revolving Credit Loans    46

§2.8
Funds for Loans    47

§2.9
Use of Proceeds    48

§2.10
Letters of Credit    48

§2.11
Increase in Total Commitment    51

§2.12
Extension of Revolving Credit Maturity Date    54

§2.13
Defaulting Lenders    55

§3.
REPAYMENT OF THE LOANS    59



1    



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page


§3.1
Stated Maturity    59

§3.2
Mandatory Prepayments    59

§3.3
Optional Prepayments    60

§3.4
Partial Prepayments    60

§3.5
Effect of Prepayments    60

§4.
CERTAIN GENERAL PROVISIONS    60

§4.1
Conversion Options    60

§4.2
Fees    61

§4.3
Funds for Payments    61

§4.4
Computations    66

§4.5
Suspension of LIBOR Rate Loans    66

§4.6
Illegality    66

§4.7
Additional Interest    67

§4.8
Additional Costs, Etc.    67

§4.9
Capital Adequacy    68

§4.10
Breakage Costs    69

§4.11
Default Interest; Late Charge    69

§4.12
Certificate    69



2



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page


§4.13
Limitation on Interest    69

§4.14
Certain Provisions Relating to Increased Costs    70

§4.15
Rates    70

§5.
UNENCUMBERED POOL    71

§5.1
Unsecured Obligations    71

§5.2
Appraisals    71

§5.3
Initial Unencumbered Pool    71

§5.4
Additional Guarantors    71

§5.5
Release of a Subsidiary Guarantor    72

§6.
REPRESENTATIONS AND WARRANTIES    72

§6.1
Corporate Authority, Etc.    73

§6.2
Governmental Approvals    74

§6.3
Title to Properties    74

§6.4
Financial Statements    74

§6.5
No Material Changes    74

§6.6
Franchises, Patents, Copyrights, Etc.    75

§6.7
Litigation    75

§6.8
No Material Adverse Contracts, Etc.    75

§6.9
Compliance with Other Instruments, Laws, Etc.    75



3



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page


§6.10
Tax Status    76

§6.11
No Event of Default    76

§6.12
Investment Company Act    76

§6.13
Intentionally Omitted    76

§6.14
Intentionally Omitted    76

§6.15
Certain Transactions    76

§6.16
Employee Benefit Plans    76

§6.17
Disclosure    77

§6.18
Place of Business    77

§6.19
Regulations T, U and X    77

§6.20
Environmental Compliance    78

§6.21
Subsidiaries; Organizational Structure    79

§6.22
Leases    79

§6.23
Property    80

§6.24
Brokers    80

§6.25
Other Debt    80

§6.26
Solvency    81

§6.27
No Bankruptcy Filing    81

§6.28
No Fraudulent Intent    81



4



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page


§6.29
Transaction in Best Interests of Borrower and Guarantors; Consideration    81

§6.30
Contribution Agreement    81

§6.31
Representations and Warranties of Guarantors    82

§6.32
OFAC    82

§6.33
Ground Lease    82

§6.34
Service Guarantees    83

§6.35
Healthcare Representations    83

§6.36
Intellectual Property    85

§6.37
Labor Matters    85

§6.38
Unencumbered Pool Properties    85

§7.
AFFIRMATIVE COVENANTS    85

§7.1
Punctual Payment    85

§7.2
Maintenance of Office    85

§7.3
Records and Accounts    85

§7.4
Financial Statements, Certificates and Information    86

§7.5
Notices    90

§7.6
Existence; Maintenance of Properties    92

§7.7
Insurance; Condemnation    92

§7.8
Taxes; Liens    92



5



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page


§7.9
Inspection of Properties and Books    93

§7.10
Compliance with Laws, Contracts, Licenses, and Permits    93

§7.11
Further Assurances    94

§7.12
Intentionally Omitted    94

§7.13
Sanctions Laws and Regulations    94

§7.14
Business Operations    94

§7.15
Healthcare Laws and Covenants    94

§7.16
Unencumbered Pool Properties.    96

§7.17
Ownership of Real Estate    99

§7.18
Distributions of Income to Borrower    99

§7.19
Plan Assets    99

§7.20
Power Generators    100

§7.21
Limiting Agreements    100

§7.22
More Restrictive Agreements    100

§7.23
Material Contracts    101

§7.24
Preservation of Right to Pledge Unencumbered Pool Properties    101

§8.
NEGATIVE COVENANTS    101

§8.1
Restrictions on Indebtedness    101



6



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page


§8.2
Restrictions on Liens, Etc.    103

§8.3
Restrictions on Investments    104

§8.4
Merger, Consolidation    106

§8.5
Sale and Leaseback    106

§8.6
Compliance with Environmental Laws    106

§8.7
Distributions    108

§8.8
Asset Sales    108

§8.9
Restriction on Prepayment of Indebtedness    109

§8.10
[Intentionally Omitted]    109

§8.11
Derivatives Contracts    109

§8.12
Transactions with Affiliates    109

§8.13
Equity Pledges    109

§8.14
Leasing Activities    110

§8.15
Fees    110

§8.16
Changes to Organizational Documents    110

§8.17
Burdensome Agreements    110

§9.
FINANCIAL COVENANTS    110

§9.1
Unencumbered Pool Availability    110

§9.2
Consolidated Total Indebtedness to Gross Asset Value    110



7



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page


§9.3
Adjusted Consolidated EBITDA to Consolidated Fixed Charges    110

§9.4
Minimum Consolidated Tangible Net Worth    111

§9.5
Remaining Lease Term    111

§9.6
Minimum Property Requirement    111

§9.7
Minimum Unencumbered Pool Actual Debt Service Coverage Ratio. The Borrower will
not at any time permit the Unencumbered Pool Actual Debt Service Coverage Ratio
to be less than 2.00 to 1.00.    111

§10.
CLOSING CONDITIONS    111

§10.1
Loan Documents    111

§10.2
Certified Copies of Organizational Documents    111

§10.3
Resolutions    111

§10.4
Incumbency Certificate; Authorized Signers    112

§10.5
Opinion of Counsel    112

§10.6
Payment of Fees    112

§10.7
[Intentionally Omitted]    112

§10.8
Performance; No Default    112

§10.9
Representations and Warranties    112

§10.10
Proceedings and Documents    112

§10.11
Eligible Real Estate Qualification Documents    112

§10.12
Compliance Certificate and Unencumbered Pool Certificate    112



8



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page


§10.13
Appraisals    113

§10.14
Consents    113

§10.15
Contribution Agreement    113

§10.16
Subordination of Advisory Agreement    113

§10.17
Other    113

§11.
CONDITIONS TO ALL BORROWINGS    113

§11.1
Prior Conditions Satisfied    113

§11.2
Representations True; No Default    113

§11.3
Borrowing Documents    113

§12.
EVENTS OF DEFAULT; ACCELERATION; ETC.    113

§12.1
Events of Default and Acceleration    114

§12.2
Certain Cure Periods; Limitation of Cure Periods    117

§12.3
Termination of Commitments    118

§12.4
Remedies    118

§12.5
Distribution of Proceeds    118

§12.6
Collateral Account    119

§13.
SETOFF    120

§14.
THE AGENT    121

§14.1
Authorization    121



9



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page


§14.2
Employees and Agents    121

§14.3
No Liability    121

§14.4
No Representations    122

§14.5
Payments    122

§14.6
Holders of Notes    123

§14.7
Indemnity    123

§14.8
Agent as Lender    123

§14.9
Resignation    123

§14.10
Duties in the Case of Enforcement    124

§14.11
Bankruptcy    125

§14.12
[Intentionally Omitted]    125

§14.13
Reliance by Agent    125

§14.14
Approvals    125

§14.15
Borrower Not Beneficiary    126

§14.16
Reliance on Hedge Provider    126

§14.17
Release of Collateral    126

§15.
EXPENSES    126

§16.
INDEMNIFICATION    127



10



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page


§17.
SURVIVAL OF COVENANTS, ETC.    128

§18.
ASSIGNMENT AND PARTICIPATION    128

§18.1
Conditions to Assignment by Lenders    128

§18.2
Register    129

§18.3
New Notes    130

§18.4
Participations    130

§18.5
Pledge by Lender    131

§18.6
No Assignment by Borrower    131

§18.7
Disclosure    131

§18.8
Mandatory Assignment    132

§18.9
Amendments to Loan Documents    133

§18.10
Titled Agents    133

§19.
NOTICES    133

§20.
RELATIONSHIP    135

§21.
GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE    135

§22.
HEADINGS    136

§23.
COUNTERPARTS    136

§24.
ENTIRE AGREEMENT, ETC.    136



11



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page


§25.
WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS    136

§26.
DEALINGS WITH THE BORROWER    137

§27.
CONSENTS, AMENDMENTS, WAIVERS, ETC.    137

§28.
SEVERABILITY    139

§29.
TIME OF THE ESSENCE    139

§30.
NO UNWRITTEN AGREEMENTS    139

§31.
REPLACEMENT NOTES    140

§32.
NO THIRD PARTIES BENEFITED    140

§33.
PATRIOT ACT    140

§34.
ACKNOWLEDGEMENT AND CONSENT TO BAIL-IN OF EEA FINANCIAL INSTITUTIONS    140

§35.
AMENDMENT AND RESTATEMENT OF LOAN DOCUMENTS    141

§36.
WAIVER OF CLAIMS.    141





12

